Exhibit 10.1

Execution Copy

Tranche A Term Loan CUSIP: 43644AAP4

Tranche B Term Loan CUSIP: 43644AAQ2

Revolving Loan CUSIP: 43644AAR0

CREDIT AND GUARANTY AGREEMENT

dated as of August 1, 2012

among

HOLOGIC, INC.,

CERTAIN SUBSIDIARIES OF HOLOGIC, INC.,

as Guarantors,

VARIOUS LENDERS,

GOLDMAN SACHS BANK USA,

J.P. MORGAN SECURITIES LLC and

CITIGROUP GLOBAL MARKETS INC.

as Joint Lead Arrangers and Joint Lead Bookrunners,

J.P. MORGAN SECURITIES LLC and

CITIGROUP GLOBAL MARKETS INC.

as Co-Syndication Agents,

GOLDMAN SACHS BANK USA

as Administrative Agent and Collateral Agent,

and

DNB BANK ASA,

THE BANK OF TOKYO-MITSUBISHI UFJ LTD. and

FIFTH THIRD BANK

as Co-Documentation Agents

 

 

$2,800,000,000 Senior Secured Credit Facilities

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

         PAGE  

ARTICLE 1

DEFINITIONS AND INTERPRETATION

  

Section 1.01.

 

Definitions

     2   

Section 1.02.

 

Accounting Terms

     64   

Section 1.03.

 

Interpretation, Etc.

     65   

Section 1.04.

 

Letter of Credit Amounts

     65   

Section 1.05.

 

Pro forma Calculations

     66   

ARTICLE 2

LOANS AND LETTERS OF CREDIT

  

Section 2.01.

 

Term Loans

     67   

Section 2.02.

 

Revolving Loans

     68   

Section 2.03.

 

Swing Line Loans

     69   

Section 2.04.

 

Issuance of Letters of Credit and Purchase of Participations Therein

     72   

Section 2.05.

 

Pro Rata Shares; Availability of Funds

     79   

Section 2.06.

 

Use of Proceeds

     80   

Section 2.07.

 

Evidence of Debt; Register; Notes

     80   

Section 2.08.

 

Interest on Loans

     82   

Section 2.09.

 

Conversion/Continuation

     84   

Section 2.10.

 

Default Interest

     85   

Section 2.11.

 

Fees

     85   

Section 2.12.

 

Scheduled Payments/Commitment Reductions

     86   

Section 2.13.

 

Voluntary Prepayments/Commitment Reductions

     88   

Section 2.14.

 

Mandatory Prepayments/Commitment Reductions

     90   

Section 2.15.

 

Application of Prepayments/Reductions

     92   

Section 2.16.

 

General Provisions Regarding Payments

     94   

Section 2.17.

 

Ratable Sharing

     96   

Section 2.18.

 

Making or Maintaining Eurodollar Rate Loans

     97   

Section 2.19.

 

Increased Costs; Capital Adequacy

     100   

Section 2.20.

 

Taxes; Withholding, etc.

     101   

Section 2.21.

 

Obligation to Mitigate

     106   

Section 2.22.

 

Defaulting Lenders

     107   

Section 2.23.

 

Removal or Replacement of a Lender

     111   

Section 2.24.

 

Incremental Facilities

     112   

Section 2.25.

 

Extensions of Loans

     115   

Section 2.26.

 

Refinancing Amendments

     119   

 

i



--------------------------------------------------------------------------------

ARTICLE 3

CONDITIONS PRECEDENT

  

  

Section 3.01.

 

Closing Date

     122   

Section 3.02.

 

Conditions to Each Credit Extension

     128   

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

  

  

Section 4.01.

 

Organization; Requisite Power and Authority; Qualification

     130   

Section 4.02.

 

Equity Interests and Ownership

     131   

Section 4.03.

 

Due Authorization

     131   

Section 4.04.

 

No Conflict

     131   

Section 4.05.

 

Governmental Consents

     132   

Section 4.06.

 

Binding Obligation

     132   

Section 4.07.

 

Historical Financial Statements

     132   

Section 4.08.

 

Projections

     132   

Section 4.09.

 

No Material Adverse Change

     133   

Section 4.10.

 

No Restricted Junior Payments

     133   

Section 4.11.

 

Adverse Proceedings, etc.

     133   

Section 4.12.

 

Payment of Taxes

     133   

Section 4.13.

 

Properties

     134   

Section 4.14.

 

Environmental Matters

     135   

Section 4.15.

 

No Defaults

     136   

Section 4.16.

 

Material Contracts

     136   

Section 4.17.

 

Governmental Regulation

     136   

Section 4.18.

 

Margin Stock

     136   

Section 4.19.

 

Employee Matters

     136   

Section 4.20.

 

Employee Benefit Plans

     137   

Section 4.21.

 

Certain Fees

     138   

Section 4.22.

 

Solvency

     138   

Section 4.23.

 

Related Agreements

     138   

Section 4.24.

 

Compliance with Statutes, etc.

     138   

Section 4.25.

 

Disclosure

     138   

Section 4.26.

 

Senior Indebtedness

     139   

Section 4.27.

 

PATRIOT Act; Sanctioned Persons

     139   

Section 4.28.

 

Use of Proceeds

     140   

Section 4.29.

 

Security Documents

     140   

ARTICLE 5

AFFIRMATIVE COVENANTS

  

  

Section 5.01.

 

Financial Statements and Other Reports

     141   

Section 5.02.

 

Existence

     146   

Section 5.03.

 

Payment of Taxes and Claims

     146   

 

ii



--------------------------------------------------------------------------------

Section 5.04.

 

Maintenance of Properties

     147   

Section 5.05.

 

Insurance

     147   

Section 5.06.

 

Books and Records; Inspections

     148   

Section 5.07.

 

Lenders Meetings

     148   

Section 5.08.

 

Compliance with Laws

     148   

Section 5.09.

 

Environmental Matters

     148   

Section 5.10.

 

Subsidiaries

     150   

Section 5.11.

 

Additional Material Real Estate Assets

     151   

Section 5.12.

 

Further Assurances

     152   

Section 5.13.

 

Miscellaneous Covenants

     153   

ARTICLE 6

NEGATIVE COVENANTS

  

  

Section 6.01.

 

Indebtedness

     153   

Section 6.02.

 

Liens

     158   

Section 6.03.

 

No Further Negative Pledges

     161   

Section 6.04.

 

Restricted Junior Payments

     162   

Section 6.05.

 

Restrictions on Subsidiary Distributions

     163   

Section 6.06.

 

Investments

     164   

Section 6.07.

 

Financial Covenants

     167   

Section 6.08.

 

Fundamental Changes; Disposition of Assets; Acquisitions

     168   

Section 6.09.

 

Sales and Leasebacks

     171   

Section 6.10.

 

Transactions with Shareholders and Affiliates

     172   

Section 6.11.

 

Conduct of Business

     174   

Section 6.12.

 

Amendments or Waivers of Organizational Documents and Certain Related Agreements

     174   

Section 6.13.

 

Amendments or Waivers with Respect to Junior Financing

     174   

Section 6.14.

 

Fiscal Year

     175   

Section 6.15.

 

Massachusetts Securities Corporation

     175   

ARTICLE 7

GUARANTY

  

  

Section 7.01.

 

Guaranty of the Obligations

     175   

Section 7.02.

 

Contribution by Guarantors

     175   

Section 7.03.

 

Payment by Guarantors

     176   

Section 7.04.

 

Liability of Guarantors Absolute

     177   

Section 7.05.

 

Waivers by Guarantors

     179   

Section 7.06.

 

Guarantors’ Rights of Subrogation, Contribution, etc

     180   

Section 7.07.

 

Subordination of Other Obligations

     181   

Section 7.08.

 

Continuing Guaranty

     181   

Section 7.09.

 

Authority of Guarantors or Borrower

     181   

Section 7.10.

 

Financial Condition of Borrower

     181   

Section 7.11.

 

Bankruptcy, etc.

     182   

 

iii



--------------------------------------------------------------------------------

Section 7.12.

 

Discharge of Guaranty Upon Sale of Guarantor

     182   

ARTICLE 8

EVENTS OF DEFAULT

  

  

Section 8.01.

 

Events of Default

     183   

ARTICLE 9

AGENTS

  

  

Section 9.01.

 

Appointment of Agents

     187   

Section 9.02.

 

Powers and Duties

     187   

Section 9.03.

 

General Immunity

     188   

Section 9.04.

 

Agents Entitled to Act as Lender

     189   

Section 9.05.

 

Lenders’ Representations, Warranties and Acknowledgment

     190   

Section 9.06.

 

Right to Indemnity

     190   

Section 9.07.

 

Successor Administrative Agent, Collateral Agent and Swing Line Lender

     191   

Section 9.08.

 

Collateral Documents and Guaranty

     193   

Section 9.09.

 

Withholding Taxes

     195   

Section 9.10.

 

Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim

     195   

ARTICLE 10

MISCELLANEOUS

  

  

Section 10.01.

 

Notices

     197   

Section 10.02.

 

Expenses

     199   

Section 10.03.

 

Indemnity

     200   

Section 10.04.

 

Set-off

     201   

Section 10.05.

 

Amendments and Waivers

     202   

Section 10.06.

 

Successors and Assigns; Participations

     205   

Section 10.07.

 

Independence of Covenants

     211   

Section 10.08.

 

Survival of Representations, Warranties and Agreements

     211   

Section 10.09.

 

No Waiver; Remedies Cumulative

     212   

Section 10.10.

 

Marshalling; Payments Set Aside

     212   

Section 10.11.

 

Severability

     212   

Section 10.12.

 

Obligations Several; Independent Nature of Lenders’ Rights

     212   

Section 10.13.

 

Headings

     213   

Section 10.14.

 

APPLICABLE LAW

     213   

Section 10.15.

 

CONSENT TO JURISDICTION

     213   

Section 10.16.

 

WAIVER OF JURY TRIAL

     214   

Section 10.17.

 

Confidentiality

     215   

Section 10.18.

 

Usury Savings Clause

     216   

Section 10.19.

 

Counterparts

     216   

 

iv



--------------------------------------------------------------------------------

Section 10.20.

 

Effectiveness; Entire Agreement

     216   

Section 10.21.

 

PATRIOT Act

     217   

Section 10.22.

 

Electronic Execution of Assignments

     217   

Section 10.23.

 

No Fiduciary Duty

     217   

 

APPENDICES

A-1

 

Tranche A Term Loan Commitments

A-2

 

Tranche B Term Loan Commitments

A-3

 

Revolving Commitments

B

 

Notice Addresses

SCHEDULES

1.1A

 

Asset Sales

1.1B

 

Closing Date Mortgaged Properties

1.1C

 

Immaterial Domestic Subsidiaries

1.1D

 

Existing Letters of Credit

1.1E

 

Acquired Business Non-Core Assets

4.01

 

Jurisdictions of Organization and Qualification, Capital Structure

4.02

 

Equity Interests and Ownership

4.11

 

Adverse Proceedings

4.13(b)

 

Real Estate Assets

4.13(c)

 

Intellectual Property Litigation

4.16

 

Material Contracts

4.24

 

Compliance with Statutes

5.12(c)

 

Post-Closing Actions

6.01

 

Certain Indebtedness

6.02

 

Certain Liens

6.03

 

Negative Pledges

6.04

 

Certain Restricted Payments

6.05

 

Certain Restrictions on Subsidiary Distributions

6.06(k)

 

Certain Investments

6.09

 

Sale and Leasebacks

6.10

 

Certain Affiliate Transactions

EXHIBITS

A-1

 

Funding Notice

A-2

 

Conversion/Continuation Notice

B-1

 

Tranche A Term Loan Note

B-2

 

Tranche B Term Loan Note

B-3

 

Revolving Loan Note

 

v



--------------------------------------------------------------------------------

B-4

 

Swing Line Note

C

 

Compliance Certificate

D-1

 

Opinion of Brown Rudnick LLP

D-2

 

Opinion of Richards, Layton & Finger, P.A.

D-3

 

Opinion of Newmeyer & Dillion, LLP

D-4

 

Opinion of Brownstein Hyatt Farber Schreck, LLP

D-5

 

Opinion of Whyte Hirschboeck Dudek S.C.

E

 

Assignment Agreement

F

 

Certificate re Non-Bank Status

G-1

 

Closing Date Certificate

G-2

 

Solvency Certificate

H

 

Counterpart Agreement

I

 

Pledge and Security Agreement

J

 

Joinder Agreement

K

 

Modified Dutch Auction Procedures

L

 

Incumbency Certificate

 

vi



--------------------------------------------------------------------------------

CREDIT AND GUARANTY AGREEMENT

This CREDIT AND GUARANTY AGREEMENT dated as of August 1, 2012, is entered into
by and among HOLOGIC, INC., a Delaware corporation (the “Borrower”), certain
Subsidiaries of the Borrower, as Guarantors, the Lenders party hereto from time
to time, GOLDMAN SACHS BANK USA (“Goldman Sachs”), J.P. MORGAN SECURITIES LLC
(“JPMS”) and CITIGROUP GLOBAL MARKETS INC. (“Citi”), as joint lead arrangers and
joint lead bookrunners (in such capacities, the “Lead Arrangers”), JPMS and
Citi, as co-syndication agents (in such capacities, the “Co-Syndication
Agents”), DNB Bank ASA, The Bank of Tokyo-Mitsubishi UFJ Ltd. and Fifth Third
Bank, as co-documentation agents (in such capacities, the “Co-Documentation
Agents”) and Goldman Sachs, as administrative agent (together with its permitted
successors in such capacity, the “Administrative Agent”) and as collateral agent
(together with its permitted successors in such capacity, the “Collateral
Agent”).

RECITALS:

WHEREAS, capitalized terms used and not defined in these Recitals shall have the
respective meanings set forth for such terms in Section 1.01 hereof;

WHEREAS, Lenders have agreed to extend certain credit facilities to the
Borrower, in an aggregate principal amount not to exceed $2,800,000,000,
consisting of (i) $1,000,000,000 aggregate principal amount of Tranche A Term
Loans and $1,500,000,000 aggregate principal amount of Tranche B Term Loans the
proceeds of which (a) will be used to fund the Acquisition (including the
Refinancing and paying fees, commissions and expenses in connection with the
Acquisition) and (b) may be used to repurchase or redeem the Convertible Notes
and (ii) $300,000,000 aggregate principal amount of Revolving Commitments, the
proceeds of which may be used (a) to repurchase or redeem the Convertible Notes,
(b) for capital expenditures permitted hereunder and Permitted Acquisitions,
(c) to provide for the ongoing working capital requirements of the Borrower
following the Acquisition and (d) for general corporate purposes;

WHEREAS, the Borrower has agreed to secure all of its Obligations by granting to
the Collateral Agent, for the benefit of the Secured Parties, a First Priority
Lien on substantially all of its assets, including a pledge of all of the Equity
Interests of certain of its Domestic Subsidiaries and 65% of all the Equity
Interests of certain of its First-Tier Foreign Subsidiaries and all of its
intercompany Indebtedness;

WHEREAS, Guarantors have agreed to guarantee the obligations of the Borrower
hereunder and to secure their respective Obligations by granting to the
Collateral Agent, for the benefit of the Secured Parties, a First Priority Lien
on substantially all of their respective assets, including a pledge of all of
the Equity



--------------------------------------------------------------------------------

Interests of certain of their respective Domestic Subsidiaries and 65% of all
the Equity Interests of certain of their respective First-Tier Foreign
Subsidiaries and all of their intercompany Indebtedness; and

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS AND INTERPRETATION

Section 1.01. Definitions. (a) The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:

“2007 Notes” as defined in the definition of “Convertible Notes.”

“Acquired Business” means Gen-Probe Incorporated, a Delaware corporation.

“Acquired Business Material Adverse Effect” means any event, state of facts,
circumstance, development, change, effect or occurrence that is or could
reasonably be expected to be materially adverse (i) to the business, financial
condition or results of operations of the Acquired Business and its
Subsidiaries, taken as a whole or (ii) to the ability of the Acquired Business
to timely perform any of its obligations under the Acquisition Agreement, other
than in the case of clause (i) or (ii) above, any event, state of facts,
circumstance, development, change, effect or occurrence resulting from
(A) changes in general economic, regulatory or political conditions or in the
securities, credit or financial markets in general, (B) general changes or
developments in the business in which the Acquired Business and its Subsidiaries
operate, including any changes in applicable law affecting such business,
including generally applicable rules, regulations and administrative policies of
the FDA, or published interpretations thereof, (C) the negotiation, execution,
announcement, existence or performance of the Acquisition Agreement or the
transactions contemplated thereby, including (x) any fees or expenses incurred
in connection therewith and (y) the impact of the foregoing on relationships
with customers, suppliers, employees and regulators, (D) the identity of the
Borrower or any of its Affiliates as the acquiror of the Acquired Business,
(E) compliance with the terms of, or the taking of any action expressly required
to be taken by the Acquired Business pursuant to the Acquisition Agreement or
any other action consented to by the Borrower and the Lead Arrangers after
April 29, 2012, (F) any acts of terrorism or war or any natural disaster or
weather-related event, (G) changes in generally accepted

 

2



--------------------------------------------------------------------------------

accounting principles or the interpretation thereof, (H) changes in the price or
trading volume of the common stock of the Acquired Business (provided that this
clause (H) shall not be construed as providing that the change, event,
circumstance, development, occurrence or state of facts giving rise to such
change in price or trading volume does not constitute or contribute to an
Acquired Business Material Adverse Effect), (I) any failure to meet internal or
published projections, forecasts or revenue or earning predictions or any
downward revisions for any period (provided that this clause (I) shall not be
construed as providing that the change, event, circumstance, development,
occurrence or state of facts giving rise to such failure does not constitute or
contribute to an Acquired Business Material Adverse Effect), (J) any action,
suit, investigation or proceeding made, brought or threatened by any holder of
Company Securities (as defined in the Acquisition Agreement in effect on
April 29, 2012, and without giving effect to any amendments thereunder), on the
holder’s own behalf or on behalf of the Acquired Business on a derivative basis
(other than any actions, suits, investigations or proceedings made, brought or
threatened by any of the Acquired Business’s officers or directors), arising out
of or related to any of the transactions contemplated hereby, including the
Acquisition, or (K) any determination by, or the delay of a determination by,
the FDA or any panel or advisory body empowered or appointed thereby, after
April 29, 2012, with respect to the approval or non-approval of new Medical
Products (as defined in the Acquisition Agreement in effect on April 29, 2012,
and without giving effect to any amendments thereunder) or new uses of existing
Medical Products, in each case of the Acquired Business or its Subsidiaries, as
of April 29, 2012, except, in the case of the foregoing clause (A), (B) or (F),
to the extent such changes or developments referred to therein could reasonably
be expected to have a materially disproportionate negative impact on the
Acquired Business and its subsidiaries, taken as a whole, compared to other
comparable participants in the Acquired Business’s industries.

“Acquired Business Non-Core Assets” means the assets of the Acquired Business
and its Subsidiaries set forth on Schedule 1.1E.

“Acquired Non-Investment-Grade Securities” means any and all investment
securities (including equity securities listed on a national securities
exchange) owned by any Subsidiary acquired in the Acquisition or any Permitted
Acquisition, which are not Investment Grade Securities or securities issued by
an Affiliate of such Subsidiary, to the extent that such investment securities
were owned by such Subsidiary at the time of the Acquisition or such Permitted
Acquisition, as applicable, and were not acquired in contemplation thereof.

“Acquisition” means the acquisition by the Borrower of 100% of the Equity
Interests of the Acquired Business through the merger of Merger Sub with and
into the Acquired Business with the Acquired Business continuing as the
surviving corporation in accordance with the Acquisition Agreement.

 

3



--------------------------------------------------------------------------------

“Acquisition Agreement” means the Agreement and Plan of Merger (together with
all exhibits and schedules thereto) dated as of April 29, 2012, among the
Borrower, the Acquired Business and Merger Sub to consummate the Acquisition and
the other transactions described therein or related thereto.

“Acquisition Agreement Representations” means such of the representations made
by or with respect to the Acquired Business in the Acquisition Agreement as are
material to the interests of the Lenders and the Commitment Parties (but only to
the extent that the Borrower or its Affiliates have the right not to consummate
the Acquisition, or to terminate their obligations (or otherwise do not have an
obligation to close), under the Acquisition Agreement as a result of a failure
of such representations in the Acquisition Agreement to be true and correct).

“Additional Lender” as defined in Section 2.26.

“Adjusted Consolidated Cash Interest Expense” means for any period, the Adjusted
Consolidated Interest Expense for such period, excluding any amount not payable
in Cash, original issue discount and other imputed non-cash interest charges
relating to the Convertible Notes or any other Indebtedness now or hereafter
outstanding.

“Adjusted Consolidated Interest Expense” means for any period, total interest
expense in accordance with GAAP (including that portion attributable to Capital
Leases in accordance with GAAP, capitalized interest, amortization of deferred
financing fees and amortization in relation to terminated Hedge Agreements) of
the Borrower and its Subsidiaries on a consolidated basis with respect to all
outstanding Indebtedness of the Borrower and its Subsidiaries, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit, net costs under Interest Rate Agreements, capitalized interest and
the interest component of all Attributable Receivables Indebtedness.

“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (i) (a) the rate per annum equal to the rate determined by
the Administrative Agent to be the offered rate which appears on the page of the
Reuters Screen which displays an average British Bankers Association Interest
Settlement Rate (such page currently being LIBOR01 page) for deposits (for
delivery on the first day of such period) with a term equivalent to such period
in Dollars, determined as of approximately 11:00 a.m. (London, England, time) on
such Interest Rate Determination Date, (b) in the event the rate referenced in
the preceding clause (a) does not appear on such page or service or if such page
or service shall cease to be available, the rate per annum equal to the rate
determined by the Administrative Agent to be the offered rate on such other page
or other service which displays an average British Bankers Association Interest
Settlement

 

4



--------------------------------------------------------------------------------

Rate for deposits (for delivery on the first day of such period) with a term
equivalent to such period in Dollars, determined as of approximately 11:00 a.m.
(London, England, time) on such Interest Rate Determination Date or (c) in the
event the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum equal to the offered quotation rate to first class
banks in the London interbank market by JPMorgan Chase Bank N.A. for deposits
(for delivery on the first day of the relevant period) in Dollars of amounts in
same day funds comparable to the principal amount of the applicable Loan of the
Administrative Agent, in its capacity as a Lender, for which the Adjusted
Eurodollar Rate is then being determined with maturities comparable to such
period as of approximately 11:00 a.m. (London, England, time) on such Interest
Rate Determination Date by (ii) an amount equal to (a) one minus (b) the
Applicable Reserve Requirement; provided that with respect to the Tranche B Term
Loans, the Adjusted Eurodollar Rate shall not be less than 1.00% per annum.

“Administrative Agent” as defined in the preamble hereto.

“Adverse Proceeding” means any action, suit, proceeding, hearing (in each case,
whether administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of the Borrower or any of its
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the knowledge of any Authorized Officer of the Borrower or any of its
Subsidiaries, threatened against or affecting the Borrower or any of its
Subsidiaries or any property of the Borrower or any of its Subsidiaries.

“Affected Lender” as defined in Section 2.18(b).

“Affected Loans” as defined in Section 2.18(b).

“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through ownership of voting securities, by contract or otherwise; and
the terms “controlling” and “controlled” have meanings correlative to the
foregoing. For the avoidance of doubt, none of the Agents or their respective
lending affiliates (in each case in their capacity as such) shall be deemed to
be an Affiliate of the Borrower or any of its Subsidiaries.

“Affiliate Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Annex C to Exhibit K, with such amendments or
modifications as may be approved by the Administrative Agent.

 

5



--------------------------------------------------------------------------------

“Agent” means each of the Administrative Agent, the Co-Syndication Agents, the
Collateral Agent, the Lead Arrangers, the Co-Documentation Agents and any other
Person appointed under the Credit Documents to serve in an agent or similar
capacity, including, without limitation, any Auction Manager.

“Agent Affiliates” as defined in Section 10.01(b)(iii).

“Aggregate Amounts Due” as defined in Section 2.17.

“Aggregate Payments” as defined in Section 7.02.

“Agreed Currency” means Dollars, Euro, Pounds Sterling and such other currencies
as are acceptable to the Issuing Bank and Administrative Agent in their sole
discretion.

“Agreement” means this Credit and Guaranty Agreement dated as of August 1, 2012,
as it may be refinanced, amended, restated, amended and restated, supplemented
or otherwise modified from time to time.

“Applicable Date” as defined in Section 2.18(b).

“Applicable Margin” and “Applicable Revolving Commitment Fee Percentage” mean
(i) with respect to Revolving Loans and Tranche A Term Loans that are Eurodollar
Rate Loans and the Applicable Revolving Commitment Fee Percentage, (a) from the
Closing Date until the date of delivery of the Compliance Certificate and the
financial statements for the second full Fiscal Quarter after the Closing Date,
a percentage, per annum, determined by reference to Tier 1 in the following
table and (b) thereafter, a percentage, per annum, determined by reference to
the Total Net Leverage Ratio in effect from time to time as set forth below:

 

Tier

   Total Net
Leverage Ratio    Applicable
Margin     Applicable
Revolving
Commitment Fee
Percentage  

Tier 1

   >4.00:1.00      3.00 %      0.500 % 

Tier 2

   £4.00:1.00


>3.00:1.00

     2.75 %      0.500 % 

Tier 3

   £3.00:1.00      2.50 %      0.375 % 

; and (ii) with respect to Swing Line Loans, Revolving Loans and Tranche A Term
Loans that are Base Rate Loans, an amount equal to (a) the Applicable

 

6



--------------------------------------------------------------------------------

Margin for Eurodollar Rate Loans as set forth in clause (i)(a) or (i)(b) above,
as applicable, minus (b) 1.00% per annum. No change in the Applicable Margin or
the Applicable Revolving Commitment Fee Percentage shall be effective until
three (3) Business Days after the date on which the Administrative Agent shall
have received the applicable financial statements and a Compliance Certificate
pursuant to Section 5.01(c) calculating the Total Net Leverage Ratio. At any
time the Borrower has not submitted to the Administrative Agent the applicable
information as and when required under Section 5.01(c), the Applicable Margin
and the Applicable Revolving Commitment Fee Percentage shall be determined by
reference to Tier 1 in the above table. Within one (1) Business Day after
receipt of the applicable information under Section 5.01(c), Administrative
Agent shall give each Lender telefacsimile or telephonic notice (confirmed in
writing) of the Applicable Margin and the Applicable Revolving Commitment Fee
Percentage in effect from such date. In the event that any financial statement
or certificate delivered pursuant to Section 5.01 is shown to be inaccurate (at
a time when this Agreement is in effect and unpaid Obligations under this
Agreement are outstanding (other than indemnities and other contingent
obligations not yet due and payable)), and such inaccuracy, if corrected, would
have led to the application of a higher Applicable Margin for any period (an
“Applicable Period”) than the Applicable Margin applied for such Applicable
Period, then (i) the Borrower shall immediately deliver to Administrative Agent
a correct certificate required by Section 5.01 for such Applicable Period,
(ii) the Applicable Margin shall be determined by reference to the applicable
Tier in the above table for such Applicable Period based on the corrected
certificate and (iii) the Borrower shall immediately pay to the Administrative
Agent the accrued additional interest owing as a result of such increased
Applicable Margin for such Applicable Period. Nothing in this paragraph shall
limit the right of the Administrative Agent or any Lender under Section 2.10 or
Article 8.

“Applicable Period” as defined in the definition of “Applicable Margin.”

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D) under regulations issued from time to time
by the Board of Governors or other applicable banking regulator. Without
limiting the effect of the foregoing, the Applicable Reserve Requirement shall
reflect any other reserves required to be maintained by member banks with
respect to (i) any category of liabilities which includes deposits by reference
to which the applicable Adjusted Eurodollar Rate or any other interest rate of a
Loan is to be determined or (ii) any category of extensions of credit or other
assets which include Eurodollar Rate Loans. A Eurodollar Rate Loan shall be
deemed to constitute Eurocurrency liabilities and as such shall be deemed
subject to reserve requirements without benefits of credit for

 

7



--------------------------------------------------------------------------------

proration, exceptions or offsets that may be available from time to time to the
applicable Lender. The rate of interest on Eurodollar Rate Loans shall be
adjusted automatically on and as of the effective date of any change in the
Applicable Reserve Requirement.

“Applicable Time” means (i) with respect to any payment in Dollars, as set forth
in Section 2.16 and (ii) with respect to any payment in any Agreed Currency
other than Dollars, the local time in the place of settlement for such Agreed
Currency as may be determined by the Administrative Agent to be necessary for
timely settlement on the relevant date in accordance with normal banking
procedures in such place of settlement.

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to the
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to the Agents, the Lenders or the
Issuing Bank by means of electronic communications pursuant to Section 10.01(b).

“Asset Sale” means a sale or lease (as lessor), sale and leaseback, assignment,
conveyance, exclusive license (as licensor), transfer or other Disposition to,
or any exchange of property with, any Person (other than the Borrower or any
Guarantor), in one transaction or a series of transactions, of all or any part
of the Borrower’s or any of its Subsidiaries’ businesses, assets or properties
of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, created, leased or
licensed, including the Equity Interests of any of the Borrower’s Subsidiaries,
other than (i) inventory (or other tangible or intangible assets) sold,
assigned, leased or licensed out in the ordinary course of business (excluding
any such sales, assignments, leases or licenses out by operations or divisions
discontinued or to be discontinued), (ii) sales of other assets the proceeds of
which are (x) less than $25,000,000 with respect to any transaction or series of
related transactions and (y) when aggregated with the proceeds of all other such
sales during the same Fiscal Year, less than the sum of (A) $50,000,000 and
(B) an amount equal to the lesser of (1) any unused portion of the basket
provided for in this clause (y) from the immediately prior Fiscal Year and
(2) $50,000,000, (iii) the transactions listed on Schedule 1.1A, (iv) the
Borrower’s or a Subsidiary’s exercise of its rights and remedies with respect
to, and/or the sale, assignment, license or other Disposition (including
following the exercise of such rights and remedies) of, any Makena Products and
Interests, (v) Permitted Licenses, (vi) the sale or other Disposition of
Acquired Non-Investment-Grade Securities owned by the Acquired Business or any
of its Subsidiaries at the time of the Acquisition, Investment Grade Securities
and Cash Equivalents in exchange for Cash; provided that with respect to such
Acquired Non-Investment-Grade Securities, such sale or other Disposition occurs
not later than one year following the Closing Date, (vii) the sale, assignment,

 

8



--------------------------------------------------------------------------------

lease or license of any Discontinued Real Property, (viii) the surrender or
waiver of contract rights on the settlement, release or surrender of contract,
tort or other claims and (ix) the sale or other Disposition of Acquired Business
Non-Core Assets, the proceeds of which are applied to fund the Convertible Note
Payment Reserve (to the extent permitted under the definition thereof).

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by the Administrative Agent.

“Assignment Effective Date” as defined in Section 10.06(b).

“Attributable Receivables Indebtedness” at any time means the principal amount
of Indebtedness which (i) if a Qualified Receivables Transaction is structured
as a secured lending agreement, constitutes the principal amount of such
Indebtedness or (ii) if a Qualified Receivables Transaction is structured as a
purchase agreement, would be outstanding at such time under the Qualified
Receivables Transaction if the same were structured as a secured lending
agreement rather than a purchase agreement.

“Auction” as defined in Section 10.06(i)(i).

“Auction Manager” means the Administrative Agent.

“Auction Procedures” means the Modified Dutch Auction Procedures set forth on
Exhibit K.

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chief executive officer, or president, and such Person’s chief
financial officer, chief accounting officer, corporate controller or treasurer
(or, in each such case, the equivalent position however titled).

“Available ECF Amount” means, on any date, an amount determined on a cumulative
basis equal to Consolidated Excess Cash Flow for each Fiscal Year of the
Borrower commencing with the Fiscal Year ending in 2013 to the extent Not
Otherwise Applied.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Base Indenture” means that certain Indenture dated as of December 10, 2007 by
and between Wilmington Trust Company, as trustee, and the Borrower.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate
in effect on such day plus  1/2 of 1% and (iii) the sum of (a) the Adjusted
Eurodollar

 

9



--------------------------------------------------------------------------------

Rate (after giving effect to any Adjusted Eurodollar Rate “floor”) that would be
applicable on such day for a Eurodollar Rate Loan with a one-month Interest
Period (assuming such date was the Interest Rate Determination Date with respect
to such Interest Period) plus (b) 1.00%; provided that with respect to the
Tranche B Term Loans, the Base Rate shall not be less than 2.00% per annum. Any
change in the Base Rate due to a change in the Prime Rate, Adjusted Eurodollar
Rate or the Federal Funds Effective Rate shall be effective on the effective day
of such change in the Prime Rate, Adjusted Eurodollar Rate or the Federal Funds
Effective Rate, respectively.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Beneficiary” means each Agent, the Issuing Bank, each Lender and each Lender
Counterparty.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States, or any successor thereto.

“Bookrunner” as defined in Section 9.01.

“Borrower” as defined in the preamble hereto.

“Business Day” means (i) if such day relates to any dealings in Dollars to be
carried out pursuant to this Agreement, (x) any day excluding Saturday, Sunday
and any day which is a legal holiday under the laws of the State of New York or
is a day on which banking institutions located in such state are authorized or
required by law or other governmental action to close and (y) with respect to
all notices, determinations, fundings and payments in connection with the
Adjusted Eurodollar Rate or any Eurodollar Rate Loans, the term “Business Day”
means any day which is a Business Day described in clause (x) and which is also
a day for trading by and between banks in Dollar deposits in the London
interbank market, (ii) if such day relates to any dealings in Euros to be
carried out pursuant to this Agreement, any such day which is a TARGET Day and
(iii) if such day relates to any dealings in any Agreed Currency other than
Dollars or Euros to be carried out pursuant to this Agreement, any such day on
which banks are open for foreign exchange business in the principal financial
center of the country of such Agreed Currency.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

10



--------------------------------------------------------------------------------

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Collateralize” means, in respect of an Obligation, to provide and pledge
(as a First Priority security interest) cash collateral in Dollars, at a
location and pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the Issuing Bank (and “Cash
Collateralization” has a corresponding meaning). “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means, as at any date of determination, any of the following:
(i) marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and principal by the United States government or (b) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one year
after such date; (ii) marketable direct obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof, in each case maturing within one year after such
date and having, at the time of the acquisition thereof, a rating of at least A
1 from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $1,000,000,000; (v) shares of any money market mutual fund that
(a) has substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) through (iv) above, (b) has net assets of
not less than $5,000,000,000 and (c) has the highest rating obtainable from
either S&P or Moody’s; and (vi) instruments equivalent to those referred to in
clauses (i) to (v) above denominated in Euros or Pounds Sterling comparable in
credit quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent required or advisable in connection with any business
conducted by the Borrower or any Subsidiary organized or operating in such
jurisdiction.

“Cash Management Agreements” means those agreements entered into from time to
time by the Borrower or its Subsidiaries with a Cash Management Provider in
connection with the obtaining of any Cash Management Services that have been
designated by the Borrower and such Cash Management Provider by notice to the
Administrative Agent as a Cash Management Agreement.

 

11



--------------------------------------------------------------------------------

“Cash Management Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees and expenses owing by the Borrower or any of its
Subsidiaries to any Cash Management Provider pursuant to or evidenced by the
Cash Management Agreements and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising.

“Cash Management Provider” means any Lender or Affiliate of a Lender which
provides Cash Management Services to the Borrower or its Subsidiaries; provided
that each such Affiliate shall appoint the Collateral Agent as its agent and
agree to be bound by the Credit Documents as a Secured Party, subject to Section
9.08(c).

“Cash Management Services” means any cash management, including controlled
disbursement, accounts or related services (including the Automated Clearing
House processing of electronic funds transfers through the direct Federal
Reserve Fedline system) provided to the Borrower or any of its Subsidiaries by a
Cash Management Provider.

“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit F.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation,
treaty or order; (b) any change in any law, rule, regulation, treaty or order or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority; or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Change of Control” means, at any time, (i) any Person or “group” (within the
meaning of Rules 13d 3 and 13d 5 under the Exchange Act) (a) shall have acquired
beneficial ownership of 35% or more on a fully diluted basis of the total
outstanding voting interest in the Equity Interests of the Borrower or (b) shall
have obtained the power (whether or not exercised) to elect a majority of the
members of the board of directors (or similar governing body) of the Borrower;
(ii) the majority of the seats (other than vacant seats) on the board of
directors (or similar governing body) of the Borrower ceases to be occupied by
Persons who

 

12



--------------------------------------------------------------------------------

either (a) were members of the board of directors of the Borrower on the Closing
Date or (b) were nominated for election by the board of directors of the
Borrower or a nominating committee thereof, a majority of whom were directors on
the Closing Date or whose election or nomination for election was previously
approved by a majority of such directors; or (iii) the occurrence of a “Change
of Control” (or any comparable term) under, and as defined in, the documents
evidencing any Indebtedness permitted under Section 6.01(h), (j), (k), (o) or
(p).

“Citi” as defined in the preamble hereto.

“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having Tranche A Term Loan Exposure, (b) Lenders having
Tranche B Term Loan Exposure, (c) Lenders having Revolving Exposure (including
the Swing Line Lender) and (d) Lenders having New Term Loan Exposure; and
(ii) with respect to Loans, each of the following classes of Loans: (a) Tranche
A Term Loans, (b) Tranche B Term Loans, (c) Revolving Loans (including Swing
Line Loans) and (d) each Series of New Term Loans.

“Closing Date” means the date on which the conditions precedent set forth in
Section 3.01 are satisfied or waived in accordance with the terms hereof.

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit G-1.

“Closing Date Mortgaged Property” as defined in Section 3.01(h)(i).

“Co-Development Agreement” means an agreement between the Borrower or any
Subsidiary and a third party (excluding, for the avoidance of doubt, any joint
venture or Subsidiary) which primarily relates to the co-development or joint
development of Intellectual Property, and which does not materially interfere
with the conduct of the Borrower’s or any of its Subsidiaries’ business as
conducted on the Closing Date (or as permitted by Section 6.11) or materially
detract from the value thereof.

“Co-Documentation Agents” as defined in the preamble hereto.

“Co-Syndication Agents” as defined in the preamble hereto.

“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant
to the Collateral Documents as security for the Obligations.

“Collateral Agent” as defined in the preamble hereto.

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
the Intellectual Property Security Agreements, and all other

 

13



--------------------------------------------------------------------------------

instruments, documents and agreements delivered by any Credit Party pursuant to
this Agreement or any of the other Credit Documents in order to grant to, or
perfect in favor of, the Collateral Agent, for the benefit of the Secured
Parties, a Lien on any real, personal or mixed property of that Credit Party as
security for the Obligations.

“Collateral Questionnaire” means a certificate in form reasonably satisfactory
to the Collateral Agent that provides information with respect to the real,
personal or mixed property of each Credit Party.

“Commitment” means any Revolving Commitment or Term Loan Commitment.

“Commitment Letter” as defined in Section 10.20.

“Commitment Party” means each of Goldman Sachs, Goldman Sachs Lending Partners
LLC, JPMS, JPMorgan Chase Bank N.A. and Citi, each in its capacity as a party to
the Commitment Letter.

“Commodity Price Protection Agreement” means any forward contract, commodity
swap, commodity option or other similar financial agreement or arrangement
relating to, or the value of which is dependent upon, fluctuations in commodity
prices.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted EBITDA” means, for any period, the Consolidated Net
Income of the Borrower and its Subsidiaries for such period plus, without
duplication and (except with respect to paragraph (k) below) to the extent
reducing net income (and not excluded in determining Consolidated Net Income)
for such period, the sum of:

(a) any expense and provision for taxes, paid or accrued,

(b) Adjusted Consolidated Interest Expense milestone payments in connection with
any investment or series of related investments and costs of surety bonds in
connection with financing activities,

(c) Consolidated Depreciation and Amortization Expense,

 

14



--------------------------------------------------------------------------------

(d) any non-cash charges and non-cash revenue loss recorded in respect of
purchase accounting (including, but not limited, to revenue not recognized as a
result of the write-up of accounts receivable), and non-cash exchange,
translation or performance losses relating to any foreign currency hedging
transactions or currency fluctuations,

(e) any other non-cash charges (including, without limitation, incurred pursuant
to any equity incentive plan or award or arising from any impairment of
intangible assets or goodwill, but excluding any such non-cash charge to the
extent that it represents an accrual or reserve for cash expenses in any future
period, an amortization of a prepaid cash expense that was paid in a prior
period or a write-off, writedown or reserve with respect to current assets) for
such period,

(f) any unusual expenses or charges, including without limitation, any
restructuring, integration, transition and similar charges accrued during such
period, including any charges to establish accruals and reserves or to make
payments associated with the reassessment or realignment of the business and
operations of the Borrower and its Subsidiaries, including, without limitation,
the sale or closing of facilities, severance and curtailments or modifications
to pension and post-retirement employee benefit plans, retention payments in
connection therewith, asset write-downs or asset disposals, write-downs for
purchase and lease commitments, write-downs of excess, obsolete or unbalanced
inventories, relocation costs which are not otherwise capitalized and any
related costs of existing products or product lines; provided that (x) subject
to clause (y), the aggregate amount added back pursuant to this paragraph (f),
together with the amount of projected synergies and cost savings added back
pursuant to Section 1.05(c), shall not exceed 10% of Consolidated Adjusted
EBITDA for such period, calculated without giving effect to any adjustment
pursuant to this paragraph (f), paragraph (k) or Section 1.05(c) as it relates
to projected synergies and cost savings and (y) in addition to the amount set
forth in clause (x) above, there may also be added back pursuant to this
paragraph (f) such expenses and charges incurred in connection with the
Acquisition during the period commencing on the Closing Date and ending on
September 26, 2015, in an aggregate amount not to exceed $50,000,000,

(g) charges with respect to casualty events,

(h) to the extent actually reimbursed, expenses incurred to the extent covered
by indemnification provisions in any agreement in connection with any
acquisition permitted hereunder,

(i) any contingent or deferred payments (including, but not limited to,
severance, retention, earn-out payments, non-compete payments and consulting
payments but excluding ongoing royalty payments) made in connection with the
Acquisition, any Prior Acquisition or any Permitted Acquisition,

 

15



--------------------------------------------------------------------------------

(j) non-cash charges pursuant to Statement of Financial Accounting Standards
No. 158 (codified within Accounting Standards Codifications 715-20, Defined
Benefit Plans—General and 715-30, Defined Benefit Plans—Pension) and

(k) in addition to synergies and cost savings permitted to be added back in
connection with a Pro Forma Transaction pursuant to Section 1.05(c), the amount
of synergies and cost savings projected by the Borrower in good faith to result
from actions taken or expected to be taken in connection with the Acquisition,
in the period commencing on the Closing Date and ending on September 26, 2015,
net of the amount of actual benefits during such period realized from such
actions or otherwise added back pursuant to this definition; provided that
(A) such amounts are reasonably identifiable, quantifiable and factually
supportable in the good faith judgment of the Borrower and (B) the aggregate
amount added back pursuant to this paragraph (k) shall not exceed $75,000,000;

minus, to the extent increasing net income (and not excluded in determining
Consolidated Net Income) for such period, (i) any cash payments made during such
period on account of non-cash charges added to Consolidated Net Income pursuant
to clause (e) above in such period or any prior period, (ii) all non-cash income
or gains (but excluding any such amount (x) in respect of which cash or other
assets were received in a prior period or will be received or (y) which
represents the reversal of an accrual or cash reserve for anticipated cash
charges in any prior period) and non-cash exchange, translation or performance
gains relating to any foreign currency hedging transactions or currency
fluctuations and (iii) any unusual income or gains, all calculated for the
Borrower and its Subsidiaries in accordance with GAAP on a consolidated basis;

provided that, without duplication and to the extent included in Consolidated
Net Income, any adjustments resulting from the application of Accounting
Standards Codification 815 shall be excluded in determining Consolidated
Adjusted EBITDA. For purposes of calculating the Total Net Leverage Ratio and
Net Senior Secured Leverage Ratio, Consolidated Adjusted EBITDA will be deemed
to be equal to (1) for the fiscal quarter ended September 24, 2011,
$239,780,000, (2) for the fiscal quarter ended December 24, 2011, $248,894,000
and (3) for the fiscal quarter ended March 24, 2012, $234,588,000 (it being
understood and agreed that the foregoing Consolidated Adjusted EBITDA amounts
set forth in clauses (1), (2) and (3) each reflect the inclusion of synergies of
$18,750,000 (which accordingly utilizes a portion of the basket set forth in
clause (k) above) and each other adjustment contemplated by this definition for
the applicable period but is without limitation of the pro forma adjustment
contemplated by Section 1.05).

 

16



--------------------------------------------------------------------------------

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of the Borrower and its Subsidiaries during such period determined
on a consolidated basis that, in accordance with GAAP, are or should be included
in “purchase of property and equipment,” “construction in-process,” “purchase or
capitalized development of intellectual property” or similar items reflected in
the consolidated statement of cash flows of the Borrower and its Subsidiaries.

“Consolidated Current Assets” means, as at any date of determination, the total
assets of a Person and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding Cash
and Cash Equivalents.

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of a Person and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long-term debt.

“Consolidated Depreciation and Amortization Expense” means with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including any amortization of intangibles, including, without
limitation, goodwill, of such Person and its Subsidiaries for such period on a
consolidated basis and otherwise determined in accordance with GAAP.

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to:

(a) the sum, without duplication (including, without limitation, duplication of
the effects of adjustments or exclusions provided for in the definitions of
Consolidated Adjusted EBITDA and Consolidated Net Income), of (i) Consolidated
Adjusted EBITDA, (ii) the Consolidated Working Capital Adjustment (which may be
a negative amount) and (iii) the amount related to items that were deducted or
excluded (with the result that Consolidated Adjusted EBITDA was reduced)
hereunder in calculating Consolidated Adjusted EBITDA to the extent either
(A) such items represent cash received by the Borrower or any Subsidiary,
including, without limitation, cash gains excluded from Consolidated Net Income
pursuant to clause (h) of the definition thereof or (B) such items do not
represent cash paid by the Borrower or any Subsidiary; minus

(b) the sum, without duplication (including, without limitation, duplication of
the effects of adjustments or exclusions provided for in the definitions of
Consolidated Adjusted EBITDA and Consolidated Net Income), of the amounts for
such period paid in cash (or, in the case of clause (I) below, held in reserve)
from operating cash flow of (A) payments relating to expenses or provision for
taxes with respect to such period, (B) Adjusted Consolidated Cash

 

17



--------------------------------------------------------------------------------

Interest Expense, milestone payments in connection with any investment or series
of related investments, costs of surety bonds in connection with financing
activities and scheduled repayments of Indebtedness for borrowed money and
scheduled repayments of obligations under Capital Leases, (C) consideration in
respect of any Consolidated Capital Expenditure, (D) consideration in respect of
the Acquisition, any Prior Acquisition or any Permitted Acquisition, (E) the
aggregate amount of principal prepayments of long-term Indebtedness of the
Borrower and its Subsidiaries, excluding (w) all prepayments of Term Loans
(other than, for the avoidance of doubt, scheduled payments of Term Loans
referred to in clause (b)(B) above), (x) all prepayments of Swing Line Loans and
Revolving Loans, (y) all prepayments in respect of any revolving credit
facility, except to the extent there is an equivalent permanent reduction in
commitments thereunder and (z) all prepayments of Junior Financing, (F) the
amount related to items that were added back or excluded (with the result that
Consolidated Adjusted EBITDA was increased) hereunder in calculating
Consolidated Adjusted EBITDA to the extent either (1) such items represent cash
payments made by the Borrower or any Subsidiary (which had not reduced
Consolidated Excess Cash Flow upon the accrual thereof in a prior fiscal year),
including, without limitation cash losses excluded from Consolidated Net Income
pursuant to clause (h) of the definition thereof or (2) such items do not
represent cash received by the Borrower or any Subsidiary, (G) to the extent not
expensed during such period, the aggregate amount of costs, fees and expenses in
connection with the consummation of the Acquisition, or any Prior Acquisition,
Permitted Acquisition, permitted Investment, Asset Sale, issuance or repayment
of Indebtedness, issuance of Equity Interests, refinancing transaction or
amendment or other modification of any Indebtedness (in each case, including any
such transaction consummated prior to the Closing Date and any such transaction
undertaken but not completed), (H) payments made with respect to Adverse
Proceedings listed on Schedule 4.11, (I) amounts used to fund the Convertible
Note Repayment Reserve to the extent permitted under the definition thereof and
(J) without duplication of amounts deducted pursuant to clause (b)(I) above in a
prior period that were applied to Convertible Note Repayment Obligations, the
aggregate amount applied to Convertible Note Repayment Obligations in such
period; plus

(c) amounts deducted pursuant to clause (b)(I) above in a prior period to the
extent not applied to the Convertible Note Repayment Obligations within the
applicable time period specified in the definition of Convertible Note Repayment
Reserve;

provided that, for the purpose of calculating Consolidated Net Income or
Consolidated Adjusted EBITDA included in the definition of Consolidated Excess
Cash Flow in connection with any Pro Forma Transaction or the Acquisition, the
income (or loss) of any Person or business accrued prior to the date it becomes
a Subsidiary of the Borrower shall not be included.

 

18



--------------------------------------------------------------------------------

“Consolidated Net Debt” means, as of any date of determination, (a) Consolidated
Total Debt less (b) the aggregate amount (not to exceed $250,000,000) of
Qualified Cash as of such date.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP; provided that, in calculating the
Consolidated Net Income of the Borrower and its Subsidiaries for any period,
there shall be excluded:

(a) the income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of the Borrower or is merged into or consolidated with the Borrower
or any of its Subsidiaries (except as contemplated by Section 1.05);

(b) the income (or deficit) of any Person in which the Borrower or any of its
Subsidiaries has an ownership interest that is either (x) not a Subsidiary or
(y) accounted for by the equity method of accounting, except to the extent that
any such income is actually received by the Borrower or such Subsidiary in the
form of dividends or similar distributions;

(c) the undistributed earnings of any Subsidiary of the Borrower to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any agreement,
instrument, contract or other undertaking to which such Subsidiary is a party or
by which any of its property is bound or any law, treaty, rule, regulation or
determination of an arbitrator or a court of competent jurisdiction or other
Governmental Authority, in each case, applicable or binding upon such Subsidiary
or any of its property or to which such Subsidiary or any of its property is
subject;

(d) any fees and expenses recognized during such period, or any amortization
thereof for such period, in connection with the consummation of the Acquisition,
any Prior Acquisition, Permitted Acquisition, Investment, asset disposition,
issuance or repayment of Indebtedness, issuance of Equity Interests, refinancing
transaction or amendment or other modification of any Indebtedness (in each
case, including any such transaction consummated prior to the Closing Date and
any such transaction undertaken but not completed) and any charges or
non-recurring costs recognized during such period as a result of any such
transaction;

(e) any amortization of deferred charges resulting from the application of
Accounting Standards Codification 470-20, Debt (but only to the extent of the
information therein that was codified from Financial Accounting Standards Board
Staff Position No. APB 14-1—Accounting for Convertible Debt Instruments That May
Be Settled in Cash upon Conversion (Including Partial Cash Settlement) or

 

19



--------------------------------------------------------------------------------

related interpretations or guidance) (including, for the avoidance of doubt, as
a result of its application to Convertible Notes issued in exchange for other
Convertible Notes);

(f) any extraordinary gain or loss (including, without limitation, any gains or
losses arising out of the settlement of any Adverse Proceeding listed on
Schedule 4.11);

(g) any income (loss) for such period attributable to the exchange or early
extinguishment of Indebtedness, together with any related provision for taxes on
any such income; and

(h) any net after-tax gains or losses attributable to asset dispositions other
than in the ordinary course of business, as determined in good faith by the
Borrower.

“Consolidated Senior Secured Debt” means, as of any date of determination,
Consolidated Total Debt that is secured by a Lien on the assets of the Credit
Parties.

“Consolidated Senior Secured Net Debt” means, as of any date of determination,
(a) Consolidated Senior Secured Debt less (b) the aggregate amount (not to
exceed $250,000,000) of Qualified Cash as of such date.

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of the Borrower and its
Subsidiaries determined on a consolidated basis in accordance with GAAP.

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets of the Borrower and its Subsidiaries over
Consolidated Current Liabilities of the Borrower and its Subsidiaries.

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period. In
calculating the Consolidated Working Capital Adjustment, there shall be excluded
the effect of reclassification during such period of current assets to long-term
assets and current liabilities to long-term liabilities and the effect of any
Permitted Acquisition during such period; provided that there shall be included
with respect to any Permitted Acquisition during such period, an amount (which
may be a negative number) by which the Consolidated Working Capital acquired in
such Permitted Acquisition as at the time of such acquisition exceeds (or is
less than) Consolidated Working Capital at the end of such period.

 

20



--------------------------------------------------------------------------------

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Contributing Guarantors” as defined in Section 7.02.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

“Convertible Note Put Date” means with respect to each series of Convertible
Notes, a date on which holders thereof may require the Borrower to repurchase
such Convertible Notes under the terms thereof.

“Convertible Note Repayment Event” means (i) the repurchase of Convertible Notes
by the Borrower upon the exercise of the holder’s right to require the Borrower
to repurchase its Convertible Notes, (ii) the redemption of Convertible Notes by
the Borrower upon the exercise of the Borrower’s option to call or otherwise
redeem such Convertible Notes from the holder thereof, (iii) the election by the
Borrower to make a net share settlement payment in cash (rather than Equity
Interests) following the conversion of any Convertible Notes into Equity
Interests by the holder thereof or (iv) the exchange of Convertible Notes by the
Borrower in connection with a Permitted Refinancing, in each case in accordance
with the terms of the applicable Convertible Notes.

“Convertible Note Repayment Obligations” means any cash payment paid by the
Borrower or any of its Subsidiaries (i) to a holder of a Convertible Note upon
the occurrence of a Convertible Note Repayment Event other than an event set
forth in clause (iv) of the definition thereof or (ii) on account of any
recapture taxes (or any other applicable taxes) due by the Borrower or any of
its Subsidiaries in respect thereto, in each case, in connection with the
redemption, repayment, repurchase, conversion or exchange thereof upon a
Convertible Note Repayment Event.

“Convertible Note Repayment Reserve” means, with respect to each series of
Convertible Notes, cash reserves established by the Borrower, in its discretion,
to fund future Convertible Note Repayment Obligations in an amount not to exceed
the Convertible Note Repayment Obligation which the Borrower in its good faith,
reasonable judgment believes it will incur in connection with the next scheduled
Convertible Note Put Date, which reserve the Borrower may begin

 

21



--------------------------------------------------------------------------------

to fund (x) on the Closing Date, with respect to the 2007 Convertible Notes and
(y) twelve (12) months immediately preceding the next scheduled Convertible Note
Put Date in respect of each other series of Convertible Notes. The Convertible
Note Repayment Reserve shall be invested in Cash or Cash Equivalents held in a
general (i.e., non-escrow) deposit account of the Borrower.

“Convertible Notes” means (i) the 2.00% Convertible Senior Notes due 2037 issued
by the Borrower pursuant to the Base Indenture and that certain First
Supplemental Indenture dated as of December 10, 2007, by and between Wilmington
Trust Company, as trustee, and the Borrower (the “2007 Notes”), (ii) the 2.00%
Convertible Exchange Senior Notes due 2037, issued by the Borrower pursuant to
the Base Indenture and that certain Second Supplemental Indenture dated as of
November 23, 2010, by and between Wilmington Trust Company, as trustee, and the
Borrower, (iii) the 2.00% Convertible Senior Notes due 2042, issued by the
Borrower pursuant to the Base Indenture and that certain Third Supplemental
Indenture dated as of March 5, 2012, by and between Wilmington Trust Company, as
trustee, and the Borrower and (iv) any other series of convertible notes which
may be issued in a Permitted Refinancing of such Convertible Notes (including an
exchange therefor).

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Credit Party pursuant to Section 5.10.

“Credit Agreement Refinancing Indebtedness” as defined in Section 2.26(a).

“Credit Date” means the date of a Credit Extension.

“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, any documents or certificates executed by the Borrower in favor of
the Issuing Bank relating to Letters of Credit, and all other documents,
certificates, instruments or agreements executed and delivered by or on behalf
of a Credit Party for the benefit of any Agent, the Issuing Bank or any Lender
in connection herewith on or after the Closing Date.

“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.

“Credit Party” means each Person (other than any Agent, the Issuing Bank or any
Lender or any other representative thereof) from time to time party to a Credit
Document.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with the Borrower’s and its Subsidiaries’
operations and not for speculative purposes.

 

22



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Declining Lender” as defined in Section 2.15(c).

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder, unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (which conditions precedent, together with the
applicable default, if any, shall be specifically identified in such writing)
have not been satisfied or (ii) pay to the Administrative Agent, the Issuing
Bank, the Swing Line Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swing Line Loans) within two (2) Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent, the Issuing Bank or the
Swing Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s good
faith determination that a condition precedent to funding (which condition
precedent, together with the applicable default, if any, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower) or (d) the
Administrative Agent has received notification that such Lender is, or has a
direct or indirect parent company that is, (i) insolvent, or is generally unable
to pay its debts as they become due, or admits in writing its inability to pay
its debts as they become due, or makes a general assignment for the benefit of
its creditors or (ii) the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender or its
direct or indirect parent company,

 

23



--------------------------------------------------------------------------------

or such Lender or its direct or indirect parent company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment; provided that, unless an event or condition described
in clauses (d)(i) or (d)(ii) of this definition otherwise has occurred or then
exists, a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Designated Non-Cash Consideration” means non-cash consideration (including any
purchase price holdbacks) received by the Borrower or a Subsidiary in connection
with an Asset Sale pursuant to Section 6.08(c) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of an Authorized Officer
setting forth the fair market value thereof and the basis of such valuation
(which amount will be reduced by the fair market value of the portion of such
non-cash consideration converted to Cash within 270 days following the
consummation of the applicable Asset Sale).

“Discontinued Real Property” means all or any portion of real property owned or
leased by the Borrower or a Subsidiary which is no longer used or useful in the
business of the Borrower and its Subsidiaries; provided that no Material Real
Estate Asset shall constitute Discontinued Real Property.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise

 

24



--------------------------------------------------------------------------------

Disqualified Equity Interests), in whole or in part, (iii) requires the
scheduled payments or dividends in cash or (iv) is or becomes convertible into
or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 91 days after the Latest Maturity Date, except, in the case of clauses
(i) and (ii), if as a result of a change of control or asset sale, so long as
any rights of the holders thereof upon the occurrence of such a change of
control or asset sale event are subject to the prior payment in full of all
Obligations, the cancellation or expiration of all Letters of Credit and the
termination of the Commitments.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in any Agreed Currency other than Dollars, the equivalent amount
thereof in Dollars as determined by the Issuing Bank on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date or other
relevant date of determination) for the purchase of Dollars with such currency.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary of the Borrower organized under the
laws of the United States of America, any State thereof or the District of
Columbia.

“ECF Percentage” as defined in Section 2.14(e).

“Eligible Assignee” means any Person other than a natural Person that is (i) a
Lender, an Affiliate of any Lender or a Related Fund of any Lender (any two
(2) or more Related Funds being treated as a single Eligible Assignee for all
purposes hereof) or (ii) any commercial bank, insurance company, investment or
mutual fund, financial institution or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans in the ordinary course of business; provided no
Defaulting Lender, Credit Party or Affiliate of a Credit Party shall be an
Eligible Assignee.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored within the prior six (6) years,
maintained or contributed to by, or required to be contributed by, the Borrower,
any of its Subsidiaries or any of their respective ERISA Affiliates.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

25



--------------------------------------------------------------------------------

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order
(conditional or otherwise), by any Governmental Authority or any other Person,
arising (i) pursuant to or in connection with any actual or alleged violation
of, or liability under, any Environmental Law; (ii) in connection with any
Hazardous Material or any actual or alleged Hazardous Materials Activity; or
(iii) in connection with any actual or alleged damage, injury, threat or harm to
health, safety, natural resources or the environment.

“Environmental Laws” means any and all foreign, domestic or transnational,
federal or state (or any subdivision of either of them) statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations or any other
requirements of or agreements with Governmental Authorities as any of the
foregoing may be amended relating to (i) environmental matters, including those
relating to any Hazardous Materials Activity; (ii) the generation, use, storage,
transportation or disposal of Hazardous Materials; or (iii) occupational and
human safety and health, industrial hygiene or land use, in any manner
applicable to the Borrower or any of its Subsidiaries or any Facility.

“Equity Interests” of any Person means any and all shares, interests,
participations, rights in or other equivalents (however designated) of such
Person’s capital stock, other equity interests whether now outstanding or issued
after the Closing Date, partnership interests (whether general or limited),
limited liability company interests, any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person, including any preferred
stock, and any rights (other than debt securities convertible into, or
exchangeable for or valued by reference to, Equity Interests until and unless
any such debt security is converted into Equity Interests), warrants or options
exchangeable for or convertible into such Equity Interest or any other rights to
subscribe to or otherwise acquire such Equity Interests.

“Equity Percentage” as defined in Section 2.14(c).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation

 

26



--------------------------------------------------------------------------------

described in clause (i) above or any trade or business described in clause
(ii) above is a member. Any former ERISA Affiliate of the Borrower or any of its
Subsidiaries shall continue to be considered an ERISA Affiliate of the Borrower
or any such Subsidiary within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of the Borrower or such Subsidiary and
with respect to liabilities arising after such period for which the Borrower or
such Subsidiary could be liable under the Internal Revenue Code or ERISA.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(c) of the Internal Revenue
Code), or the failure to make by its due date a required installment under
Section 430(j) of the Internal Revenue Code with respect to any Pension Plan, or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan with two (2) or more contributing sponsors or
the termination of any such Pension Plan resulting in liability to the Borrower,
any of its Subsidiaries or any of their respective Affiliates pursuant to
Section 4063 or Section 4064 of ERISA; (v) the institution by the PBGC of
proceedings to terminate any Pension Plan, or the occurrence of any event or
condition which would reasonably be expected to constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (vi) the imposition of liability on the Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or Section 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of the Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Section 4203 and Section 4205 of
ERISA) from any Multiemployer Plan if there is any potential liability
therefore, or the receipt by the Borrower, any of its Subsidiaries or any of
their respective ERISA Affiliates of notice from any Multiemployer Plan that it
is in reorganization or insolvency pursuant to Section 4241 or Section 4245 of
ERISA, or that it intends to terminate or has terminated under Section 4041A or
Section 4042 of ERISA; (viii) the occurrence of an act or omission which would
reasonably be expected to give rise to the imposition on the Borrower, any of
its Subsidiaries or any of their respective ERISA Affiliates of fines,
penalties, taxes or related charges under Chapter 43 of the Internal Revenue
Code or under Section 409, Section 502(c), (i) or (l) or Section 4071 of ERISA
in respect of any Employee Benefit Plan; (ix) the assertion of a material

 

27



--------------------------------------------------------------------------------

claim (other than routine claims for benefits) against any Employee Benefit Plan
other than a Multiemployer Plan or the assets thereof, or against the Borrower,
any of its Subsidiaries or any of their respective ERISA Affiliates in
connection with any Employee Benefit Plan; (x) receipt from the Internal Revenue
Service of notice of the failure of any Pension Plan (or any other Employee
Benefit Plan intended to be qualified under Section 401(a) of the Internal
Revenue Code) to qualify under Section 401(a) of the Internal Revenue Code, or
the failure of any trust forming part of any Pension Plan to qualify for
exemption from taxation under Section 501(a) of the Internal Revenue Code;
(xi) the imposition of a Lien pursuant to Section 430(k) of the Internal Revenue
Code or ERISA or a violation of Section 436 of the Internal Revenue Code; or
(xii) the occurrence of a Foreign Benefit Event.

“Euro” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

“Event of Default” means each of the conditions or events set forth in Section
8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Subsidiary” means (i) any Subsidiary of the Borrower that is a
Massachusetts securities corporation or a Receivables Entity, (ii) any Foreign
Subsidiary and (iii) any Immaterial Domestic Subsidiary.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office, located in
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan (other than pursuant to an assignment request by the Borrower under
Section 2.23) or Commitment or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.20, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it

 

28



--------------------------------------------------------------------------------

changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.20(c) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

“Existing Acquired Business Credit Agreement” means the Credit Agreement dated
as of February 27, 2009, as amended on March 23, 2009, and as further amended on
each of February 11, 2010, February 10, 2011, June 24, 2011, September 30, 2011,
and February 10, 2012, and including any replacement, renewal, extension,
refinancing or refunding thereof, by and between the Acquired Business, as
borrower, and Bank of America, N.A., as lender.

“Existing Class” as defined in Section 2.25(a).

“Existing Letters of Credit” means each letter of credit previously issued by
the Issuing Bank that is (a) outstanding on the Closing Date and (b) listed on
Schedule 1.1D.

“Existing Revolving Commitments” as defined in Section 2.25(c).

“Existing Term Loans” as defined in Section 2.25(c).

“Exposure” means Tranche A Term Loan Exposure, Tranche B Term Loan Exposure, New
Term Loan Exposure and/or Revolving Exposure, as applicable.

“Extended Maturity Date” as defined in Section 2.25(a).

“Extended Revolving Commitments” as defined in Section 2.25(c).

“Extended Term Loans” as defined in Section 2.25(c).

“Extension” as defined in Section 2.25(a).

“Extension Amendment” as defined in Section 2.25(f).

“Extension Offer” as defined in Section 2.25(a).

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by the Borrower or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

“Fair Share” as defined in Section 7.02.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof.

 

29



--------------------------------------------------------------------------------

“FDA” means the United States Food and Drug Administration.

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed
as a decimal, rounded upwards if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided (i) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to the Administrative Agent, in its capacity as a Lender,
on such day for such transactions as determined by the Administrative Agent.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of the Borrower that such financial statements fairly
present, in all material respects, the financial condition of the Borrower and
its Subsidiaries as at the dates indicated and the results of their operations
and their cash flows for the periods indicated, subject to changes resulting
from audit and normal year-end adjustments, and, with respect to quarterly
financial statements, absence of footnotes.

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

“First-Tier Foreign Subsidiary” means a Foreign Subsidiary, the Equity Interests
of which are directly owned by a Domestic Subsidiary that is not a Subsidiary of
a Foreign Subsidiary.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on the last Saturday of September of each calendar year.

“Flood Certificate” means a “Standard Flood Hazard Determination Form” of the
Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.

 

30



--------------------------------------------------------------------------------

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of the Collateral Agent, for the benefit of the Secured Parties, and
located in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards.

“Flood Program” means the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.

“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law or in excess of the amount that would be permitted absent a
waiver from a governmental authority, (b) the failure to make the required
contributions or payments, under any applicable law, on or before the due date
for such contributions or payments, (c) the receipt of a notice by a
governmental authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, (d) the incurrence of any liability in excess of $10,000,000 by the
Borrower or any Subsidiary under applicable law on account of the complete or
partial termination of such Foreign Pension Plan or the complete or partial
withdrawal of any participating employer therein or (e) the occurrence of any
transaction that is prohibited under any applicable law and that could
reasonably be expected to result in the incurrence of any liability by the
Borrower or any Subsidiary, or the imposition on the Borrower or any Subsidiary
of any fine, excise tax or penalty resulting from any noncompliance with any
applicable law, in each case in excess of $10,000,000.

“Foreign Jurisdiction” means any jurisdiction other than the United States of
America, any State thereof or the District of Columbia.

“Foreign Pension Plan” means any benefit plan that under applicable law, other
than the laws of the United States or any political subdivision thereof, is
required to be funded through a trust or other funding vehicle other than a
trust or funding vehicle maintained exclusively by a governmental authority.

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

31



--------------------------------------------------------------------------------

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to (x) the Issuing Bank, such Defaulting Lender’s Pro Rata Share of the
outstanding Obligations with respect to Letters of Credit issued by the Issuing
Bank other than such Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof and (y) with respect to the
Swing Line Lender, such Defaulting Lender’s Pro Rata Share of outstanding Swing
Line Loans made by the Swing Line Lender other than Swing Line Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders.

“Funding Guarantors” as defined in Section 7.02.

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.02, United States generally accepted accounting principles in effect
as of the date of determination thereof.

“Goldman Sachs” as defined in the preamble hereto.

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

“Governmental Authority” means any federal, state, municipal, foreign,
transnational, national or other government, governmental department,
commission, board, bureau, court, agency or instrumentality or political
subdivision thereof or any entity, officer or examiner exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to any government or any court, in each case whether associated with a state of
the United States, the United States, or a foreign entity or government.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Grantor” has the meaning assigned to that term in the Pledge and Security
Agreement.

“Guaranteed Obligations” as defined in Section 7.01.

“Guarantor” means each Domestic Subsidiary of the Borrower (including, without
limitation, the Acquired Business) that has in effect an enforceable Guaranty
made pursuant to Article 7; provided, however, that no Excluded Subsidiary shall
be required to furnish a Guaranty.

 

32



--------------------------------------------------------------------------------

“Guaranty” means the guaranty of each Guarantor set forth in Article 7.

“Hazardous Materials” means any chemical, material, waste or substance, which is
prohibited, limited or regulated by any Governmental Authority or Environmental
Law or which may or could pose a hazard to the health and safety of any Persons
or to the indoor or outdoor environment pursuant to any Governmental Authority
or Environmental Law.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Hedge Agreement” means an Interest Rate Agreement, Commodity Price Protection
Agreement or a Currency Agreement entered into with a Lender Counterparty.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum non-usurious interest rate than
applicable laws now allow.

“Historical Financial Statements” means, as of the Closing Date, (i) the audited
financial statements of the Borrower and its Subsidiaries for the immediately
preceding three (3) Fiscal Years ended at least 60 days prior to the Closing
Date, consisting of balance sheets and the related consolidated statements of
income, stockholders’ equity and cash flows for such Fiscal Years, and (ii) the
unaudited financial statements of the Borrower and its Subsidiaries for each
subsequent Fiscal Quarter ended after the date of the most recent audited
financial statements and at least 45 days prior to the Closing Date, consisting
of a balance sheet and the related consolidated statements of income,
stockholders’ equity and cash flows for the three (3), six (6) or nine (9) month
period, as applicable, ending on such date and, in the case of clauses (i) and
(ii), certified by the chief financial officer of the Borrower that they fairly
present, in all material respects, the financial condition of the Borrower and
its Subsidiaries as at the dates indicated and the results of their operations
and their cash flows for the periods indicated, subject to changes resulting
from audit and normal year-end adjustments; provided that, solely for purposes
of Section 3.01(j) and the first sentence of Section 4.07, “Historical Financial
Statements” includes, as of the Closing Date, (i) the audited financial
statements of the Acquired Business and its Subsidiaries

 

33



--------------------------------------------------------------------------------

for the immediately preceding three (3) fiscal years of the Acquired Business
ended at least sixty (60) days prior to the Closing Date, consisting of balance
sheets and the related consolidated statements of income, stockholders’ equity
and cash flows for such fiscal years, and (ii) the unaudited financial
statements of the Acquired Business and its Subsidiaries for each subsequent
fiscal quarter ended after the date of the most recent audited financial
statements and at least 45 days prior to the Closing Date, consisting of a
balance sheet and the related consolidated statements of income, stockholders’
equity and cash flows for the three (3), six (6) or nine (9) month period, as
applicable, ending on such date and, in the case of clauses (i) and (ii) of this
proviso, certified by the chief financial officer of the Acquired Business that
they fairly present, in all material respects, the financial condition of the
Acquired Business and its Subsidiaries as at the dates indicated and the results
of their operations and their cash flows for the periods indicated, subject to
changes resulting from audit and normal year-end adjustments.

“Immaterial Domestic Subsidiary” means, at any date of determination, any
Domestic Subsidiary of the Borrower that, together with all other Immaterial
Domestic Subsidiaries, (i) had consolidated assets comprising in the aggregate
less than 2% of Total Assets on the last day of the most recent Fiscal Quarter
for which financial statements are available and (ii) contributed in the
aggregate less than 2% of Consolidated Adjusted EBITDA for the period of four
(4) Fiscal Quarters most recently ended for which financial statements are
available. The Immaterial Domestic Subsidiaries as of the Closing Date are
listed on Schedule 1.1C.

“Increased Amount Date” as defined in Section 2.24.

“Increased Cost Lender” as defined in Section 2.23.

“Incremental Cap” as defined in Section 2.24.

“Incremental Facility” means the facility under which New Term Loans or New
Revolving Loans are made available, as applicable.

“Indebtedness” means, as applied to any Person, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable, bonds, debentures or other similar
instruments and drafts accepted representing extensions of credit, whether or
not representing obligations for borrowed money; (iv) any obligation owed for
all or any part of the deferred purchase price of property or services, which
purchase price is (a) due more than six (6) months from the date of incurrence
of the obligation in respect thereof or (b) evidenced by a note or similar
written instrument, and all conditional sale obligations of such Person and all
obligations

 

34



--------------------------------------------------------------------------------

of such Person under a title retention agreement, excluding (A) trade accounts
(including intercompany accounts receivable) or accrued expenses payable in the
ordinary course of business and (B) obligations incurred under ERISA or deferred
employee or director compensation and accruals for employee expenses in the
ordinary course of business; (v) all obligations of others that constitute
Indebtedness (other than pursuant to this clause (v)) of others secured by any
Lien on any property or asset owned or held by such Person regardless of whether
the Indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person; (vi) the face amount of any letter of
credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings; (vii) Disqualified Equity
Interests; (viii) the direct or indirect guaranty, endorsement (otherwise than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of another; (ix) any obligation of such Person the primary purpose or intent of
which is to provide assurance to an obligee that the obligation of the obligor
thereof will be paid or discharged, or any agreement relating thereto will be
complied with, or the holders thereof will be protected (in whole or in part)
against loss in respect thereof; (x) any liability of such Person for an
obligation of another through any agreement (contingent or otherwise) (a) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (b) to maintain the solvency or any balance sheet item, level
of income or financial condition of another if, in the case of any agreement
described under subclauses (a) or (b) of this clause (x), the primary purpose or
intent thereof is as described in clause (ix) above; (xi) all obligations of
such Person in respect of any exchange traded or over-the-counter derivative
transaction, including any Interest Rate Agreement, any Commodity Price
Protection Agreement and any Currency Agreement, in each case, whether entered
into for hedging or speculative purposes; provided, in no event shall
obligations under any derivative transaction (including, without limitation, any
transaction evidenced by any Interest Rate Agreement, any Commodity Price
Protection Agreement and/or any Currency Agreement) be deemed “Indebtedness” for
any purpose under Section 6.07; and (xii) all Attributable Receivables
Indebtedness. Notwithstanding the foregoing, in connection with the purchase by
the Borrower or any Subsidiary of any business or assets, the term
“Indebtedness” will exclude indemnification, purchase price adjustment,
earn-outs, holdbacks and contingent payment obligations to which the seller
thereof may become entitled; provided that, to the extent such payment is fixed
and determinable (and not otherwise contingent), the amount is paid within 60
days after the date such payment becomes fixed and determinable (and not
otherwise contingent) (and to the extent not so paid, such amount shall become
Indebtedness for all purposes hereunder).

 

35



--------------------------------------------------------------------------------

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other response action necessary to remove,
remediate, clean up or abate any Hazardous Materials Activity), expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel for Indemnitees in connection with any
investigative, administrative or judicial proceeding or hearing commenced or
threatened by any Person, whether or not any such Indemnitee shall be designated
as a party or a potential party thereto, and any fees or expenses incurred by
Indemnitees in enforcing this indemnity, but only to the extent recoverable
under Section 10.02 of this Agreement), whether direct, indirect, special or
consequential and whether based on any federal, state, foreign or transnational
laws, statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and Environmental Laws), on common law or
equitable cause or on contract or otherwise, that may be imposed on, incurred by
or asserted against any such Indemnitee, in any manner relating to or arising
out of (i) this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby (including the Lenders’ agreement to make Credit
Extensions, the syndication of the credit facilities provided for herein or the
use or intended use of the proceeds thereof, any amendments, waivers or consents
with respect to any provision of this Agreement or any of the other Credit
Documents, or any enforcement of any of the Credit Documents (including any sale
of, collection from or other realization upon any of the Collateral or the
enforcement of the Guaranty)); (ii) the Commitment Letter (and any related fee
or engagement letter delivered by any Agent or any Lender to the Borrower with
respect to the transactions contemplated by this Agreement); or (iii) any
Environmental Claim, Environmental Law, Hazardous Material or any Hazardous
Materials Activity relating to or arising from, directly or indirectly, the
Borrower, any of its Subsidiaries or any of their respective predecessors or any
past or present activity, operation, property or practice of the Borrower, any
of its Subsidiaries or any of their respective predecessors.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Credit Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitee” as defined in Section 10.03.

“Installment” means a Tranche A Installment, a Tranche B Installment or a
scheduled repayment of principal of New Term Loans, if any, pursuant to the
proviso to Section 2.12(b), as the case may be.

 

36



--------------------------------------------------------------------------------

“Institutional Incremental Term Facility” means a term Incremental Facility that
is an Institutional Term Facility.

“Institutional Term Facility” means a term loan facility of the type marketed
primarily to institutional term loan lenders (as opposed to commercial banks) in
the primary syndication thereof (including, for the avoidance of doubt, the
Tranche B Term Facility).

“Intellectual Property” has the meaning assigned to that term in the Pledge and
Security Agreement.

“Intellectual Property Asset” means, at the time of determination, any interest
(fee, license or otherwise) then owned by any Credit Party in any Intellectual
Property.

“Intellectual Property Security Agreements” means the Trademark Security
Agreement, the Copyright Security Agreement and the Patent Security Agreement as
such terms are defined in the Pledge and Security Agreement.

“Intercompany Note” means that certain Intercompany Subordinated Demand
Promissory Note, dated as of the Closing Date, by and among the Borrower and
each of the Credit Parties and their respective Subsidiaries, each as a Payor
and as a Payee, as it may be amended, supplemented or otherwise modified in
accordance with the terms thereof from time to time.

“Interest Coverage Ratio” means the ratio as of the last day of (A) the first
full Fiscal Quarter ending after the Closing Date of (i) Consolidated Adjusted
EBITDA for the prior four (4)-Fiscal Quarter period ending on such date to
(ii) Adjusted Consolidated Cash Interest Expense for such Fiscal Quarter period
multiplied by four (4), (B) the second full Fiscal Quarter ending after the
Closing Date of (i) Consolidated Adjusted EBITDA for the prior four (4)-Fiscal
Quarter period ending on such date to (ii) Adjusted Consolidated Cash Interest
Expense for such two(2)-Fiscal Quarter period multiplied by two (2), (C) the
third full Fiscal Quarter ending after the Closing Date of (i) Consolidated
Adjusted EBITDA for the prior four (4)-Fiscal Quarter period ending on such date
to (ii) Adjusted Consolidated Cash Interest Expense for such three (3)-Fiscal
Quarter period multiplied by four thirds (4/3)-and (D) any other Fiscal Quarter
of (i) Consolidated Adjusted EBITDA for the prior four (4)-Fiscal Quarter period
then ending to (ii) Adjusted Consolidated Cash Interest Expense for such four
(4)-Fiscal Quarter period. Prior to the last day of the first full Fiscal
Quarter ending after the Closing Date, the ratio as of the last day of the most
recently ended Fiscal Quarter of (i) Consolidated Adjusted EBITDA for the four
(4)-Fiscal Quarter period ending on such date to (ii) Adjusted Consolidated Cash
Interest Expense for such four (4)-Fiscal Quarter period shall be determined on
a pro forma basis for the Acquisition and related transactions, assuming such
transactions occurred on the first day of such period.

 

37



--------------------------------------------------------------------------------

“Interest Payment Date” means with respect to (i) any Loan that is a Base Rate
Loan, the last Business Day of each Fiscal Quarter, commencing on the first such
date to occur after the Closing Date, and the final maturity date of such Loan;
and (ii) any Loan that is a Eurodollar Rate Loan, the last day of each Interest
Period applicable to such Loan; provided, in the case of each Interest Period of
longer than three (3) months, “Interest Payment Date” shall also include each
date that is three (3) months, or an integral multiple thereof, after the
commencement of such Interest Period.

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one, two, three or six months, as selected by the Borrower in the
applicable Funding Notice or Conversion/Continuation Notice, (i) initially
commencing on the Credit Date or Conversion/Continuation Date thereof, as the
case may be; and (ii) thereafter, commencing on the day on which the immediately
preceding Interest Period expires; provided, (a) if an Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day unless no further Business Day occurs
in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day; (b) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clauses (c) and (d) of this definition, end on the
last Business Day of a calendar month; (c) no Interest Period with respect to
any portion of any Class of Term Loans shall extend beyond the applicable Term
Loan Maturity Date for such Class; and (d) no Interest Period with respect to
any portion of the Revolving Loans shall extend beyond the Revolving Commitment
Termination Date.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, entered into (A) to hedge or mitigate
risks to which the Borrower or any Subsidiary has actual or anticipated
exposure, and not for speculative purposes, (B) in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from floating
to fixed rates or from one floating rate to another floating rate or otherwise),
and not for speculative purposes, with respect to any interest-bearing liability
or investment of the Borrower or any Subsidiary.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.

 

38



--------------------------------------------------------------------------------

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the Closing Date and from time to time hereafter, and any successor statute.

“Investment” means (i) any direct or indirect purchase or other acquisition by
the Borrower or any of its Subsidiaries of, or of a beneficial interest in, any
of the Securities of any other Person; (ii) any direct or indirect redemption,
retirement, purchase or other acquisition for value, by any Subsidiary of the
Borrower from any Person, of any Equity Interests of such Person; (iii) any
direct or indirect loan, advance (other than advances to employees, officers,
directors or consultants for payroll, fees and other compensation, moving,
entertainment and travel expenses, drawing accounts and similar expenditures, in
each case, in the ordinary course of business) or capital contributions by the
Borrower or any of its Subsidiaries to any other Person, including all
indebtedness and accounts receivable from that other Person that are not current
assets or did not arise from sales to that other Person in the ordinary course
of business (excluding, in the case of the Borrower and its Subsidiaries,
intercompany loans, receivables, advances, balances or Indebtedness having a
term not exceeding 90 days (inclusive of all rollover or extension of terms) and
entered into in the ordinary course of business); (iv) all investments
consisting of any exchange-traded or over-the-counter derivative transaction,
including any Interest Rate Agreement, Commodity Price Protection Agreement or
Currency Agreement, whether entered into for hedging or speculative purposes;
and (v) the acquisition whether by purchase, merger or otherwise of all or
substantially all of the assets of, or a business line, unit or division of, any
Person. The amount of any Investment shall be the original cost of such
Investment of the type described in clauses (i), (ii) and (iii) plus the cost of
all additions thereto, without any adjustments for increases or decreases in
value, or write-ups, write-downs or write-offs with respect to such Investment.

“Investment Grade Securities” means each of the following investment securities
(excluding, for the avoidance of doubt, securities issued by an Affiliate of the
Borrower) purchased in the ordinary course of the Borrower’s cash management
operations consistent with its past practice:

(a) securities issued or directly and fully guaranteed or insured by the U.S.
government or any agency or instrumentality thereof (other than Cash
Equivalents);

(b) investments in any fund that invests exclusively in investments of the type
described in clause (a) of this definition, which fund may also hold immaterial
amounts of cash pending investment and/or distribution;

(c) corresponding instruments in countries other than the United States
customarily utilized for high-quality investments and, in each case, with
maturities not exceeding two (2) years from the date of acquisition; and

 

39



--------------------------------------------------------------------------------

(d) securities that have a Moody’s rating of Baa3 or better and an S&P rating of
BBB- or better and, in each case, with maturities not exceeding one (1) year
from the date of acquisition.

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement and instrument entered into
by the Issuing Bank and the Borrower (or any Subsidiary) or in favor of the
Issuing Bank and relating to such Letter of Credit.

“Issuing Bank” means (a) JPMorgan Chase Bank N.A., in its capacity as issuer of
Letters of Credit hereunder and (b) any other Lender that may become an Issuing
Bank pursuant to Section 2.04(h), with respect to Letters of Credit issued by
such Lender.

“Joinder Agreement” means an agreement substantially in the form of Exhibit J.

“JPMS” as defined in the preamble hereto.

“Junior Financing” means any unsecured indebtedness issued pursuant to and in
accordance with Section 6.01(k), the Convertible Notes, the Senior Notes,
Permitted Second Priority Refinancing Debt, Permitted Unsecured Refinancing Debt
and any Permitted Incremental Equivalent Debt (other than Indebtedness secured
as contemplated by clause (i)(A) of the proviso to the definition thereof).

“KV” means KV Pharmaceutical Company.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any New Revolving Loan
Commitments, New Term Loan Commitments, New Revolving Loans or New Term Loans,
in each case as extended in accordance with this Agreement from time to time.

“Lead Arrangers” as defined in the preamble hereto.

“Lender” means each financial institution listed on the signature pages hereto
as a Lender and any other Person that becomes a party hereto pursuant to an
Assignment Agreement or a Joinder Agreement. For the avoidance of doubt, the
“Swing Line Lender” shall be a “Lender” for purposes of this Agreement.

“Lender Counterparty” means each Lender, each Agent and each of their respective
Affiliates counterparty to a Hedge Agreement (including any Person who is an
Agent or a Lender (and any Affiliate thereof) as of the Closing Date but
subsequently, whether before or after entering into a Hedge Agreement, ceases to
be an Agent or a Lender, as the case may be).

 

40



--------------------------------------------------------------------------------

“Letter of Credit” means (i) a commercial or standby letter of credit issued or
to be issued by the Issuing Bank pursuant to this Agreement and (ii) the
Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Bank.

“Letter of Credit Sublimit” means the lesser of (i) $80,000,000 and (ii) the
aggregate unused amount of the Revolving Commitments then in effect.

“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate Stated Amount which is, or at any time thereafter may
become, available for drawing under all Letters of Credit then outstanding and
(ii) the aggregate Dollar Equivalent of the amount of all drawings under Letters
of Credit honored by the Issuing Bank and not theretofore reimbursed by or on
behalf of the Borrower.

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities.

“Loan” means (i) a Tranche A Term Loan, (ii) a Tranche B Term Loan, (iii) a
Revolving Loan, (iv) a Swing Line Loan or (v) a New Term Loan, as applicable.

“Makena” means the drug currently known as Makena.

“Makena Products and Interests” means Makena and shall also include (i) any
contract rights, licensing rights or other Intellectual Property owned by the
Borrower and/or its Subsidiaries in connection therewith, (ii) any other
contractual obligations owed to the Borrower and/or its Subsidiaries by KV in
connection with the foregoing, (iii) any Liens of the Borrower and/or its
Subsidiaries on KV’s rights under such license agreement, and the Intellectual
Property underlying Makena and other assets of KV securing such contractual
obligations and (iv) any other rights and interests that the Borrower and/or its
Subsidiaries may acquire in respect of Makena, including as a result of
exercising its rights and remedies with respect to such Liens, licenses and
contractual obligations.

“Margin Stock” as defined in Regulation U.

 

41



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (i) the business, operations, properties,
assets or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole; (ii) the ability of any Credit Party to fully and
timely perform its Obligations; (iii) the legality, validity, binding effect or
enforceability against a Credit Party of a Credit Document to which it is a
party; or (iv) the rights, remedies and benefits available to, or conferred
upon, any Agent and any Lender or any Secured Party under any Credit Document.

“Material Contract” means any contract or other arrangement to which the
Borrower or any of its Subsidiaries is a party (other than the Credit Documents)
for which breach, nonperformance, cancellation or failure to renew would
reasonably be expected to have a Material Adverse Effect.

“Material Real Estate Asset” means any fee-owned Real Estate Asset having a book
value in excess of $10,000,000 as of the date of (x) the acquisition thereof by
a Credit Party or (y) the substantial completion of any improvements thereon by
a Credit Party.

“Merger Sub” means Gold Acquisition Corp., a Delaware corporation.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of Cash or Deposit Account balances, an amount equal to
101% of the Fronting Exposure of the Issuing Bank with respect to Letters of
Credit issued and outstanding at such time and (ii) with respect to all other
forms of collateral, an amount determined by the Administrative Agent and the
Issuing Bank in their sole discretion (such amount not to be less than 100% of
such Fronting Exposure).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means (i) each of those certain mortgages in respect of each Closing
Date Mortgaged Property and (ii) each mortgage (which shall be substantially in
the form of the Mortgages delivered in connection with clause (i) above),
delivered subsequent to the Closing Date pursuant to and in accordance with
Section 5.11, as any such mortgage may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) Cash payments actually received (including any Cash received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
pursuant to a purchase price adjustment, earn-out or any contingent payment
obligation to which the applicable seller is entitled or otherwise, but only as
and when such deferred Cash payment is so received or when released from an
escrow or holdback) by the Borrower or any of its Subsidiaries from such Asset

 

42



--------------------------------------------------------------------------------

Sale, minus (ii) any bona fide direct costs incurred in connection with such
Asset Sale, including (a) any applicable transfer taxes or recording charges and
any income or gains taxes payable by the seller as a result of any gain
recognized in connection with such Asset Sale, (b) payment of the outstanding
principal amount of, premium or penalty, if any, and interest on any
Indebtedness (other than the Loans, Credit Agreement Refinancing Indebtedness,
Permitted First Priority Refinancing Debt, Permitted Second Priority Refinancing
Debt or any Permitted Incremental Equivalent Debt to the extent secured) that is
secured by a Lien on the stock or assets in question and that is required to be
repaid under the terms thereof as a result of such Asset Sale, (c) any
professional fees actually incurred in connection therewith, including, without
limitation, advisers, brokers, investment bankers, attorneys and accountants
fees, (d) a reasonable reserve for any indemnification payments (fixed or
contingent) attributable to seller’s indemnities and representations and
warranties to purchaser undertaken by the Borrower or any of its Subsidiaries in
connection with such Asset Sale or any purchase price adjustment, deferred
payment obligation, earn-out, contingent payment obligation of the Borrower or
any Subsidiary in respect of any such Asset Sale and (e) reasonable reserves
under GAAP for any facilities closings, severance or other restructuring
expenses in connection with such Asset Sale; provided that the amount of any
subsequent release or reduction of the reserves specified in clauses (d) and
(e) above (other than in connection with a payment in respect of the applicable
obligation or expense) shall be deemed to be Net Asset Sale Proceeds on the date
of such release or reduction).

“Net Equity Proceeds” means an amount equal to any Cash proceeds from a capital
contribution to, or the issuance of any Equity Interests of, the Borrower or any
of its Subsidiaries other than (i) pursuant to any employee, director or
consultant stock or stock option compensation plan, (ii) pursuant to the Spread
Overlay Agreements or (iii) Cash proceeds applied to Convertible Note Repayment
Obligations or to fund a Convertible Note Repayment Reserve as permitted
hereunder, in each case net of underwriting discounts and commissions and other
reasonable costs and expenses associated therewith, including reasonable legal
fees and expenses and underwriter, arranger and placement agent fees and
expenses.

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by the Borrower or any of its Subsidiaries
(a) under any casualty insurance policy in respect of a covered loss thereunder
or (b) as a result of the taking of any assets of the Borrower or any of its
Subsidiaries by any Person pursuant to the power of eminent domain, condemnation
or otherwise, or pursuant to a sale of any such assets to a purchaser with such
power under threat of such a taking, minus (ii) (a) any actual and reasonable
costs incurred by the Borrower or any of its Subsidiaries in connection with the
adjustment or settlement of any claims of the Borrower or such Subsidiary in
respect thereof, (b) any professional fees actually incurred in

 

43



--------------------------------------------------------------------------------

connection therewith, including, without limitation, advisers, brokers,
investment bankers, attorneys and accountants, (c) any bona fide direct costs
incurred in connection with any sale of such assets as referred to in clause
(i)(b) of this definition, including income taxes payable as a result of any
gain recognized in connection therewith and (d) reasonable reserves under GAAP
for any facilities closings, severance or other restructuring expenses in
connection with any such sale or insurance claim; provided that the amount of
any subsequent release or reduction of the reserves specified in clause
(d) above (other than in connection with a payment in respect of the applicable
obligation or expense) shall be deemed to be Net Insurance/Condemnation Proceeds
on the date of such release or reduction.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Hedge Agreements or other Indebtedness of
the type described in clause (xi) of the definition thereof. As used in this
definition, “unrealized losses” means the fair market value of the cost to such
Person of replacing such Hedge Agreement or such other Indebtedness as of the
date of determination (assuming the Hedge Agreement or such other Indebtedness
were to be terminated as of that date), and “unrealized profits” means the fair
market value of the gain to such Person of replacing such Hedge Agreement or
such other Indebtedness as of the date of determination (assuming such Hedge
Agreement or such other Indebtedness were to be terminated as of that date).

“Net Senior Secured Leverage Ratio” means the ratio as of the last day of any
Fiscal Quarter of (i) Consolidated Senior Secured Net Debt as of such day to
(ii) Consolidated Adjusted EBITDA for the four (4)-Fiscal Quarter period ending
on such date.

“New Loans” means a New Revolving Loan or a New Term Loan, as applicable.

“New Revolving Loan” as defined in Section 2.24.

“New Revolving Loan Commitments” as defined in Section 2.24.

“New Revolving Loan Lender” as defined in Section 2.24.

“New Term Loan” as defined in Section 2.24.

“New Term Loan Commitments” as defined in Section 2.24.

“New Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the New Term Loans of such
Lender.

 

44



--------------------------------------------------------------------------------

“New Term Loan Lender” as defined in Section 2.24.

“New Term Loan Maturity Date” means the date on which New Term Loans of a Series
shall become due and payable in full hereunder, as specified in the applicable
Joinder Agreement, including by acceleration or otherwise.

“Non-Consenting Lender” as defined in Section 2.23.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice” as defined in Section 2.04(a).

“Non-Extension Notice Date” means, with respect to a Letter of Credit, 30 days
prior to the expiration date of such Letter of Credit or as otherwise agreed by
the Issuing Bank and Borrower in respect of such Letter of Credit.

“Non-Institutional Incremental Term Facility” means an Incremental Facility
other than an Institutional Incremental Term Facility.

“Non-Public Information” means material non-public information (within the
meaning of United States federal, state or other applicable securities laws)
with respect to the Borrower or its Affiliates or their respective Securities.

“Non-Public Lenders” means Lenders that wish to receive Non-Public Information
with respect to the Borrower, its Affiliates or its or their respective
Securities.

“Non-U.S. Lender” as defined in Section 2.20(c).

“Not Otherwise Applied” means, with reference to Consolidated Excess Cash Flow
or the Available ECF Amount that is proposed to be applied to a particular use
or transaction, that such amount (a) was not required to prepay Loans pursuant
to Section 2.14(e) (other than as a result of clause (y) thereof or
Section 2.15(c)) and (b) has not previously been (and is not simultaneously
being) applied to anything other than such particular use or transaction
(including, without limitation, Investments permitted under Section 6.06(h) or
Restricted Junior Payments permitted under Section 6.04(k)).

“Note” means (i) a Tranche A Term Loan Note, (ii) a Tranche B Term Loan Note,
(iii) a Revolving Loan Note or (iv) a Swing Line Note.

“Notice” means a Funding Notice, a Letter of Credit Application, or a
Conversion/Continuation Notice.

 

45



--------------------------------------------------------------------------------

“Obligations” means (i) all obligations of every nature of each Credit Party,
including obligations from time to time owed to any Agent (including any former
Agent), Lenders or any of them and Lender Counterparties, to the extent arising
under any Credit Document or Hedge Agreement, whether for principal, interest
(including interest which, but for the filing of a petition in bankruptcy with
respect to such Credit Party, would have accrued on any Obligation, whether or
not a claim is allowed against such Credit Party for such interest in the
related bankruptcy proceeding), reimbursement of amounts drawn under Letters of
Credit, payments for early termination of Hedge Agreements, fees, expenses,
indemnification or otherwise and (ii) all Cash Management Obligations.

“Obligee Guarantor” as defined in Section 7.07.

“Obligors” means, collectively, the Borrower and the Guarantors, and “Obligor”
means any of them.

“Organizational Documents” means (i) with respect to any corporation or company,
its certificate, memorandum or articles of incorporation, organization or
association, as amended, and its bylaws, as amended, (ii) with respect to any
limited partnership, its certificate or declaration of limited partnership, as
amended, and its partnership agreement, as amended, (iii) with respect to any
general partnership, its partnership agreement, as amended and (iv) with respect
to any limited liability company, its articles of organization, as amended, and
its operating agreement, as amended. In the event any term or condition of this
Agreement or any other Credit Document requires any Organizational Document to
be certified by a secretary of state or similar governmental official, the
reference to any such “Organizational Document” shall only be to a document of a
type customarily certified by such governmental official.

“Other Connection Taxes” means with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced, any
Credit Document, or having sold or assigned an interest in any Loan or Credit
Document).

“Other Taxes” means any and all present or future stamp, documentary, excise,
property or other similar taxes, charges or levies (and interest, fines,
penalties and additions related thereto) arising from any payment made hereunder
or under any other Credit Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Credit
Document; except any such Taxes that are Other Connection Taxes imposed on and
with respect to an assignment (other than an assignment made pursuant to
Section 2.21 and Section 2.23).

 

46



--------------------------------------------------------------------------------

“Participant Register” as defined in Section 10.06(g).

“Participating Member State” means each state so described in any EMU
Legislation.

“PATRIOT Act” as defined in Section 3.01(s).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Sections 412 and 430 of the Internal Revenue Code or
Sections 302 and 303 of ERISA.

“Permitted Acquisition” means any acquisition, directly or indirectly, by the
Borrower or any of its wholly owned Subsidiaries, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, all of the Equity
Interests of, or a business line or unit or a division of, any Person; provided,

(a) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;

(b) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;

(c) in the case of the acquisition of Equity Interests, after giving effect to
such Permitted Acquisition, all of the Equity Interests (except for any such
Securities in the nature of directors’ qualifying shares required pursuant to
applicable law) acquired or otherwise issued, directly or indirectly, by such
Person or any newly formed Subsidiary of the Borrower in connection with such
acquisition shall be owned, directly or indirectly, 100% by the Borrower or a
Guarantor, and the Borrower shall have taken, or caused to be taken, as of the
date such Person becomes a Subsidiary of the Borrower, each of the actions set
forth in Sections 5.10 and/or 5.11, as applicable; provided that the aggregate
Investment made after the Closing Date in Persons that will not be a Credit
Party (or assets that will not be owned by Credit Parties), in each case, after
giving effect to such Permitted Acquisition, together with the aggregate amount
of the Investments made after the Closing Date by Credit Parties in Subsidiaries
that are not Credit Parties pursuant to Section 6.06(l) shall not exceed
$175,000,000 during the term of this Agreement;

 

47



--------------------------------------------------------------------------------

(d) the Borrower and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 6.07 on a pro forma basis after giving effect to
such acquisition as of the last day of the Fiscal Quarter most recently ended;

(e) the Borrower shall have delivered to the Administrative Agent (i) a
Compliance Certificate evidencing compliance with Section 6.07 as required under
clause (iv) above and (ii) in the event the purchase price of such Permitted
Acquisition is greater than $50,000,000, (A) all other relevant financial
information with respect to such acquired assets, including the aggregate
consideration for such acquisition and any other information required to
demonstrate compliance with Section 6.07 and (B) promptly upon request by the
Administrative Agent, (i) a copy of the purchase agreement related to the
proposed Permitted Acquisition (and any related documents reasonably requested
by the Administrative Agent) and (ii) quarterly and annual financial statements
of the Person whose Equity Interests or assets are being acquired for the twelve
(12)-month period immediately prior to such proposed Permitted Acquisition,
including any audited financial statements that are available; and

(f) any Person or assets or division as acquired in accordance herewith shall be
in same business or lines of business in which the Borrower and/or its
Subsidiaries are engaged as of the Closing Date, including, without limitation,
any medical pharmaceutical, diagnostic or other health oriented business and any
businesses similar, related, ancillary or incidental thereto, or that is an
adjunct thereto (provided that the Administrative Agent consents to such adjunct
if material), or a reasonable extension, development or expansion thereof.

For the avoidance of doubt, the Acquisition constitutes a Permitted Acquisition
for all purposes hereunder and under the other Credit Documents.

“Permitted First Priority Refinancing Debt” means any secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower in the form
of one or more series of senior secured notes; provided that (i) such
Indebtedness is secured by the Collateral on a pari passu basis (but without
regard to the control of remedies) with the Obligations and under security
documents substantially similar to the Collateral Documents and is not secured
by any property or assets of the Borrower or any Subsidiary other than the
Collateral, (ii) such Indebtedness satisfies the requirements of clauses
(a) through (c) of the definition of “Refinancing Indebtedness,” (iii) the
maturity date of such Indebtedness shall be no earlier than the Latest Maturity
Date, (iv) such Indebtedness is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligation (except customary asset sale or
change-of-control provisions that provide for the prior repayment in full of the
Loans and all other Obligations), in each case prior to the Latest Maturity Date
at the time such Indebtedness is incurred, (v) such Indebtedness is not at any
time guaranteed by

 

48



--------------------------------------------------------------------------------

any Subsidiaries other than Subsidiaries that are Guarantors and the terms of
such guarantee shall be no more favorable to the secured parties in respect of
such Indebtedness than the terms of the Guaranty provided hereunder, (vi) the
holders of such Indebtedness (or their Senior Representative) and the
Administrative Agent shall be party to an intercreditor agreement reasonably
satisfactory to the Administrative Agent and (vii) such Indebtedness shall have
covenants, default and remedy provisions and other terms and conditions (other
than interest, fees, premiums, funding discounts or optional prepayment
provisions) that are substantially identical to, or less favorable to the
investors providing such Permitted First Priority Refinancing Debt than, those
set forth in this Agreement.

“Permitted Incremental Equivalent Debt” means any Indebtedness incurred by the
Borrower in the form of one or more series of secured or unsecured notes or
loans; provided that (i) such Indebtedness shall either be (A) in the case of
notes only, secured by the Collateral on a pari passu basis (but without regard
to the control of remedies) with the Obligations and shall not be secured by any
property or assets of the Borrower or any Subsidiary other than Collateral or
(B) secured by the Collateral on a junior basis (including with respect to the
control of remedies) with the Obligations and shall not be secured by any
property or assets of the Borrower or any Subsidiary other than Collateral;
provided that for the purpose of testing compliance with the Incremental Cap at
any time, all Permitted Incremental Equivalent Debt shall be deemed at all times
to constitute Consolidated Senior Secured Debt, (ii) such Indebtedness shall not
be at any time guaranteed by any Subsidiaries other than Subsidiaries that are
Guarantors and the terms of such guarantee shall be no more favorable to the
secured parties in respect of such Indebtedness than the terms of the Guaranty,
(iii) the holders of such Indebtedness (or their Senior Representative) and the
Administrative Agent shall be party to an intercreditor agreement reasonably
satisfactory to the Administrative Agent, (iv) such Indebtedness shall have
covenants, default and remedy provisions and other terms and conditions (other
than interest, fees, premiums, funding discounts or optional prepayment or
redemption provisions) that are substantially identical to, or less favorable to
the investors providing such Permitted Incremental Equivalent Debt than, those
set forth in this Agreement, (v) there shall be no scheduled amortization of
such Indebtedness, and such Indebtedness shall not be subject to mandatory
redemption, repurchase, prepayment or sinking fund obligation (except customary
asset sale or change-of-control provisions that provide for the prior repayment
in full of the Loans and all other Obligations), in each case prior to the
Latest Maturity Date at the time such Indebtedness is incurred, (vi) the
maturity date of such Indebtedness shall be no earlier than the Latest Maturity
Date and (vii) with respect to any notes or loans secured on a junior basis or
any unsecured notes or loans, such Indebtedness shall also satisfy clauses (i),
(ii), (iv) and (v) of the Permitted Junior Debt Conditions. For the avoidance of
doubt, Loans and Commitment incurred pursuant to Section 2.24 shall not
constitute Permitted Incremental Equivalent Debt.

 

49



--------------------------------------------------------------------------------

“Permitted Junior Debt Conditions” means that such applicable debt (i) is not
scheduled to mature prior to the date that is 180 days after the Latest Maturity
Date, (ii) does not have scheduled amortization payments of principal or
payments of principal and is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligation (except customary asset sale or
change-of-control provisions that provide for the prior repayment in full of the
Loans and all other Obligations), in each case prior to the Latest Maturity Date
at the time such Indebtedness is incurred, (iii) is not at any time guaranteed
by any Subsidiaries other than Subsidiaries that are Guarantors, and the terms
of such guarantee shall be no more favorable to the secured parties in respect
of such Indebtedness than the terms of the Guaranty, (iv) has no financial
maintenance covenants, other than in the case of any Indebtedness secured by a
Lien on the Collateral that is junior to the Liens securing the Obligations (in
which event the financial maintenance covenants in the documentation governing
such Indebtedness shall not be more restrictive than those set forth in this
Agreement), (v) does not contain any provisions that cross-default to any
Default or Event of Default hereunder (it being understood and agreed that such
debt may contain cross-acceleration provisions with respect to the Loans and
Commitments hereunder) and (vi) has covenants, default and remedy provisions and
other terms and conditions (other than interest, fees, premiums and funding
discounts or optional prepayment or redemption provisions) that are
substantially identical to, or less favorable to the investors providing such
debt than, those set forth in this Agreement.

“Permitted Licenses” means (i) any non-exclusive licenses granted by the
Borrower or a Subsidiary to third parties or by a third party to the Borrower or
any of its Subsidiaries in the ordinary course of business; (ii) any
non-exclusive licenses granted by the Borrower or a Subsidiary to third parties
in settlement of any dispute or litigation with third parties; (iii) any
licenses granted by the Borrower or a Subsidiary in settlement of any dispute or
litigation with governmental regulatory authorities or otherwise necessary to
comply with any legal or regulatory requirement; (iv) any licenses entered into
with a third party in connection with any strategic collaboration, including,
without limitation, in connection with any Co-Development Agreement or any
marketing, co-marketing, distribution, supply or joint venture agreement or any
similar arrangement; (v) the licensing of any non-core Intellectual Property;
and (vi) the licensing of any Intellectual Property for an application other
than an application for which the Borrower or any of its Subsidiaries uses such
Intellectual Property, which, in the case of each of clauses (i), (ii), (iv),
(v) and (vi) above, does not materially interfere with the conduct of the
Borrower’s or any of its Subsidiaries’ business as conducted on the Closing Date
(or as permitted by Section 6.11) or materially detract from the value thereof.

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.02.

 

50



--------------------------------------------------------------------------------

“Permitted Refinancing” means, with respect to any Person, Indebtedness issued,
incurred or otherwise obtained in exchange for, or to extend, renew, replace or
refinance, in whole or part, any Indebtedness of such Person (solely for
purposes of this definition, “Refinanced Debt”); provided that (a) such
Indebtedness has a later maturity than and a weighted average life to maturity
equal to or greater than the Refinanced Debt, (b) except as otherwise permitted
hereunder (subject to dollar-for-dollar reduction of any applicable basket) such
Indebtedness shall not have a greater principal amount than the principal amount
of the Refinanced Debt plus accrued interest, fees and premiums (if any) thereon
and reasonable fees and expenses associated with the refinancing (provided that
the principal amount of such Indebtedness shall not include any principal
constituting interest paid in kind), (c) such Refinanced Debt shall be repaid,
defeased or satisfied and discharged on a dollar-for-dollar basis, and all
accrued interest, fees and premiums (if any) in connection therewith shall be
paid, substantially concurrently with the incurrence of such Permitted
Refinancing, (d) such Indebtedness shall not at any time be guaranteed by any
Persons other than Persons that are guarantors of the Refinanced Debt, and the
terms of such guarantee shall be no more favorable to the secured parties in
respect of such Indebtedness than the terms of the guarantee of the Refinanced
Debt, (e) if the Refinanced Debt is secured, the terms and conditions relating
to collateral for such Indebtedness, taken as a whole, shall be no more
favorable to the secured parties in respect of such Indebtedness than the terms
and conditions with respect to the collateral for the Refinanced Debt (and the
Liens on any Collateral securing such Indebtedness shall have the same (or
lesser) priority as the Refinanced Debt relative to the Liens on the Collateral
securing the Obligations), (f) if the Refinanced Debt is subordinated in right
of payment to the Obligations, such Indebtedness shall be subordinated in right
of payment to the Obligations on terms at least as favorable to the Lenders as
the subordination terms applicable to the Refinanced Debt, (g) such Indebtedness
shall have covenants, default and remedy provisions and other terms and
conditions (other than interest, fees, premiums, funding discounts, optional
prepayment provisions, guarantees, collateral, subordination and, with respect
to the Convertible Notes, conversion rates, conversion prices and, solely to
conform to market terms in effect at the time of such Permitted Refinancing, the
conditions to conversion) that are substantially identical to, or less favorable
to the investors providing such Indebtedness than those applicable to the
Refinanced Debt and (h) at the time thereof, no Default or Event of Default
shall have occurred and be continuing.

“Permitted Second Priority Refinancing Debt” means secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower in the form
of one or more series of second lien (or other junior lien) secured notes or
second lien (or other junior lien) secured loans; provided that (i) such
Indebtedness shall be secured by the Collateral on a second priority (or other
junior priority) basis to the Liens securing the Obligations and under security

 

51



--------------------------------------------------------------------------------

documents substantially similar to (or less favorable to the investors providing
such Permitted Second Priority Refinancing Debt than) the Collateral Documents
and the obligations in respect of any Permitted First Priority Refinancing Debt
and not secured by any property or assets of the Borrower or any Subsidiary
other than the Collateral, (ii) such Indebtedness shall satisfy the requirements
of clauses (a) through (c) of the definition of “Refinancing Indebtedness,”
(iii) the holders of such Indebtedness (or their Senior Representative) and
Administrative Agent shall be party to an intercreditor agreement reasonably
satisfactory to the Administrative Agent and (iv) such Indebtedness shall
otherwise meet the Permitted Junior Debt Conditions.

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness (including
any Registered Equivalent Notes) incurred by the Borrower in the form of one or
more series of senior or subordinated unsecured notes or loans; provided that
such Indebtedness (i) satisfies the requirements of clauses (a) through (c) of
the definition of “Refinancing Indebtedness” and (ii) meets the Permitted Junior
Debt Conditions.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Personal Property Collateral” means all Collateral other than Real Estate
Assets.

“Platform” as defined in Section 5.01(m).

“Pledge and Security Agreement” means the Pledge and Security Agreement to be
executed by the Borrower and each Guarantor substantially in the form of Exhibit
I, as it may be amended, restated, supplemented or otherwise modified from time
to time.

“Pledged Collateral” means any certificates evidencing any Certificated
Securities and Pledged Equity Interests, and any Instruments or Tangible Chattel
Paper (each as defined in the Pledge and Security Agreement), described in
Section 4.01 of the Pledge and Security Agreement.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Prepayment Date” as defined in Section 2.15(c).

“Prime Rate” means the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section as the Prime Rate (currently defined as

 

52



--------------------------------------------------------------------------------

the base rate on corporate loans posted by at least 75% of the nation’s thirty
(30) largest banks), as in effect from time to time. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Administrative Agent and any Lender may
make commercial loans or other loans at rates of interest at, above or below the
Prime Rate.

“Principal Office” means, for each of the Administrative Agent, the Swing Line
Lender and the Issuing Bank, such Person’s “Principal Office” as set forth on
Appendix B, or such other office or office of a third party or sub-agent, as
appropriate, as such Person may from time to time designate in writing to the
Borrower, the Administrative Agent and each Lender.

“Prior Acquisition” means any acquisition, directly or indirectly, by the
Borrower or any of its wholly owned Subsidiaries, whether by purchase, merger or
otherwise, of all or substantially all of the Equity Interests of, or a business
unit, line of business or division of, any Person, which was consummated prior
to the Closing Date.

“Pro Forma Transaction” means any Investment that results in a Person becoming a
Subsidiary, the Acquisition, any other Permitted Acquisition, any Asset Sale
that results in a Subsidiary ceasing to be a Subsidiary of the Borrower, any
Investment constituting an acquisition of assets constituting a business unit,
line of business or division of another Person or a Disposition of a business
unit, line of business or division of the Borrower or a Subsidiary, in each case
whether by merger, consolidation, amalgamation or otherwise, and any other
transaction that by the terms of this Agreement requires a financial ratio test
to be determined on a “pro forma basis” or to be given “pro forma effect.”

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Tranche A Term Loan of any Lender, the percentage
obtained by dividing (a) the Tranche A Term Loan Exposure of that Lender by
(b) the aggregate Tranche A Term Loan Exposure of all Lenders; (ii) with respect
to all payments, computations and other matters relating to the Tranche B Term
Loan of any Lender, the percentage obtained by dividing (a) the Tranche B Term
Loan Exposure of that Lender by (b) the aggregate Tranche B Term Loan Exposure
of all Lenders; (iii) with respect to all payments, computations and other
matters relating to the Revolving Commitment or Revolving Loans of any Lender or
any Letters of Credit issued or participations purchased therein by any Lender
or any participations in any Swing Line Loans purchased by any Lender, the
percentage obtained by dividing (a) the Revolving Exposure of that Lender by
(b) the aggregate Revolving Exposure of all Lenders; and (iv) with respect to
all payments, computations and other matters relating to New Term Loan
Commitments or New Term Loans of a particular Series, the percentage obtained by
dividing (a) the New Term Loan Exposure of that Lender with respect to that
Series by (b) the aggregate New Term Loan Exposure of all

 

53



--------------------------------------------------------------------------------

Lenders with respect to that Series. For all other purposes with respect to each
Lender, “Pro Rata Share” means the percentage obtained by dividing (A) an amount
equal to the sum of (i) the Tranche A Term Loan Exposure, (ii) the Tranche B
Term Loan Exposure, (iii) the Revolving Exposure and (iv) the New Term Loan
Exposure of that Lender by (B) an amount equal to the sum of the aggregate
Tranche A Term Loan Exposure, the aggregate Tranche B Term Loan Exposure, the
aggregate Revolving Exposure and the aggregate New Term Loan Exposure of all
Lenders.

“Projections” as defined in Section 4.08.

“Public Lenders” means Lenders that do not wish to receive Non-Public
Information with respect to the Borrower, its Affiliates or its or their
respective Securities.

“Qualified Cash” means unrestricted Cash or Cash Equivalents (including Cash or
Cash Equivalents representing a Convertible Note Repayment Reserve) of the
Credit Parties which Cash and Cash Equivalents are held in deposit and/or
security accounts subject to a control agreement in favor of the Collateral
Agent to the extent required by the Pledge and Security Agreement and not
subject to any other Lien, claim or interest (other than Liens permitted
pursuant to Section 6.02(a), 6.02(n)(A) (to the extent such Indebtedness is
permitted by Section 6.01(d)), 6.02(n)(C)) or 6.02(z)).

“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by the Borrower or any of its Subsidiaries
pursuant to which the Borrower or any of its Subsidiaries may sell, convey or
otherwise transfer to: (1) a Receivables Entity (in the case of a transfer by
the Borrower or any of its Subsidiaries) or (2) any other Person (in the case of
a transfer by a Receivables Entity), or may grant a security interest in any
accounts receivable (whether now existing or arising in the future) of the
Borrower or any of its Subsidiaries, and any assets related thereto, including
all collateral securing such accounts receivable, all contracts and all
guarantees or other obligations in respect of such accounts receivable, proceeds
of such accounts receivable and other assets which are customarily transferred
or in respect of which security interests are customarily granted in connection
with asset securitization transactions involving accounts receivable; provided
that the financing terms, covenants, termination events and other provisions
thereof shall be market terms (as determined in good faith by the chief
financial officer of the Borrower); provided further that the grant of a
security interest in any accounts receivable of the Borrower or any of its
Subsidiaries to secure Indebtedness permitted pursuant to Section 6.01(a),
(o) or (p) shall not be deemed a Qualified Receivables Transaction.

 

54



--------------------------------------------------------------------------------

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

“Receivables Entity” means (a) a Subsidiary of the Borrower that is designated
by the board of directors of the Borrower in a resolutions certified by the
secretary of the Borrower as a Receivables Entity, with an officers’ certificate
certifying that such designation complies with the following conditions or
(b) another Person engaging in a Qualified Receivables Transaction with the
Borrower, which Person engages in the business of the financing of accounts
receivable, and: (1) in either of clause (a) or (b) above, no portion of the
Indebtedness or any other obligations (contingent or otherwise) of such entity
(A) is guaranteed by the Borrower or any Subsidiary (excluding guarantees of
obligations (other than the principal of, and interest on, Indebtedness)
pursuant to Standard Securitization Undertakings), (B) is recourse to or
obligates the Borrower or any Subsidiary in any way (other than pursuant to
Standard Securitization Undertakings) or (C) subjects any property or asset of
the Borrower or any Subsidiary, directly or indirectly, contingently or
otherwise, to the satisfaction thereof (other than pursuant to Standard
Securitization Undertakings); and (2) in the case of clause (b), (A) the entity
is not an Affiliate of the Borrower or is an entity with which neither the
Borrower nor any Subsidiary has any material contract, agreement, arrangement or
understanding other than on terms that the Borrower reasonably believes to be no
less favorable to the Borrower or such Subsidiary than those that might be
obtained at the time from Persons that are not Affiliates of the Borrower and
(B) is an entity to which neither the Borrower nor any Subsidiary has any
obligation to maintain or preserve such entity’s financial condition or cause
such entity to achieve certain levels of operating results.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.

“Refinancing” as defined in Section 3.01(e).

“Refinancing Amendment” shall mean an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower and each other Credit Party, (b) the
Administrative Agent and (c) each Additional Lender and Lender that agrees to
provide any portion of the Credit Agreement Refinancing Indebtedness being
incurred pursuant thereto, in accordance with Section 2.26.

“Refinancing Indebtedness” means (i) Permitted First Priority Refinancing Debt,
(ii) Permitted Second Priority Refinancing Debt or (iii) Permitted Unsecured
Refinancing Debt, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace or refinance, in whole

 

55



--------------------------------------------------------------------------------

or in part, existing Term Loans, or any then-existing Refinancing Indebtedness
(solely for purposes of this definition, “Refinanced Debt”); provided that
(a) there shall be no scheduled amortization of such Indebtedness, (b) such
Indebtedness shall not have a greater principal amount than the principal amount
of the Refinanced Debt plus accrued interest, fees and premiums (if any) thereon
and reasonable fees and expenses associated with the refinancing (provided that
the principal amount of such Indebtedness shall not include any principal
constituting interest paid in kind) and (c) such Refinanced Debt shall be
repaid, defeased or satisfied and discharged on a dollar-for-dollar basis, and
all accrued interest, fees and premiums (if any) in connection therewith shall
be paid, substantially concurrently with the incurrence of such Refinancing
Indebtedness in accordance with the provisions of Section 2.13.

“Refinancing Revolving Commitments” means Revolving Commitments established
pursuant to a Refinancing Amendment.

“Refinancing Revolving Lender” means a Lender with a Refinancing Revolving
Commitment or an outstanding Refinancing Revolving Loan.

“Refinancing Revolving Loans” means the Revolving Loans made pursuant to the
Refinancing Revolving Commitments.

“Refinancing Term Loan Commitment” means the commitment of any Lender to make
Refinancing Term Loans pursuant to Section 2.26 to the Borrower.

“Refinancing Term Loan Lender” means a Lender with an outstanding Refinancing
Term Loan.

“Refinancing Term Loans” means Term Loans that result from a Refinancing
Amendment.

“Refunded Swing Line Loans” as defined in Section 2.03(b)(iv).

“Register” as defined in Section 2.07(b).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the U.S. Securities and Exchange Commission.

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

 

56



--------------------------------------------------------------------------------

“Regulation T” means Regulation T of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Reimbursement Date” as defined in Section 2.04(d).

“Related Agreements” means the Acquisition Agreement and all other documents and
agreements executed and delivered in connection therewith or pursuant thereto.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into or through the indoor or outdoor
environment (including the abandonment or disposal of any barrels, containers or
other receptacles containing any Hazardous Material).

“Replacement Lender” as defined in Section 2.23.

“Repricing Transaction” as defined in Section 2.13(c).

“Requisite Class Lenders” means, with respect to a Class of Loans, one or more
Lenders having or holding Exposure with respect to such Class representing more
than 50% of the aggregate Exposure of all Lenders of such Class; provided that
the Exposure of any Defaulting Lender shall be disregarded in determining the
Requisite Class Lenders at any time.

“Requisite Lenders” means one or more Lenders having or holding (i) Tranche A
Term Loan Exposure, (ii) Tranche B Term Loan Exposure, (iii) New Term Loan
Exposure and/or (iv) Revolving Exposure, and representing more than 50% of the
sum of (i) the aggregate Tranche A Term Loan Exposure of all Lenders, (ii) the
aggregate Tranche B Term Loan Exposure of all Lenders, (iii) the aggregate
Revolving Exposure of all Lenders and (iv) the aggregate New Term Loan Exposure
of all Lenders; provided that the Exposure of any Defaulting Lender shall be
disregarded in determining the Requisite Lenders at any time.

 

57



--------------------------------------------------------------------------------

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of the Borrower or
any of its Subsidiaries (or any direct or indirect parent of the Borrower) now
or hereafter outstanding, except a dividend payable solely in Equity Interests
(other than Disqualified Equity Interests) of the Borrower, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of stock of the Borrower
or any of its Subsidiaries (or any direct or indirect parent thereof) now or
hereafter outstanding, (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of stock of Borrower or any of its Subsidiaries (or any
direct or indirect parent of the Borrower) now or hereafter outstanding and
(iv) any payment or prepayment of principal (other than regularly scheduled
principal payments) or redemption, purchase or repurchase, retirement,
defeasance (including in substance or legal defeasance), sinking fund, cash
settlement or similar payment with respect to Junior Financing prior to the
scheduled maturity thereof.

“Revaluation Date” means each of the following: (i) each date of issuance of any
Letter of Credit, (ii) each date of any amendment of any Letter of Credit that
has the effect of increasing the Stated Amount thereof and (iii) each date of
any payment by the Issuing Bank under any Letter of Credit.

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swing Line Loans hereunder, and “Revolving Commitments” means such commitments
of all Lenders in the aggregate. The amount of each Lender’s Revolving
Commitment, if any, as of the Closing Date is the amount set forth by such
Lender’s name on Appendix A-3 attached to this Agreement or in the applicable
Assignment Agreement or Joinder Agreement, as applicable, subject to any
adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the Revolving Commitments as of the Closing Date is
$300,000,000.

“Revolving Commitment Period” means the period from the Closing Date to, but
excluding, the Revolving Commitment Termination Date.

“Revolving Commitment Termination Date” means the earliest to occur of
(i) August 1, 2017, (ii) the date the Revolving Commitments are permanently
reduced to zero pursuant to Section 2.13(b) or 2.14, and (iii) the date of the
termination of the Revolving Commitments pursuant to Section 8.01.

 

58



--------------------------------------------------------------------------------

“Revolving Exposure” means, with respect to any Lender, as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, the sum of (a) the aggregate outstanding principal amount of the
Revolving Loans of that Lender, (b) in the case of the Issuing Bank, the
aggregate Letter of Credit Usage in respect of all Letters of Credit issued by
that Lender (net of any participations by Lenders in such Letters of Credit),
(c) the aggregate amount of all participations by that Lender in any outstanding
Letters of Credit or any unreimbursed drawing under any Letter of Credit, (d) in
the case of the Swing Line Lender, the aggregate outstanding principal amount of
all Swing Line Loans (net of any participations therein by other Lenders) and
(e) the aggregate amount of all participations by that Lender in any outstanding
Swing Line Loans; provided that for purposes of Section 2.22(a)(iii)(y),
“Revolving Exposure” shall, at all times, have the meaning set forth in clause
(ii) above.

“Revolving Lender” means a Lender with a Revolving Commitment or an outstanding
Revolving Loan.

“Revolving Loan” means a Loan made by a Lender to the Borrower pursuant to
Section 2.02(a), Section 2.24 or Section 2.26.

“Revolving Loan Note” means a promissory note in the form of Exhibit B-3, as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.

“S&P” means Standard & Poor’s, a Division of The McGraw-Hill Companies, Inc.

“Sanctions” as defined in Section 4.27.

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

59



--------------------------------------------------------------------------------

“Senior Notes” means the $1,000,000,000 6.25% Senior Notes due 2020 issued under
the indenture dated as of August 1, 2012 by and among the Borrower, the
Subsidiaries party thereto and Wells Fargo Bank, National Association, as
trustee.

“Senior Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt, Permitted Second Priority Refinancing Debt or secured
Permitted Incremental Equivalent Debt, the trustee, administrative agent,
collateral agent, security agent or similar agent under the indenture or other
agreement pursuant to which such Indebtedness is issued, incurred or otherwise
obtained, as the case may be, and each of their successors in such capacities.

“Series” as defined in Section 2.24.

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of the Borrower substantially in the form of Exhibit G-2.

“Solvent” means, with respect to the Borrower and its Subsidiaries on a
consolidated basis, that as of the date of determination, both (i) (a) the sum
of such Person’s debt (including contingent liabilities) does not exceed the
present fair saleable value of such Parties’ present assets on a consolidated
basis; (b) such Person’s capital is not unreasonably small in relation to its
business as contemplated on the Closing Date and reflected in the Projections or
with respect to any transaction contemplated to be undertaken after the Closing
Date on a consolidated basis; and (c) such Persons have not incurred and do not
intend to incur, or believe (nor should they reasonably believe) that they will
incur, debts beyond their ability to pay such debts as they become due (whether
at maturity or otherwise) on a consolidated basis; and (ii) such Persons on a
consolidated basis are not “insolvent” within the meaning given that term and
similar terms under the Bankruptcy Code and other applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that would reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Accounting Standards Codification 450 (previously
referred to as Statement of Financial Accounting Standards No. 5)).

“Specified Transaction” as defined in Section 3.01(t).

“Spot Rate” means, with respect to any currency, the rate determined by the
Issuing Bank to be the rate quoted by the Issuing Bank as the spot rate for the
purchase by the Issuing Bank of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date that is two (2) Business Days prior to the date as of which the foreign
exchange

 

60



--------------------------------------------------------------------------------

computation is made; provided that the Issuing Bank may obtain such spot rate
from another financial institution designated by the Issuing Bank if it does not
have as of the date of determination a spot rate for any such currency.

“Spread Overlay Agreements” means one or more bond hedges, warrants or other
similar derivative transactions entered into by the Borrower in connection with
its issuance of Convertible Notes.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary or
another Receivables Entity that, taken as a whole, are customary in an accounts
receivable transaction.

“Stated Amount” means, with respect to any Letter of Credit, the Dollar
Equivalent of the stated amount from time to time available to be drawn
thereunder, determined without regard to whether any conditions to drawing could
then be met.

“Subordinated Indebtedness” means any Indebtedness subordinated in right of
payment to the Obligations on terms reasonably satisfactory to the
Administrative Agent.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
Unless otherwise specified, “Subsidiary” shall mean a Subsidiary of the
Borrower.

“Swing Line Lender” means Goldman Sachs, in its capacity as lender of Swing Line
Loans hereunder, together with its permitted successors and assigns in such
capacity.

“Swing Line Loan” means a Loan made by the Swing Line Lender to the Borrower
pursuant to Section 2.03.

 

61



--------------------------------------------------------------------------------

“Swing Line Note” means a promissory note in the form of Exhibit B-4, as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.

“Swing Line Sublimit” means the lesser of (i) $20,000,000 and (ii) the aggregate
unused amount of Revolving Commitments then in effect.

“TARGET Day” means any day on which the Trans-European Automated Realtime Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euros.

“Tax” means any present or future tax, levy, impost, duty, assessment, fee,
deduction or withholding (including backup withholding) or other charge imposed
by any Governmental Authority, as well as any interest, addition to tax, or
penalty applicable thereto.

“Term Loan” means a Tranche A Term Loan, a Tranche B Term Loan or a New Term
Loan, as applicable.

“Term Loan Commitment” means the Tranche A Term Loan Commitment, the Tranche B
Term Loan Commitment or the New Term Loan Commitment, as the case may be, of a
Lender, and “Term Loan Commitments” means such commitments of all Lenders.

“Term Loan Maturity Date” means the Tranche A Term Loan Maturity Date, the
Tranche B Term Loan Maturity Date or the New Term Loan Maturity Date of any
Series of New Term Loans, as applicable.

“Terminated Lender” as defined in Section 2.23.

“Test Period” as defined in Section 1.05(b).

“Title Policy” as defined in Section 3.01(h)(iii).

“Total Assets” means the total amount of all assets of the Borrower and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP as
shown on the most recent balance sheet of the Borrower; provided that for
purposes of determining the Immaterial Domestic Subsidiaries as of the Closing
Date, Total Assets shall be calculated on a pro forma basis giving effect to the
Acquisition.

“Total Net Leverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Net Debt as of such day to (ii) Consolidated
Adjusted EBITDA for the four (4)-Fiscal Quarter period ending on such date.

 

62



--------------------------------------------------------------------------------

“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing the Issuing Bank for any amount drawn
under any Letter of Credit, but not yet so applied), (ii) the aggregate
principal amount of all outstanding Swing Line Loans and (iii) the Letter of
Credit Usage.

“Tranche A Installment” as defined in Section 2.12(a).

“Tranche A Term Loan” means a Tranche A Term Loan made by a Lender to the
Borrower pursuant to Section 2.01(a)(i).

“Tranche A Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund a Tranche A Term Loan, and “Tranche A Term Loan Commitments”
means such commitments of all Lenders in the aggregate. The amount of each
Lender’s Tranche A Term Loan Commitment, if any, is set forth on Appendix A-1 or
in the applicable Assignment Agreement, subject to any adjustment or reduction
pursuant to the terms and conditions hereof. The aggregate amount of the Tranche
A Term Loan Commitments as of the Closing Date is $1,000,000,000.

“Tranche A Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the Tranche A Term Loan of
such Lender; provided, at any time prior to the making of the Tranche A Term
Loans, the Tranche A Term Loan Exposure of any Lender shall be equal to such
Lender’s Tranche A Term Loan Commitment.

“Tranche A Term Loan Maturity Date” means the earlier of (i) August 1, 2017 and
(ii) the date on which all Tranche A Term Loans shall become due and payable in
full hereunder, whether by acceleration or otherwise.

“Tranche A Term Loan Note” means a promissory note in the form of Exhibit B-1,
as amended, restated, amended and restated, supplemented or otherwise modified
from time to time.

“Tranche B Installment” as defined in Section 2.12(b).

“Tranche B Term Loan” means a Tranche B Term Loan made by a Lender to the
Borrower pursuant to Section 2.01(a)(ii).

“Tranche B Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund a Tranche B Term Loan, and “Tranche B Term Loan Commitments”
means such commitments of all Lenders in the aggregate. The amount of each
Lender’s Tranche B Term Loan Commitment, if

 

63



--------------------------------------------------------------------------------

any, is set forth on Appendix A-2 or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof. The aggregate amount of the Tranche B Term Loan Commitments as of the
Closing Date is $1,500,000,000.

“Tranche B Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the Tranche B Term Loan of
such Lender; provided, at any time prior to the making of the Tranche B Term
Loans, the Tranche B Term Loan Exposure of any Lender shall be equal to such
Lender’s Tranche B Term Loan Commitment.

“Tranche B Term Loan Maturity Date” means the earlier of (i) August 1, 2019 and
(ii) the date that all Tranche B Term Loans shall become due and payable in full
hereunder, whether by acceleration or otherwise.

“Tranche B Term Loan Note” means a promissory note in the form of Exhibit B-2,
as amended, restated, amended and restated, supplemented or otherwise modified
from time to time.

“Transaction Costs” means the fees, commissions, costs and expenses payable by
the Borrower or any of the Borrower’s Subsidiaries on or before the Closing Date
in connection with the transactions contemplated by the Credit Documents and the
Related Agreements.

“Type of Loan” means (i) with respect to either Term Loans or Revolving Loans, a
Base Rate Loan or a Eurodollar Rate Loan, and (ii) with respect to Swing Line
Loans, a Base Rate Loan.

“U.S. Lender” as defined in Section 2.20(c).

“U.S. Person” means any “United States Person” as defined in Section 7701(a)(30)
of the Internal Revenue Code.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.

“Waivable Mandatory Prepayment” as defined in Section 2.15(c).

“Weighted Average Yield” means with respect to any Indebtedness, on any date of
determination, the weighted average yield to maturity, in each case, based on
the interest rate applicable to such Indebtedness on such date and giving effect
to all upfront or similar fees or original issue discount payable with respect
to such Loan, as determined by the Administrative Agent.

Section 1.02. Accounting Terms. Except as otherwise expressly provided herein,
all accounting terms not otherwise defined herein shall have the meanings

 

64



--------------------------------------------------------------------------------

assigned to them in conformity with GAAP. Financial statements and other
information required to be delivered by the Borrower to Lenders pursuant to
Sections 5.01(a) and 5.01(b) shall be prepared in accordance with GAAP as in
effect at the time of such preparation (and delivered together with the
reconciliation statements provided for in Section 5.01(d), if applicable) except
that, for purposes of determining compliance with any provision of this
Agreement, (i) the determination of whether a lease is to be treated as an
operating lease or capital lease shall be made without giving effect to any
change in accounting for leases pursuant to GAAP, including, without limitation,
resulting from the implementation of proposed changes to Accounting Standards
Codification Topic 840, Leases, by the Exposure Draft issued by the FASB and
IASB on August 17, 2010 (and related updates and changes to the Exposure Draft),
or any successor proposal and (ii) no effect shall be given to any treatment of
Indebtedness relating to convertible or equity-linked securities under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
requiring the valuation of any such Indebtedness in a reduced or bifurcated
manner as described therein. Subject to the foregoing, calculations in
connection with the definitions, covenants and other provisions hereof shall
utilize accounting principles and policies in conformity with those used to
prepare the Historical Financial Statements.

Section 1.03. Interpretation, Etc. Any of the terms defined herein may, unless
the context otherwise requires, be used in the singular or the plural, depending
on the reference. References herein to any Section, Appendix, Schedule or
Exhibit shall be to a Section, an Appendix, a Schedule or an Exhibit, as the
case may be, hereof unless otherwise specifically provided. The use herein of
the word “include” or “including,” when following any general statement, term or
matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter. The terms lease and license shall include sub lease and
sub-license, as applicable.

Section 1.04. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Stated Amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
Stated Amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum Stated Amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum Stated Amount is in effect at such
time.

 

65



--------------------------------------------------------------------------------

Section 1.05. Pro forma Calculations. (a) Notwithstanding anything to the
contrary herein, the Net Senior Secured Leverage Ratio, the Total Net Leverage
Ratio and the Interest Coverage Ratio shall be calculated in the manner
prescribed by this Section 1.05; provided that, notwithstanding anything to the
contrary herein, when calculating any such ratio for the purpose of the
definition of Applicable Margin or Applicable Revolving Commitment Fee
Percentage, any mandatory prepayment provision hereunder or compliance with
Section 6.07, the events set forth in clauses (a), (b), (c) and (d) below that
occurred subsequent to the end of the applicable Test Period shall not be given
pro forma effect.

(b) For purposes of calculating the Net Senior Secured Leverage Ratio, the Total
Net Leverage Ratio and the Interest Coverage Ratio, Pro Forma Transactions (and
the incurrence or repayment of any Indebtedness in connection therewith) that
have been consummated (i) during the applicable period of four (4) consecutive
fiscal quarters for which such financial ratio is being determined (the “Test
Period”) or (ii) subsequent to such Test Period and prior to or simultaneously
with the event for which the calculation of any such ratio is made, shall be
calculated on a pro forma basis assuming that all such Pro Forma Transactions
(and any increase or decrease in Consolidated Adjusted EBITDA and the component
financial definitions used therein attributable to any Pro Forma Transaction)
had occurred on the first day of the applicable Test Period.

(c) Whenever pro forma effect is to be given to a Pro Forma Transaction, the pro
forma calculations shall be made in good faith by a financial or accounting
Authorized Officer of the Borrower and may include, for the avoidance of doubt,
the amount of synergies and cost savings projected by the Borrower from actions
taken or expected to be taken during the 12-month period following the date of
such Pro Forma Transaction, net of the amount of actual benefits theretofore
realized during such period from such actions; provided that (A) such amounts
are reasonably identifiable, quantifiable and factually supportable in the good
faith judgment of the Borrower and the Administrative Agent, (B) no amounts
shall be added pursuant to this clause (c) to the extent duplicative of any
amounts that are otherwise added back in computing Consolidated Adjusted EBITDA,
whether through a pro forma adjustment or otherwise, with respect to such period
and (C) the aggregate amount of cost savings and synergies added pursuant to
this clause (c) for any such period, together with any addback to Consolidated
Adjusted EBITDA pursuant to paragraph (f) thereof, during any such period, shall
not exceed 10% of Consolidated Adjusted EBITDA for such period, calculated
without giving effect to any adjustment pursuant to this clause (c) or
paragraphs (f) or (k) of the definition of Consolidated Adjusted EBITDA. Nothing
in this clause (c) shall limit any adjustment to Consolidated Adjusted EBITDA
permitted pursuant to

 

66



--------------------------------------------------------------------------------

clause (y) of the proviso to paragraph (f) of the definition of Consolidated
Adjusted EBITDA or paragraph (k) of the definition of Consolidated Adjusted
EBITDA.

(d) In the event that the Borrower or any Subsidiary incurs (including by
assumption or guarantees) or repays (including by redemption, repayment,
retirement or extinguishment) any Indebtedness included in the calculations of
the Net Senior Secured Leverage Ratio or the Total Net Leverage Ratio (other
than Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes), subsequent to the end
of the applicable Test Period and prior to or simultaneously with the event for
which the calculation of any such ratio is made, then the Net Senior Secured
Leverage Ratio or the Total Net Leverage Ratio, as applicable, shall be
calculated giving pro forma effect to such incurrence or repayment of
Indebtedness, to the extent required, as if the same had occurred on the last
day of the applicable Test Period.

ARTICLE 2

LOANS AND LETTERS OF CREDIT

Section 2.01. Term Loans.

(a) Loan Commitments. Subject to the terms and conditions hereof,

(i) each Lender severally agrees to make, on the Closing Date, a Tranche A Term
Loan to the Borrower in Dollars in an amount equal to such Lender’s Tranche A
Term Loan Commitment; and

(ii) each Lender severally agrees to make, on the Closing Date, a Tranche B Term
Loan to the Borrower in Dollars in an amount equal to such Lender’s Tranche B
Term Loan Commitment.

The Borrower may make only one borrowing under each of the Tranche A Term Loan
Commitments and the Tranche B Term Loan Commitments which shall be on the
Closing Date. Any amounts borrowed under this Section 2.01(a) with respect to
the Tranche A Term Loan and the Tranche B Term Loan and subsequently repaid or
prepaid may not be reborrowed. Subject to Sections 2.13(a) and 2.14, all amounts
owed hereunder with respect to the Tranche A Term Loans and the Tranche B Term
Loans shall be paid in full no later than the Tranche A Term Loan Maturity Date
and the Tranche B Term Loan Maturity Date, respectively. Each Lender’s Tranche A
Term Loan Commitment and/or Tranche B Term Loan Commitment shall terminate
immediately and without further action on the Closing Date, upon and after
giving effect to the funding of such Lender’s Tranche A Term Loan and/or Tranche
B Term Loan on such date.

 

67



--------------------------------------------------------------------------------

(b) Borrowing Mechanics for Term Loans.

(i) The Borrower shall deliver to the Administrative Agent a fully executed
Funding Notice no later than (x) 10:00 a.m. (New York City time) on a date that
is one Business Day prior to the Closing Date with respect to Base Rate Loans
and (y) 10:00 a.m. (New York City time) on a date that is three Business Days
prior to the Closing Date with respect to Eurodollar Rate Loans (or, in either
case, such shorter period as may be acceptable to Administrative Agent).
Promptly upon receipt by the Administrative Agent of such Funding Notice, the
Administrative Agent shall notify each Lender of the proposed borrowing.

(ii) Each Lender shall make its Tranche A Term Loan and/or Tranche B Term Loan,
as the case may be, available to the Administrative Agent not later than 12:00
noon (New York City time) on the Closing Date, by wire transfer of same day
funds in Dollars, at the Principal Office designated by the Administrative
Agent. Upon satisfaction or waiver of the conditions precedent specified herein,
the Administrative Agent shall make the proceeds of the applicable Term Loans
available to the Borrower on the Closing Date, by causing an amount of same day
funds in Dollars equal to the proceeds of all such Loans received by the
Administrative Agent from the Lenders to be credited to the account of the
Borrower at the Principal Office designated by the Administrative Agent or to
such other account as may be designated in writing to the Administrative Agent
by the Borrower.

Section 2.02. Revolving Loans.

(a) Revolving Commitments. During the Revolving Commitment Period, subject to
the terms and conditions hereof, each Lender severally agrees to make Revolving
Loans to the Borrower in Dollars in an aggregate amount up to but not exceeding
such Lender’s Revolving Commitment; provided that (i) after giving effect to the
making of any Revolving Loans in no event shall the Total Utilization of
Revolving Commitments exceed the Revolving Commitments then in effect and (ii)
no Revolving Loans may be made on the Closing Date. Amounts borrowed pursuant to
this Section 2.02(a) may be repaid and reborrowed during the Revolving
Commitment Period. Each Lender’s Revolving Commitment shall expire on the
Revolving Commitment Termination Date and all Revolving Loans and all other
amounts owed hereunder with respect to the Revolving Loans and the Revolving
Commitments shall be paid in full no later than such date.

(b) Borrowing Mechanics for Revolving Loans.

(i) Except pursuant to Section 2.04(d), Revolving Loans that are Base Rate Loans
shall be made in an aggregate minimum amount of

 

68



--------------------------------------------------------------------------------

$5,000,000 and integral multiples of $1,000,000 in excess of that amount, and
Revolving Loans that are Eurodollar Rate Loans shall be in an aggregate minimum
amount of $5,000,000 and integral multiples of $1,000,000 in excess of that
amount.

(ii) Subject to Section 3.02(b), whenever the Borrower desires that Lenders make
Revolving Loans, the Borrower shall deliver to Administrative Agent a fully
executed and delivered Funding Notice no later than 10:00 a.m. (New York City
time) at least three (3) Business Days in advance of the proposed Credit Date in
the case of a Eurodollar Rate Loan, and at least one (1) Business Day in advance
of the proposed Credit Date in the case of a Revolving Loan that is a Base Rate
Loan. Except as otherwise provided herein, a Funding Notice for a Revolving Loan
that is a Eurodollar Rate Loan shall be irrevocable on and after the related
Interest Rate Determination Date, and the Borrower shall be bound to make a
borrowing in accordance therewith.

(iii) Notice of receipt of each Funding Notice in respect of Revolving Loans,
together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by the
Administrative Agent to each applicable Lender by telefacsimile with reasonable
promptness, but (provided the Administrative Agent shall have received such
notice by 10:00 a.m. (New York City time)) not later than 2:00 p.m. (New York
City time) on the same day as the Administrative Agent’s receipt of such Funding
Notice from the Borrower.

(iv) Each Lender shall make the amount of its Revolving Loan available to the
Administrative Agent not later than 12:00 noon (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Principal Office designated by the Administrative Agent. Except as provided
herein, upon satisfaction or waiver of the applicable conditions precedent
specified herein, the Administrative Agent shall make the proceeds of such
Revolving Loans available to the Borrower on the applicable Credit Date by
causing an amount of same day funds in Dollars equal to the proceeds of all such
Revolving Loans received by the Administrative Agent from Lenders to be credited
to the account of the Borrower at the Principal Office designated by the
Administrative Agent or such other account as may be designated in writing to
the Administrative Agent by the Borrower.

Section 2.03. Swing Line Loans. (a) Swing Line Loans Commitments. During the
Revolving Commitment Period, subject to the terms and conditions hereof, the
Swing Line Lender may, from time to time in its discretion, agree to make Swing
Line Loans to the Borrower in Dollars in the aggregate amount up to

 

69



--------------------------------------------------------------------------------

but not exceeding the Swing Line Sublimit; provided that (i) after giving effect
to the making of any Swing Line Loan, in no event shall the Total Utilization of
Revolving Commitments exceed the Revolving Commitments then in effect and
(ii) no Swing Line Loans may be made on the Closing Date. Amounts borrowed
pursuant to this Section 2.03 may be repaid and reborrowed during the Revolving
Commitment Period. The Swing Line Lender’s Revolving Commitment shall expire on
the Revolving Commitment Termination Date and all Swing Line Loans and all other
amounts owed hereunder with respect to the Swing Line Loans and the Revolving
Commitments shall be paid in full no later than such date.

(b) Borrowing Mechanics for Swing Line Loans.

(i) Swing Line Loans shall be made in a minimum amount of $500,000 and integral
multiples of $100,000 in excess of that amount.

(ii) Subject to Section 3.02(b), whenever Borrower desires that the Swing Line
Lender make a Swing Line Loan, the Borrower shall deliver to the Administrative
Agent a Funding Notice no later than 12:00 noon (New York City time) on the
proposed Credit Date.

(iii) The Swing Line Lender shall make the amount of its Swing Line Loan
available to the Administrative Agent not later than 2:00 p.m.(New York City
time) on the applicable Credit Date by wire transfer of same day funds in
Dollars, at the Administrative Agent’s Principal Office. Except as provided
herein, upon satisfaction or waiver of the conditions precedent specified
herein, the Administrative Agent shall make the proceeds of such Swing Line Loan
available to the Borrower on the applicable Credit Date by causing an amount of
same day funds in Dollars equal to the proceeds of such Swing Line Loan received
by the Administrative Agent from the Swing Line Lender to be credited to the
account of the Borrower at the Administrative Agent’s Principal Office or to
such other account as may be designated in writing to the Administrative Agent
by the Borrower.

(iv) With respect to any Swing Line Loans which have not been voluntarily
prepaid by the Borrower pursuant to Section 2.13, the Swing Line Lender may at
any time in its sole and absolute discretion deliver to the Administrative Agent
(with a copy to the Borrower), no later than 1:00 p.m. (New York City time) at
least one (1) Business Day in advance of the proposed Credit Date, a notice
(which shall be deemed to be a Funding Notice given by the Borrower) requesting
that each Lender holding a Revolving Commitment make Revolving Loans that are
Base Rate Loans to the Borrower on such Credit Date in an amount equal to the
amount of such Swing Line Loans (the “Refunded Swing Line Loans”) outstanding

 

70



--------------------------------------------------------------------------------

on the date such notice is given which the Swing Line Lender requests Lenders to
prepay. Anything contained in this Agreement to the contrary notwithstanding,
(1) the proceeds of such Revolving Loans made by the Lenders other than the
Swing Line Lender shall be immediately delivered by the Administrative Agent to
the Swing Line Lender (and not to the Borrower) and applied to repay a
corresponding portion of the Refunded Swing Line Loans and (2) on the day such
Revolving Loans are made, the Swing Line Lender’s Pro Rata Share of the Refunded
Swing Line Loans shall be deemed to be paid with the proceeds of a Revolving
Loan made by the Swing Line Lender to the Borrower, and such portion of the
Swing Line Loans deemed to be so paid shall no longer be outstanding as Swing
Line Loans and shall no longer be due under the Swing Line Note of the Swing
Line Lender but shall instead constitute part of the Swing Line Lender’s
outstanding Revolving Loans to the Borrower and shall be due under the Revolving
Loan Note issued by the Borrower to the Swing Line Lender. The Borrower hereby
authorizes the Administrative Agent and the Swing Line Lender to charge the
Borrower’s accounts with the Administrative Agent and the Swing Line Lender (up
to the amount available in each such account) in order to immediately pay the
Swing Line Lender the amount of the Refunded Swing Line Loans to the extent the
proceeds of such Revolving Loans made by Lenders, including the Revolving Loans
deemed to be made by the Swing Line Lender, are not sufficient to repay in full
the Refunded Swing Line Loans. If any portion of any such amount paid (or deemed
to be paid) to the Swing Line Lender should be recovered by or on behalf of the
Borrower from the Swing Line Lender in bankruptcy, by assignment for the benefit
of creditors or otherwise, the loss of the amount so recovered shall be ratably
shared among all Lenders in the manner contemplated by Section 2.17.

(v) If for any reason Revolving Loans are not made pursuant to Section
2.03(b)(iv) in an amount sufficient to repay any amounts owed to the Swing Line
Lender in respect of any outstanding Swing Line Loans on or before the third
Business Day after demand for payment thereof by the Swing Line Lender, each
Lender holding a Revolving Commitment shall be deemed to, and hereby agrees to,
have purchased a participation in such outstanding Swing Line Loans in an amount
equal to its Pro Rata Share of the applicable unpaid amount together with
accrued interest thereon. Upon one (1) Business Day’s notice from the Swing Line
Lender, each Lender holding a Revolving Commitment shall deliver to the Swing
Line Lender an amount equal to its respective participation in the applicable
unpaid amount in same day funds at the Principal Office of the Swing Line
Lender. In order to evidence such participation each Lender holding a Revolving
Commitment agrees to enter into a customary participation agreement at the
request of the Swing Line Lender in form

 

71



--------------------------------------------------------------------------------

and substance reasonably satisfactory to the Swing Line Lender. In the event any
Lender holding a Revolving Commitment fails to make available to the Swing Line
Lender the amount of such Lender’s participation as provided in this paragraph,
the Swing Line Lender shall be entitled to recover such amount on demand from
such Lender together with interest thereon for three (3) Business Days at the
rate customarily used by the Swing Line Lender for the correction of errors
among banks and thereafter at the Base Rate, as applicable.

(vi) Notwithstanding anything contained herein to the contrary, (A) each
Lender’s obligation to make Revolving Loans for the purpose of repaying any
Refunded Swing Line Loans pursuant to the second preceding paragraph and each
Lender’s obligation to purchase a participation in any unpaid Swing Line Loans
pursuant to the immediately preceding paragraph shall be absolute and
unconditional and shall not be affected by any circumstance, including (1) any
set off, counterclaim, recoupment, defense or other right which such Lender may
have against the Swing Line Lender, any Credit Party or any other Person for any
reason whatsoever; (2) the occurrence or continuation of a Default or Event of
Default; (3) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Credit Party; (4) any
breach of this Agreement or any other Credit Document by any party thereto; or
(5) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided that such obligations of each Lender
are subject to the condition that the Swing Line Lender had not received prior
notice from the Borrower or the Requisite Lenders that any of the conditions
under Section 3.02 to the making of the applicable Refunded Swing Line Loans or
other unpaid Swing Line Loans were not satisfied at the time such Refunded Swing
Line Loans or other unpaid Swing Line Loans were made; and (B) the Swing Line
Lender shall not be obligated to make any Swing Line Loans (1) if it has elected
not to do so after the occurrence and during the continuation of a Default or
Event of Default, (2) it does not in good faith believe that all conditions
under Section 3.02 to the making of such Swing Line Loan have been satisfied or
waived by the Requisite Lenders or (3) at a time when any Lender is a Defaulting
Lender unless the Swing Line Lender has entered into arrangements satisfactory
to it and the Borrower to eliminate the Swing Line Lender’s risk with respect to
the Defaulting Lender’s participation in such Swing Line Loan, including by Cash
Collateralizing such Defaulting Lender’s Pro Rata Share of the outstanding Swing
Line Loans.

Section 2.04. Issuance of Letters of Credit and Purchase of Participations
Therein. (a) Letters of Credit. During the Revolving Commitment Period, subject
to the terms and conditions hereof, the Issuing Bank agrees to issue Letters of

 

72



--------------------------------------------------------------------------------

Credit for the account of the Borrower or its Subsidiaries (provided that the
Borrower is an obligor on the Letter of Credit Application submitted to the
Issuing Bank in connection with any such Letter of Credit to be issued for the
account of any of the Borrower’s Subsidiaries), or to amend or extend Letters of
Credit previously issued by it, in the aggregate amount up to but not exceeding
the Letter of Credit Sublimit; provided, (i) each Letter of Credit shall be
denominated in an Agreed Currency; (ii) the initial Stated Amount of each Letter
of Credit shall not be less than $250,000 (or its equivalent in any other Agreed
Currency) or such lesser amount as is acceptable to the Issuing Bank;
(iii) after giving effect to such issuance, in no event shall the Total
Utilization of Revolving Commitments exceed the Revolving Commitments then in
effect; (iv) after giving effect to such issuance, in no event shall the Letter
of Credit Usage exceed the Letter of Credit Sublimit then in effect; (v) in no
event shall any Letter of Credit (x) have an expiration date later than the
earlier of (1) five days prior to the Revolving Commitment Termination Date and
(2) the date that is one year from the date of issuance of such Letter of
Credit; or (y) be issued if such Letter of Credit is otherwise unacceptable to
the Issuing Bank in its reasonable discretion; and (vi) in no event shall any
commercial Letter of Credit (x) have an expiration date later than the earlier
of (1) the Revolving Commitment Termination Date and (2) the date which is 180
days from the date of issuance of such commercial Letter of Credit or (y) be
issued if such commercial Letter of Credit is otherwise unacceptable to the
Issuing Bank in its reasonable discretion. Subject to the foregoing, the Issuing
Bank may agree that a standby Letter of Credit will automatically be extended
for one or more successive periods not to exceed one year each, unless the
Issuing Bank elects not to extend for any such additional period by giving prior
notice (“Non-Extension Notice”) to the beneficiary thereof not later than the
applicable Non-Extension Notice Date; provided, the Issuing Bank shall not
extend any such Letter of Credit if it has received written notice that an Event
of Default has occurred and is continuing at least seven Business Days prior to
such Non-Extension Notice Date; provided, further, the Issuing Bank shall not be
under any obligation to issue any Letter of Credit if (x) any order, judgment or
decree of any Governmental Authority or arbitrator shall by its terms purport to
enjoin or restrain the Issuing Bank from issuing such Letter of Credit, or any
law applicable to the Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Bank shall prohibit, or request that the Issuing Bank refrain from,
the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Bank with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Bank is not otherwise compensated hereunder) not in effect on the Closing Date,
or shall impose upon the Issuing Bank any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which the Issuing Bank in good
faith deems material to it or (y) the issuance of such Letter of Credit would
violate one or more policies of the Issuing Bank applicable to letters of credit
generally. Each Existing Letter of Credit shall continue to be outstanding and
shall be deemed to be a Letter of Credit hereunder, subject to the terms and
conditions hereof.

 

73



--------------------------------------------------------------------------------

(b) (i) Notice of Issuance. Each Letter of Credit shall be issued or amended, as
the case may be, upon the request of the Borrower delivered to the Issuing Bank
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by an Authorized Officer of the
Borrower. Such Letter of Credit Application must be received by the Issuing Bank
and the Administrative Agent not later than 11:00 a.m. (New York City time) at
least three (3) Business Days (or such later date and time as the Administrative
Agent and the Issuing Bank may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the Issuing Bank: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount and
currency thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature (i.e., standby or commercial) of the requested Letter of Credit; and
(H) such other matters as the Issuing Bank may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the Issuing Bank
(1) the Letter of Credit to be amended; (2) the proposed date of amendment
thereof (which shall be a Business Day); (3) the nature of the proposed
amendment; and (4) such other matters as the Issuing Bank may require.
Additionally, the Borrower shall furnish to the Issuing Bank and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the Issuing Bank or the Administrative Agent may reasonably
require.

(ii) Promptly after receipt of any Letter of Credit Application, the Issuing
Bank will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the Issuing Bank will provide the
Administrative Agent with a copy thereof. Unless the Issuing Bank has received
from any Lender, the Administrative Agent or any Credit Party, at least one
(1) Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, written notice that one or more applicable
conditions contained in Section 3.02 shall not then be satisfied, then, subject
to the terms and conditions hereof, the Issuing Bank shall, on the requested
date, issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with the

 

74



--------------------------------------------------------------------------------

Issuing Bank’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Issuing Bank a risk
participation in such Letter of Credit in an amount equal to such Lender’s Pro
Rata Share of the Stated Amount of such Letter of Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Issuing Bank will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Responsibility of Issuing Bank With Respect to Requests for Drawings and
Payments. In determining whether to honor any drawing under any Letter of Credit
by the beneficiary thereof, the Issuing Bank shall be responsible only to
examine the documents delivered under such Letter of Credit with reasonable care
so as to ascertain whether they appear on their face to be in accordance with
the terms and conditions of such Letter of Credit. As between the Borrower and
the Issuing Bank, the Borrower assumes all risks of the acts and omissions of,
or misuse of the Letters of Credit issued by the Issuing Bank by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, the Issuing Bank shall not be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Bank, including any Governmental Acts; none of the above
shall affect or impair, or prevent the vesting of, any of the Issuing Bank’s
rights or powers hereunder. Without limiting the foregoing and in furtherance
thereof, any action taken or omitted by the Issuing Bank under or in connection
with the Letters of Credit or any documents and certificates delivered
thereunder, if taken or omitted in good faith, shall not give rise to any
liability on

 

75



--------------------------------------------------------------------------------

the part of the Issuing Bank to the Borrower. Notwithstanding anything to the
contrary contained in this Section 2.04(c), the Borrower shall retain any and
all rights it may have against the Issuing Bank to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused solely out of the
gross negligence or willful misconduct of the Issuing Bank as determined by a
final, non-appealable judgment of a court of competent jurisdiction.

(d) Reimbursement by the Borrower of Amounts Drawn or Paid Under Letters of
Credit. In the event the Issuing Bank has determined to honor a drawing under a
Letter of Credit, it shall immediately notify the Borrower and the
Administrative Agent of the amount and currency of such drawing and the Dollar
Equivalent thereof, and the Borrower shall reimburse the Issuing Bank through
the Administrative Agent on or before the Applicable Time on the Business Day on
which such drawing is honored (the “Reimbursement Date”) in the same currency in
which such drawing was made (or the Dollar Equivalent of such amount, at the
option of and as notified by the Issuing Bank) and in same day funds equal to
the amount of such honored drawing; provided, anything contained herein to the
contrary notwithstanding, (i) unless the Borrower shall have notified the
Administrative Agent and the Issuing Bank prior to 10:00 a.m. (New York City
time) on the date such drawing is honored that the Borrower intends to reimburse
the Issuing Bank for the amount of such honored drawing with funds other than
the proceeds of Revolving Loans, the Borrower shall be deemed to have given a
timely Funding Notice to the Administrative Agent requesting Lenders with
Revolving Commitments to make Revolving Loans that are Base Rate Loans on the
Reimbursement Date in an amount in Dollars equal to the Dollar Equivalent of the
amount of such honored drawing and (ii) subject to satisfaction or waiver of the
conditions specified in Section 3.02, Lenders with Revolving Commitments shall,
on the Reimbursement Date, make Revolving Loans that are Base Rate Loans in the
Dollar Equivalent of the amount of such honored drawing, the proceeds of which
shall be applied directly by the Administrative Agent to reimburse the Issuing
Bank for the amount of such honored drawing; and provided further, if for any
reason proceeds of Revolving Loans are not received by the Issuing Bank on the
Reimbursement Date in an amount equal to the Dollar Equivalent of the amount of
such honored drawing, the Borrower shall reimburse the Issuing Bank, on demand,
in an amount in same day funds equal to the excess of the Dollar Equivalent of
the amount of such honored drawing over the aggregate amount of such Revolving
Loans, if any, which are so received. Nothing in this Section 2.04(d) shall be
deemed to relieve any Lender with a Revolving Commitment from its obligation to
make Revolving Loans on the terms and conditions set forth herein, and the
Borrower shall retain any and all rights it may have against any such Lender
resulting from the failure of such Lender to make such Revolving Loans under
this Section 2.04(d).

 

76



--------------------------------------------------------------------------------

(e) Lenders’ Purchase of Participations in Letters of Credit. Immediately upon
the issuance of each Letter of Credit, each Lender having a Revolving Commitment
shall be deemed to have purchased, and hereby agrees to irrevocably purchase,
from the Issuing Bank a participation in such Letter of Credit and any drawings
honored thereunder in an amount equal to such Lender’s Pro Rata Share (with
respect to the Revolving Commitments) of the maximum Stated Amount which is or
at any time may become available to be drawn thereunder. In the event that the
Borrower shall fail for any reason to reimburse the Issuing Bank as provided in
Section 2.04(d), the Administrative Agent shall promptly notify each Lender with
a Revolving Commitment of the Dollar Equivalent of the unreimbursed amount of
such honored drawing and of such Lender’s respective participation therein based
on such Lender’s Pro Rata Share of the Revolving Commitments. Each Lender with a
Revolving Commitment shall make available to the Issuing Bank through the
Administrative Agent an amount equal to its respective participation, in Dollars
and in same day funds, at the office of the Administrative Agent specified in
such notice, not later than 12:00 noon (New York City time) on the first
Business Day after the date notified by the Administrative Agent. In the event
that any Lender with a Revolving Commitment fails to make available to the
Issuing Bank on such Business Day the amount of such Lender’s participation in
such Letter of Credit as provided in this Section 2.04(e), the Issuing Bank
shall be entitled to recover such amount on demand from such Lender together
with interest thereon for three (3) Business Days at the rate customarily used
by the Issuing Bank for the correction of errors among banks and thereafter at
the Base Rate. Nothing in this Section 2.04(e) shall be deemed to prejudice the
right of any Lender with a Revolving Commitment to recover from the Issuing Bank
any amounts made available by such Lender to the Issuing Bank pursuant to this
Section in the event that the payment with respect to a Letter of Credit in
respect of which payment was made by such Lender constituted gross negligence or
willful misconduct on the part of the Issuing Bank. In the event the Issuing
Bank shall have been reimbursed by other Lenders pursuant to this Section
2.04(e) for all or any portion of any drawing honored by the Issuing Bank under
a Letter of Credit, the Administrative Agent shall distribute to each Lender
which has paid all amounts payable by it under this Section 2.04(e) with respect
to such honored drawing such Lender’s Pro Rata Share of all payments
subsequently received by the Issuing Bank from the Borrower in reimbursement of
such honored drawing when such payments are received. Any such distribution
shall be made to a Lender at its primary address set forth below its name on
Appendix B or at such other address as such Lender may request.

(f) Obligations Absolute. The obligation of the Borrower to reimburse the
Issuing Bank for drawings honored under the Letters of Credit issued by it and
to repay any Revolving Loans made by Lenders pursuant to Section 2.04(d) and the
obligations of Lenders under Section 2.04(e) shall be unconditional and

 

77



--------------------------------------------------------------------------------

irrevocable and shall be paid strictly in accordance with the terms hereof under
all circumstances including any of the following circumstances: (i) any lack of
validity or enforceability of any Letter of Credit; (ii) the existence of any
claim, set off, defense or other right which the Borrower or any Lender may have
at any time against a beneficiary or any transferee of any Letter of Credit (or
any Persons for whom any such transferee may be acting), the Issuing Bank, any
Lender or any other Person or, in the case of a Lender, against the Borrower,
whether in connection herewith, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between the Borrower
or one of its Subsidiaries and the beneficiary for which any Letter of Credit
was procured); (iii) any draft or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; (iv) payment
by the Issuing Bank under any Letter of Credit against presentation of a draft
or other document which does not substantially comply with the terms of such
Letter of Credit; (v) any adverse change in the business, operations,
properties, assets, condition (financial or otherwise) or prospects of the
Borrower or any of its Subsidiaries; (vi) any breach hereof or any other Credit
Document by any party thereto; (vii) any adverse change in the relevant exchange
rates or in the availability of the Agreed Currency to the Borrower or in the
relevant currency markets generally; (viii) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing; or (ix) the fact
that an Event of Default or a Default shall have occurred and be continuing;
provided, in each case, that payment by the Issuing Bank under the applicable
Letter of Credit shall not have constituted gross negligence or willful
misconduct of the Issuing Bank under the circumstances in question as determined
by a final, non-appealable judgment of a court of competent jurisdiction.

(g) Indemnification. Without duplication of any obligation of the Borrower under
Section 10.02 or Section 10.03, in addition to amounts payable as provided
herein, the Borrower hereby agrees to protect, indemnify, pay and save harmless
the Issuing Bank from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable fees,
expenses and disbursements of counsel and allocated costs of internal counsel)
which the Issuing Bank may incur or be subject to as a consequence, direct or
indirect, of (i) the issuance of any Letter of Credit by the Issuing Bank, other
than as a result of (A) the gross negligence or willful misconduct of the
Issuing Bank, as determined by a final, non-appealable judgment of a court of
competent jurisdiction or (B) the wrongful dishonor by the Issuing Bank of a
proper demand for payment made under any Letter of Credit issued by it or
(ii) the failure of the Issuing Bank to honor a drawing under any such Letter of
Credit as a result of any Governmental Act.

(h) Additional Issuing Banks. The Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall

 

78



--------------------------------------------------------------------------------

not be unreasonably withheld or delayed) and such Lender, designate one or more
additional Lenders to act as an Issuing Bank under the terms of this Agreement,
subject to reporting requirements reasonably satisfactory to the Administrative
Agent, including, without limitation, notices of issuances, amendments,
extensions, cancellations and terminations of Letters of Credit by such
additional Issuing Bank. Any Lender designated as an issuing bank pursuant to
this Section 2.04(h) shall be deemed to be an “Issuing Bank” (in addition to
being a Lender) in respect of Letters of Credit issued or to be issued by such
Lender, and, with respect to such Letters of Credit, such term shall thereafter
apply to the other Issuing Bank and such Lender.

(i) Letter of Credit Reports. To the extent any Letters of Credit issued by an
Issuing Bank are outstanding, such Issuing Bank shall furnish to the
Administrative Agent (which shall promptly notify each Lender having a Revolving
Commitment) and the Borrower not later than ten (10) Business Days prior to the
end of each calendar quarter and from time to time upon reasonable prior request
of the Administrative Agent, a written Letter of Credit report in form and
substance satisfactory to the Administrative Agent.

Section 2.05. Pro Rata Shares; Availability of Funds. (a) Pro Rata Shares. All
Loans shall be made, and all participations purchased, by Lenders simultaneously
and proportionately to their respective Pro Rata Shares, it being understood
that no Lender shall be responsible for any default by any other Lender in such
other Lender’s obligation to make a Loan requested hereunder or purchase a
participation required hereby nor shall any Term Loan Commitment or any
Revolving Commitment of any Lender be increased or decreased as a result of a
default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby.

(b) Availability of Funds. Unless the Administrative Agent shall have been
notified by any Lender prior to the applicable Credit Date that such Lender does
not intend to make available to the Administrative Agent the amount of such
Lender’s Loan requested on such Credit Date, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent on
such Credit Date and the Administrative Agent may, in its sole discretion, but
shall not be obligated to, make available to the Borrower a corresponding amount
on such Credit Date. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender, the Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Lender,
together with interest thereon for each day from such Credit Date until the date
such amount is paid to the Administrative Agent, at the customary rate set by
the Administrative Agent for the correction of errors among banks for three
(3) Business Days and thereafter at the Base Rate. In the event that (i) the
Administrative Agent declines to make a requested amount available to the
Borrower until such time as all applicable Lenders have made payment to the

 

79



--------------------------------------------------------------------------------

Administrative Agent, (ii) a Lender fails to fund to the Administrative Agent
all or any portion of the Loans required to be funded by such Lender hereunder
prior to the time specified in this Agreement and (iii) such Lender’s failure
results in the Administrative Agent failing to make a corresponding amount
available to the Borrower on the applicable Credit Date, at the Administrative
Agent’s option, such Lender shall not receive interest hereunder with respect to
the requested amount of such Lender’s Loans for the period commencing with the
time specified in this Agreement for receipt of payment by the Borrower through
and including the time of the Borrower’s receipt of the requested amount. If
such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower, and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent, together with interest thereon for each day
from such Credit Date until the date such amount is paid to the Administrative
Agent at the rate payable hereunder for Base Rate Loans for such Class of Loans.
Nothing in this Section 2.05(b) shall be deemed to relieve any Lender from its
obligation to fulfill its Term Loan Commitments and Revolving Commitment
hereunder or to prejudice any rights that the Borrower may have against any
Lender as a result of any default by such Lender hereunder.

Section 2.06. Use of Proceeds. (a) The proceeds of the Term Loans shall be
applied by the Borrower to fund the Acquisition (including the Refinancing and
paying fees, commissions and expenses and other Transaction Costs in connection
with the Acquisition and the issuance of the Senior Notes) and may be used to
pay Convertible Note Repayment Obligations or fund the Convertible Note
Repayment Reserve as permitted hereunder.

(b) The proceeds of the Revolving Loans, Swing Line Loans and Letters of Credit
made or issued on and after the Closing Date shall be applied by the Borrower to
the working capital and general corporate purposes of the Borrower and its
Subsidiaries, including Permitted Acquisitions and permitted capital
expenditures, and may be used to pay Convertible Note Repayment Obligations or
fund the Convertible Note Repayment Reserve as permitted hereunder.

(c) No portion of the proceeds of any Credit Extension shall be used in any
manner that causes or might cause such Credit Extension or the application of
such proceeds to violate Regulation T, Regulation U or Regulation X of the Board
of Governors or any other regulation thereof or to violate the Exchange Act.

Section 2.07. Evidence of Debt; Register; Notes. (a) Lenders’ Evidence of Debt.
Each Lender shall maintain on its internal records an account or accounts
evidencing the Obligations of the Borrower to such Lender, including the amounts
of the Loans made by it and each repayment and prepayment in respect thereof.
Any such recordation shall be conclusive and binding on the Borrower, absent
manifest error; provided that the failure to make any such recordation, or any

 

80



--------------------------------------------------------------------------------

error in such recordation, shall not affect any Lender’s Revolving Commitment or
the Borrower’s Obligations in respect of any applicable Loans; and provided
further, in the event of any inconsistency between the Register and any Lender’s
records, the recordations in the Register shall govern in the absence of
demonstrable error therein.

(b) Register. The Administrative Agent (or its agent or sub-agent appointed by
it) shall maintain at its Principal Office a register for the recordation of the
names and addresses of Lenders and the Revolving Commitment and Loans (and
stated interest) of each Lender from time to time (the “Register”). The Register
shall be available for inspection by the Borrower or any Lender (with respect to
(i) any entry relating to such Lender’s Loans and (ii) the identity of the other
Lenders (but not any information with respect to such other Lender’s Loans) at
any reasonable time and from time to time upon reasonable prior notice. The
Administrative Agent shall record, or shall cause to be recorded, in the
Register the Revolving Commitments and the Loans (and stated interest) in
accordance with the provisions of Section 10.06, and each repayment or
prepayment in respect of the principal amount of the Loans, and any such
recordation shall be conclusive and binding on the Borrower and each Lender,
absent manifest error; provided, failure to make any such recordation, or any
error in such recordation, shall not affect any Lender’s Revolving Commitment or
the Borrower’s Obligations in respect of any Loan. The Borrower hereby
designates the Administrative Agent to serve as the Borrower’s agent solely for
purposes of maintaining the Register as provided in this Section 2.07, and the
Borrower hereby agrees that, to the extent the Administrative Agent serves in
such capacity, the Administrative Agent and its officers, directors, employees,
agents, sub-agents and affiliates shall constitute “Indemnitees.”

(c) Notes. If so requested by any Lender by written notice to the Borrower (with
a copy to the Administrative Agent) at least two (2) Business Days prior to the
Closing Date, or at any time thereafter, Borrower shall execute and deliver to
such Lender (and/or, if applicable and if so specified in such notice, to any
Person who is an assignee of such Lender pursuant to Section 10.06) on the
Closing Date (or, if such notice is delivered after the Closing Date, promptly
after the Borrower’s receipt of such notice) a Note or Notes to evidence such
Lender’s Term Loans, Revolving Loans or Swing Line Loans, as the case may be.

 

81



--------------------------------------------------------------------------------

Section 2.08. Interest on Loans. (a) Except as otherwise set forth herein, each
Class of Loans shall bear interest on the unpaid principal amount thereof from
the date made through repayment (whether by acceleration or otherwise) thereof
as follows:

(i) in the case of Revolving Loans and Tranche A Term Loans, as applicable:

(A) if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

(B) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the
Applicable Margin; and

(ii) in the case of Swing Line Loans, at the Base Rate plus the Applicable
Margin; and

(iii) in the case of Tranche B Term Loans:

(A) if a Base Rate Loan, at the Base Rate plus 2.50%; or

(B) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus 3.50%.

(b) The basis for determining the rate of interest with respect to any Loan
(except a Swing Line Loan which can be made and maintained only as a Base Rate
Loan), and the Interest Period with respect to any Eurodollar Rate Loan, shall
be selected by the Borrower and notified to the Administrative Agent and Lenders
pursuant to the applicable Funding Notice or Conversion/Continuation Notice, as
the case may be; provided, until the date on which the Administrative Agent
notifies the Borrower that the primary syndication of the Loans and Revolving
Commitments has been completed, as determined by the Administrative Agent, the
Term Loans shall be maintained as either (i) Eurodollar Rate Loans having an
Interest Period of no longer than one month or (ii) Base Rate Loans. If on any
day a Loan is outstanding with respect to which a Funding Notice or
Conversion/Continuation Notice has not been delivered to the Administrative
Agent in accordance with the terms hereof specifying the applicable basis for
determining the rate of interest, then for that day such Loan shall be a Base
Rate Loan.

(c) In connection with Eurodollar Rate Loans there shall be no more than ten
(10) Interest Periods outstanding at any time. In the event the Borrower fails
to specify between a Base Rate Loan or a Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, such Loan will be made as a
Base Rate Loan or (if outstanding as a Eurodollar Rate Loan) will be
automatically converted into a Base Rate Loan on the last day of the then
current Interest Period for such Loan or (if outstanding as a Base Rate Loan)
will remain as a Base Rate Loan. In the event the Borrower fails to specify an
Interest Period for any Eurodollar Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, the Borrower shall be deemed to have selected an
Interest Period of one month. As soon as practicable after 10:00 a.m. (New York
City time) on each Interest Rate Determination Date, the Administrative

 

82



--------------------------------------------------------------------------------

Agent shall determine (which determination shall, absent manifest error, be
final, conclusive and binding upon all parties) the interest rate that shall
apply to the Eurodollar Rate Loans for which an interest rate is then being
determined for the applicable Interest Period and shall promptly give notice
thereof (in writing or by telephone confirmed in writing) to the Borrower and
each Lender.

(d) Interest payable pursuant to Section 2.08(a) shall be computed (i) in the
case of Base Rate Loans on the basis of a 365-day or 366-day year, as the case
may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of a 360 day
year, in each case for the actual number of days elapsed in the period during
which it accrues. In computing interest on any Loan, the date of the making of
such Loan or the first day of an Interest Period applicable to such Loan or,
with respect to a Term Loan, the last Interest Payment Date with respect to such
Term Loan or, with respect to a Base Rate Loan being converted from a Eurodollar
Rate Loan, the date of conversion of such Eurodollar Rate Loan to such Base Rate
Loan, as the case may be, shall be included, and the date of payment of such
Loan or the expiration date of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted to a Eurodollar Rate Loan, the
date of conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the
case may be, shall be excluded; provided, if a Loan is repaid on the same day on
which it is made, one (1) day’s interest shall be paid on that Loan.

(e) Except as otherwise set forth herein, interest on each Loan (i) shall accrue
on a daily basis and shall be payable in arrears on each Interest Payment Date
with respect to interest accrued on and to each such payment date; (ii) shall
accrue on a daily basis and shall be payable in arrears upon any prepayment of
that Loan, whether voluntary or mandatory, to the extent accrued on the amount
being prepaid; and (iii) shall accrue on a daily basis and shall be payable in
arrears at maturity of the Loans, including final maturity of the Loans;
provided, however, with respect to any voluntary prepayment of a Base Rate Loan,
accrued interest shall instead be payable on the applicable Interest Payment
Date.

(f) the Borrower agrees to pay to the Issuing Bank, with respect to drawings
honored under any Letter of Credit, interest on the amount paid by the Issuing
Bank in respect of each such honored drawing from the date such drawing is
honored to but excluding the date such amount is reimbursed by or on behalf of
the Borrower at a rate equal to (i) for the period from the date such drawing is
honored to but excluding the applicable Reimbursement Date, the rate of interest
otherwise payable hereunder with respect to Revolving Loans that are Base Rate
Loans and (ii) thereafter, a rate which is 2% per annum in excess of the rate of
interest otherwise payable hereunder with respect to Revolving Loans that are
Base Rate Loans.

(g) Interest payable pursuant to Section 2.08(f) shall be computed on the basis
of a 365/366-day year for the actual number of days elapsed in the period

 

83



--------------------------------------------------------------------------------

during which it accrues, and shall be payable on demand or, if no demand is
made, on the date on which the related drawing under a Letter of Credit is
reimbursed in full. Promptly upon receipt by the Issuing Bank of any payment of
interest pursuant to Section 2.08(f), the Issuing Bank shall distribute to each
Lender, out of the interest received by the Issuing Bank in respect of the
period from the date such drawing is honored to but excluding the date on which
the Issuing Bank is reimbursed for the amount of such drawing (including any
such reimbursement out of the proceeds of any Revolving Loans), the amount that
such Lender would have been entitled to receive in respect of the letter of
credit fee that would have been payable in respect of such Letter of Credit for
such period if no drawing had been honored under such Letter of Credit. In the
event the Issuing Bank shall have been reimbursed by Lenders for all or any
portion of such honored drawing, the Issuing Bank shall distribute to each
Lender which has paid all amounts payable by it under Section 2.04(e) with
respect to such honored drawing such Lender’s Pro Rata Share of any interest
received by the Issuing Bank in respect of that portion of such honored drawing
so reimbursed by such Lender for the period from the date on which the Issuing
Bank was so reimbursed by such Lender to but excluding the date on which such
portion of such honored drawing is reimbursed by the Borrower.

Section 2.09. Conversion/Continuation. (a) Subject to Section 2.18 and so long
as no Default or Event of Default shall have occurred and then be continuing,
the Borrower shall have the option:

(i) to convert at any time all or any part of any borrowing of Term Loans or
Revolving Loans equal to $5,000,000 and integral multiples of $1,000,000 in
excess of that amount from one Type of Loan to another Type of Loan; provided,
Eurodollar Rate Loans may only be converted on the expiration of the Interest
Period applicable to such Eurodollar Rate Loans unless the Borrower shall pay
all amounts due under Section 2.18 in connection with any such conversion; or

(ii) upon the expiration of any Interest Period applicable to any borrowing of
Eurodollar Rate Loans, to continue all or any portion of such Loans equal to
$5,000,000 and integral multiples of $1,000,000 in excess of that amount as
Eurodollar Rate Loans.

(b) the Borrower shall deliver a Conversion/Continuation Notice to the
Administrative Agent no later than 10:00 a.m. (New York City time) at least one
(1) Business Day in advance of the proposed conversion date (in the case of a
conversion to Base Rate Loans) and at least three (3) Business Days in advance
of the proposed conversion/continuation date (in the case of a conversion to, or
a continuation of, Eurodollar Rate Loans). Except as otherwise provided herein,
a Conversion/Continuation Notice for conversion to, or continuation of, any
Eurodollar Rate Loans (or telephonic notice in lieu thereof) shall be
irrevocable on and after the related Interest Rate Determination Date, and the
Borrower shall be bound to effect a conversion or continuation in accordance
therewith.

 

84



--------------------------------------------------------------------------------

Section 2.10. Default Interest. Upon the occurrence and during the continuance
of an Event of Default under Section 8.01(a), (f) or (g), the amount of any
payment of principal in respect of any outstanding Loan and, to the extent
permitted by applicable law, any interest payments on the Loans or any fees or
other amounts owed hereunder and, in each case, not paid on or before the date
due (or, in the case of interest on any Loan or any fee or any other amount due
hereunder, not paid within five (5) days after the date due) shall thereafter
bear interest (including post-petition interest in any proceeding under Debtor
Relief Laws) payable on demand at a rate that is 2% per annum in excess of the
interest rate otherwise payable hereunder with respect to the applicable Loans
(or, in the case of any such fees and other amounts, at a rate which is 2% per
annum in excess of the interest rate otherwise payable hereunder for Base Rate
Loans that are Revolving Loans); provided, in the case of Eurodollar Rate Loans,
upon the expiration of the Interest Period in effect at the time any such
increase in interest rate is effective such Eurodollar Rate Loans shall
thereupon become Base Rate Loans and shall thereafter bear interest payable upon
demand at a rate which is 2% per annum in excess of the interest rate otherwise
payable hereunder for Base Rate Loans. Payment or acceptance of the increased
rates of interest provided for in this Section 2.10 is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of the
Administrative Agent or any Lender.

Section 2.11. Fees.

(a) The Borrower agrees to pay to Lenders having Revolving Exposure:

(i) commitment fees equal to (A) the average of the daily difference during the
applicable quarterly period or portion thereof, as applicable, between (1) the
Revolving Commitments and (2) the aggregate principal amount of (x) all
outstanding Revolving Loans (for the avoidance of doubt, excluding Swing Line
Loans) plus (y) the Letter of Credit Usage, times (B) the Applicable Revolving
Commitment Fee Percentage; and

(ii) letter of credit fees equal to (A) the Applicable Margin for Revolving
Loans that are Eurodollar Rate Loans times (B) the average aggregate daily
maximum amount available to be drawn under all outstanding Letters of Credit
(regardless of whether any conditions for drawing could then be met and
determined as of the close of business on any date of determination) during the
applicable quarterly period or portion thereof, as applicable.

 

85



--------------------------------------------------------------------------------

All fees referred to in this Section 2.11(a) shall be paid to the Administrative
Agent at its Principal Office and, upon receipt, the Administrative Agent shall
promptly distribute to each applicable Lender its Pro Rata Share thereof.

(b) The Borrower agrees to pay directly to each Issuing Bank, for its own
account, the following fees:

(i) a fronting fee equal to the rate or rates per annum separately agreed upon
by the Borrower and such Issuing Bank, times the average daily amount of the
Letter of Credit Usage with respect to all Letters of Credit issued by such
Issuing Bank (excluding any portion thereof attributable to unreimbursed amounts
in respect of payments made by such Issuing Bank pursuant to any such Letter of
Credit) during the period from and including the Closing Date to but excluding
the later of the Revolving Commitment Termination Date and the date on which
there ceases to be any Letter of Credit Usage with respect to all Letters of
Credit issued by such Issuing Bank; and

(ii) such documentary and processing charges for any issuance, amendment,
transfer or payment of a Letter of Credit as are in accordance with such Issuing
Bank’s standard schedule for such charges as in effect at the time of such
issuance, amendment, transfer or payment, as the case may be.

(c) All fees referred to in Sections 2.11(a) and 2.11(b) shall be calculated on
the basis of a 360-day year and the actual number of days elapsed and shall be
payable quarterly in arrears on the last Business Day of each Fiscal Quarter
during the Revolving Commitment Period, commencing on the first such date to
occur after the Closing Date, and ending on the Revolving Commitment Termination
Date.

(d) In addition to any of the foregoing fees, the Borrower agrees to pay to the
Agents such other fees in the amounts and at the times separately agreed upon.

Section 2.12. Scheduled Payments/Commitment Reductions. (a) The principal
amounts of the Tranche A Term Loans shall be repaid in consecutive quarterly
installments (each, a “Tranche A Installment”) in the aggregate amounts and, on
the corresponding “Amortization Dates,” set forth in the table below, commencing
October 31, 2012:

 

Amortization Date

  

Tranche A Installments

October 31, 2012

   $12,500,000

January 31, 2013

   $12,500,000

 

86



--------------------------------------------------------------------------------

Amortization Date

  

Tranche A Installments

April 30, 2013

   $12,500,000

July 31, 2013

   $12,500,000

October 31, 2013

   $12,500,000

January 31, 2014

   $12,500,000

April 30, 2014

   $12,500,000

July 31, 2014

   $12,500,000

October 31, 2014

   $25,000,000

January 31, 2015

   $25,000,000

April 30, 2015

   $25,000,000

July 31, 2015

   $25,000,000

October 31, 2015

   $50,000,000

January 31, 2016

   $50,000,000

April 30, 2016

   $50,000,000

July 31, 2016

   $50,000,000

October 31, 2016

   $50,000,000

January 31, 2017

   $50,000,000

April 30, 2017

   $50,000,000

July 31, 2017

   $50,000,000

Tranche A Term Loan Maturity Date

   $400,000,000 or such lesser aggregate principal amount of Tranche A Term
Loans then outstanding

(b) The principal amounts of the Tranche B Term Loans shall be repaid in
consecutive quarterly installments (each, a “Tranche B Installment”) in the
aggregate amounts and, on the corresponding “Amortization Dates,” set forth in
the table below, commencing October 31, 2012:

 

Amortization Date

  

Tranche B Installments

October 31, 2012    $3,750,000 January 31, 2013    $3,750,000 April 30, 2013   
$3,750,000 July 31, 2013    $3,750,000 October 31, 2013    $3,750,000
January 31, 2014    $3,750,000 April 30, 2014    $3,750,000 July 31, 2014   
$3,750,000 October 31, 2014    $3,750,000 January 31, 2015    $3,750,000
April 30, 2015    $3,750,000 July 31, 2015    $3,750,000 October 31, 2015   
$3,750,000 January 31, 2016    $3,750,000

 

87



--------------------------------------------------------------------------------

Amortization Date

  

Tranche B Installments

April 30, 2016    $3,750,000 July 31, 2016    $3,750,000 October 31, 2016   
$3,750,000 January 31, 2017    $3,750,000 April 30, 2017    $3,750,000 July 31,
2017    $3,750,000 October 31, 2017    $3,750,000 January 31, 2018    $3,750,000
April 30, 2018    $3,750,000 July 31, 2018    $3,750,000 October 31, 2018   
$3,750,000 January 31, 2019    $3,750,000 April 30, 2019    $3,750,000 July 31,
2019    $3,750,000 Tranche B Term Loan Maturity Date    $1,395,000,000 or such
lesser aggregate principal amount of Tranche B Term Loans then outstanding

; provided that in the event any New Term Loans are made, such New Term Loans
shall be repaid on each “Amortization Date” occurring on or after the applicable
Increased Amount Date in the manner specified in the applicable Joinder
Agreement.

Notwithstanding the foregoing, (x) such Installments shall be reduced on a
dollar-for-dollar basis in connection with any voluntary or mandatory
prepayments of the Term Loans in accordance with Sections 2.13, 2.14 and 2.15,
as applicable; and (y) Term Loans, together with all other amounts owed
hereunder with respect thereto, shall, in any event, be paid in full no later
than the applicable Term Loan Maturity Date therefor.

Section 2.13. Voluntary Prepayments/Commitment Reductions. (a) Voluntary
Prepayments.

(i) At any time and from time to time:

(A) with respect to Base Rate Loans, the Borrower may prepay any such Loans on
any Business Day in whole or in part in an aggregate minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess of that amount;

(B) with respect to Eurodollar Rate Loans, the Borrower may prepay any such
Loans on any Business Day in whole or in part in an aggregate minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess of that amount; and

 

88



--------------------------------------------------------------------------------

(C) with respect to Swing Line Loans, the Borrower may prepay any such Loans on
any Business Day in whole or in part in an aggregate minimum amount of $500,000,
and in integral multiples of $100,000 in excess of that amount.

(ii) All such prepayments shall be made:

(A) upon not less than one (1) Business Day’s prior written or telephonic notice
in the case of Base Rate Loans;

(B) upon not less than three (3) Business Days’ prior written or telephonic
notice in the case of Eurodollar Rate Loans; and

(C) upon written or telephonic notice on the date of prepayment, in the case of
Swing Line Loans;

in each case given to the Administrative Agent or the Swing Line Lender, as the
case may be, by 3:00 p.m. (New York City time) on the date required and, if
given by telephone, promptly confirmed in writing to the Administrative Agent
(and the Administrative Agent will promptly transmit such telephonic or original
notice for Term Loans or Revolving Loans, as the case may be, by telefacsimile
or telephone to each Lender) or the Swing Line Lender, as the case may be. Upon
the giving of any such notice, the principal amount of the Loans specified in
such notice shall become due and payable on the prepayment date specified
therein. Any such voluntary prepayment shall be applied as specified in
Section 2.15(a).

(b) Voluntary Commitment Reductions.

(i) The Borrower may, upon not less than three (3) Business Days’ prior written
or telephonic notice confirmed in writing to the Administrative Agent (which
original written or telephonic notice the Administrative Agent will promptly
transmit by telefacsimile or telephone to each applicable Lender), at any time
and from time to time terminate in whole or permanently reduce in part, without
premium or penalty, the Revolving Commitments in an amount up to the amount by
which the Revolving Commitments exceed the Total Utilization of Revolving
Commitments at the time of such proposed termination or reduction; provided, any
such partial reduction of the Revolving Commitments shall be in an aggregate
minimum amount of $5,000,000 and integral multiples of $1,000,000 in excess of
that amount.

 

89



--------------------------------------------------------------------------------

(ii) The Borrower’s notice to the Administrative Agent shall designate the date
(which shall be a Business Day) of such termination or reduction and the amount
of any partial reduction, and such termination or reduction of the Revolving
Commitments shall be effective on the date specified in the Borrower’s notice
and shall reduce the Revolving Commitment of each Lender proportionately to its
Pro Rata Share thereof.

(c) Tranche B Term Loan Call Protection. In the event that all or any portion of
the Tranche B Term Loans is (i) repaid, prepaid, refinanced or replaced
(including, without limitation, with Refinancing Indebtedness) or (ii) repriced
or effectively refinanced through any waiver, consent, amendment or amendment
and restatement (including, without limitation, a Refinancing Amendment) (in
each case, in connection with any waiver, consent, amendment or amendment and
restatement to the Tranche B Term Loans directed at, or the result of which
would be, the lowering of the Weighted Average Yield of the Tranche B Term Loans
or the incurrence of any Indebtedness having a Weighted Average Yield that is
less than the Weighted Average Yield of the Tranche B Term Loans (or portion
thereof) so repaid, prepaid, refinanced, replaced or repriced (a “Repricing
Transaction”)) occurring on or prior to the first anniversary of the Closing
Date, such repayment, prepayment, refinancing, replacement or repricing will be
made at 101.0% of the principal amount of the Tranche B Term Loans so repaid,
prepaid, refinanced, replaced or repriced. If all or any portion of the Tranche
B Term Loans held by any Lender is repaid, prepaid, refinanced or replaced
(including through a mandatory assignment) pursuant to Section 2.23 as a result
of, or in connection with, such Lender not agreeing or otherwise consenting to
any waiver, consent or amendment referred to in clause (ii) above (or otherwise
in connection with a Repricing Transaction), such repayment, prepayment,
refinancing or replacement will be made at 101.0% of the principal amount of the
Tranche B Term Loans so repaid, prepaid, refinanced or replaced. It is expressly
agreed that, notwithstanding anything to the contrary herein, no premium,
penalty or call protection under this Section 2.13(c) shall be due in connection
with a mandatory prepayment of Loans required pursuant to Section 2.14 hereof
other than a mandatory prepayment under Section 2.14(d).

Section 2.14. Mandatory Prepayments/Commitment Reductions. (a) Asset Sales.
Subject to Section 2.15(e), no later than the fifth Business Day following the
date of receipt by the Borrower or any of its Subsidiaries of any Net Asset Sale
Proceeds arising from an Asset Sale, the Borrower shall prepay the Loans as set
forth in Section 2.15(b) in an aggregate amount equal to such Net Asset Sale
Proceeds; provided so long as no Default or Event of Default shall have occurred
and be continuing, the Borrower shall have the option, directly or through one
or more of its Subsidiaries, to invest or commit to invest such Net Asset Sale
Proceeds within one year of receipt thereof in long-term productive assets of
the general type used in the business of the Borrower and its Subsidiaries,
including through a Permitted Acquisition; provided that if any amount is so
committed to

 

90



--------------------------------------------------------------------------------

be reinvested within such one-year period, but is not reinvested within the
later to occur of (x) six months of the date of such commitment and (y) the end
of such one year period, the Borrower shall prepay the Loans in accordance with
this Section 2.14(a) without giving further effect to such reinvestment right.

(b) Insurance/Condemnation Proceeds. Subject to Section 2.15(e), no later than
the fifth Business Day following the date of receipt by the Borrower or any of
its Subsidiaries, or the Administrative Agent as loss payee, of any Net
Insurance/Condemnation Proceeds, the Borrower shall prepay the Loans as set
forth in Section 2.15(b) in an aggregate amount equal to such Net
Insurance/Condemnation Proceeds (in excess of $1,000,000 for any single event
giving rise thereto or series of related events giving rise thereto); provided,
so long as no Default or Event of Default shall have occurred and be continuing,
the Borrower shall have the option, directly or through one or more of its
Subsidiaries, to invest or commit to invest such Net Insurance/Condemnation
Proceeds within one year of receipt thereof in long-term productive assets of
the general type used in the business of the Borrower and its Subsidiaries,
including through a Permitted Acquisition, which investment may include the
repair, restoration or replacement of the applicable assets thereof; provided
that if any amount is so committed to be reinvested within such one-year period,
but is not reinvested within the later to occur of (x) six months of the date of
such commitment and (y) the end of such one year period, the Borrower shall
prepay the Loans in accordance with this Section 2.14(b) without giving further
effect to such reinvestment right.

(c) Issuance of Equity Securities. Subject to Section 2.15(e), no later than the
fifth Business Day following the date of receipt by the Borrower of any Net
Equity Proceeds, the Borrower shall prepay the Loans as set forth in Section
2.15(b) in an aggregate amount equal to 50% (the “Equity Percentage”) of such
Net Equity Proceeds; provided, during any period in which the Net Senior Secured
Leverage Ratio (determined for any such period by reference to the Compliance
Certificate delivered pursuant to Section 5.01(c) calculating the Net Senior
Secured Leverage Ratio as of the last day of the most recently ended Fiscal
Quarter) shall be (i) 2.50:1.00 or less, the Equity Percentage shall be reduced
to 25% or (ii) 2.00:1.00 or less, the Equity Percentage shall be reduced to 0%.

(d) Issuance of Debt. Subject to Section 2.15(e), no later than the fifth
Business Day following the date of receipt by the Borrower or any of its
Subsidiaries of any net Cash proceeds from the incurrence of any Indebtedness of
the Borrower or any of its Subsidiaries, the Borrower shall prepay the Loans as
set forth in Section 2.15(b) in an aggregate amount equal to 100% of such
proceeds, net of underwriting discounts and commissions, and other reasonable
costs and expenses associated therewith, including reasonable legal fees and
expenses; provided, however, that the net Cash proceeds of any Indebtedness
permitted to be incurred pursuant to Section 6.01 shall be excluded from the
application hereof.

 

91



--------------------------------------------------------------------------------

(e) Consolidated Excess Cash Flow. In the event that there shall be Consolidated
Excess Cash Flow for any Fiscal Year (commencing with the Fiscal Year ending in
September 2013), the Borrower shall, no later than ninety (90) days after the
end of such Fiscal Year, prepay the Loans as set forth in Section 2.15(b) in an
aggregate amount equal to (x) 50% (the “ECF Percentage”) of such Consolidated
Excess Cash Flow minus (y) voluntary repayments of the Loans (excluding
repayments of Revolving Loans or Swing Line Loans except to the extent the
Revolving Commitments are permanently reduced in connection with such
repayments) during such Fiscal Year; provided that if, as of the last day of
such Fiscal Year, the Net Senior Secured Leverage Ratio (determined for any such
period by reference to the Compliance Certificate delivered pursuant to
Section 5.01(c) calculating the Net Senior Secured Leverage Ratio as of the last
day of such Fiscal Year) shall be (i) 2.50:1.00 or less, the ECF Percentage
shall be reduced to 25% or (ii) 2.00:1.00 or less, the ECF Percentage shall be
reduced to 0%.

(f) Revolving Loans and Swing Loans. The Borrower shall from time to time prepay
first, the Swing Line Loans without reductions in Revolving Commitments and
second, the Revolving Loans without reductions in Revolving Commitments to the
extent necessary so that the Total Utilization of Revolving Commitments shall
not at any time exceed the Revolving Commitments then in effect.

(g) Letter of Credit Sublimit. If at any time the Letter of Credit Usage shall
exceed the Letter of Credit Sublimit, the Borrower shall immediately Cash
Collateralize Letters of Credit in an amount equal to such excess.

(h) Prepayment Certificate. Concurrently with any prepayment of the Loans
pursuant to Sections 2.14(a) through 2.14(e), the Borrower shall deliver to the
Administrative Agent a certificate of an Authorized Officer demonstrating the
calculation of the amount of the applicable net proceeds or Consolidated Excess
Cash Flow, as the case may be. In the event that the Borrower shall subsequently
determine that the actual amount received exceeded the amount set forth in such
certificate by more than $1,000,000, the Borrower shall promptly make an
additional prepayment of the Loans in an amount equal to such excess, and the
Borrower shall concurrently therewith deliver to the Administrative Agent a
certificate of an Authorized Officer demonstrating the derivation of such
excess.

Section 2.15. Application of Prepayments/Reductions. (a) Application of
Voluntary Prepayments by Type of Loans. Any voluntary prepayment of Term Loans
pursuant to Section 2.13(a) shall be applied to prepay the Term Loans and
scheduled amortization payments as directed by the Borrower. In the absence of a

 

92



--------------------------------------------------------------------------------

designation by the Borrower, any voluntary prepayment of the Term Loans shall be
applied to prepay the Term Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof); and further applied within
each such Class of Loans to reduce the scheduled remaining Installments of such
Class of Loans in direct order of maturity.

(b) Application of Mandatory Prepayments by Class of Loans. Subject to
Section 2.15(c), any amount required to be paid pursuant to Sections 2.14(a)
through 2.14(e) shall be applied as follows:

first, to prepay the Term Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof), with such prepayments to be
applied to reduce the Installments within each Class of Loans, first by
application to the next eight Installments within such respective Class in
direct order of maturity and then pro rata among the remaining Installments of
such Class of Loans;

second, to prepay the Swing Line Loans to the full extent thereof without
reduction of Revolving Commitments;

third, to prepay the Revolving Loans to the full extent thereof without
reduction of Revolving Commitments;

fourth, to prepay outstanding reimbursement obligations with respect to Letters
of Credit; and

fifth, to Cash Collateralize Letters of Credit.

(c) Waivable Mandatory Prepayment. Anything contained herein to the contrary
notwithstanding, so long as any Tranche B Term Loans are outstanding, in the
event the Borrower is required to make any mandatory prepayment (a “Waivable
Mandatory Prepayment”) of the Term Loans, not less than three (3) Business Days
prior to the date (the “Prepayment Date”) on which the Borrower is required to
make such Waivable Mandatory Prepayment, the Borrower shall notify the
Administrative Agent of the amount of such prepayment, and the Administrative
Agent will promptly thereafter notify each Lender holding an outstanding Tranche
B Term Loan of the amount of such Lender’s Pro Rata Share of such Waivable
Mandatory Prepayment and such Lender’s option to elect to decline payment of
such amount. Each such Lender may exercise such option by giving written notice
to the Borrower and the Administrative Agent of its election to do so on or
before the first Business Day prior to the Prepayment Date (each, a “Declining
Lender”) (it being understood that any Lender that does not notify the Borrower
and the Administrative Agent of its election to exercise such option on or
before the first Business Day prior to the Prepayment Date shall be deemed to
have elected, as of such date, not to exercise such option). On the Prepayment

 

93



--------------------------------------------------------------------------------

Date, the Borrower shall pay to the Administrative Agent the amount of the
Waivable Mandatory Prepayment, which amount shall be applied (i) in an amount
equal to that portion of the Waivable Mandatory Prepayment payable to the
non-Declining Lenders, to prepay the Term Loans of such Lenders (which
prepayment shall be applied to the Installments in accordance with Section
2.15(b)) and (ii) in an amount equal to that portion of the Waivable Mandatory
Prepayment otherwise payable to the Declining Lenders, to prepay the Term Loans
of the non-Declining Lenders (which prepayment shall be further applied to the
Installments in accordance with Section 2.15(b)); provided that in the event any
amount of the Waivable Mandatory Prepayment is outstanding after the
non-Declining Lenders have been repaid in full, such outstanding amount shall be
returned to the Borrower.

(d) Application of Prepayments of Loans to Base Rate Loans and Eurodollar Rate
Loans. Except as expressly directed by the Borrower as provided in
Section 2.15(a), considering each Class of Loans being prepaid separately, any
prepayment thereof shall be applied first to Base Rate Loans to the full extent
thereof before application to Eurodollar Rate Loans, in each case in a manner
which minimizes the amount of any payments required to be made by the Borrower
pursuant to Section 2.18(c).

(e) Eurodollar Prepayment Account. If the Borrower is required to make a
mandatory prepayment of Eurodollar Rate Loans under Section 2.14, so long as no
Event of Default exists, the Borrower shall have the right, in lieu of making
such prepayment in full, to deposit an amount equal to such mandatory prepayment
with the Administrative Agent in a cash collateral account maintained (pursuant
to documentation reasonably satisfactory to the Administrative Agent) by and in
the sole dominion and control of the Administrative Agent. Any amounts so
deposited shall be held by the Administrative Agent as collateral for the
prepayment of such Eurodollar Rate Loans and shall be applied to the prepayment
of the applicable Eurodollar Rate Loans at the end of the current Interest
Periods applicable thereto or, sooner, at the election of the Administrative
Agent, upon the occurrence of an Event of Default. At the request of the
Borrower, amounts so deposited shall be invested by the Administrative Agent in
Cash Equivalents maturing on or prior to the date or dates on (and time or times
by) which it is anticipated that such amounts will be applied to prepay such
Eurodollar Rate Loans. Any interest earned on such Cash Equivalents will be for
the account of the Borrower and the Borrower will deposit with the
Administrative Agent the amount of any loss on any such Cash Equivalents to the
extent necessary in order that the deposited amounts equal or exceed the amount
of the applicable mandatory prepayment.

Section 2.16. General Provisions Regarding Payments. (a) Except as otherwise set
forth herein, all payments by the Borrower of principal, interest, fees and
other Obligations shall be made in Dollars, in same day funds, without

 

94



--------------------------------------------------------------------------------

defense, recoupment, set-off or counterclaim, free of any restriction or
condition, and delivered to the Administrative Agent not later than 2:00 p.m.
(New York City time) (or, with respect to Swing Line Loans, 4:00 p.m. (New York
City time)) on the date due at the Principal Office designated by the
Administrative Agent for the account of Lenders; for purposes of computing
interest and fees, funds received by the Administrative Agent after that time on
such due date shall be deemed to have been paid by the Borrower on the next
succeeding Business Day. All payments by the Borrower in an Agreed Currency
other than Dollars shall be made to the Administrative Agent at the office of
the Administrative Agent in such Agreed Currency and in same day funds not later
than the Applicable Time specified by the Administrative Agent to the Borrower
on the dates specified herein. If, for any reason, the Borrower is prohibited by
any law from making any required payment hereunder in an Agreed Currency other
than Dollars, the Borrower shall make such payment in Dollars in an amount equal
to the Dollar Equivalent of such payment.

(b) All payments in respect of the principal amount of any Loan (other than
voluntary prepayments of Revolving Loans) shall be accompanied by payment of
accrued interest on the principal amount being repaid or prepaid, and all such
payments (and, in any event, any payments in respect of any Loan on a date when
interest is due and payable with respect to such Loan) shall be applied to the
payment of interest then due and payable before application to principal.

(c) The Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due such Lender, including all fees payable with respect thereto, to the
extent received by the Administrative Agent.

(d) Notwithstanding the foregoing provisions hereof, if any Conversion/
Continuation Notice is withdrawn as to any Affected Lender or if any Affected
Lender makes Base Rate Loans in lieu of its Pro Rata Share of any Eurodollar
Rate Loans, the Administrative Agent shall give effect thereto in apportioning
payments received thereafter.

(e) Subject to the provisos set forth in the definition of “Interest Period” as
they may apply to Revolving Loans, whenever any payment to be made hereunder
with respect to any Loan shall be stated to be due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, with respect to Revolving Loans only, such extension of time shall be
included in the computation of the payment of interest hereunder or of the
Revolving Commitment fees hereunder.

 

95



--------------------------------------------------------------------------------

(f) The Borrower hereby authorizes the Administrative Agent to charge the
Borrower’s accounts with the Administrative Agent in order to cause timely
payment to be made to the Administrative Agent of all principal, interest, fees
and expenses due hereunder (subject to sufficient funds being available in its
accounts for that purpose).

(g) The Administrative Agent shall deem any payment by or on behalf of the
Borrower hereunder that is not made in same day funds prior to 2:00 p.m. (New
York City time) (or, with respect to Swing Line Loans, 4:00 p.m. (New York City
time)) to be a non-conforming payment. Any such payment shall be deemed not to
have been received by the Administrative Agent until the later of (i) the time
such funds become available funds and (ii) the applicable next Business Day. The
Administrative Agent shall give prompt telephonic notice to the Borrower and
each applicable Lender (confirmed in writing) if any payment is non-conforming.
Any non-conforming payment may constitute or become a Default or Event of
Default in accordance with the terms of Section 8.01(a). Interest shall continue
to accrue on any principal as to which a non-conforming payment is made until
such funds become available funds (but in no event less than the period from the
date of such payment to the next succeeding applicable Business Day) at the rate
determined pursuant to Section 2.10 from the date such amount was due and
payable until the date such amount is paid in full.

(h) If an Event of Default shall have occurred and not otherwise been waived,
and the maturity of the Obligations shall have been accelerated pursuant to
Section 8.01, all payments or proceeds received by the Agents hereunder in
respect of any of the Obligations shall be applied in accordance with the
application arrangements described in Section 9.02 of the Pledge and Security
Agreement.

Section 2.17. Ratable Sharing. The Lenders hereby agree among themselves that if
any of them shall, whether by voluntary payment (other than a voluntary
prepayment of Loans made and applied in accordance with the terms hereof),
through the exercise of any right of set-off or banker’s lien, by counterclaim
or cross-action or by the enforcement of any right under the Credit Documents or
otherwise (except pursuant to an Assignment Agreement with an Eligible
Assignee), or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, amounts payable in respect of Letters
of Credit, fees and other amounts then due and owing to such Lender hereunder or
under the other Credit Documents (collectively, the “Aggregate Amounts Due” to
such Lender) which is greater than the proportion received by any other Lender
in respect of the Aggregate Amounts Due to such other Lender, then the Lender
receiving such proportionately greater payment shall (i) notify the
Administrative Agent and each other Lender of the receipt of such payment and
(ii) apply a portion of such payment to purchase participations (which it shall
be deemed to

 

96



--------------------------------------------------------------------------------

have purchased from each seller of a participation simultaneously upon the
receipt by such seller of its portion of such payment) in the Aggregate Amounts
Due to the other Lenders so that all such recoveries of Aggregate Amounts Due
shall be shared by all Lenders in proportion to the Aggregate Amounts Due to
them; provided, if all or part of such proportionately greater payment received
by such purchasing Lender is thereafter recovered from such Lender upon the
bankruptcy or reorganization of the Borrower or otherwise, those purchases shall
be rescinded and the purchase prices paid for such participations shall be
returned to such purchasing Lender ratably to the extent of such recovery, but
without interest. The Borrower expressly consents to the foregoing arrangement
and agrees that any holder of a participation so purchased may exercise any and
all rights of banker’s lien, consolidation, set-off or counterclaim with respect
to any and all monies owing by the Borrower to that holder with respect thereto
as fully as if that holder were owed the amount of the participation held by
that holder. The provisions of this Section 2.17 shall (i) not be construed to
apply to (a) any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender) or (b) any payment obtained by any
Lender as consideration for the assignment or sale of a participation in any of
its Loans or other Obligations owed to it and (ii) be subject to the provisions
of Sections 2.24, 2.25 and 2.26.

Section 2.18. Making or Maintaining Eurodollar Rate Loans. (a) Inability to
Determine Applicable Interest Rate. In the event that the Administrative Agent
shall have determined (which determination shall be final and conclusive and
binding upon all parties hereto), on any Interest Rate Determination Date with
respect to any Eurodollar Rate Loans that, by reason of circumstances affecting
the London interbank market, adequate and fair means do not exist for
ascertaining the interest rate applicable to such Loans on the basis provided
for in the definition of Adjusted Eurodollar Rate, the Administrative Agent
shall on such date give notice (by telefacsimile or by telephone confirmed in
writing) to the Borrower and each Lender of such determination, whereupon (i) no
Loans may be made as, or converted to, Eurodollar Rate Loans until such time as
the Administrative Agent notifies the Borrower and Lenders that the
circumstances giving rise to such notice no longer exist and (ii) any Funding
Notice or Conversion/Continuation Notice given by the Borrower with respect to
the Loans in respect of which such determination was made shall be deemed to be
rescinded by the Borrower.

(b) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date any Lender shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto but shall be made only after
consultation with the Borrower and the Administrative Agent) that the making,
maintaining, converting to or continuation of its Eurodollar Rate Loans (i) has
become unlawful as a result of compliance by such Lender in good faith

 

97



--------------------------------------------------------------------------------

with any law, treaty, governmental rule, regulation, guideline or order (or
would conflict with any such treaty, governmental rule, regulation, guideline or
order not having the force of law even though the failure to comply therewith
would not be unlawful) or (ii) the Administrative Agent is advised by the
Requisite Lenders (which determination shall be final and conclusive and binding
upon all parties hereto) that the making, maintaining, converting to or
continuation of its Eurodollar Rate Loans has become impracticable as a result
of contingencies occurring, in each case, after (A) the Closing Date or (B) the
effective date of the Assignment Agreement pursuant to which such Lender became
a party to this Agreement (such date, as applicable, the “Applicable Date”)
which materially and adversely affect the London interbank market or the
position of such Lender in that market, then, and in any such event, such
Lenders (or in the case of the preceding clause (i), such Lender) shall be an
“Affected Lender” and such Affected Lender shall on that day give notice (by
email or by telephone confirmed in writing) to the Borrower and the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each other Lender). If the Administrative Agent
receives a notice from (x) any Lender pursuant to clause (i) of the preceding
sentence or (y) a notice from Lenders constituting Requisite Lenders pursuant to
clause (ii) of the preceding sentence, then (1) the obligation of the Lenders
(or, in the case of any notice pursuant to clause (i) of the preceding sentence,
such Lender) to make Loans as, or to convert Loans to, Eurodollar Rate Loans
shall be suspended until such notice shall be withdrawn by each Affected Lender,
(2) to the extent such determination by the Affected Lender relates to a
Eurodollar Rate Loan then being requested by the Borrower pursuant to a Funding
Notice or a Conversion/Continuation Notice, the Lenders (or in the case of any
notice pursuant to clause (i) of the preceding sentence, such Lender) shall make
such Loan as (or continue such Loan as or convert such Loan to, as the case may
be) a Base Rate Loan, (3) the Lenders’ (or in the case of any notice pursuant to
clause (i) of the preceding sentence, such Lender’s) obligations to maintain
their respective outstanding Eurodollar Rate Loans (the “Affected Loans”) shall
be terminated at the earlier to occur of the expiration of the Interest Period
then in effect with respect to the Affected Loans or when required by law and
(4) the Affected Loans shall automatically convert into Base Rate Loans on the
date of such termination. Notwithstanding the foregoing, to the extent a
determination by an Affected Lender as described above relates to a Eurodollar
Rate Loan then being requested by the Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Borrower shall have the option, subject to
the provisions of Section 2.18(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving notice (by
telefacsimile or by telephone promptly confirmed in writing) to the
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
the Administrative Agent shall promptly transmit to each other Lender). Except
as provided in the immediately preceding sentence, nothing in this Section
2.18(b)

 

98



--------------------------------------------------------------------------------

shall affect the obligation of any Lender other than an Affected Lender to make
or maintain Loans as, or to convert Loans to, Eurodollar Rate Loans in
accordance with the terms hereof.

(c) Compensation for Losses. The Borrower shall compensate (1) each Lender, upon
written request by such Lender (which request shall set forth the basis for
requesting such amounts), for all reasonable losses, expenses and liabilities
(including any interest paid or payable by such Lender to lenders of funds
borrowed by it to make or carry its Eurodollar Rate Loans and any loss, expense
or liability sustained by such Lender in connection with the liquidation or
re-employment of such funds but excluding loss of anticipated profits) which
such Lender may sustain: (i) if for any reason (other than a default by such
Lender) a borrowing of any Eurodollar Rate Loan does not occur on a date
specified therefor in a Funding Notice or a telephonic request for borrowing, or
a conversion to or continuation of any Eurodollar Rate Loan does not occur on a
date specified therefor in a Conversion/Continuation Notice or a telephonic
request for conversion or continuation; (ii) if any prepayment or other
principal payment of, or any conversion of, any of its Eurodollar Rate Loans
occurs on a date prior to the last day of an Interest Period applicable to that
Loan; or (iii) if any prepayment of any of its Eurodollar Rate Loans is not made
on any date specified in a notice of prepayment given by the Borrower and
(2) the Issuing Bank, upon written request by the Issuing Bank, for all
reasonable losses, expenses and liabilities which the Issuing Bank may sustain
for any payment by the Borrower of any drawing under any Letter of Credit (or
interest due thereon) in a different currency from the Agreed Currency in which
the applicable Letter of Credit is denominated (except to the extent the Issuing
Bank required payment of such drawing in Dollars pursuant to Section 2.04(d)).

(d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of such Lender.

(e) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.18 and under Section 2.19 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.18 and under
Section 2.19.

 

99



--------------------------------------------------------------------------------

Section 2.19. Increased Costs; Capital Adequacy. (a) Compensation For Increased
Costs and Taxes. If any Change in Law shall:

(i) subject a Lender (which term shall include the Issuing Bank for purposes of
this Section 2.19(a)) (or its applicable lending office) to any additional Tax
(other than (A) Indemnified Taxes, (B) Taxes described in clause (b) through
(d) of the definition of Excluded Taxes and (C) Connection Income Taxes) on its
Loans, loan principal, Letters of Credit, Commitments or other Obligations, or
its deposits, reserves, other liabilities or capital attributable thereto;

(ii) impose, modify or hold applicable any reserve (including any marginal,
emergency, supplemental, special or other reserve), special deposit, liquidity,
compulsory loan, FDIC insurance or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, or advances or loans
by, or other credit extended by, or any other acquisition of funds by, any
office of such Lender (other than any such reserve or other requirements with
respect to Eurodollar Rate Loans that are reflected in the definition of
“Adjusted Eurodollar Rate”); or

(iii) impose any other condition (other than with respect to a Tax matter) on or
affecting such Lender (or its applicable lending office) or such Lender’s
obligations hereunder or the London interbank market; and the result of any of
the foregoing is to increase the cost to such Lender of agreeing to make, making
or maintaining Loans or participations in Swing Line Loans or Letters of Credit
or issuing Letters of Credit hereunder or to reduce any amount received or
receivable by such Lender (or its applicable lending office) with respect
thereto;

then, in any such case, the Borrower shall promptly pay to such Lender, upon
receipt of the statement referred to in the next sentence, such additional
amount or amounts (in the form of an increased rate of, or a different method of
calculating, interest or in a lump sum or otherwise as such Lender in its sole
discretion shall determine) as may be necessary to compensate such Lender for
any such increased cost or reduction in amounts received or receivable
hereunder. Such Lender shall deliver to the Borrower (with a copy to the
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to such Lender under this
Section 2.19(a), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.

(b) Capital Adequacy Adjustment. In the event that any Lender (which term shall
include the Issuing Bank for purposes of this Section 2.19(b)) determines that
any Change in Law affecting such Lender or any lending office of such Lender or
such Lender’s holding company, if any, regarding capital or

 

100



--------------------------------------------------------------------------------

liquidity requirements, has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit or Swing
Line Loans held by, such Lender, or the Letters of Credit issued by any Issuing
Bank, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy or liquidity), then from time to time within five
(5) Business Days after receipt by the Borrower from such Lender of the
statement referred to in the next sentence, the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered. Such Lender shall
deliver to the Borrower (with a copy to the Administrative Agent) a written
statement, setting forth in reasonable detail the basis for calculating the
additional amounts owed to Lender under this Section 2.19(b), which statement
shall be conclusive and binding upon all parties hereto absent manifest error.

(c) Refunds. If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Taxes as to which the Borrower
has paid additional amounts pursuant to this Section 2.19 or Section 2.20, it
shall pay over such refund to the Borrower (but only to the extent of additional
amounts paid by the Borrower under this Section 2.19 or Section 2.20 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

Section 2.20. Taxes; Withholding, Etc. (a) Payments to Be Free and Clear. All
sums payable by or on behalf of any Credit Party hereunder and under the other
Credit Documents shall (except to the extent required by law) be paid free and
clear of, and without any deduction or withholding on account of, any Taxes,
except as required by applicable law.

(b) Withholding of Taxes. If any Credit Party or any other Person (acting as a
withholding agent) is (in such withholding agent’s reasonable good faith
discretion) required by law to make any deduction or withholding on account

 

101



--------------------------------------------------------------------------------

of any Tax from any sum paid or payable by any Credit Party to the
Administrative Agent or any Lender (which term shall include the Issuing Bank
for purposes of this Section 2.20) under any of the Credit Documents: (i) such
Credit Party shall notify the Administrative Agent of any such requirement or
any change in any such requirement as soon as the Borrower becomes aware of it;
(ii) such Credit Party shall pay, or cause to be paid, any such Tax before the
date on which penalties attach thereto, such payment to be made (if the
liability to pay is imposed on any Credit Party) for its own account or (if that
liability is imposed on the Administrative Agent or such Lender, as the case may
be) on behalf of and in the name of the Administrative Agent or such Lender;
(iii) if such Tax is an Indemnified Tax, the sum payable by such Credit Party in
respect of which the relevant deduction, withholding or payment is required
shall be increased to the extent necessary to ensure that, after the making of
that deduction, withholding or payment, the Administrative Agent or such Lender,
as the case may be, receives on the due date a net sum equal to what it would
have received had no such deduction, withholding or payment been required or
made; and (iv) within thirty (30) days after paying any sum from which it is
required by law to make any deduction or withholding, and within thirty
(30) days after the due date of payment of any Tax which it is required by
clause (ii) above to pay, the Borrower shall deliver to the Administrative Agent
evidence reasonably satisfactory to the other affected parties of such
deduction, withholding or payment and of the remittance thereof to the relevant
taxing or other authority.

(c) Evidence of Exemption from U.S. Withholding Tax. (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Credit Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.20(c)(ii)(A), Section 2.20(c)(ii)(B) and Section 2.20(d) below) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

102



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing:

(A) Each Lender that is not a U.S. Person (a “Non-U.S. Lender”), to the extent
it is legally able to do so, shall deliver to the Administrative Agent for
itself and for transmission to the Borrower (in such number of copies as shall
be requested by the recipient), on or prior to the Applicable Date, and at such
other times as may be necessary in the determination of the Borrower or the
Administrative Agent (each in the reasonable exercise of its discretion),
whichever of the following that is applicable:

(1) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of Internal Revenue
Service Form W-8BEN establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Credit Document,
Internal Revenue Service Form W-8BEN establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2) executed original copies of Internal Revenue Service Form W-8ECI;

(3) to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of Internal Revenue Service Form W-8IMY accompanied by the
documentation and other Internal Revenue Service forms contemplated by that Form
W-8IMY (or, in each case, any successor forms), properly completed and duly
executed by such Lender, and such other documentation required under the
Internal Revenue Code and reasonably requested by the Borrower or Administrative
Agent to establish that such Lender is not subject to, or is subject to a
reduced rate of, deduction or withholding of U.S. federal income tax with
respect to any payments to such Lender of principal, interest, fees or other
amounts payable under any of the Credit Documents; or

(4) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate (in the form of Exhibit F ) to the

 

103



--------------------------------------------------------------------------------

effect that such Non-U.S. Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the
Internal Revenue Code and (y) executed originals of Internal Revenue Service
Form W-8BEN.

(B) Each Lender that is a U.S. Person (a “U.S. Lender”) shall deliver to the
Administrative Agent and the Borrower on or prior to the Applicable Date two
(2) original copies of Internal Revenue Service Form W-9 (or any successor
form), properly completed and duly executed by such Lender, certifying that such
U.S. Lender is entitled to an exemption from United States backup withholding.

(C) Each Lender required to deliver any forms, certificates or other evidence
with respect to U.S. federal income tax withholding matters pursuant to this
Section 2.20(c) hereby agrees, from time to time after the initial delivery by
such Lender of such forms, certificates or other evidence, whenever a lapse in
time or change in circumstances renders such forms, certificates or other
evidence obsolete or inaccurate in any material respect, that such Lender shall
promptly deliver to the Administrative Agent for itself and for transmission to
the Borrower two (2) new original copies of Internal Revenue Service Form
W-8BEN, W-8ECI and/or W-8IMY (or, in each case, any successor form), or a
Certificate re Non-Bank Status and two (2) original copies of Internal Revenue
Service Form W-8BEN (or any successor form), as the case may be, properly
completed and duly executed by such Lender, and such other documentation
required under the Internal Revenue Code and reasonably requested by the
Borrower or the Administrative Agent to confirm or establish that such Lender is
not subject to, or is subject to a reduced rate of, deduction or withholding of
U.S. federal income tax with respect to payments to such Lender under the Credit
Documents, or notify the Administrative Agent and the Borrower of its inability
to deliver any such forms, certificates or other evidence.

(D) The Borrower shall not be required to pay any additional amount to any
Non-U.S. Lender under Section 2.20(b)(iii) if such Lender shall have failed
(1) to deliver the forms, certificates or other evidence referred to in of this
Section 2.20(c) or (2) to notify the Administrative Agent and the Borrower

 

104



--------------------------------------------------------------------------------

of its inability to deliver any such forms, certificates or other evidence, as
the case may be; provided, if such Lender shall have satisfied the requirements
of this Section 2.20(c) on the Applicable Date, nothing in this subsection of
Section 2.20(c) shall relieve the Borrower of its obligation to pay any
additional amounts pursuant to this Section 2.20 in the event that, as a result
of any change in any applicable law, treaty or governmental rule, regulation or
order, or any change in the interpretation, administration or application
thereof, such Lender is no longer properly entitled to deliver forms,
certificates or other evidence at a subsequent date establishing the fact that
such Lender is not subject to withholding as described herein.

(d) If a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of the preceding sentence,
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement. Notwithstanding anything to the contrary, the Borrower shall not be
required to pay any additional amount pursuant to Section 2.20(b) with respect
to any United States federal withholding tax imposed on any “withholdable
payments” payable to a recipient as a result of the failure of such recipient to
satisfy the applicable requirements as set forth in FATCA.

(e) Without limiting the provisions of Section 2.20(b), the Borrower shall
timely pay all Other Taxes to the relevant Governmental Authorities in
accordance with applicable law. Borrower shall deliver to the Administrative
Agent official receipts or other evidence of such payment reasonably
satisfactory to the Administrative Agent in respect of any Other Taxes payable
hereunder promptly after payment of such Other Taxes.

(f) Borrower Indemnification for Failure to Pay Required Taxes, Etc. The
Borrower shall indemnify the Administrative Agent and the Lenders and any of
their respective Affiliates for any Taxes imposed on any amounts paid under any
Credit Document for which additional amounts are required to be paid

 

105



--------------------------------------------------------------------------------

pursuant to this Section 2.20 (including any Taxes imposed or asserted or
attributable to amounts payable under this Section) and reasonable expenses
arising therefrom or with respect thereto, regardless of whether such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to such
Credit Party shall be conclusive absent manifest error. Payment under this
indemnification must be made within 10 days from the date the Administrative
Agent or any Lender or any of their respective Affiliates makes written demand
therefor.

Section 2.21. Obligation to Mitigate. Each Lender (which term shall include the
Issuing Bank for purposes of this Section 2.21) agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans or Letters of Credit, as the case may be, becomes aware of the occurrence
of an event or the existence of a condition that would cause such Lender to
become an Affected Lender or that would entitle such Lender to receive payments
under Section 2.18, 2.19 or 2.20, it will, to the extent not inconsistent with
the internal policies of such Lender and any applicable legal or regulatory
restrictions, use reasonable efforts to (a) make, issue, fund or maintain its
Credit Extensions, including any Affected Loans, through another office of such
Lender or (b) take such other measures as such Lender may deem reasonable, if as
a result thereof the circumstances which would cause such Lender to be an
Affected Lender would cease to exist or the additional amounts which would
otherwise be required to be paid to such Lender pursuant to Section 2.18, 2.19
or 2.20 would be materially reduced and if, as determined by such Lender in its
sole discretion, the making, issuing, funding or maintaining of its Revolving
Commitment, Loans or Letters of Credit through such other office or in
accordance with such other measures, as the case may be, would not otherwise
adversely affect such Revolving Commitment, Loans or Letters of Credit or the
interests of such Lender; provided, such Lender will not be obligated to utilize
such other office pursuant to this Section 2.21 unless the Borrower agrees to
pay all incremental expenses incurred by such Lender as a result of utilizing
such other office as described above. A certificate as to the amount of any such
expenses payable by the Borrower pursuant to this Section 2.21 (setting forth in
reasonable detail the basis for requesting such amount) submitted by such Lender
to the Borrower (with a copy to the Administrative Agent) shall be conclusive
absent manifest error.

 

106



--------------------------------------------------------------------------------

Section 2.22. Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.04 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank or the Swing Line Lender
hereunder; third, to Cash Collateralize the Issuing Bank’s Fronting Exposure
with respect to such Defaulting Lender in accordance with Section 2.22(d);
fourth, as the Borrower may request (so long as no Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a Deposit Account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Bank’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.22(d); sixth, to the payment of any amounts owing to the Lenders,
the Issuing Bank or the Swing Line Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, the Issuing Bank or the Swing
Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or reimbursement obligations with respect to Letters of
Credit in respect of which such Defaulting Lender has not fully funded its
appropriate share and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 3.02 were
satisfied and waived, such payment shall be applied solely to pay the Loans of,
and reimbursement obligations with respect to Letters of Credit owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or reimbursement obligations with respect to Letters of Credit
owed to, such Defaulting Lender until such time as all Loans and funded and
unfunded

 

107



--------------------------------------------------------------------------------

participations in Letters of Credit and Swing Line Loans are held by the Lenders
pro rata in accordance with the applicable Commitments without giving effect to
Section 2.22(a)(iii). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section 2.22(a)(i)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

(ii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee pursuant to
Section 2.11(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender); provided such
Defaulting Lender shall be entitled to receive fees pursuant to
Section 2.11(a)(ii) for any period during which that Lender is a Defaulting
Lender only to extent allocable to its Pro Rata Share of the Stated Amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.22(d).

(B) With respect to any fees not required to be paid to any Defaulting Lender
pursuant to clause (A) above, the Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in Letters of Credit or
Swing Line Loans that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iii) below, (y) pay to the Issuing Bank the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
the Issuing Bank’s Fronting Exposure to such Defaulting Lender and (z) not be
required to pay the remaining amount of any such fee.

(iii) Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letters of Credit and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Pro Rata Shares (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 3.02 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time) and (y) such reallocation does not
cause the aggregate Revolving Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Revolving Commitment.

 

108



--------------------------------------------------------------------------------

No reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(iv) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (iii) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lenders’ Fronting Exposure with respect to the Defaulting Lender
and (y) second, Cash Collateralize the Issuing Bank’s Fronting Exposure with
respect to the Defaulting Lender in accordance with the procedures set forth in
Section 2.22(d).

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Line Lender and the Issuing Bank agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as Administrative Agent may determine to be necessary to cause the Loans
and funded and unfunded participations in Letters of Credit and Swing Line Loans
to be held pro rata by the Lenders in accordance with the applicable Revolving
Commitments (without giving effect to Section 2.22(a)(iii)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; provided
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender.

(c) New Swing Line Loans/Letters of Credit. So long as any Revolving Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swing Line Loan and (ii) the Issuing Bank shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.

(d) Cash Collateral. At any time that there shall exist a Defaulting Lender that
is a Revolving Lender, within one (1) Business Day following the written request
of the Administrative Agent or the Issuing Bank (with a copy to

 

109



--------------------------------------------------------------------------------

the Administrative Agent) the Borrower shall Cash Collateralize the Issuing
Bank’s Fronting Exposure with respect to such Defaulting Lender (determined
after giving effect to Section 2.22(a)(iii) and any Cash Collateral provided by
such Defaulting Lender) in an amount not less than the Minimum Collateral
Amount.

(i) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Bank, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of Letters of
Credit, to be applied pursuant to clause (ii) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Bank as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(ii) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.22 in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of Letters of Credit
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

(iii) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.22
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender) or
(ii) the determination by the Administrative Agent and the Issuing Bank that
there exists excess Cash Collateral; provided that, subject to the other
provisions of this Section 2.22, the Person providing Cash Collateral and the
Issuing Bank may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations; provided further that to the
extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Credit Documents.

 

110



--------------------------------------------------------------------------------

Section 2.23. Removal or Replacement of a Lender. Anything contained herein to
the contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased Cost Lender”) shall give notice to the Borrower that such Lender is
an Affected Lender or that such Lender is entitled to receive payments under
Section 2.18, 2.19 or 2.20, (ii) the circumstances which have caused such Lender
to be an Affected Lender or which entitle such Lender to receive such payments
shall remain in effect and (iii) such Lender shall fail to withdraw such notice
within five (5) Business Days after the Borrower’s request for such withdrawal;
or (b) any Lender shall become and continues to be a Defaulting Lender; or
(c) in connection with any proposed amendment, modification, termination, waiver
or consent with respect to any of the provisions hereof as contemplated by
Section 10.05(b), the consent of the Requisite Lenders shall have been obtained
but the consent of one or more of such other Lenders (each a “Non-Consenting
Lender”) whose consent is required shall not have been obtained; then, with
respect to each such Increased Cost Lender, Defaulting Lender or Non Consenting
Lender (the “Terminated Lender”), the Borrower may, by giving written notice to
the Administrative Agent and any Terminated Lender of its election to do so,
elect to cause such Terminated Lender (and such Terminated Lender hereby
irrevocably agrees) to assign its outstanding Loans, participations in Letters
of Credit and Swing Line Loans and its Revolving Commitment, if any, in full to
one or more Eligible Assignees (each a “Replacement Lender”) in accordance with
the provisions of Section 10.06 and the Borrower shall pay the fees, if any,
payable thereunder in connection with any such assignment from a Terminated
Lender (it being understood and agreed that any Terminated Lender that is a
Defaulting Lender shall reimburse the Borrower for such fees); provided, (1) on
the date of such assignment, the Replacement Lender shall pay to Terminated
Lender an amount equal to the sum of (A) an amount equal to the principal of,
and all accrued interest on all outstanding Loans of the Terminated Lender,
(B) an amount equal to all unreimbursed drawings under Letters of Credit that
have been funded by such Terminated Lender, together with all then unpaid
interest with respect thereto at such time and (C) an amount equal to all
accrued, but theretofore unpaid fees owing to such Terminated Lender pursuant to
Section 2.11; (2) on the date of such assignment, the Borrower shall pay any
amounts payable to such Terminated Lender pursuant to Section 2.18(c), 2.19 or
2.20 or if such replacement is of a Non-Consenting Lender and is in connection
with a Repricing Transaction, any prepayment premium payable pursuant to
Section 2.13(c), in each case as if such assignment were a prepayment; and
(3) in the event such Terminated Lender is a Non Consenting Lender, each
Replacement Lender shall consent, at the time of such assignment, to each matter
in respect of which such Terminated Lender was a Non Consenting Lender;
provided, the Borrower may not make such election with respect to any Terminated
Lender that is also an Issuing Bank unless, prior to the effectiveness of such
election, the Borrower shall either (x) have caused each outstanding Letter of
Credit issued by such Terminated Lender to be cancelled or (y) have delivered
Cash Collateral or

 

111



--------------------------------------------------------------------------------

back-up letters of credit reasonably acceptable to the Issuing Bank in an amount
equal to at least 101% of the sum of (x) then undrawn Stated Amount of such
Letter of Credit and (y) any unreimbursed drawings thereunder. Upon the
prepayment of all amounts owing to any Terminated Lender and the termination of
such Terminated Lender’s Revolving Commitment, if any, such Terminated Lender
shall no longer constitute a “Lender” for purposes hereof; provided, any rights
of such Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender. Each Lender agrees that if the Borrower exercises its option
hereunder to cause an assignment by such Lender as a Non-Consenting Lender or
Terminated Lender, such Lender shall, promptly after receipt of written notice
of such election, execute and deliver all documentation necessary to effectuate
such assignment in accordance with Section 10.06. In the event that a Terminated
Lender does not comply with the requirements of the immediately preceding
sentence within one (1) Business Day after receipt of such notice, each Lender
hereby authorizes and directs the Administrative Agent to execute and deliver
such documentation as may be required to give effect to an assignment in
accordance with Section 10.06 on behalf of a Terminated Lender and any such
documentation so executed by the Administrative Agent shall be effective for
purposes of documenting an assignment pursuant to Section 10.06. Any removal of
Goldman Sachs or its successor as a Defaulting Lender pursuant to this
Section 2.23 shall also constitute the removal of Goldman Sachs or its successor
as Administrative Agent pursuant to Section 9.07.

Section 2.24. Incremental Facilities. (a) The Borrower may by written notice to
the Administrative Agent elect to request the establishment of one or more new
term loan commitments (the “New Term Loan Commitments”) and/or (prior to the
Revolving Commitment Termination Date) an increase to the existing Revolving
Commitments (any such increase, the “New Revolving Loan Commitments”) the
aggregate amount of all such increased commitments and new loans, together with
any Permitted Incremental Equivalent Debt incurred at or prior to such time, not
to exceed the greater of (1) $500,000,000 and (2) the maximum amount that would
not cause the Net Senior Secured Leverage Ratio to exceed 3.50:1.00 (calculated
on a pro forma basis as of the last day of the most recently ended Fiscal
Quarter as if all such incremental or increased Commitments had been fully drawn
on such date but without netting the proceeds thereof) (the “Incremental Cap”).
Any such increased commitment or new loan shall be in an amount not less than
$25,000,000 individually and integral multiples of $10,000,000 in excess of that
amount. Each such notice shall specify (a) the date (each, an “Increased Amount
Date”) on which the Borrower proposes that the New Revolving Loan Commitments or
New Term Loan Commitments, as applicable, shall be effective, which shall be a
date not less than five (5) Business Days after the date on which such notice is
delivered to the Administrative Agent and (b) the identity of each Lender or
other Person that is an Eligible Assignee (each, a “New Revolving Loan Lender”
or “New Term

 

112



--------------------------------------------------------------------------------

Loan Lender,” as applicable) to whom the Borrower proposes any portion of such
New Revolving Loan Commitments or New Term Loan Commitments, as applicable, be
allocated and the amounts of such allocations; provided that the Administrative
Agent may elect or decline to arrange such New Revolving Loan Commitments or New
Term Loan Commitments in its sole discretion and any Lender approached to
provide all or a portion of the New Revolving Loan Commitments or New Term Loan
Commitments may elect or decline, in its sole discretion, to provide a New
Revolving Loan Commitment or a New Term Loan Commitment. Such New Revolving Loan
Commitments or New Term Loan Commitments shall become effective as of such
Increased Amount Date; provided that (i) no Default or Event of Default shall
exist on such Increased Amount Date before or after giving effect to such New
Revolving Loan Commitments or New Term Loan Commitments, as applicable;
(ii) both before and after giving effect to the making of any Series of New Term
Loans, each of the conditions set forth in Section 3.02 shall be satisfied;
(iii) the Borrower and its Subsidiaries shall be in pro forma compliance with
each of the covenants set forth in Section 6.07 (calculated on a pro forma basis
as of the last day of the most recently ended Fiscal Quarter as if all such
incremental or increased Commitments had been fully drawn on such date but
without netting the proceeds thereof); (iv) the New Revolving Loan Commitments
or New Term Loan Commitments, as applicable, shall be effected pursuant to one
or more Joinder Agreements executed and delivered by the Borrower, each New
Revolving Loan Lender or New Term Loan Lender, as applicable, and the
Administrative Agent, each of which shall be recorded in the Register, and each
New Revolving Loan Lender or New Term Loan Lender shall be subject to the
requirements set forth in Section 2.20(c); (v) the Borrower shall make any
payments required pursuant to Section 2.18(c) in connection with the New
Revolving Loan Commitments or New Term Loan Commitments, as applicable; and
(vi) the Borrower shall deliver or cause to be delivered any legal opinions or
other documents reasonably requested by the Administrative Agent in connection
with any such transaction. Any New Term Loans made on an Increased Amount Date
shall be designated a separate series (a “Series”) of New Term Loans for all
purposes of this Agreement.

(b) (i) On any Increased Amount Date on which New Revolving Loan Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions,
(A) each of the Revolving Lenders shall assign to each of the New Revolving Loan
Lenders, and each of the New Revolving Loan Lenders shall purchase from each of
the Revolving Lenders, at the principal amount thereof (together with accrued
interest), such interests in the Revolving Loans outstanding on such Increased
Amount Date as shall be necessary in order that, after giving effect to all such
assignments and purchases, such Revolving Loans will be held by existing
Revolving Lenders and New Revolving Loan Lenders ratably in accordance with
their Revolving Commitments after giving effect to the addition of such New
Revolving Loan Commitments to the Revolving Commitments, (B)

 

113



--------------------------------------------------------------------------------

each of the Revolving Lenders shall automatically and without further act be
deemed to have assigned to each of the New Revolving Loan Lenders, and each such
New Revolving Loan Lender will automatically and without further act be deemed
to have assumed, a portion of such Revolving Lender’s participations hereunder
in outstanding Letters of Credit as shall be necessary in order that, after
giving effect to all such assignments, such participations in Letters of Credit
will be held by existing Revolving Lenders and New Revolving Loan Lenders
ratably in accordance with their Revolving Commitments after giving effect to
the addition of such New Revolving Loan Commitments to the Revolving
Commitments, (C) each New Revolving Loan Commitment shall be deemed for all
purposes a Revolving Commitment and each Loan made thereunder (a “New Revolving
Loan”) shall be deemed, for all purposes, a Revolving Loan and (D) each New
Revolving Loan Lender shall become a Lender with respect to the New Revolving
Loan Commitment and all matters relating thereto.

(ii) On any Increased Amount Date on which any New Term Loan Commitments of any
Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (A) each New Term Loan Lender of any Series shall make a Loan to the
Borrower (a “New Term Loan”) in an amount equal to its New Term Loan Commitment
of such Series and (B) each New Term Loan Lender of any Series shall become a
Lender hereunder with respect to the New Term Loan Commitment of such Series and
the New Term Loans of such Series made pursuant thereto.

(c) The Administrative Agent shall notify Lenders promptly upon receipt of the
Borrower’s notice of each Increased Amount Date and in respect thereof (x) the
New Revolving Loan Commitments and the New Revolving Loan Lenders or the Series
of New Term Loan Commitments and the New Term Loan Lenders of such Series, as
applicable, and (y) in the case of each notice to any Revolving Lender, the
respective interests in such Revolving Lender’s Revolving Loans subject to the
assignments contemplated by this Section.

(d) The terms and provisions of the New Term Loans and New Term Loan Commitments
of any Series shall be, except as otherwise set forth herein or in the Joinder
Agreement and reasonably acceptable to the Administrative Agent, substantially
the same as the Tranche A Term Loans (in the case of a Non-Institutional
Incremental Facility) or the Tranche B Term Loans (in the case of an
Institutional Incremental Facility). The terms and provisions of the New
Revolving Loans shall be identical to the Revolving Loans. In any event
(i) (A) the weighted average life to maturity of all New Term Loans of any
Series shall be no shorter than the weighted average life to maturity of the
Tranche B Term Loans and (B) the New Term Loan Maturity Date of each Series
shall be no earlier than the Latest Maturity Date; provided that the Borrower
may incur New Term Loans that do not satisfy clauses (A) and (B) above so long
as such New Term Loans (x) are in an aggregate principal amount, together with
all other New

 

114



--------------------------------------------------------------------------------

Term Loans incurred pursuant to this proviso, not greater than $250,000,000,
(y) have a New Term Loan Maturity Date on or after the Tranche A Term Loan
Maturity Date and (z) have a weighted average life to maturity that is equal to
or longer than the weighted average life to maturity of the Tranche A Term
Loans, (ii) the Weighted Average Yield applicable to the New Term Loans of each
Series shall be determined by the Borrower and the applicable New Term Lenders
and shall be set forth in each applicable Joinder Agreement; provided that in
the event that (x) the Weighted Average Yield applicable to a Non-Institutional
Incremental Term Facility is more than 0.50% higher than the Weighted Average
Yield applicable to the Tranche A Term Facility, then the Applicable Margin that
shall apply to the calculation of the interest rate on the Tranche A Term Loans
shall, in the case of each Tier set forth in the table contained in the
definition of “Applicable Margin,” be increased by an amount equal to the
difference between the Weighted Average Yield with respect to such
Non-Institutional Incremental Term Facility and the Weighted Average Yield on
the Tranche A Term Facility, minus 0.50% or (y) the Weighted Average Yield
applicable to an Institutional Incremental Term Facility is more than 0.50%
higher than the Weighted Average Yield applicable to the Tranche B Term
Facility, then the Applicable Margin that shall apply to the calculation of the
interest rate on the Tranche B Term Loans shall be increased by an amount equal
to the difference between the Weighted Average Yield with respect to such
Institutional Incremental Term Facility and the Weighted Average Yield on the
Tranche B Term Facility, minus 0.50%, (iii) such New Term Loans and New
Revolving Loans will rank pari passu in right of payment and of security with
the other Obligations hereunder, and (iv) such New Term Loans and New Revolving
Loans shall be guaranteed by the Guaranty. Notwithstanding anything to the
contrary in this Section 2.24, New Term Loan Commitments may also take the form
of an increase to an existing Class of Term Loans. Each Joinder Agreement may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Credit Documents as may be necessary or appropriate, in
the opinion of Administrative Agent, to effect the provisions of this
Section 2.24.

Section 2.25. Extensions of Loans. (a) The Borrower may from time to time,
pursuant to the provisions of this Section 2.25, agree with one or more Lenders
holding Loans and Commitments of any Class (an “Existing Class”) to extend the
maturity date and to provide for other terms consistent with this Section 2.25
(each such modification, an “Extension”) pursuant to one or more written offers
(each an “Extension Offer”) made from time to time by the Borrower to all
Lenders under any Class that is proposed to be extended under this Section 2.25,
in each case on a pro rata basis (based on the relative principal amounts of the
outstanding Loans and Commitments of each Lender in such Class) and on the same
terms to each such Lender. In connection with each Extension, the Borrower will
provide notification to the Administrative Agent (for distribution to the
Lenders of the applicable Class) no later than 30 days prior to

 

115



--------------------------------------------------------------------------------

the maturity date of the applicable Class to be extended of the requested new
maturity date for the extended Loans or Commitments of such Class (each an
“Extended Maturity Date”) and the due date for Lender responses. In connection
with any Extension, each Lender of the applicable Class wishing to participate
in such Extension shall, prior to such due date, provide the Administrative
Agent with a written notice thereof in a form reasonably satisfactory to the
Administrative Agent. Any Lender that does not respond to an Extension Offer by
the applicable due date shall be deemed to have rejected such Extension. In
connection with any Extension, the Borrower shall agree to such procedures, if
any, as may be reasonably established by, or acceptable to, the Administrative
Agent to accomplish the purposes of this Section 2.25.

(b) After giving effect to any Extension, the Term Loans or Revolving
Commitments so extended shall cease to be a part of the Class that they were a
part of immediately prior to the Extension and shall be a new Class hereunder;
provided that at no time shall there be more than four different Classes of Term
Loans and three different classes of Revolving Commitments; provided further,
that, in the case of any Extension Amendment relating to Revolving Commitments
or Revolving Loans, (i) all borrowings and all prepayments of Revolving Loans
shall continue to be made on a ratable basis among all Revolving Lenders, based
on the relative amounts of their Revolving Commitments, until the repayment of
the Revolving Loans (and termination of the Revolving Commitments) attributable
to the non-extended Revolving Commitments on the relevant maturity date,
(ii) the allocation of the participation exposure with respect to any
then-existing or subsequently issued or made Letter of Credit or Swing Line Loan
as between the Revolving Commitments of such new “Class” and the remaining
Revolving Commitments shall be made on a ratable basis in accordance with the
relative amounts thereof until the maturity date relating to such non-extended
Revolving Commitments has occurred, (iii) no termination of Extended Revolving
Commitments and no repayment of Loans under Extended Revolving Commitments
accompanied by a corresponding permanent reduction in Extended Revolving
Commitments shall be permitted unless such termination or repayment (and
corresponding reduction) is accompanied by at least a pro rata termination or
permanent repayment (and corresponding pro rata permanent reduction), as
applicable, of the Existing Revolving Commitments and Loans under Existing
Revolving Commitments (or all Existing Revolving Commitments of such Class and
related Loans under Existing Revolving Commitments shall have otherwise been
terminated and repaid in full) and (iv) with respect to Letters of Credit and
Swing Line Loans, the maturity date with respect to the Revolving Commitments
may not be extended without the prior written consent of the Issuing Bank and
the Swing Line Lender. If the Total Utilization of Revolving Commitments exceeds
the Revolving Commitment as a result of the occurrence of the maturity date with
respect to any Class of Revolving Commitments while an extended Class of
Revolving Commitments remains outstanding, the Borrower shall make such payments
as are necessary in order to eliminate such excess on such maturity date.

 

116



--------------------------------------------------------------------------------

(c) The consummation and effectiveness of each Extension shall be subject to the
following:

(i) no Default or Event of Default shall have occurred and be continuing at the
time any Extension Offer is delivered to the Lenders or at the time of such
Extension;

(ii) the Term Loans or Revolving Commitments, as applicable, of any Lender
extended pursuant to any Extension (as applicable, “Extended Term Loans” or
“Extended Revolving Commitments”) shall have the same terms as the Class of Term
Loans or Revolving Commitments, as applicable, subject to the related Extension
Amendment (as applicable, “Existing Term Loans” or “Existing Revolving
Commitments”); except (A) (1) the final maturity date of any Extended Term Loans
or Extended Revolving Commitments of a Class to be extended pursuant to an
Extension shall be later than the Maturity Date of the Class of Existing Term
Loans or Existing Revolving Commitments, as applicable, subject to the related
Extension Amendment, (2) the weighted average life to maturity of any Extended
Term Loans of a Class to be extended pursuant to an Extension shall be no
shorter than the weighted average life to maturity of the Class of Existing Term
Loans subject to the related Extension Amendment and (3) there shall be no
scheduled amortization of the Extended Revolving Commitments and the scheduled
termination date of the Extended Revolving Commitments shall not be earlier than
the scheduled termination date of the Existing Revolving Commitments; (B) the
Weighted Average Yield with respect to the Extended Term Loans or Extended
Revolving Commitments, as applicable, may be higher or lower than the Weighted
Average Yield for the Existing Term Loans or Existing Revolving Commitments, as
applicable; (C) the revolving credit commitment fee rate with respect to the
Extended Revolving Commitments may be higher or lower than the revolving credit
commitment fee rate for Existing Revolving Commitments, in each case, to the
extent provided in the applicable Extension Amendment; (D) no repayment of any
Extended Term Loans shall be permitted unless such repayment is accompanied by
an at least pro rata repayment of all earlier maturing Term Loans (including
previously extended Term Loans) (or all earlier maturing Term Loans (including
previously extended Term Loans) shall otherwise be or have been terminated and
repaid in full); (E) the Extended Term Loans and/or Extended Revolving
Commitments may contain a “most favored nation” provision for the benefit of
Lenders holding previously Extended Term Loans or previously Extended Revolving
Commitments, as applicable; (F)

 

117



--------------------------------------------------------------------------------

such Extended Term Loans and/or Extended Revolving Commitments will rank pari
passu in right of payment and of security with the other Obligations hereunder;
(G) such Extended Term Loans and/or Extended Revolving Commitments shall be
guaranteed by the Guaranty; and (H) the other terms and conditions applicable to
Extended Term Loans and/or Extended Revolving Commitments may be different than
those with respect to the Existing Term Loans or Existing Revolving Commitments,
as applicable, so long as such terms and conditions only apply after the Latest
Maturity Date;

(iii) all documentation in respect of such Extension shall be consistent with
the foregoing, and all written communications by the Borrower generally directed
to the applicable Lenders under the applicable Class in connection therewith
shall be in form and substance consistent with the foregoing and otherwise
reasonably satisfactory to the Administrative Agent;

(iv) a minimum amount in respect of such Extension (to be determined in the
Borrower’s discretion and specified in the relevant Extension Offer, but in no
event less than $25,000,000, unless a lesser amount is agreed to by the
Administrative Agent) shall be satisfied; and

(v) no Extension shall become effective unless, on the proposed effective date
of such Extension, the conditions set forth in Section 3.02 shall be satisfied
(with all references in such Section to a Credit Date being deemed to be
references to the Extension on the applicable date of such Extension) or waived
by the Lenders whose Loans are being extended pursuant to such Extension, and
the Administrative Agent shall have received a certificate to that effect dated
the applicable date of such Extension and executed by an Authorized Officer of
the Borrower.

(d) For the avoidance of doubt, it is understood and agreed that the provisions
of Section 2.17 and Section 10.05 will not apply to Extensions of Term Loans or
Revolving Commitments, as applicable, pursuant to Extension Offers made pursuant
to and in accordance with the provisions of this Section 2.25, including to any
payment of interest or fees in respect of any Extended Term Loans or Extended
Revolving Commitments, as applicable, that have been extended pursuant to an
Extension at a rate or rates different from those paid or payable in respect of
Loans or Commitments of any other Class, in each case as is set forth in the
relevant Extension Offer.

(e) No Lender who rejects any request for an Extension shall be deemed a
Non-Consenting Lender for purposes of Section 2.23; provided, however, that if
so requested by the Borrower in an Extension Offer, the Requisite Lenders may
approve an amendment to have such Lenders be deemed Non-Consenting Lenders and
subject to the terms and conditions of Section 2.23.

 

118



--------------------------------------------------------------------------------

(f) The Lenders hereby irrevocably authorize the Administrative Agent to enter
into amendments (collectively, “Extension Amendments”) to this Agreement and the
other Credit Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, in order to give effect to
the provisions of this Section 2.25, including any amendments necessary to
establish new Classes of Term Loans or Revolving Commitments, as applicable,
created pursuant to an Extension, in each case on terms consistent with this
Section 2.25; provided that no such Extension Amendment shall effect any
amendments that would require the consent of each affected Lender pursuant to
Section 10.05(b) without compliance with the requirements thereof. All such
Extension Amendments entered into with the Borrower by the Administrative Agent
hereunder shall be binding on the Lenders. Without limiting the foregoing, in
connection with any Extension, (i) the appropriate Credit Parties shall (at
their expense) amend (and the Administrative Agent is hereby directed to amend)
any Mortgage (or any other Credit Document that the Administrative Agent or the
Collateral Agent reasonably requests to be amended to reflect an Extension) that
has a maturity date prior to the latest Extended Maturity Date so that such
maturity date is extended to the then latest Extended Maturity Date (or such
later date as may be advised by local counsel to the Administrative Agent) and
(ii) the Borrower shall deliver board resolutions, secretary’s certificates,
officer’s certificates and other documents as shall reasonably be requested by
the Administrative Agent in connection therewith and a legal opinion of counsel
reasonably acceptable to the Administrative Agent.

(g) Promptly following the consummation and effectiveness of any Extension, the
Borrower will furnish to the Administrative Agent (who shall promptly furnish to
each Lender) written notice setting forth the Extended Maturity Date and
material economic terms of the Extension and the aggregate principal amount of
each class of Loans and Commitments after giving effect to the Extension and
attaching a copy of the fully executed Extension Amendment.

Section 2.26. Refinancing Amendments. (a) The Borrower may, by written notice to
the Administrative Agent from time to time, request Indebtedness in exchange
for, or to extend, renew, replace or refinance, in whole or part, existing Term
Loans or existing Revolving Loans (or unused Revolving Commitments), or any then
existing Credit Agreement Refinancing Indebtedness (solely for purposes of this
Section 2.26, “Refinanced Debt”) in the form of (i) Refinancing Term Loans in
respect of all or any portion of any Class of Term Loans then outstanding under
this Agreement or (ii) Refinancing Revolving Commitments in respect of all or
any portion of any Revolving Loans (and the unused Revolving Commitments with
respect to such Revolving Loans) then outstanding under this Agreement, in each
case pursuant to a Refinancing Amendment (such

 

119



--------------------------------------------------------------------------------

Indebtedness, “Credit Agreement Refinancing Indebtedness”). Each written notice
to the Administrative Agent requesting a Refinancing Amendment shall set forth
(i) the amount of the Refinancing Term Loans or Refinancing Revolving
Commitments being requested (which shall be in minimum increments of $25,000,000
and a minimum amount of $50,000,000) and (ii) the date on which such Refinancing
Term Loans or Refinancing Revolving Commitments are requested to become
effective (which shall not be less than 10 Business Days (or such shorter period
as the Administrative Agent may agree in its sole discretion) after the date of
such notice). The Borrower may seek Credit Agreement Refinancing Indebtedness
from existing Lenders (each of which shall be entitled to agree or decline to
participate in its sole discretion) or any Person that is an Eligible Assignee
(each such Person that is not an existing Lender and that agrees to provide any
portion of the Credit Agreement Refinancing Indebtedness pursuant to a
Refinancing Amendment in accordance with this Section 2.26, an “Additional
Lender”).

(b) Notwithstanding the foregoing, the effectiveness of any Refinancing
Amendment shall be subject to (i) on the date of effectiveness thereof, no
Default or Event of Default shall have occurred and be continuing or shall be
caused thereby, (ii) the terms of the applicable Credit Agreement Refinancing
Indebtedness shall comply with Section 2.26(c), (iii) before and after giving
effect to the incurrence of any Credit Agreement Refinancing Indebtedness, each
of the conditions set forth in Section 3.02 shall be satisfied and (iv) except
as otherwise specified in the applicable Refinancing Amendment, the
Administrative Agent shall have received (with sufficient copies for each of the
Refinancing Term Loan Lenders and Refinancing Revolving Lenders, as applicable)
legal opinions, board resolutions and other closing certificates reasonably
requested by the Administrative Agent and consistent with those delivered on the
Closing Date under Section 3.01.

(c) The terms and provisions of any Credit Agreement Refinancing Indebtedness
incurred pursuant to any Refinancing Amendment shall be, except as otherwise set
forth herein or in the Refinancing Amendment and reasonably acceptable to the
Administrative Agent, substantially the same as the Refinanced Debt; provided
that (i) such Credit Agreement Refinancing Indebtedness consisting of
Refinancing Term Loans shall have a later maturity than and a weighted average
life to maturity equal to or greater than the Refinanced Debt, (ii) there shall
be no scheduled amortization of such Credit Agreement Refinancing Indebtedness
consisting of Refinancing Revolving Commitments and the scheduled termination
date of such Refinancing Revolving Commitments shall not be earlier than the
scheduled termination date of the Refinanced Debt, (iii) such Credit Agreement
Refinancing Indebtedness will rank pari passu in right of payment and of
security with the other Obligations hereunder, (iv) such Credit Agreement
Refinancing Indebtedness shall be guaranteed by the Guaranty, (v) the interest
rate margin, rate floors, fees, original issue discount and premiums

 

120



--------------------------------------------------------------------------------

applicable to such Credit Agreement Refinancing Indebtedness shall be determined
by the Borrower and the Lenders providing such Credit Agreement Refinancing
Indebtedness, (vi) such Credit Agreement Refinancing Indebtedness (including, if
such Indebtedness includes any Refinancing Revolving Commitments, the unused
portion of such Refinancing Revolving Commitments) shall not have a greater
principal amount than the principal amount of the Refinanced Debt plus accrued
interest, fees and premiums (if any) thereon and reasonable fees and expenses
associated with the refinancing (provided that the principal amount of such
Credit Agreement Refinancing Indebtedness shall not include any principal
constituting interest paid in kind), and the aggregate unused Refinancing
Revolving Commitments shall not exceed the unused Revolving Commitments being
replaced and (vii) such Refinanced Debt shall be repaid, defeased or satisfied
and discharged on a dollar-for-dollar basis, and all accrued interest, fees and
premiums (if any) in connection therewith shall be paid, substantially
concurrently with the incurrence of such Credit Agreement Refinancing
Indebtedness in accordance with the provisions of Section 2.13; provided further
that to the extent that such Credit Agreement Refinancing Indebtedness consists
of Refinancing Revolving Commitments, the Revolving Commitments being refinanced
by such Credit Agreement Refinancing Indebtedness shall be terminated, and all
accrued fees in connection therewith shall be paid, on the date such Credit
Agreement Refinancing Indebtedness is issued, incurred or obtained. Any
Refinancing Amendment may provide for the issuance of Letters of Credit for the
account of the Borrower, pursuant to any Refinancing Revolving Commitments
established thereby, in each case on terms substantially equivalent to the terms
applicable to Letters of Credit under the Revolving Commitments to be refinanced
thereby; provided that terms relating to pricing, fees or premiums may vary to
extent otherwise permitted by this Section 2.26 and set forth in such
Refinancing Amendment.

(d) In connection with any Credit Agreement Refinancing Indebtedness pursuant to
this Section 2.26, the Borrower, the Administrative Agent and each applicable
Lender or Additional Lender shall execute and deliver to the Administrative
Agent a Refinancing Amendment and such other documentation as the Administrative
Agent shall reasonably specify to evidence such Credit Agreement Refinancing
Indebtedness. The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Refinancing Amendment. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Refinancing Amendment, this
Agreement shall be deemed amended to the extent necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto. Any Refinancing Amendment may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Credit
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.26, including any amendments necessary to establish the Refinancing

 

121



--------------------------------------------------------------------------------

Term Loans and Refinancing Revolving Commitments as new Classes, tranches or
sub-tranches of Term Loans or Revolving Commitments and such other technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection therewith, in each case on
terms not inconsistent with this Section 2.26; provided that no such Refinancing
Amendment shall effect any amendments that would require the consent of each
affected Lender pursuant to Section 10.05(b) without compliance with the
requirements thereof.

ARTICLE 3

CONDITIONS PRECEDENT

Section 3.01. Closing Date. The obligation of each Lender or the Issuing Bank,
as applicable, to make a Credit Extension on the Closing Date is subject to the
satisfaction, or waiver in accordance with Section 10.05 on or before the
Closing Date of the following conditions.

(a) Credit Documents. The Administrative Agent and Lead Arrangers shall have
received sufficient copies of each Credit Document as the Administrative Agent
shall request, originally executed and delivered by each applicable Credit
Party.

(b) Organizational Documents; Incumbency. The Administrative Agent shall have
received (i) sufficient copies of each Organizational Document executed and
delivered by each Credit Party, as applicable, and, to the extent applicable,
certified as of the Closing Date or a recent date prior thereto by the
appropriate Governmental Authority; (ii) signature and incumbency certificates
of the officers of such Persons executing the Credit Documents on behalf of each
Credit Party; (iii) resolutions of the Board of Directors or similar governing
body of each Credit Party approving and authorizing the execution, delivery and
performance of this Agreement, the other Credit Documents and such Related
Agreements as are executed and/or delivered in connection with the Acquisition
or otherwise on or about the Closing Date to which it is a party or by which it
or its assets may be bound as of the Closing Date, certified as of the Closing
Date by its secretary or an assistant secretary as being in full force and
effect without modification or amendment; (iv) a good standing certificate from
the applicable Governmental Authority (A) of each Credit Party’s jurisdiction of
incorporation, organization or formation and (B) in each jurisdiction in which
such Credit Party is qualified as a foreign corporation or other entity to do
business the absence of which would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, each dated the Closing Date or a
recent date prior thereto; (v) signature and incumbency certificates of one or
more officers of the Borrower who are authorized to execute Funding Notices
delivered under this Agreement,

 

122



--------------------------------------------------------------------------------

in substantially the form of Exhibit L (with such amendments or modifications as
may be approved by the Administrative Agent); and (vi) such other documents as
the Administrative Agent may reasonably request.

(c) (i) Consummation of Transactions Contemplated by Related Agreements. The
Acquisition shall have been consummated (or shall, substantially concurrently
with such Credit Extension be consummated) in accordance with the terms of the
Acquisition Agreement, without giving effect to any modifications, consents,
amendments or waivers thereto that are materially adverse to the Lenders and the
Lead Arrangers, unless consented to by each of the Lead Arrangers.

(ii) The Administrative Agent shall have received a fully executed or conformed
copy of each Related Agreement and any documents executed in connection
therewith.

(d) No Acquired Business Material Adverse Change. Since December 31, 2011, no
change, effect, event or circumstance has occurred that, in the reasonable
judgment of the Administrative Agent, has had, or would reasonably be expected
to have, individually or in the aggregate, an Acquired Business Material Adverse
Effect.

(e) Existing Indebtedness. On the Closing Date, the Borrower and its
Subsidiaries shall have outstanding no Indebtedness or preferred stock other
than (i) the Loans and other Credit Extensions hereunder, (ii) the Senior Notes,
(iii) the Convertible Notes, (iv) Capital Leases, (v) Indebtedness described in
Schedule 6.01 and other Indebtedness permitted under Section 6.01 in an
aggregate principal amount not to exceed $25,000,000 and (vi) Indebtedness
permitted by the Acquisition Agreement (the “Refinancing”).

(f) Transaction Costs. On or prior to the Closing Date, the Borrower shall have
delivered to the Administrative Agent the Borrower’s reasonable best estimate of
the Transaction Costs (other than fees payable to any Agent and any costs and
expenses incurred by Agents and for which Agents are entitled to reimbursement
hereunder).

(g) Governmental Authorizations and Consents. Each Credit Party shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are necessary in connection with the transactions contemplated by
the Credit Documents and the Related Agreements and each of the foregoing shall
be in full force and effect and in form and substance reasonably satisfactory to
the Administrative Agent and the Lead Arrangers. All applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on the transactions contemplated by the Credit Documents or the

 

123



--------------------------------------------------------------------------------

Related Agreements or the financing thereof and no action, request for stay,
petition for review or rehearing, reconsideration or appeal with respect to any
of the foregoing shall be pending, and the time for any applicable agency to
take action to set aside its consent on its own motion shall have expired.

(h) Real Estate Assets. In order to create in favor of the Collateral Agent, for
the benefit of the Secured Parties, a valid and, subject to any filing and/or
recording referred to herein, perfected First Priority security interest in any
Material Real Estate Asset, the Collateral Agent shall have received from the
Borrower and each applicable Guarantor:

(i) fully executed and notarized Mortgages, in proper form for recording in all
appropriate places in all applicable jurisdictions, encumbering each Material
Real Estate Asset listed in Schedule 1.1B (each, a “Closing Date Mortgaged
Property”);

(ii) an opinion of counsel (which counsel shall be reasonably satisfactory to
the Collateral Agent) in each state in which a Closing Date Mortgaged Property
is located with respect to the enforceability of the form(s) of Mortgages to be
recorded in such state and such other matters as the Collateral Agent may
reasonably request, in each case in form and substance reasonably satisfactory
to the Collateral Agent;

(iii) (A) ALTA mortgagee title insurance policies or unconditional commitments
therefor issued by Fidelity National Title Insurance Company or one or more
other title companies reasonably satisfactory to the Collateral Agent with
respect to each Closing Date Mortgaged Property (each, a “Title Policy”), in
amounts not less than the fair market value of each Closing Date Mortgaged
Property, together with copies of all recorded documents listed as exceptions to
title or otherwise referred to therein, each in form and substance reasonably
satisfactory to Collateral Agent and (B) evidence satisfactory to the Collateral
Agent that such Credit Party has paid to the title company or to the appropriate
Governmental Authorities all expenses and premiums of the title company and all
other sums required in connection with the issuance of each Title Policy and all
recording and stamp taxes (including mortgage recording taxes) payable in
connection with recording the Mortgages for each Closing Date Mortgaged Property
in the appropriate real estate records;

(iv) (A) a completed Flood Certificate with respect to each Closing Date
Mortgaged Property, which Flood Certificate shall (x) be addressed to the
Collateral Agent and (y) otherwise comply with the Flood Program; (B) if the
Flood Certificate states that such Closing Date Mortgaged Property is located in
a Flood Zone, the Borrower’s written acknowledgment of receipt of written
notification from the Collateral

 

124



--------------------------------------------------------------------------------

Agent (x) as to the existence of such Closing Date Mortgaged Property and (y) as
to whether the community in which each Closing Date Mortgaged Property is
located is participating in the Flood Program; and (C) if such Closing Date
Mortgaged Property is located in a Flood Zone and is located in a community that
participates in the Flood Program, evidence that the Borrower has obtained a
policy of flood insurance that is in compliance with all applicable requirements
of the Flood Program; and

(v) if required to remove a so called “standard survey exception” from any Title
Policy or issue any customary survey-related endorsements thereto, in each case,
as reasonably requested by the Collateral Agent, an ALTA survey of the
applicable Closing Date Mortgaged Property, certified to Collateral Agent and
dated not more than thirty days prior to the Closing Date; provided, however,
that if, despite the Borrower’s commercially reasonable efforts, such survey can
not be delivered on or prior to the Closing Date, this clause (v) shall be
deemed to be satisfied if (a) the Borrower delivers such survey within 120 days
after the Closing Date and (b) in connection with the delivery of such survey,
the Borrower causes the applicable title company to issue such endorsements or
modifications to the corresponding Title Policy as reasonably requested by the
Collateral Agent.

(i) Personal Property Collateral. In order to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid, perfected First Priority
security interest in the Personal Property Collateral, each Credit Party shall
have delivered to the Collateral Agent:

(i) evidence that such Credit Party shall have taken or caused to be taken any
action, executed and delivered or caused to be executed and delivered any
agreement, document or instrument (including any Intellectual Property Security
Agreements, intercompany notes evidencing Indebtedness permitted to be incurred
pursuant to Section 6.01(b) or (x), UCC financing statements, originals of
securities, instruments and chattel paper, any agreements governing deposit
and/or securities accounts, in each case, as provided under and subject to the
provisions of the Pledge and Security Agreement and any other Collateral
Documents) and made or caused to be made searches of UCC filings in the
jurisdiction of the chief executive office and state of incorporation of each
Credit Party and each jurisdiction where a filing would need to be made in order
to perfect the Collateral Agent’s security interest in the Collateral, or any
filing or recording in furtherance thereof or in connection therewith, in each
case, to the extent reasonably required by the Collateral Agent and in each
case, subject to the provisions of the Pledge and Security Agreement and the
other provisions hereof;

 

125



--------------------------------------------------------------------------------

(ii) completed Collateral Questionnaire dated as of the Closing Date and
executed by an Authorized Officer of each Credit Party, together with all
attachments contemplated thereby;

(iii) fully executed and notarized Intellectual Property Security Agreements, in
proper form for filing or recording in all appropriate places in all applicable
jurisdictions within the United States, memorializing and recording the
encumbrance of the Intellectual Property Assets listed in Schedule 5.07 to the
Pledge and Security Agreement;

(iv) opinions of counsel (which counsel shall be reasonably satisfactory to the
Collateral Agent) with respect to the creation and perfection, of the security
interests in favor of the Collateral Agent in such Collateral and such other
matters governed by the laws of each jurisdiction within the United States in
which such Credit Party or any Personal Property Collateral is located as the
Collateral Agent may reasonably request, in each case in form and substance
reasonably satisfactory to the Collateral Agent (and each Credit Party hereby
instructs such counsel to deliver such opinions to the Agents and the Lenders as
of the Closing Date); and

(v) evidence that each Credit Party shall have taken or caused to be taken any
other action, executed and delivered or caused to be executed and delivered any
other agreement, document and instrument and made or caused to be made any other
filing and recording (other than as set forth herein) reasonably required by
Collateral Agent.

Notwithstanding anything to the contrary in Section 3.01(h) or 3.01(i) it is
understood and agreed that the perfection of a security interest in or a Lien on
the Collateral (other than any Collateral the security interest in or Lien on
which may be perfected by the filing of a UCC financing statement, domestic
Intellectual Property filings or the delivery of stock certificates with respect
to the Borrower and each of its Domestic Subsidiaries (including, without
limitation, the Acquired Business)) shall not constitute a condition precedent
to the Closing Date or the obligation of the Issuing Bank and each Lender to
make the initial Credit Extensions to the extent that, after using its
commercially reasonable efforts to do so, the Borrower is unable to perfect such
security interest or provide such deliverable related to the perfection of
security interests or liens in the Collateral on or prior to the Closing Date.

(j) Financial Statements; Projections. The Borrower shall, or shall cause the
Acquired Business to, deliver to the Lenders (i) the Historical Financial
Statements and (ii) pro forma consolidated balance sheets of the Borrower and
its Subsidiaries (including, for the avoidance of doubt, the Acquired Business
and its Subsidiaries) as at the Closing Date, and reflecting the consummation of
the

 

126



--------------------------------------------------------------------------------

Acquisition, the related financings and the other transactions contemplated by
the Credit Documents to occur on or prior to the Closing Date, which pro forma
financial statements shall meet the requirements of Regulation S-X for a Form
S-1 Registration Statement except that no footnote pursuant to Regulation S-X
3-10 shall be required with respect to Guarantors.

(k) Evidence of Insurance. The Collateral Agent shall have received a
certificate from the applicable Credit Party’s insurance broker or other
evidence satisfactory to it that all insurance required to be maintained
pursuant to Section 5.05 is in full force and effect, together with endorsements
naming Collateral Agent, for the benefit of Secured Parties, as additional
insured and loss payee thereunder to the extent required under Section 5.05.

(l) Opinions of Counsel to Credit Parties. The Agents and the Lenders and their
respective counsel shall have received originally executed copies of the
favorable written opinions of (i) Brown Rudnick LLP, counsel for the Credit
Parties in the form of Exhibit D-1 and (ii) Richards, Layton & Finger, P.A.,
Delaware counsel for the Credit Parties, Newmeyer & Dillion, LLP, California
counsel for the Credit Parties, Brownstein Hyatt Farber Schreck, LLP, Nevada
counsel for the Credit Parties and Whyte Hirschboeck Dudek S.C., Wisconsin
counsel for the Credit Parties, in the form of Exhibit D-2, D-3, D-4 and D-5,
respectively and as to such other matters as the Administrative Agent may
reasonably request, dated as of the Closing Date and otherwise in form and
substance reasonably satisfactory to the Administrative Agent (and each Credit
Party hereby instructs such counsel to deliver such opinions to the Agents and
the Lenders).

(m) Fees, Costs and Expenses. The Borrower shall have paid (i) to the Agents the
fees payable on or before the Closing Date referred to in Section 2.11(d) and
(ii) payable pursuant to Section 10.02 which have accrued to the Closing Date.

(n) Existing Acquired Business Credit Agreement. On or prior to the Closing
Date, (i) the Existing Acquired Business Credit Agreement shall have been repaid
in full and all commitments to lend or make other extensions of credit
thereunder shall have been terminated, (ii) the Borrower shall have delivered to
the Administrative Agent all documents or instruments necessary to release or
evidence the release of all Liens securing the Existing Acquired Business Credit
Agreement or other obligations thereunder being repaid on the Closing Date and
(iii) the Borrower shall have made arrangements satisfactory to the
Administrative Agent and Lead Arrangers with respect to the cancellation or Cash
Collateralization of any letters of credit outstanding thereunder or the
issuance of Letters of Credit to support the obligations with respect thereto.

 

127



--------------------------------------------------------------------------------

(o) Solvency Certificate. On the Closing Date, the Administrative Agent shall
have received a Solvency Certificate from the Borrower in form, scope and
substance satisfactory to the Administrative Agent, and demonstrating that after
giving effect to the consummation of the Acquisition and any rights of
contribution, the Borrower and its Subsidiaries, on a consolidated basis, are
Solvent.

(p) Closing Date Certificate. The Borrower shall have delivered to the
Administrative Agent an originally executed Closing Date Certificate, together
with all attachments thereto.

(q) Closing Date. Lenders shall have made the Term Loans to the Borrower on or
before October 29, 2012.

(r) Letter of Direction. The Administrative Agent shall have received a duly
executed letter of direction from the Borrower addressed to the Administrative
Agent, on behalf of itself and Lenders, directing the disbursement on the
Closing Date of the proceeds of the Loans made on such date.

(s) PATRIOT Act. At least three (3) days prior to the Closing Date, each Lender
shall have received all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the U.S.A. PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001), the “PATRIOT Act”) to the
extent requested in writing by such Lender in writing at least 10 days prior to
the Closing Date.

(t) Specified Transactions. From and including April 29, 2012 through the
Closing Date, neither the Borrower nor any of its Subsidiaries (prior to giving
effect to the Acquisition) shall have consummated any merger (other than any
merger of a Domestic Subsidiary into another Domestic Subsidiary or a Subsidiary
into the Borrower), acquisition or disposition (other than any disposition
effected to satisfy one or more of the conditions precedent set forth in the
Acquisition Agreement) or paid any dividend (other than any dividends made from
a Subsidiary to another Subsidiary or made by a Subsidiary to Borrower) or
effected any share buybacks (or entered into an agreement to consummate any of
the foregoing) (each a “Specified Transaction”) other than the Acquisition,
except any such Specified Transactions (x) in the ordinary course of business,
(y) that are not in the ordinary course of business and involve, in the
aggregate across all such Specified Transactions, no more than $100,000,000 of
consideration or payments, as applicable, or (z) consented to by each of the
Lead Arrangers (such consent not to be unreasonably withheld or delayed).

Section 3.02. Conditions to Each Credit Extension. (a) Conditions Precedent. The
obligation of each Lender to make any Loan, or the Issuing Bank

 

128



--------------------------------------------------------------------------------

to issue any Letter of Credit, on any Credit Date, including the Closing Date,
are subject to the satisfaction, or waiver in accordance with Section 10.05, of
the following conditions precedent:

(i) the Administrative Agent shall have received a fully executed and delivered
Funding Notice or Letter of Credit Application, as the case may be;

(ii) with respect to the Revolving Commitments, after making the Credit
Extensions requested on such Credit Date, the Total Utilization of Revolving
Commitments shall not exceed the Revolving Commitments then in effect;

(iii) with respect to the Revolving Commitments, the Term Loan Commitments and
the New Term Loans, as of such Credit Date, the representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects on and as of that Credit Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date; provided that, (A) in each case, such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof and (B) with respect to any Loans made on the Closing Date, the
representations and warranties the accuracy of which shall be a condition to the
funding of such Loans shall be limited to (1) those set forth in Section 4.01(a)
(other than with respect to the applicable Person being in good standing in each
applicable jurisdiction), 4.01(b)(ii), 4.03, 4.04(a)(i), 4.04(a)(ii), 4.06,
4.17(a)(i), 4.17(b), 4.18, 4.22, 4.27, 4.28 and (subject to the limitations on
perfection of security interests set forth in the last paragraph of
Section 3.01(i)) 4.29, and, with respect to the Borrower only, Section 4.07 and
(2) the Acquisition Agreement Representations, and shall be made subject to the
applicable materiality qualifiers referenced above;

(iv) other than with respect to the Credit Extensions made on the Closing Date,
as of such Credit Date, no event shall have occurred and be continuing or would
result from the consummation of the applicable Credit Extension that would
constitute an Event of Default or a Default; and

(v) on or before the date of issuance of any Letter of Credit, the
Administrative Agent shall have received all other information required by the
applicable Letter of Credit Application, and such other documents or information
as the Issuing Bank may reasonably require in connection with the issuance of
such Letter of Credit.

 

129



--------------------------------------------------------------------------------

Any Agent or the Requisite Lenders shall be entitled, but not obligated to,
request and receive, prior to the making of any Credit Extension, additional
information reasonably satisfactory to the requesting party confirming the
satisfaction of any of the foregoing if, in the good faith judgment of such
Agent or the Requisite Lenders, such request is warranted under the
circumstances.

(b) Notices. Any Notice shall be executed by an Authorized Officer in a writing
delivered to the Administrative Agent. In lieu of delivering a Notice, the
Borrower may give the Administrative Agent telephonic notice by the required
time of any proposed borrowing, conversion/continuation or issuance of a Letter
of Credit, as the case may be; provided each such notice shall be promptly
confirmed in writing by delivery of the applicable Notice to the Administrative
Agent on or before the close of business on the date that the telephonic notice
is given. In the event of a discrepancy between the telephone notice and the
written Notice, the written Notice shall govern. In the case of any Notice that
is irrevocable once given, if Borrower provides telephonic notice in lieu
thereof, such telephone notice shall also be irrevocable once given. Neither the
Administrative Agent nor any Lender shall incur any liability to the Borrower in
acting upon any telephonic notice referred to above that the Administrative
Agent believes in good faith to have been given by a duly authorized officer or
other person authorized on behalf of the Borrower or for otherwise acting in
good faith.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders and the Issuing Bank to enter into this Agreement
and to make each Credit Extension to be made thereby, each Credit Party makes
the following representations and warranties to each Lender and the Issuing
Bank, on the Closing Date and on each Credit Date (it being understood and
agreed that the representations and warranties made on the Closing Date are
deemed to be made concurrently with the consummation of the Acquisition):

Section 4.01. Organization; Requisite Power and Authority; Qualification. Each
of the Borrower and its Subsidiaries (other than any Immaterial Domestic
Subsidiary) (a) is duly organized, validly existing and (to the extent the
concept is applicable in such jurisdiction) in good standing under the laws of
its jurisdiction of organization as identified in Schedule 4.01, (b) has all
requisite power and authority (i) to own and operate its properties and carry on
its business as now conducted and as proposed to be conducted except to the
extent the combined effect of all such failures and exceptions would not have a
Material Adverse Effect, (ii) to enter into the Credit Documents to which it is
a party and to carry

 

130



--------------------------------------------------------------------------------

out the transactions contemplated thereby and (iii) to the extent such concepts
are applicable in such jurisdictions, is qualified to do business and in good
standing in every jurisdiction where its assets are located and wherever
necessary to carry out its business and operations, except in jurisdictions
where the failure to be so qualified or in good standing has not had, and would
not be reasonably expected to have, a Material Adverse Effect.

Section 4.02. Equity Interests and Ownership. The Equity Interests of each
Subsidiary of the Borrower (other than any Immaterial Domestic Subsidiary) and
the other Credit Parties have been duly authorized and validly issued and is
fully paid and non-assessable. As of the Closing Date, there is no existing
option, warrant, call, right, commitment or other agreement to which the
Borrower or any of its Subsidiaries (other than any Immaterial Domestic
Subsidiary) is a party requiring, and there is no membership interest or other
Equity Interests of the Borrower or any of its Subsidiaries (other than any
Immaterial Domestic Subsidiary) outstanding which upon conversion or exchange
would require, the issuance by the Borrower or such Subsidiary of any additional
membership interests or other Equity Interests of the Borrower or such
Subsidiary or other Securities convertible into, exchangeable for or evidencing
the right to subscribe for or purchase, a membership interest or other Equity
Interests of the Borrower or such Subsidiary. Schedule 4.02 correctly sets forth
the organizational structure, including the ownership interest of the Borrower
and each of its Subsidiaries in their respective Subsidiaries, and capital
structure of the Borrower and its Subsidiaries as of the Closing Date both
before and after giving effect to the Acquisition.

Section 4.03. Due Authorization. The execution, delivery and performance of the
Credit Documents have been duly authorized by all necessary action on the part
of each Credit Party that is a party thereto.

Section 4.04. No Conflict. The execution, delivery and performance by the Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not
(a) violate (i) any provision of any law or any governmental rule or regulation
applicable to the Borrower or any of its Subsidiaries (ii) any of the
Organizational Documents of the Borrower or any of its Subsidiaries, or (iii) in
any material respect, any order, judgment or decree of any court or other agency
of government binding on the Borrower or any of its Subsidiaries; (b) conflict
with, result in a breach of or constitute (with due notice or lapse of time or
both) a default under any Contractual Obligation of the Borrower or any of its
Subsidiaries, except to the extent the combined effect of all such conflicts,
breaches and defaults would not have a Material Adverse Effect; (c) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of the Borrower or any of its Subsidiaries (other than any Liens
permitted under any of the Credit Documents or created under any of the Credit
Documents in

 

131



--------------------------------------------------------------------------------

favor of the Collateral Agent, on behalf of the Secured Parties); or (d) require
any approval of stockholders, members or partners or any approval or consent of
any Person under any Contractual Obligation of the Borrower or any of its
Subsidiaries, except (x) for such approvals or consents which will be obtained
on or before the Closing Date and disclosed in writing to Lenders or (y) to the
extent the combined effect of the failure to obtain all such approvals and
consents would not have a Material Adverse Effect.

Section 4.05. Governmental Consents. The execution, delivery and performance by
the Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not require any material registration with, consent or approval of, or
notice to, or other action to, with or by, any Governmental Authority except as
otherwise set forth in the Acquisition Agreement, unless such action is taken,
notice given or consents obtained on or prior to the Closing Date and except for
filings and recordings with respect to the Collateral to be made, or otherwise
delivered to the Collateral Agent for filing and/or recordation, on or before
the Closing Date.

Section 4.06. Binding Obligation. Each Credit Document has been duly executed
and delivered by each Credit Party that is a party thereto and is the legally
valid and binding obligation of such Credit Party, enforceable against such
Credit Party in accordance with its respective terms, except as may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles relating
to enforceability.

Section 4.07. Historical Financial Statements. The Historical Financial
Statements were prepared in conformity with GAAP and fairly present, in all
material respects, the financial position, on a consolidated basis, of the
Persons described in such financial statements as at the respective dates
thereof and the results of operations and cash flows, on a consolidated basis,
of the entities described therein for each of the periods then ended, subject,
in the case of any such unaudited financial statements, to changes resulting
from audit and normal year-end adjustments, and the absence of footnotes. As of
the Closing Date, neither the Borrower nor any of its Subsidiaries has any
contingent liability or liability for Taxes, long-term lease or unusual forward
or long-term commitment that is required by GAAP to be reflected in the
Historical Financial Statements and is not reflected in the Historical Financial
Statements or the notes thereto and which in any such case is material in
relation to the business, operations, properties, assets or condition (financial
or otherwise) of the Borrower and any of its Subsidiaries taken as a whole.

Section 4.08. Projections. On and as of the Closing Date, the projections of the
Borrower and its Subsidiaries for the period of Fiscal Year 2012 through

 

132



--------------------------------------------------------------------------------

and including Fiscal Year 2019 (the “Projections”) are based on good faith
estimates and assumptions made by the management of the Borrower; provided, the
Projections are not to be viewed as facts and that actual results during the
period or periods covered by the Projections may differ from such Projections
and that the differences may be material; provided further, as of the Closing
Date, management of the Borrower believed that the Projections were reasonable
and attainable.

Section 4.09. No Material Adverse Change. Since September 30, 2011, no event,
circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect.

Section 4.10. No Restricted Junior Payments. Since September 30, 2011, neither
the Borrower nor any of its Subsidiaries has directly or indirectly declared,
ordered, paid or made, or set apart any sum or property for, any Restricted
Junior Payment or agreed to do so except as permitted pursuant to Section 6.04.

Section 4.11. Adverse Proceedings, Etc. Except as set forth on Schedule 4.11,
there are no Adverse Proceedings, individually or in the aggregate, that would
reasonably be expected to have a Material Adverse Effect. Neither the Borrower
nor any of its Subsidiaries (a) is in violation of any applicable laws
(including Environmental Laws) that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect or (b) is subject to or
in default with respect to any final judgments, writs, injunctions, decrees,
rules or regulations of any court or any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

Section 4.12. Payment of Taxes. Except as otherwise permitted under
Section 5.03, all federal, state and other material tax returns and tax reports
of the Borrower and its Subsidiaries required to be filed by any of them have
been timely filed (taking into account any extension of time granted to them),
and all federal, state and other taxes shown on such tax returns to be due and
payable and all federal, state, and other material taxes, assessments, fees and
other governmental charges upon the Borrower and its Subsidiaries and upon their
respective properties, assets, income, businesses and franchises which are due
and payable have been paid when due and payable, except those which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been made or provided in accordance with GAAP. The Borrower has
not received notice of any proposed federal, state or other material tax
assessment against the Borrower or any of its Subsidiaries which is not being
actively contested by the Borrower or such Subsidiary in good faith and by
appropriate proceedings; provided, such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor.

 

133



--------------------------------------------------------------------------------

Section 4.13. Properties. (a) Title. Each of the Borrower and its Subsidiaries
has (i) good, sufficient and legal title to (in the case of fee interests in
real property), (ii) valid leasehold interests in (in the case of leasehold
interests in real or personal property), (iii) valid licensed rights in (in the
case of licensed interests in Intellectual Property) and (iv) good title to (in
the case of all other personal property) all of their respective properties and
assets reflected in their respective Historical Financial Statements referred to
in Section 4.07 and in the most recent financial statements delivered pursuant
to Section 5.01, in each case except for assets disposed of since the date of
such financial statements in the ordinary course of business or as otherwise
permitted under Section 6.08, except for such defects in title, leasehold
interest or licensed interest as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Except as permitted by
this Agreement or any Collateral Document, all such properties and assets are
free and clear of Liens in all material respects.

(b) Real Estate. As of the Closing Date, Schedule 4.13(b) contains a true,
accurate and complete list of (i) all Real Estate Assets and (ii) all leases,
tenancies, franchise agreements, licenses or other occupancy arrangements
(together with all amendments, modifications, supplements, renewals or
extensions of any thereof) to which any Credit Party is party as owner, lessor,
licensor, franchisor or grantor with respect to any Material Real Estate Asset.
Each lease or assignments of lease affecting any Real Estate Asset of any Credit
Party, regardless of whether such Credit Party is the landlord or tenant
(whether directly or as an assignee or successor in interest) under such lease
or assignment is in full force and effect with respect to the Credit Party and
the Borrower does not have knowledge of any default that has occurred and is
continuing thereunder, except where such defaults individually or in the
aggregate would not reasonably be expected to have a Material Adverse Effect,
and each such agreement constitutes the legally valid and binding obligation of
each applicable Credit Party, enforceable against such Credit Party in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles.

(c) Intellectual Property. Each of the Borrower and its Subsidiaries owns or is
validly licensed to use all Intellectual Property that is necessary for the
present conduct of its business, free and clear of Liens (other than Permitted
Liens), without conflict with the rights of any other Person unless the failure
to own or benefit from such valid license would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Neither the
Borrower nor any of its Subsidiaries is infringing, misappropriating, diluting
or otherwise

 

134



--------------------------------------------------------------------------------

violating the Intellectual Property rights of any other Person unless such
infringement, misappropriation, dilution or violation would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
Other than as set forth on Schedule 4.13(c), there is no pending or, to the best
knowledge of the Borrower and its Subsidiaries, threatened claim, investigation,
litigation or other proceeding against the Borrower or any of its Subsidiaries
alleging any such infringement, misappropriation, dilution or other violation
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. To the best knowledge of the Borrower and its
Subsidiaries, during the past two (2) years (or earlier if presently not
resolved), no Person has infringed, misappropriated, diluted or otherwise
violated any Intellectual Property Assets unless such infringement,
misappropriation, dilution or violation would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each of the
Borrower and each of its Subsidiaries has taken and are taking commercially
reasonable steps, consistent with industry standards, to maintain and protect
all Intellectual Property Assets that are material to the conduct of its
respective business.

Section 4.14. Environmental Matters. Neither the Borrower nor any of its
Subsidiaries nor any of their respective Facilities or operations are subject to
any outstanding written order, consent decree or settlement agreement with any
Person relating to any Environmental Law, any Environmental Claim or any
Hazardous Materials Activity that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect. Neither the Borrower
nor any of its Subsidiaries or, to any Credit Party’s knowledge, any predecessor
of the Borrower or any of its Subsidiaries, has received any letter or request
for information under Section 104 of the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable state law.
There are and, to each of the Borrower’s and its Subsidiaries’ knowledge, have
been, no conditions, occurrences or Hazardous Materials Activities which would
reasonably be expected to form the basis of an Environmental Claim against the
Borrower or any of its Subsidiaries or any predecessor of the Borrower or any of
its Subsidiaries that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect. None of the Borrower’s and its
Subsidiaries’ operations that involve the generation, transportation, treatment,
storage or disposal of hazardous waste, including as defined under 40 C.F.R.
Parts 260 et seq. or any state equivalent, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect. Compliance with
all requirements pursuant to or under Environmental Laws would not be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.
No event or condition has occurred or is occurring with respect to the Borrower
or any of its Subsidiaries or, to any Credit Party’s knowledge, any predecessor
of the Borrower or any of its Subsidiaries, relating to any Environmental Law or
any Hazardous Materials Activity which individually or in the aggregate has had,
or would reasonably be expected to have, a Material Adverse Effect.

 

135



--------------------------------------------------------------------------------

Section 4.15. No Defaults. Neither the Borrower nor any of its Subsidiaries is
in material default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any of its Contractual
Obligations, and no condition exists which, with the giving of notice or the
lapse of time or both, could constitute such a default, except where the
consequences, direct or indirect, of such default or defaults, if any, would not
reasonably be expected to have a Material Adverse Effect.

Section 4.16. Material Contracts. Schedule 4.16 contains a true, correct and
complete list of all agreement evidencing Contractual Obligations of the
Borrower and its Subsidiaries in effect on the Closing Date which are required
by U.S. securities laws to be filed by the Borrower as exhibits to the periodic
reports it files with the U.S. Securities and Exchange Commission except for
employment agreements. Except as set forth on Schedule 4.16, all Material
Contracts are in full force and effect and, to the Borrower’s knowledge, no
defaults currently exist thereunder.

Section 4.17. Governmental Regulation. (a) Neither the Borrower nor any of its
Subsidiaries is subject to regulation under (i) the Investment Company Act of
1940 or (ii) any other federal or state statute or regulation which, in each
case, may limit its ability to incur Indebtedness or which may otherwise render
all or any portion of the Obligations unenforceable.

(b) Neither the Borrower nor any of its Subsidiaries is a “registered investment
company” or a company “controlled” by a “registered investment company” or a
“principal underwriter” of a “registered investment company” as such terms are
defined in the Investment Company Act of 1940.

Section 4.18. Margin Stock. After applying the proceeds of the Term Loans, not
more than 25% of the assets of the Borrower and its Subsidiaries consist of
Margin Stock. Neither the Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock.

Section 4.19. Employee Matters. Neither the Borrower nor any of its Subsidiaries
is engaged in any unfair labor practice that would reasonably be expected to
have a Material Adverse Effect. There is (a) no unfair labor practice complaint
pending against the Borrower or any of its Subsidiaries, or to the knowledge of
the Borrower, threatened against any of them before the National Labor Relations
Board and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement that is so pending against the Borrower or any
of its Subsidiaries or to the knowledge of the Borrower,

 

136



--------------------------------------------------------------------------------

threatened against any of them, (b) no strike or work stoppage in existence or
threatened involving the Borrower or any of its Subsidiaries and (c) to the
knowledge of the Borrower, no union representation question existing with
respect to the employees of the Borrower or any of its Subsidiaries and, to the
knowledge of the Borrower, no union organization activity that is taking place,
except (with respect to any matter specified in clause (a), (b) or (c) above,
either individually or in the aggregate) such as would not reasonably be
expected to have a Material Adverse Effect.

Section 4.20. Employee Benefit Plans. The Borrower, each of its Subsidiaries and
each of their respective ERISA Affiliates are in compliance in all material
respects with all applicable provisions and requirements of ERISA and the
Internal Revenue Code and the regulations and published interpretations
thereunder with respect to each Employee Benefit Plan, and have performed in all
material respects all their obligations under each Employee Benefit Plan. Each
Employee Benefit Plan which is intended to qualify under Section 401(a) of the
Internal Revenue Code has received or requested a favorable determination letter
from the Internal Revenue Service indicating that such Employee Benefit Plan is
so qualified and nothing has occurred subsequent to the issuance of such
determination letter which would cause such Employee Benefit Plan to lose its
qualified status. No material liability to the PBGC (other than required premium
payments), the Internal Revenue Service, any Employee Benefit Plan or any trust
established under Title IV of ERISA has been or is expected to be incurred by
the Borrower, any of its Subsidiaries or any of their ERISA Affiliates. No ERISA
Event has occurred or is reasonably expected to occur. Except to the extent
required under Section 4980B of the Internal Revenue Code or similar state laws,
no Employee Benefit Plan provides health or welfare benefits (through the
purchase of insurance or otherwise) for any retired or former employee of the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates.
The present value of the aggregate benefit liabilities under each Pension Plan
sponsored, maintained or contributed to by the Borrower, any of its Subsidiaries
or any of their ERISA Affiliates (determined as of the end of the most recent
plan year on the basis of the actuarial assumptions specified for funding
purposes in the most recent actuarial valuation for such Pension Plan) did not
materially exceed the aggregate current value of the assets of such Pension
Plan. As of the most recent valuation date for each Multiemployer Plan for which
the actuarial report is available, the potential liability of the Borrower, its
Subsidiaries and their respective ERISA Affiliates for a complete withdrawal
from such Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA is not materially more than zero. The Borrower, each of its
Subsidiaries and each of their ERISA Affiliates have complied with the
requirements of Section 515 of ERISA with respect to each Multiemployer Plan and
are not in material “default” (as defined

 

137



--------------------------------------------------------------------------------

in Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer
Plan. Neither the Borrower nor any Subsidiary has received any notice or is
otherwise aware that its Foreign Pension Plans are not in compliance with their
terms or with the requirements of any applicable laws, statutes, rules,
regulations and orders, and the aggregate unfunded liabilities with respect to
such Foreign Pension Plans would not reasonably be expected to result in a
Material Adverse Effect.

Section 4.21. Certain Fees. No broker’s or finder’s fee or commission will be
payable with respect to the transactions contemplated by the Related Agreements,
except as payable to the Agents and the Lenders and those fees and commissions
payable to the financial advisors of the Borrower and/or the Acquired Business
(and their respective Subsidiaries) in connection with the Acquisition and the
financing obtained in connection therewith.

Section 4.22. Solvency. The Credit Parties are, in the aggregate, and, upon the
incurrence of any Obligation by any Credit Party on any date on which this
representation and warranty is made, will be, in the aggregate, Solvent.

Section 4.23. Related Agreements. The Borrower shall have delivered to the
Administrative Agent complete and correct copies of (i) each Related Agreement
and of all exhibits and schedules thereto as of the Closing Date and (ii) copies
of any material amendment, restatement, supplement or other modification to or
waiver of each Related Agreement entered into after the Closing Date.

Section 4.24. Compliance with Statutes, Etc. Except as set forth on Schedule
4.24, each of the Borrower and its Subsidiaries is in compliance with all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all Governmental Authorities, in respect of the conduct of its
business and the ownership of its property (including compliance with all
applicable Environmental Laws and the requirements of any permits issued under
such Environmental Laws with respect to any Real Estate Asset or the operations
of the Borrower or any of its Subsidiaries), except such non-compliance that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

Section 4.25. Disclosure. No representation or warranty of any Credit Party
contained in any Credit Document or in any other documents, certificates or
written statements furnished to any Agent or Lender by or on behalf of the
Borrower or any of its Subsidiaries for use in connection with the transactions
contemplated hereby contains any untrue statement of a material fact or omits to
state a material fact (known to the Borrower, in the case of any document not
furnished by either of them) necessary in order to make the statements contained
herein or therein not misleading in light of the circumstances in which the same

 

138



--------------------------------------------------------------------------------

were made. Any projections and pro forma financial information contained in such
materials are based upon good faith estimates and assumptions believed by the
Borrower to be reasonable at the time made, it being recognized by Lenders that
such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ materially from the projected results. There are no facts known (or which
should upon the reasonable exercise of diligence be known) to the Borrower
(other than matters of a general economic nature) that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect
and that have not been disclosed herein or in such other documents, certificates
and statements furnished to Lenders for use in connection with the transactions
contemplated hereby.

Section 4.26. Senior Indebtedness. The Obligations constitute “Senior
Indebtedness,” “Designated Senior Indebtedness” or any similar designation under
and as defined in any agreement governing any Subordinated Indebtedness and the
subordination provisions set forth in each such agreement are legally valid and
enforceable against the Credit Parties party thereto except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

Section 4.27. PATRIOT Act; Sanctioned Persons. (a) To the extent applicable,
each Credit Party is in compliance, in all material respects, with (i) the
United States Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto and (ii) the PATRIOT Act. No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

(b) Neither the Borrower, nor any of its Subsidiaries nor, to the knowledge of
the Borrower, any director, officer, employee, agent or affiliate of the
Borrower is an individual or entity (for purposes of this Section 4.27(b), a
“Person”) that is, or is owned or controlled by Persons that are: (i) the
subject of any sanctions (A) administered or enforced by the U.S. Department of
the Treasury’s Office of Foreign Assets Control, the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority or (B) pursuant to the U.S. Iran Sanctions Act, as amended, or
Executive Order 13590 (collectively, “Sanctions”) or (ii) located, organized or
resident in a country or territory that is, or whose government is, the subject
of Sanctions (including, without limitation, Burma/Myanmar, Cuba, Iran, North
Korea, Sudan

 

139



--------------------------------------------------------------------------------

and Syria). The Borrower will not, directly or indirectly, use the proceeds of
the Loans, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person, (i) to fund any activities or
business of or with any Person, or in any country or territory, that, at the
time of such funding, is, or whose government is, the subject of Sanctions, or
(ii) in any other manner that would result in a violation of Sanctions by any
Person (including any Person participating in the Loan, whether as lender,
underwriter, advisor, investor or otherwise).

Section 4.28. Use of Proceeds. The Borrower will use the proceeds of the Loans
and will request the issuance of Letters of Credit only for the purposes
specified in Section 2.06.

Section 4.29. Security Documents. (a) The Pledge and Security Agreement, upon
execution and delivery thereof by the parties thereto, will create in favor of
the Collateral Agent, for the ratable benefit of the Secured Parties, a legal,
valid and enforceable security interest in the Personal Property Collateral and
the proceeds described herein and (i) when the Pledged Collateral is delivered
to the Collateral Agent in accordance with the terms of the Pledge and Security
Agreement, the Lien created under Pledge and Security Agreement shall constitute
a fully perfected first priority Lien on, and security interest in, all right,
title and interest of the Credit Parties in such Pledged Collateral, in each
case prior and superior in right to any other Person and (ii) when financing
statements in appropriate form are filed in the offices specified in the
Collateral Questionnaire delivered on the Closing Date, the Lien created under
the Pledge and Security Agreement will constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Credit Parties in the
Personal Property Collateral described in such statements (other than
Intellectual Property (as defined in the Pledge and Security Agreement) and any
Personal Property Collateral which may not be perfected by filing of a financing
statement) in each case prior and superior in right to any other Person, other
than with respect to Liens expressly permitted by Section 6.02.

(b) Upon the recordation of the Pledge and Security Agreement (or a short-form
security agreement in form and substance reasonably satisfactory to the Borrower
and the Collateral Agent) with the United States Patent and Trademark Office and
the United States Copyright Office, together with the financing statements in
appropriate form filed in the offices specified in the Collateral Questionnaire
delivered on the Closing Date, the Lien created under the Pledge and Security
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Credit Parties in the Intellectual Property
(as defined in the Pledge and Security Agreement) in which a security interest
may be perfected by filing in the United States and its territories and
possessions, in each case prior and superior in right to any other Person other
than Liens permitted by Section 6.02 (it being understood that subsequent

 

140



--------------------------------------------------------------------------------

recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a Lien on registered
trademarks and patents, trademark and patent applications and registered
copyrights acquired by the Credit Parties after the Closing Date).

(c) Each Mortgage is effective to create in favor of the Collateral Agent, a
legal, valid and enforceable First Priority Lien on all of the applicable Credit
Party’s right, title and interest in and to the Closing Date Mortgaged Property
thereunder and the proceeds thereof, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles, and when
such Mortgage is filed in the offices specified in the Collateral Questionnaire
delivered on the Closing Date, such Mortgage shall constitute a fully perfected
First Priority Lien on, and security interest in, all right, title and interest
of such Credit Party in such Closing Date Mortgaged Property and the proceeds
thereof, in each case prior and superior in right to any other Person, other
than with respect to Liens expressly permitted by Section 6.02.

ARTICLE 5

AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations and cancellation or
expiration of all Letters of Credit, each Credit Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Article 5.

Section 5.01. Financial Statements and Other Reports. The Borrower will deliver
to the Administrative Agent and Lenders:

(a) Quarterly Financial Statements. Promptly when available, and in any event
within 45 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year, commencing with the Fiscal Quarter in which the Closing Date
occurs, the consolidated balance sheets of the Borrower and its Subsidiaries as
at the end of such Fiscal Quarter and the related consolidated statements of
income, stockholders’ equity and cash flows of the Borrower and its Subsidiaries
for such Fiscal Quarter and for the period from the beginning of the then
current Fiscal Year to the end of such Fiscal Quarter, setting forth in each
case in comparative form the corresponding figures for the corresponding periods
of the previous Fiscal Year, all in reasonable detail, together with a Financial
Officer Certification with respect thereto (it being agreed that the furnishing
of the Borrower’s quarterly report on Form 10-Q for such Fiscal Quarter, as
filed with the U.S. Securities and Exchange Commission, will satisfy the
Borrower’s obligations under this Section 5.01(a) with respect to such Fiscal
Quarter).

 

141



--------------------------------------------------------------------------------

(b) Annual Financial Statements. As soon as available, and in any event within
90 days after the end of each Fiscal Year, commencing with the Fiscal Year in
which the Closing Date occurs, (i) the consolidated balance sheets of the
Borrower and its Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of income, stockholders’ equity and cash flows of the
Borrower and its Subsidiaries for such Fiscal Year, setting forth in each case
in comparative form the corresponding figures for the previous Fiscal Year, in
reasonable detail, together with a Financial Officer Certification with respect
thereto; and (ii) with respect to such consolidated financial statements a
report thereon of Ernst & Young LLP or other independent certified public
accountants of recognized national standing selected by the Borrower, and
reasonably satisfactory to the Administrative Agent (which report and/or the
accompanying financial statements shall be unqualified as to going concern and
scope of audit), and shall be prepared in accordance with audit standards of the
Public Accounting Oversight Board and applicable Laws (it being agreed that the
furnishing of the Borrower’s annual report on Form 10-K for such year, as filed
with the U.S. Securities and Exchange Commission, will satisfy the Borrower’s
obligation under this Section 5.01(b) with respect to such year).

(c) Compliance Certificate. Together with each delivery of financial statements
of the Borrower and its Subsidiaries pursuant to Sections 5.01(a) and 5.01(b), a
duly executed and completed Compliance Certificate.

(d) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies from those used in
the preparation of the Historical Financial Statements, the consolidated
financial statements of the Borrower and its Subsidiaries required to be
delivered pursuant to Section 5.01(a) and 5.01(b) will differ in any material
respect from the consolidated financial statements that would have been
delivered pursuant to such subdivisions had no such change in accounting
principles and policies been made, then, together with the first delivery of
such financial statements after such change, one or more statements of
reconciliation for all such prior financial statements in form and substance
satisfactory to the Administrative Agent.

(e) Notice of Default. Promptly upon any Authorized Officer of the Borrower
obtaining knowledge (i) of any condition or event that constitutes a Default or
an Event of Default or that notice has been given to the Borrower with respect
thereto; (ii) that any Person has given any notice to the Borrower or any of its
Subsidiaries or taken any other action with respect to any event or condition
set forth in Section 8.01(b); or (iii) of the occurrence of any event or change
that has caused or evidences, either in any case or in the aggregate, a Material
Adverse Effect, a certificate of an Authorized Officer specifying the nature and
period of existence of such condition, event or change, or specifying the notice
given and action taken by any such Person and the nature of such claimed Event
of Default, Default, default, event or condition, and what action the Borrower
has taken, is taking and proposes to take with respect thereto.

 

142



--------------------------------------------------------------------------------

(f) Notice of Litigation. Promptly upon any Authorized Officer of the Borrower
obtaining knowledge of (i) any Adverse Proceeding not previously disclosed in
writing by the Borrower to Lenders or (ii) any development in any Adverse
Proceeding that, in the case of either clause (i) or (ii), would be reasonably
expected to have a Material Adverse Effect, or seeks to enjoin or otherwise
prevent the consummation of, or to recover any damages or obtain relief as a
result of, the transactions contemplated hereby, written notice thereof together
with such other information as may be reasonably available to the Borrower to
enable Lenders and their counsel to evaluate such matters; provided that the
Borrower shall not be required to compromise in any way its attorney-client
privilege.

(g) ERISA. Provided that the Borrower shall not be required to compromise in any
way its attorney-client privilege, (i) promptly upon becoming aware of the
occurrence of or forthcoming occurrence of any ERISA Event, a written notice
specifying the nature thereof, what action the Borrower, any of its Subsidiaries
or any of their respective ERISA Affiliates has taken, is taking or proposes to
take with respect thereto and, when known, any action taken or threatened by the
Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto; and (ii) with reasonable promptness upon request, copies of (1) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates with the Internal Revenue Service with respect to each Pension Plan;
(2) all notices received by the Borrower, any of its Subsidiaries or any of
their respective ERISA Affiliates from a Multiemployer Plan sponsor concerning
an ERISA Event; and (3) copies of such other documents or governmental reports
or filings relating to any Employee Benefit Plan as the Administrative Agent
shall reasonably request.

(h) Business Plan. Promptly and in any event no later than ninety (90) days
after the beginning of each Fiscal Year, a consolidated business plan and
projected operating budget for such Fiscal Year, including (i) a forecasted
consolidated balance sheet and forecasted consolidated statements of income and
cash flows of the Borrower and its Subsidiaries for such Fiscal Year and an
explanation of the assumptions on which such forecasts are based and
(ii) forecasted consolidated statements of income and cash flows of the Borrower
and its Subsidiaries for each Fiscal Quarter of such Fiscal Year.

(i) Insurance Report. As soon as practicable and in any event by the last day of
each Fiscal Year, a certificate from the Borrower’s insurance broker(s)
outlining all material insurance coverage maintained as of the date of such
certificate by the Borrower and its Subsidiaries.

 

143



--------------------------------------------------------------------------------

(j) Information Regarding Collateral. The Borrower agrees promptly (and in any
event no later than the earlier of (x) 30 days after such change and (y) 10 days
prior to the date on which the perfection of the Liens under the Collateral
Documents would (absent additional filings or other actions) lapse, in whole or
in part, by reason of such change) to (i) furnish to the Collateral Agent
written notice of any change (A) in any Credit Party’s corporate name, (B) in
any Credit Party’s identity or corporate structure, (C) in any Credit Party’s
jurisdiction of organization or (D) in any Credit Party’s Federal Taxpayer
Identification Number or state organizational identification number and
(ii) make all filings under the UCC or otherwise that are required in order for
the Collateral Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all material respects in all the
Collateral as contemplated in the Collateral Documents. The Borrower also agrees
promptly to notify the Collateral Agent if any material portion of the
Collateral is damaged or destroyed.

(k) Annual Collateral Verification. Each year, at the time of delivery of annual
financial statements with respect to the preceding Fiscal Year pursuant to
Section 5.01(b), the Borrower shall deliver to the Collateral Agent a
certificate of its Authorized Officer certifying that all UCC financing
statements (including fixtures filings, as applicable) and all supplemental
Intellectual Property security agreements (including the Intellectual Property
Security Agreements) or other appropriate filings, recordings or registrations,
have been filed of record in each governmental, municipal or other appropriate
office in each applicable jurisdiction to the extent necessary to effect,
protect and perfect the security interests in the Collateral owned by the Credit
Parties as of such date, in accordance with the Collateral Documents, subject to
the compliance periods set forth therein, for a period of not less than 18
months after the Closing Date or the date of such certificate (except as noted
therein with respect to any continuation statements to be filed within such
period).

(l) Other Information. (i) Promptly upon their becoming available, copies of
(A) all financial statements, reports, notices and proxy statements sent or made
available generally by the Borrower to its security holders acting in such
capacity or by any Subsidiary of the Borrower to its security holders other than
the Borrower or another Subsidiary of the Borrower, (B) all regular and periodic
reports and all registration statements and prospectuses, if any, filed by the
Borrower or any of its Subsidiaries with any securities exchange or with the
U.S. Securities and Exchange Commission or any other Governmental Authority,
provided that the Borrower shall not be required to compromise in any way its
attorney-client privilege and (C) all press releases and other statements made
available generally by the Borrower or any of its Subsidiaries to the public
concerning material developments in the business of the Borrower or any of its
Subsidiaries and (ii) such other information and data with respect to the
Borrower or any of its Subsidiaries as from time to time may be reasonably
requested by the Administrative Agent or any Lender, provided that the Borrower
shall not be required to compromise in any way its attorney-client privilege.

 

144



--------------------------------------------------------------------------------

(m) Certification of Public Information. The Borrower and each Lender
acknowledge that certain of the Lenders may be Public Lenders and, if documents
or notices required to be delivered pursuant to this Section 5.01 or otherwise
are being distributed through IntraLinks/IntraAgency, SyndTrak or another
relevant website or other information platform (the “Platform”), any document or
notice that the Borrower has indicated contains Non-Public Information shall not
be posted on that portion of the Platform designated for such Public Lenders.
The Borrower agrees to clearly designate all information provided to the
Administrative Agent by or on behalf of the Borrower which is suitable to make
available to Public Lenders. If the Borrower has not indicated whether a
document or notice delivered pursuant to this Section 5.01 contains Non-Public
Information, the Administrative Agent reserves the right to post such document
or notice solely on that portion of the Platform designated for Lenders who wish
to receive material Non-Public Information with respect to the Borrower, its
Subsidiaries and their securities.

(n) Immaterial Domestic Subsidiaries. Together with each delivery of financial
statements of the Borrower and its Subsidiaries pursuant to Section 5.01(a) or
5.01(b), a certificate of an Authorized Officer of the Borrower designating any
Domestic Subsidiary that qualifies as an Immaterial Domestic Subsidiary, and
certifying that such Immaterial Domestic Subsidiary, together with all other
Immaterial Domestic Subsidiaries, (x) has assets comprising less than 2% of
Total Assets on the last day of the Fiscal Quarter or Fiscal Year to which such
financial statements relate and (y) contributes less than 2% of Consolidated
Adjusted EBITDA for the period of four consecutive Fiscal Quarters ending on the
last day of the Fiscal Quarter or Fiscal Year to which such financial statements
relate, which certificate shall be deemed to supplement Schedule 1.1C for all
purposes hereof; provided that any Subsidiary that shall have become a Guarantor
hereunder and a Grantor under the Pledge and Security Agreement and otherwise
complied with the provisions of Section 5.10 shall be deemed not to be an
Immaterial Domestic Subsidiary and excluded from the calculations set forth
above.

(o) Electronic Delivery. Documents required to be delivered pursuant to
Section 5.01(a), 5.01(b), 5.01(d) or 5.01(l) (to the extent any such documents
are included in materials otherwise filed with the U.S. Securities and Exchange
Commission) may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the internet
and, other than information required to be delivered pursuant to Section
5.01(l), informs the Administrative Agent in writing on the same date of such
posting; or (ii) on which such documents are posted on the Borrower’s behalf on
an internet

 

145



--------------------------------------------------------------------------------

or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial or governmental, third-party website or
whether sponsored by the Administrative Agent) and, other than information
required to be delivered pursuant to Section 5.01(l) informs the Administrative
Agent in writing on the same date of such posting. Notwithstanding anything
contained herein, in every instance the Borrower shall be required to provide
electronic or paper copies of the Compliance Certificates required by
Section 5.01(c) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it from the Administrative Agent or maintaining its
copies of such documents.

Section 5.02. Existence. Except (x) as otherwise permitted under Section 6.08
(other than Section 6.08(s)) and (y) that no Credit Party (other than the
Borrower with respect to existence) or any of its Subsidiaries shall be required
to preserve any such existence, right or franchise, licenses and permits if such
Person’s board of directors (or similar governing body) shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Person, and that the loss thereof is not disadvantageous in any material
respect to such Person or to Lenders, each Credit Party will, and will cause
each of its Subsidiaries to, at all times preserve and keep in full force and
effect its existence and all rights and franchises, licenses and permits
material to its business.

Section 5.03. Payment of Taxes and Claims. Each Credit Party will, and will
cause each of its Subsidiaries to, pay all material taxes imposed upon it or any
of its properties or assets or in respect of any of its income, businesses or
franchises before any material penalty or fine accrues thereon, and all material
claims (including claims for labor, services, materials and supplies) for sums
that have become due and payable and that by law have or may become a Lien upon
any of its properties or assets, prior to the time when any material penalty or
fine shall be incurred with respect thereto; provided, no such tax or claim need
be paid if it is being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted, so long as (a) adequate reserve or
other appropriate provision, as shall be required in conformity with GAAP, shall
have been made therefor and (b) in the case of a tax or claim which has or may
become a Lien against any of the Collateral, and which is not permitted pursuant
to Section 6.02, such contest proceedings conclusively operate to stay the sale
of any portion of the Collateral to satisfy such Tax or claim. No Credit Party
will, nor will it permit any of its Subsidiaries to, file or consent to the
filing of any consolidated income tax return with any Person (other than the
Borrower or any of its Subsidiaries).

 

146



--------------------------------------------------------------------------------

Section 5.04. Maintenance of Properties. Each Credit Party will, and will cause
each of its Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted, all material
properties reasonably necessary in the operation of or used or useful in the
business of the Borrower and its Subsidiaries and from time to time will make or
cause to be made all appropriate repairs, renewals and replacements thereof.
Nothing in this Section 5.04 shall prevent (a) Dispositions, consolidations or
mergers in accordance with Section 6.08 or (b) the abandonment of rights,
franchises, licenses trade names, copyrights, patents, trademarks or other
Intellectual Property in accordance with Section 6.08(g).

Section 5.05. Insurance. The Borrower will maintain or cause to be maintained,
with financially sound and reputable insurers, such public liability insurance,
third-party property damage insurance, business interruption insurance and
casualty insurance with respect to liabilities, losses or damage, in respect of
the assets, properties and businesses of the Borrower and its Subsidiaries as
may customarily be carried or maintained under similar circumstances by Persons
of established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons. Without limiting the generality of the foregoing, the Borrower will
maintain or cause to be maintained (a) to the extent required by law flood
insurance with respect to each Flood Hazard Property that is located in a
community that participates in the Flood Program, in each case in compliance
with any applicable regulations of the Board of Governors and (b) replacement
value casualty insurance on the Collateral under such policies of insurance,
with such insurance companies, in such amounts, with such deductibles, and
covering such risks as are at all times carried or maintained under similar
circumstances by Persons of established reputation engaged in similar
businesses. Each such policy of insurance shall name the Collateral Agent, on
behalf of the Secured Parties, as an additional insured thereunder as its
interests may appear or contain a loss payable clause or endorsement, reasonably
satisfactory in form and substance to the Collateral Agent, that names the
Collateral Agent, on behalf of the Secured Parties, as the loss payee
thereunder, as applicable, and provide for at least thirty (30) days’ (or such
shorter period as may be consented to by the Administrative Agent in its
reasonable discretion) prior written notice to the Collateral Agent of any
modification or cancellation of such policy; provided that, unless an Event of
Default shall have occurred and be continuing, the Collateral Agent shall turn
over to the Borrower any amounts received by it as loss payee under any casualty
insurance maintained by the Borrower or its Subsidiaries, the disposition of
such amounts to be subject to the provisions of Section 2.14(b), and, unless an
Event of Default shall have occurred and be continuing, the Collateral Agent
agrees that the Borrower and/or the applicable Subsidiary shall have the sole
right to adjust or settle any claims under such insurance.

 

147



--------------------------------------------------------------------------------

Section 5.06. Books and Records; Inspections. Each Credit Party will, and will
cause each of its Subsidiaries to, keep proper books of record and accounts in
which full, true and correct entries in conformity in all material respects with
GAAP shall be made of all dealings and transactions in relation to its business
and activities. Each Credit Party will, and will cause each of its Subsidiaries
to, permit any authorized representatives designated by any Lender at the
expense of such Lender (or, after the occurrence and during the continuation of
an Event of Default, the expense of the Borrower) to visit and inspect any of
the properties of any Credit Party and any of its respective Subsidiaries, to
inspect, copy and take extracts from its and their financial and accounting
records, and to discuss its and their affairs, finances and accounts with its
and their officers and independent public accountants, all upon reasonable
notice and at such reasonable times during normal business hours and as often as
may reasonably be requested.

Section 5.07. Lenders Meetings. The Borrower will, upon the request of the
Administrative Agent or the Requisite Lenders, participate in a meeting of the
Administrative Agent and Lenders once during each Fiscal Year to be held at the
Borrower’s corporate offices (or at such other location as may be agreed to by
the Borrower and the Administrative Agent) at such time as may be agreed to by
the Borrower and the Administrative Agent (the expense of conducting such
meeting to be borne by the Borrower; provided that (i) each Person shall pay her
or its travel expenses and the fees and expenses of her or its advisors and
(ii) the Borrower may satisfy its obligations under this Section 5.07 by
participating in a Lenders-only conference call in lieu of such meeting.

Section 5.08. Compliance with Laws. Each Credit Party will comply, and shall
cause each of its Subsidiaries and all other Persons, if any, on or occupying
any Facilities to comply, with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority (including all
Environmental Laws), except in such instances in which the failure to comply
therewith would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

Section 5.09. Environmental Matters. (a) Environmental Disclosure. Provided that
the Borrower shall not be required to compromise in any way its attorney-client
privilege (except that such attorney-client privilege shall not be asserted in
connection with any environmental audits, investigations, analyses and reports
of any kind or character prepared by a third party that is not legal counsel for
the Borrower or any of its Subsidiaries), the Borrower will deliver to the
Administrative Agent and the Lenders:

(i) as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of the Borrower or any of its
Subsidiaries or by independent consultants, Governmental Authorities or

 

148



--------------------------------------------------------------------------------

any other Persons, with respect to significant environmental matters relating to
the Borrower or any of its Subsidiaries or any Facility or with respect to any
Environmental Claims that would reasonably be expected to have a Material
Adverse Effect;

(ii) promptly upon an Authorized Officer, the Corporate Director
(Facilities/Environmental, Health and Safety/Real Estate) or Senior Manager
(Corporate Environmental, Health and Safety) obtaining knowledge thereof,
written notice describing in reasonable detail (A) any Release required to be
reported to any Governmental Authority under any applicable Environmental Laws
unless the Borrower reasonably determines that such Release would not reasonably
be expected to have a Material Adverse Effect, (B) any remedial action taken by
the Borrower or any other Person in response to (1) any Hazardous Materials
Activities the existence of which would reasonably be expected to result in one
or more Environmental Claims having, individually or in the aggregate, a
Material Adverse Effect or (2) any Environmental Claims that, individually or in
the aggregate, would reasonably be expected to result in a Material Adverse
Effect and (C) the Borrower’s discovery of any occurrence or condition on any
real property adjoining or in the vicinity of any Facility that could cause such
Facility or any part thereof to be subject to any restrictions on the ownership,
occupancy, transferability or use thereof under any Environmental Laws, except
to the extent that such restrictions, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect;

(iii) as soon as practicable following the sending or receipt thereof by the
Borrower or any of its Subsidiaries, a copy of any and all written
communications with respect to (A) any Environmental Claims that, individually
or in the aggregate, would reasonably be expected to result in a Material
Adverse Effect, (B) any Release required to be reported to any Governmental
Authority that would reasonably be expected to have a Material Adverse Effect
and (C) any request for information from any Governmental Authority that
suggests such Governmental Authority is investigating whether the Borrower or
any of its Subsidiaries may be potentially responsible for any Hazardous
Materials Activity that would reasonably be expected to have a Material Adverse
Effect;

(iv) prompt written notice describing in reasonable detail (A) any proposed
acquisition of stock, assets or property by the Borrower or any of its
Subsidiaries that would reasonably be expected to (1) expose the Borrower or any
of its Subsidiaries to, or result in, Environmental Claims that would reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
or (2) affect the ability of the

 

149



--------------------------------------------------------------------------------

Borrower or any of its Subsidiaries to maintain in full force and effect all
material Governmental Authorizations required under any Environmental Laws for
their respective operations and (B) any proposed action to be taken by the
Borrower or any of its Subsidiaries to modify current operations in a manner
that would reasonably be expected to subject the Borrower or any of its
Subsidiaries to any additional obligations or requirements under any
Environmental Laws that would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect; and

(v) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by the Administrative Agent in relation
to any matters disclosed pursuant to this Section 5.09(a).

(b) Hazardous Materials Activities, Etc. Each Credit Party shall promptly take,
and shall cause each of its Subsidiaries promptly to take, any and all actions
necessary to (i) cure any violation of applicable Environmental Laws by such
Credit Party or its Subsidiaries that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and (ii) make an
appropriate response to any Environmental Claim against such Credit Party or any
of its Subsidiaries and discharge any obligations it may have to any Person
thereunder where failure to do so would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

Section 5.10. Subsidiaries. (a) Unless such Person qualifies as an Excluded
Subsidiary, in the event that any Person becomes a Domestic Subsidiary of the
Borrower:

(i) the Borrower shall promptly (and in any event within ten (10) Business Days)
cause such Subsidiary to become a Guarantor hereunder and a Grantor under the
Pledge and Security Agreement by executing and delivering to the Administrative
Agent and the Collateral Agent a Counterpart Agreement; and

(ii) the Borrower and such Subsidiary shall take all such actions and execute
and deliver, or cause to be executed and delivered, all such documents,
instruments, agreements and certificates reasonably requested by Collateral
Agent, including those which are similar to those described in (x) Sections
3.01(b), 3.01(h) (to the extent such Person owns any Material Real Estate Asset
at such time) and 3.01(i) promptly following the occurrence thereof and
(y) Section 5.12(d) (to the extent such Person owns any Material Real Estate
Asset at such time) within 90 days following the occurrence thereof.

 

150



--------------------------------------------------------------------------------

(b) In the event that any Person becomes a First-Tier Foreign Subsidiary, and
the Equity Interests of such Foreign Subsidiary are owned by the Borrower or by
any Domestic Subsidiary thereof, the Borrower shall, or shall cause such
Domestic Subsidiary to, deliver all such documents, instruments, agreements and
certificates as are similar to those described in Section 3.01(b), and the
Borrower shall take, or shall cause such Domestic Subsidiary to take, all of the
actions referred to in Section 3.01(i) necessary to grant and to perfect a First
Priority Lien in favor of the Collateral Agent, for the benefit of the Secured
Parties, under the Pledge and Security Agreement in 65% of the Equity Interests
of such First-Tier Foreign Subsidiary (it being understood and agreed that
(x) no actions to grant or perfect any lien or security interest in a Foreign
Jurisdiction or under the laws of a Foreign Jurisdiction shall be required to be
undertaken with respect to such Equity Interests and (y) neither the Borrower
nor any of its Subsidiaries shall be required to enter into any security
agreements or pledge agreements governed by laws of any non-U.S. jurisdictions).

(c) With respect to any Person that becomes a Subsidiary of the Borrower, the
Borrower shall promptly send to the Administrative Agent written notice setting
forth with respect to such Person (x) the date on which such Person became a
Subsidiary of the Borrower and (y) all of the data required to be set forth in
Schedule 4.01 with respect to Subsidiaries of the Borrower, and such written
notice shall be deemed to supplement Schedule 4.01 for all purposes hereof.

Section 5.11. Additional Material Real Estate Assets. In the event that any
Credit Party acquires a Material Real Estate Asset or any Real Estate Asset
owned on the Closing Date or acquired thereafter becomes a Material Real Estate
Asset due to the construction of improvements thereon following the Closing Date
or the acquisition thereof, as applicable, and such interest has not otherwise
been made subject to the Lien of the Collateral Documents in favor of the
Collateral Agent, for the benefit of the Secured Parties, then such Credit Party
shall promptly take all such actions and execute and deliver, or cause to be
executed and delivered, all such Mortgages, documents (including environmental
reports), instruments, agreements, opinions and certificates, including those
which are similar to those described in Section 3.01(h) and Section 5.12(d) with
respect to each such Material Real Estate Asset that the Collateral Agent shall
reasonably request to create in favor of the Collateral Agent, for the benefit
of the Secured Parties, a valid and, subject to any filing and/or recording
referred to herein, perfected First Priority Lien in such Material Real Estate
Assets; provided that no such Lien shall be required to be granted as
contemplated by this Section 5.11 on any owned Real Estate Asset or fixtures the
acquisition of which is financed, or is to be financed in whole or in part
through the incurrence of Indebtedness permitted by Section 6.01(n) or
Section 6.09 until such Indebtedness is repaid in full (without giving effect to
any refinancing thereof) or, as the case may be, the Borrower determines not to
proceed with such financing or refinancing. In

 

151



--------------------------------------------------------------------------------

addition to the foregoing, the Borrower shall, at the request of the Collateral
Agent, deliver, from time to time, to the Collateral Agent such appraisals as
are required by law or regulation of Material Real Estate Assets with respect to
which the Collateral Agent has been granted a Lien to the extent that Borrower
or any other party has a copy of the appraisal and is permitted by the
applicable third party appraisers and/or lenders to deliver a copy to Collateral
Agent.

Section 5.12. Further Assurances. (a) At any time or from time to time upon the
request of the Administrative Agent, each Credit Party will, at its expense,
promptly execute, acknowledge and deliver such further documents and do such
other acts and things as the Administrative Agent or the Collateral Agent may
reasonably request in order to effect fully the purposes of the Credit
Documents. In furtherance and not in limitation of the foregoing, each Credit
Party shall take such actions as the Administrative Agent or the Collateral
Agent may reasonably request from time to time to ensure that the Obligations
are guaranteed by each Domestic Subsidiary that is not an Excluded Subsidiary
and are secured by substantially all of the assets of the Borrower and the
Guarantors and all of the outstanding Equity Interests of the Domestic
Subsidiaries and 65% of the Equity Interests of First-Tier Foreign Subsidiaries
subject, in each case, to the provisions set forth herein, in the Pledge and
Security Agreement and the other Credit Documents.

(b) If, at any time and from time to time after the Closing Date, any Domestic
Subsidiary that is not a Credit Party, together with all other Immaterial
Domestic Subsidiaries, (i) has assets comprising more than 2% of Total Assets on
the last day of the most recent Fiscal Quarter or Fiscal Year for which
financial statements are required to be delivered pursuant to this Agreement or
(ii) contributes more than 2% of the Consolidated Adjusted EBITDA for the period
of four Fiscal Quarters ending on the last day of the Fiscal Quarter or Fiscal
Year most recently ended for which financial statements are required to be
delivered pursuant to this Agreement, then the Borrower shall, not later than 30
days after the date by which financial statements for such Fiscal Quarter or
Fiscal Year are required to be delivered pursuant to this Agreement, cause one
or more Domestic Subsidiaries to become Credit Parties such that the conditions
contained in clauses (i) and (ii) of this Section 5.12(b) cease to be true.

(c) The Borrower shall, or cause the applicable Credit Party to, complete the
actions listed on Schedule 5.12(c) by the times stated therein (or such later
date as may be consented to by the Administrative Agent in its reasonable
discretion).

(d) The Borrower shall prepare and deliver Phase I Environmental Site
Assessments and reliance letters for each Closing Date Mortgaged Property, each
in form and substance reasonably acceptable to the Collateral Agent, prepared
(i) within 180 days prior to delivery thereof to the Collateral Agent and
(ii) in

 

152



--------------------------------------------------------------------------------

accordance with ASTM E1527-05 by a nationally recognized environmental
consultant reasonably acceptable to the Collateral Agent, and delivered to the
Collateral Agent within sixty (60) days after the Closing Date (or such longer
period as may be consented to by the Administrative Agent in its reasonable
discretion).

Section 5.13. Miscellaneous Covenants. Unless otherwise consented to by the
Administrative Agent:

(a) Maintenance of Ratings. At all times, the Borrower shall use commercially
reasonable efforts to maintain (i) a public corporate family rating issued by
Moody’s and a public corporate credit rating issued by S&P and (ii) a public
credit rating from each of Moody’s and S&P with respect to each of the
facilities provided hereunder and the Senior Notes.

(b) Cash Management Systems. The cash management systems of the Borrower and its
Subsidiaries are acceptable in form to the Administrative Agent. The Borrower
and its Subsidiaries shall not materially change these systems unless such
change is reasonably acceptable to the Administrative Agent.

ARTICLE 6

NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations and cancellation or
expiration of all Letters of Credit, such Credit Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Article 6.

Section 6.01. Indebtedness. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, directly or indirectly, create, incur, assume or guaranty,
or otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:

(a) the Obligations;

(b) Indebtedness of any Credit Party to the Borrower or any Subsidiary; provided
(i) all such Indebtedness shall be evidenced by an Intercompany Note, which, to
the extent evidencing Indebtedness owing to a Credit Party, shall be subject to
a First Priority Lien pursuant to the Pledge and Security Agreement and (ii) all
such Indebtedness that is owed to a Subsidiary that is not a Credit Party shall
be unsecured and subordinated in right of payment to the payment in full of the
Obligations pursuant to the terms of the applicable Intercompany Note;

 

153



--------------------------------------------------------------------------------

(c) obligations in respect of workers’ compensation claims, self-insurance
obligations, bankers’ acceptances, performance, bid, stay, customs, appeal,
replevin, statutory and surety bonds and performance and completion guaranties
provided by the Borrower or any Subsidiary in the ordinary course of business;

(d) Indebtedness (i) in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts or (ii) arising from the honoring
by a bank or other financial institution of a check, draft, credit card,
purchase card or similar instrument drawn against insufficient funds in the
ordinary course of business or other cash management services (including
automated clearinghouse (ACH) transfers) in the ordinary course of business;
provided that such Indebtedness in respect of credit or purchase cards is
extinguished within 60 days from its incurrence;

(e) Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price, earn-out or similar obligations (including
Indebtedness consisting of the deferred or contingent purchase price of property
or services acquired in a Permitted Acquisition), or from guaranties or letters
of credit, surety bonds or performance bonds securing the performance of the
Borrower or any such Subsidiary pursuant to such agreements, in connection with
Permitted Acquisitions or permitted dispositions of any business, assets or
Subsidiary of the Borrower or any of its Subsidiaries;

(f) (i) Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Subsidiary or Indebtedness attaching to assets
that are acquired by the Borrower or any of its Subsidiaries, in each case after
the Closing Date as the result of a Permitted Acquisition, in an aggregate
amount not to exceed $150,000,000 at any one time outstanding, provided that
(x) such Indebtedness existed at the time such Person became a Subsidiary or at
the time such assets were acquired and, in each case, was not created in
anticipation thereof and (y) such Indebtedness is not guarantied in any respect
by the Borrower or any Subsidiary (other than by any such person that so becomes
a Subsidiary), and (ii) any Permitted Refinancing of any Indebtedness specified
in subclause (i) above, provided that such Permitted Refinancing shall not be
secured by any assets other than the assets securing the Indebtedness being
renewed, extended or refinanced and the proceeds of such asset or supporting
obligations in connection therewith;

(g) guaranties by the Borrower and its Subsidiaries with respect to Indebtedness
otherwise permitted to be incurred pursuant to this Section 6.01 (except that a
Subsidiary that is not a Credit Party may not by virtue of this clause
(g) guaranty any Indebtedness that such Subsidiary could not otherwise incur
under this Section 6.01); provided that (A) if the Indebtedness that is being
guarantied is unsecured and/or subordinated to the Obligations, the guaranty
shall

 

154



--------------------------------------------------------------------------------

also be unsecured and/or subordinated to the Obligations, (B) no guaranty by any
Subsidiary of any Junior Financing shall be permitted unless such Subsidiary
shall have also guarantied the Obligations on substantially the same terms as
the Guaranty and (C) any guaranty by a Credit Party of Indebtedness of a
Subsidiary that is not a Credit Party would have been permitted as an Investment
pursuant to Section 6.06(l);

(h) Indebtedness described in Schedule 6.01 and any Permitted Refinancing
thereof;

(i) Indebtedness (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Hedge Agreements entered into in the ordinary
course of business and not for speculative purposes;

(j) (i) the Senior Notes in an aggregate principal amount not to exceed
$1,000,000,000 and any Permitted Refinancing thereof and (ii) the Convertible
Notes and any Permitted Refinancing thereof;

(k) unsecured Indebtedness (including Subordinated Indebtedness and Indebtedness
convertible into equity of the Borrower) that (i) is issued on terms (including,
in the case of Subordinated Indebtedness, subordination terms) customary at the
time for unsecured debt securities issued in a public offering or a Rule 144A
offering, (ii) matures after, and does not require any scheduled amortization or
other scheduled or mandatory payments of principal or first scheduled put right
prior to, the date which is at least 180 days after the latest maturity date of
the Term Loans (it being understood that such Indebtedness may have mandatory
prepayment, repurchase or redemption provisions satisfying the requirement of
clause (iii) hereof), (iii) has terms and conditions (other than interest rate,
redemption premiums and subordination terms), taken as a whole, that are not
materially less favorable to the Borrower than the terms and conditions
customary at the time for unsecured debt securities, as applicable, issued in a
public offering or a Rule 144A offering, (iv) shall not be at any time
guaranteed by any Subsidiaries other than Subsidiaries that are Guarantors and
the terms of such guarantee shall be no more favorable to the secured parties in
respect of such Indebtedness than the terms of the Guaranty and (v) is incurred
by the Borrower; provided that both immediately prior and after giving effect to
the incurrence thereof, (x) no Default or Event of Default shall exist or result
therefrom and (y) the Borrower will be in pro forma compliance with the
covenants set forth in Section 6.07 (assuming, in the case of the Total Net
Leverage Ratio, that the maximum Total Net Leverage Ratio was the level
otherwise required by Section 6.07(b) minus 0.50); provided further that a
certificate of an Authorized Officer delivered to the Administrative Agent at
least 10 days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has

 

155



--------------------------------------------------------------------------------

determined in good faith that such terms and conditions satisfy the requirements
of this clause (k) shall be conclusive evidence that such terms and conditions
satisfy the foregoing requirement unless the Administrative Agent notifies the
Borrower in writing within five (5) days of receipt of such certificate that it
disagrees with such determination;

(l) Indebtedness of any Subsidiary that is not a Credit Party to the Borrower or
any Subsidiary; provided that such Indebtedness shall be evidenced by an
Intercompany Note, which, to the extent owed to a Credit Party, shall be subject
to a First Priority Lien pursuant to the Pledge and Security Agreement;

(m) (i) deposits or guaranties incurred in the ordinary course of business and
required by any Governmental Authority in a foreign jurisdiction to conduct
business in such jurisdiction and (ii) Indebtedness of (including, for the
avoidance of doubt, guaranties by) any Subsidiary that is not a Credit Party;
provided that the aggregate amount of all such Indebtedness permitted by this
clause (ii) shall not exceed $100,000,000 at any time;

(n) Indebtedness of the Borrower and any of its Subsidiaries incurred to finance
or refinance the acquisition, leasing, construction or improvement of fixed or
capital assets (whether pursuant to a loan, a Capital Lease or otherwise)
otherwise permitted pursuant to this Agreement, and any other Capital Leases and
purchase money Indebtedness and Indebtedness incurred pursuant to a Sale and
Leaseback Transaction permitted under Section 6.09, and in each case a Permitted
Refinancing thereof, in an aggregate principal amount not exceeding in the
aggregate as to the Borrower and its Subsidiaries $150,000,000 at any one time
outstanding;

(o) Refinancing Indebtedness, applied as required pursuant to the definition
thereof; provided that (i) if any Term Loans remain outstanding after giving
effect to the prepayment required under this clause (o), the aggregate principal
amount of such outstanding Term Loans shall not be less than $25,000,000 and
(ii) before and after giving effect to the incurrence of any Refinancing
Indebtedness, each of the conditions set forth in Section 3.02 shall be
satisfied;

(p) Permitted Incremental Equivalent Debt; provided that after giving effect to
the incurrence thereof (i) the sum of the aggregate principal amount of (x) all
New Term Loans and New Revolving Loan Commitments established (and, without
duplication, New Revolving Loans incurred) at or prior to such time pursuant to
Section 2.24 and (y) any other Permitted Incremental Equivalent Debt shall not
exceed the Incremental Cap, (ii) the Borrower and its Subsidiaries shall be in
pro forma compliance with each of the covenants set forth in Section 6.07 as of
the last day of the most recently ended Fiscal Quarter after giving effect to
the incurrence of such Indebtedness, (iii) before and after giving effect to the

 

156



--------------------------------------------------------------------------------

incurrence of any Permitted Incremental Equivalent Debt, each of the conditions
set forth in Section 3.02 shall be satisfied and (iv) the Borrower shall deliver
to the Administrative Agent at least ten (10) Business Days prior to the
incurrence of such Permitted Incremental Equivalent Debt (x) a certificate of an
Authorized Officer, together with all relevant financial information reasonably
requested by the Administrative Agent, demonstrating compliance with clauses
(i), (ii) and (iii) of this clause (provided that such certificate shall be
conclusive evidence that such terms and conditions satisfy such requirements
unless the Administrative Agent provides notice to the Borrower of its objection
during such ten Business Day period) and (y) any customary legal opinions, board
resolutions, officers’ certificates and/or reaffirmation agreements reasonably
requested by the Administrative Agent;

(q) Indebtedness incurred by a Receivables Entity that is a Subsidiary in a
Qualified Receivables Transaction in an aggregate amount not to exceed
$100,000,000 outstanding at any time;

(r) Indebtedness in the form of guaranties of loans and advances to officers,
directors, consultants and employees of the Borrower and/or its Subsidiaries, in
an aggregate amount not to exceed $10,000,000 outstanding at any time;

(s) Indebtedness consisting of guaranties of Indebtedness of joint ventures to
the extent such guaranty would have been permitted as an Investment pursuant to
Section 6.06(o);

(t) Indebtedness incurred in connection with the settlement of the Adverse
Proceedings set forth on Schedule 4.11;

(u) Indebtedness of the Borrower or any of its Subsidiaries consisting of
take-or-pay obligations contained in supply agreements, in each case, in the
ordinary course of business;

(v) Indebtedness consisting of obligations to make payments to current or former
officers, directors, former or current consultants and employees of the Credit
Parties or any of their Subsidiaries and their respective estates, spouses or
former spouses with respect to the cancellation, purchase or redemption of,
Equity Interests of the Borrower to the extent permitted under Section 6.04(d);

(w) letters of credit or bank guaranties (other than Letters of Credit issued
pursuant to this Agreement) not supporting Indebtedness and having an aggregate
face amount not to exceed $25,000,000 outstanding at any time; and

(x) other unsecured Indebtedness of the Borrower and its Subsidiaries in an
aggregate amount not to exceed $200,000,000 outstanding at any time.

 

157



--------------------------------------------------------------------------------

Section 6.02. Liens. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of the Borrower or any of its Subsidiaries, whether now owned or
hereafter acquired, created or licensed, or any income, profits or royalties
therefrom, or file or permit the filing of, or permit to remain in effect, any
financing statement or other similar notice of any Lien with respect to any such
property, asset, income, profits or royalties under the UCC of any State or
under any similar recording or notice statute or under any applicable
Intellectual Property laws, rules or procedures, except:

(a) Liens in favor of the Collateral Agent for the benefit of the Secured
Parties granted pursuant to any Credit Document;

(b) Liens for Taxes that are (i) not yet due and payable or (ii) being contested
in good faith by appropriate proceedings being diligently conducted and for
which adequate reserves have been made in accordance with GAAP;

(c) statutory Liens of landlords, banks (and rights of set off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen or customers in
connection with purchase orders and other agreements entered into in ordinary
course of business, and other Liens imposed by law (other than any such Lien
imposed pursuant to Section 430(k) of the Internal Revenue Code or ERISA or a
violation of Section 436 of the Internal Revenue Code), in each case incurred in
the ordinary course of business (i) for amounts not yet more than 30 days
overdue or (ii) for amounts that are more than 30 days overdue and that (in the
case of any such amounts overdue for a period in excess of 30 days) are being
contested in good faith by appropriate proceedings, so long as such reserves or
other appropriate provisions, if any, as shall be required by GAAP shall have
been made for any such contested amounts;

(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance laws or similar legislation and
other types of social security, or to secure the performance of tenders, public
or statutory obligations, surety and appeal bonds, bids, leases, government
contracts, trade contracts, performance and return of money bonds, import duties
or for the payment of rent and other similar obligations (exclusive of
obligations for the payment of borrowed money or other Indebtedness) or deposits
to secure public or statutory obligations of such Persons, so long as no
foreclosure, sale or similar proceedings have been commenced with respect to any
portion of the Collateral on account thereof;

(e) easements, rights of way, restrictions, encroachments, reservations of
rights of others for licenses, sewers, electric lines, telegraph and telephone
lines

 

158



--------------------------------------------------------------------------------

and other similar purposes, and other minor survey exceptions, defects,
encumbrances or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
the Borrower or any of its Subsidiaries;

(f) any interest or title of a lessor under any lease of real estate permitted
hereunder;

(g) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(h) (i) Liens evidenced by the filing of precautionary UCC financing statements
and (ii) Liens arising from UCC financing statements regarding operating leases
or consignments entered into by the Credit Parties in the ordinary course of
business;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

(k) (i) Liens consisting of Permitted Licenses and (ii) leases of Real Estate or
equipment entered into in the ordinary course of business or consistent with
past practice which do not (x) interfere in any material respect with the
business of the Borrower and its Subsidiaries or (y) secure any Indebtedness;

(l) Liens described in Schedule 6.02;

(m) (A) Liens securing Indebtedness permitted pursuant to Section 6.01(n);
provided that any such Lien shall encumber only the asset acquired with the
proceeds of such Indebtedness and the proceeds of such asset or supporting
obligations in connection therewith and (B) Liens securing Indebtedness
permitted by Section 6.01(f); provided that such Lien was not incurred in
contemplation of the Permitted Acquisition referred to in Section 6.01(f) and
only encumbers the assets acquired in such Permitted Acquisition;

(n) (A) Liens on cash or deposits securing Indebtedness permitted pursuant to
Section 6.01(c) or (d), (B) Liens on property in favor of any Credit Party
securing Indebtedness permitted by Section 6.01(l) and (C) Liens securing
Indebtedness permitted pursuant to Section 6.01(o) and (p);

(o) Liens securing judgments for the payment of money not constituting an Event
of Default;

 

159



--------------------------------------------------------------------------------

(p) Liens on property of a Subsidiary that is not a Credit Party that secure
Indebtedness of such Subsidiary permitted under Section 6.01(m)(ii);

(q) Liens on accounts receivable and related assets of the types specified in
the definition of “Qualified Receivables Transaction” incurred in connection
with a Qualified Receivables Transaction;

(r) (i) any other Liens (not securing Indebtedness) arising under, pursuant to
or in connection with Co-Development Agreements and (ii) Liens on Discontinued
Real Property (or any lease relating thereto);

(s) Liens on specific items of inventory or other goods and proceeds of any
Person arising in the ordinary course of business securing such Person’s
obligations in respect of bankers’ acceptances issued or created for the account
of such Person to facilitate the purchase, shipment or storage of such inventory
or other goods;

(t) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods, or otherwise arising on goods in
favor of suppliers of such goods, in each case in the ordinary course of
business;

(u) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection and (ii) attaching to commodity trading
accounts or other commodities brokerage accounts incurred in the ordinary course
of business, including Liens encumbering reasonable customary initial deposits
and margin deposits;

(v) Liens on insurance policies and the proceeds thereof securing financing of
the premiums with respect thereto;

(w) Liens consisting of an agreement to dispose of any property permitted to be
sold pursuant to Section 6.08;

(x) any customary encumbrance or restriction on the Equity Interests in a joint
venture, including customary rights of first refusal, “tag-along” and “drag
along” rights, transfer restrictions and put and call arrangements with respect
to the Equity Interests of any joint venture pursuant to any joint venture or
similar agreement;

(y) Liens arising on property in connection with a Sale and Leaseback
transaction with respect to such property as permitted under Section 6.09;
provided that such Lien applies solely to the property subject to such Sale and
Leaseback Transaction;

(z) Liens that are contractual rights of set-off (i) relating to the
establishment of depositary relations with banks or other financial institutions
and

 

160



--------------------------------------------------------------------------------

not given in connection with the issuance of Indebtedness, (ii) related to
pooled deposit or sweep accounts of the Borrower or any of its Subsidiaries to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business or (iii) relating to purchase orders and other agreement
entered into with customers of the Borrower or any of the Subsidiaries in the
ordinary course of business;

(aa) the modification, replacement, renewal or extension of any Lien permitted
by Sections 6.02(l) and (m); provided that (i) such Lien does not extend to any
additional property other than (A) after acquired property that is affixed or
incorporated into the property covered by such Lien and (B) the proceeds and
products thereof and (ii) the renewal, extension or refinancing of the
obligations secured by such Lien is permitted by Section 6.01;

(bb) three-way technology escrow agreements entered into using reputable escrow
agents in connection with the license, development and distribution agreements
of the Borrower and its Subsidiaries, pursuant to which Intellectual Property of
the Borrower and its Subsidiaries, as applicable, is placed in escrow for the
benefit of the agreement party that do not materially interfere with the conduct
of the Borrower’s or any of its Subsidiaries’ business as conducted on the
Closing Date (or as permitted by Section 6.11) or materially detract from the
value thereof; provided that (1) the escrowed Intellectual Property is only
released to the agreement party upon the bankruptcy, cessation of business,
repudiation of material obligations or similar industry standard trigger events
of the Borrower and its Subsidiaries and (2) upon such release, the agreement
party’s use is limited to its internal use only, consistent with the manner in
which the Intellectual Property was used by the Borrower and/or its Subsidiaries
on behalf on the agreement party prior to the technology’s release from escrow;
and

(cc) other Liens securing Indebtedness in an aggregate amount not to exceed
$100,000,000.

Section 6.03. No Further Negative Pledges. No Credit Party nor any of its
Subsidiaries shall enter into any agreement prohibiting the creation or
assumption of any Lien upon any of its properties or assets, whether now owned
or hereafter acquired, to secure the Obligations except (a) with respect to
specific property subject to a Lien permitted hereunder to secure payment of
Indebtedness permitted hereunder or to be sold pursuant to an executed agreement
with respect to a Asset Sale permitted hereunder; provided that such
restrictions are limited to the property so encumbered or subject to such Asset
Sale, (b) customary restrictions contained in any Permitted License, lease or
similar agreement permitted hereunder (provided that such restrictions are
limited to the property or assets subject to such Permitted License, lease or
similar agreement), (c) customary provision in joint venture agreements
applicable to joint ventures

 

161



--------------------------------------------------------------------------------

permitted hereunder; provided that such restrictions are applicable solely to
such joint venture entered into in the ordinary course of business,
(d) customary provisions set forth in Co-Development Agreements; provided that
such restrictions are applicable solely to the property subject to such
Co-Development Agreement, (e) with respect to Discontinued Real Property,
(f) restrictions identified on Schedule 6.03, (g) restrictions set forth in
Indebtedness permitted under Section 6.01(f) that impose restrictions on the
property so acquired in connection with the Permitted Acquisition referred to in
Section 6.01(f), (h) restrictions under any Refinancing Indebtedness or
Permitted Incremental Equivalent Debt and (i) restrictions contained in the
indentures relating to the Convertible Notes and the Senior Notes.

Section 6.04. Restricted Junior Payments. No Credit Party shall, nor shall it
permit any of its Subsidiaries or Affiliates through any manner or means or
through any other Person to, directly or indirectly, declare, order, pay, make
or set apart, or agree to declare, order, pay, make or set apart, any sum for
any Restricted Junior Payment, except (a) each Subsidiary may make Restricted
Junior Payments consisting of a dividend or distribution with respect to its
Equity Interests to the Borrower and its other Subsidiaries (and, in the case of
non-wholly owned Subsidiaries to the Borrower and any of its other Subsidiaries
and to each other owner of Equity Interest of such Subsidiary based on their
relative ownership interest of the relevant class), (b) the Borrower and each
Subsidiary may make Restricted Junior Payments of the type referred to in clause
(iv) of the definition thereof to the Borrower or one or more other
Subsidiaries, subject only to the subordination provisions, if any, applicable
thereto, (c) the Borrower may pay Convertible Note Repayment Obligations then
due and payable so long as (i) no Default or Event of Default shall have
occurred and be continuing or shall be caused thereby and (ii) the Borrower
shall have delivered to the Administrative Agent a compliance certificate signed
by an Authorized Officer demonstrating pro forma compliance with the financial
covenants in Section 6.07 after giving effect to the subject Restricted Junior
Payment, (d) so long as no Default or Event of Default shall have occurred and
be continuing or shall be caused thereby, the Borrower may repurchase, redeem or
otherwise acquire or retire for value any Equity Interests of the Borrower or
any of its Subsidiaries held by any current or former officer, director,
consultant or employee of the Borrower or any of its Subsidiaries, or his or her
estate, spouse, former spouse or family member (or pay principal or interest on
any Indebtedness issued in connection with such repurchase, redemption or other
acquisition) pursuant to any equity subscription agreement, stock option
agreement, shareholders’ agreement, similar agreement or any other agreement
pursuant to which such Equity Interests were acquired or benefit plan of any
kind and pay the amount of withholding taxes owed by the recipient of such
payment on account thereof, (e) the Borrower may make cash payments in the form
of cash settlements with respect to the Spread Overlay Agreements in accordance
with the terms thereof, and only to the extent required

 

162



--------------------------------------------------------------------------------

thereby, so long as the Borrower receives contemporaneously with or within
ninety (90) days preceding such distribution aggregate cash payments in
connection with such Spread Overlay Agreements of not less than the amount of
such distribution, (f) as set forth on Schedule 6.04 hereof, (g) the Borrower
may refinance any Junior Financing with the proceeds of the Permitted
Refinancing thereof, (h) the Borrower may make payments or distributions to
dissenting stockholders pursuant to applicable law, pursuant to or in connection
with a consolidation, merger or disposition of assets that complies, if
applicable, with the provisions of this Agreement, (i) so long as no Default or
Event of Default shall have occurred and be continuing, to the extent that such
payment is not required to be used to make a mandatory prepayment pursuant to
Section 2.14(c), the Borrower or any Subsidiary may purchase, redeem or acquire
its outstanding Equity Interests or any Indebtedness with the Net Equity
Proceeds received from a substantially concurrent issuance of new Equity
Interests, (j) any Credit Party may make any Restricted Junior Payment on
account of the repurchase of Equity Interests deemed to occur upon exercise of
stock options, warrants or similar rights or grant, vesting or lapse of
restrictions on the grant of any other performance shares, restricted stock,
restricted stock units or other equity awards to the extent that shares of such
Equity Interests represent all or a portion of (i) the exercise or purchase
price of such options, warrants or similar rights or other equity awards and
(ii) the amount of withholding taxes owed by the recipient of such award in
respect of such grant, exercise, vesting or lapse of restrictions covered by
clause (i) and (k) so long as no Default or Event of Default shall have occurred
and be continuing or shall be caused thereby, the Borrower may make other
Restricted Junior Payments in an aggregate amount during the term of this
Agreement not to exceed the sum of (i) $25,000,000 plus (ii) if, both
immediately before and after giving effect such payment, the Total Net Leverage
Ratio is less than 3.50:1.00, the Available ECF Amount.

Section 6.05. Restrictions on Subsidiary Distributions. No Credit Party shall,
nor shall it permit any of its Subsidiaries to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Subsidiary of the Borrower to (a) pay dividends
or make any other distributions on any of such Subsidiary’s Equity Interests
owned by the Borrower or any other Subsidiary of the Borrower, (b) repay or
prepay any Indebtedness owed by such Subsidiary to the Borrower or any other
Subsidiary of the Borrower, (c) make loans or advances to the Borrower or any
other Subsidiary of the Borrower or (d) transfer, lease or license any of its
property or assets to the Borrower or any other Subsidiary of the Borrower other
than (i) with respect to specific property subject to a Lien permitted hereunder
to secure payment of Indebtedness permitted hereunder or to be sold pursuant to
an executed agreement with respect to a Asset Sale permitted hereunder; provided
that such restrictions are limited to the property so encumbered or subject to
such Asset Sale, (ii) customary restrictions contained in any Permitted License,
leases or similar

 

163



--------------------------------------------------------------------------------

agreements permitted hereunder; provided that such restrictions are limited to
the property or assets subject to such Permitted License, lease or similar
agreement, (iii) customary provision in joint venture agreements applicable to
joint ventures permitted hereunder; provided that such restrictions are
applicable solely to such joint venture entered into in the ordinary course of
business, (iv) customary provision set forth in Co-Development Agreements;
provided that such restrictions are applicable solely to the property subject to
such Co-Development Agreements, (v) with respect to Discontinued Real Property,
(vi) restrictions identified on Schedule 6.05, (vii) restrictions set forth in
Indebtedness permitted under Section 6.01(f) that imposes restrictions on the
property so acquired in connection with the Permitted Acquisition referred to in
Section 6.01(f), Section 6.01(g) (to the extent not more restrictive that the
restrictions contained in this Agreement), 6.01(k) (to the extent not more
restrictive that the restrictions contained in this Agreement),
Section 6.01(m)(ii) (solely with respect to the entity incurring such
Indebtedness), Section 6.01(n) (solely with respect to the assets financed
thereby), Section 6.01(q) and Section 6.01(x) (to the extent not more
restrictive that the restrictions contained in this Agreement),
(viii) restrictions under any Refinancing Indebtedness or Permitted Incremental
Equivalent Debt, (ix) restrictions contained in this Agreement and the
indentures relating to the Convertible Notes and the Senior Notes,
(x) restrictions on cash or other deposits or customary net worth provisions
imposed by customers under contracts entered into in the ordinary course of
business, (xi) pursuant to any amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing of an agreement
referred to in clauses (i) through (x) above; provided, however, that such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing is no more materially restrictive with respect to
such encumbrances and other restrictions taken as a whole than those prior to
such amendment, modification, restatement, renewal, increase, supplement,
refunding, replacement or refinancing.

Section 6.06. Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including any joint venture, except:

(a) Investments in Cash, Cash Equivalents, Investment Grade Securities and
Acquired Non-Investment-Grade Securities;

(b) Investments owned as of or made prior to the Closing Date in any Subsidiary
and Investments made after the Closing Date in any Credit Party;

(c) Investments (i) in any Securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and
(ii) deposits, prepayments and other credits to suppliers made in the ordinary
course of business of the Borrower and its Subsidiaries;

 

164



--------------------------------------------------------------------------------

(d) Investments made by any Subsidiary that is not a Credit Party in another
Subsidiary that is not a Credit Party;

(e) Investments in the nature of pledges or deposits with respect to leases,
utilities, worker’s compensation, performance and other similar deposits
provided to third parties in the ordinary course of business;

(f) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business;

(g) Investments representing non-cash consideration received by the Borrower or
any of its Subsidiaries in connection with (A) any Asset Sale effected in
accordance with Section 6.08(c) or (B) a Disposition of assets not constituting
an Asset Sale; provided that any such non-cash consideration received by the
Borrower or any other Credit Party is pledged to the Collateral Agent for the
benefit of the Secured Parties pursuant to the Collateral Documents;

(h) Investments by the Borrower or any of its Subsidiaries in a Person in an
aggregate amount not to exceed at any time an amount equal to (i) $150,000,000
plus (ii) the Available ECF Amount during the term of this Agreement; provided
that before and immediately after giving effect to such Investment, no Default
or Event of Default shall have occurred and be continuing or would result
therefrom;

(i) loans and advances to employees, directors, officers and consultants of the
Borrower and its Subsidiaries made in the ordinary course of business in an
aggregate principal amount not to exceed $10,000,000 at any time outstanding in
the aggregate;

(j) Permitted Acquisitions;

(k) Investments existing on the Closing Date or made pursuant to legally binding
written contracts in existence on the Closing Date, in each case as described in
Schedule 6.06(k) and any modification, replacement, renewal or extension thereof
so long as the amount of such Investment is not increased thereby other than as
otherwise permitted by this Section 6.06;

(l) Investments made by any Credit Party in any Subsidiary that is not a Credit
Party in an aggregate amount not to exceed at any time, together with the
aggregate amount of any Investment pursuant to the proviso to clause (c) of the
definition of Permitted Acquisition, $175,000,000 during the term of this
Agreement; provided that any such Investments in the form of loans shall comply
with Section 6.01(l);

 

165



--------------------------------------------------------------------------------

(m) the Spread Overlay Agreements to the extent constituting an Investment;

(n) all Investments existing or arising under any Hedge Agreement entered into
in the ordinary course of business and not for speculative purposes;

(o) Investments in any joint ventures in an amount outstanding at any one time
not to exceed the greater of (i) $100,000,000 or (ii) 1.0% of Total Assets;

(p) any Investments received in good faith in settlement or compromise of
obligations of trade creditors or customers that were incurred in the ordinary
course of business, including pursuant to any plan of reorganization or similar
arrangement upon the bankruptcy or insolvency of any trade creditor or customer;

(q) any Permitted License to the extent constituting an Investment;

(r) Investments in the ordinary course of business consisting of endorsements
for collection or deposit;

(s) Investments made solely in exchange for the issuance of Equity Interests
(other than Disqualified Equity Interests) of the Borrower;

(t) Investments related to the development or marketing of Makena Products and
Interests in connection with (x) the exercise of the Borrower’s or a
Subsidiary’s rights and remedies with respect to, and/or the sale, assignment,
license or other disposition (including following the exercise of such rights
and remedies) of, any Makena Products and Interests and (y) the settlement or
unwinding of any contractual arrangements with KV relating to the Makena
Products and Interests;

(u) Investments in a Receivables Entity, or any Investment by a Receivables
Entity in any other Person in connection with a Qualified Receivables
Transaction, including Investments of funds held in accounts permitted or
required by the arrangements governing such Qualified Receivables Transaction or
any related Indebtedness; provided, however, that any Investment in a
Receivables Entity is in the form of a purchase money note, contribution of
additional receivables or an equity interest;

(v) Investments held by a Subsidiary acquired after the Closing Date, including
by way of a merger, amalgamation or consolidation with or into the Borrower or
any of its Subsidiaries in a transaction that is not prohibited by Section 6.08
to the extent that such Investments were not made in contemplation of such
acquisition, merger, amalgamation or consolidation and were in existence on the
date of such acquisition, merger, amalgamation or consolidation (it being
understood that Investments in Subsidiaries of such acquired Subsidiary must be
otherwise permitted by Section 6.06(j));

 

166



--------------------------------------------------------------------------------

(w) Investments in guaranteed investment contracts, annuities, mutual funds,
insurance policies and similar products and investments purchased in the
ordinary course of business in accordance with the Borrower’s qualified and/or
non-qualified deferred compensation plan; and

(x) Investments held by a Massachusetts securities corporation in an aggregate
amount not to exceed $1,000,000.

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment that results in or facilitates in any manner any Restricted Junior
Payment not otherwise permitted under the terms of Section 6.04.

Section 6.07. Financial Covenants. (a) Interest Coverage Ratio. The Borrower
shall not permit the Interest Coverage Ratio as of the last day of any Fiscal
Quarter ending on or about each date set forth below, beginning with the second
Fiscal Quarter ending after the Closing Date, to be less than the correlative
ratio indicated opposite such date:

 

Fiscal Quarter

 

Interest Coverage Ratio

December 31, 2012   3.25:1 March 31, 2013   3.25:1 June 30, 2013   3.25:1
September 30, 2013   3.25:1 December 31, 2013   3.25:1 March 31, 2014   3.25:1
June 30, 2014   3.25:1 September 30, 2014   3.25:1 December 31, 2014   3.25:1
March 31, 2015   3.25:1 June 30, 2015   3.50:1 September 30, 2015   3.50:1
December 31, 2015   3.50:1 March 31, 2016   3.50:1 June 30, 2016   3.50:1
September 30, 2016   3.50:1 December 31, 2016   3.50:1 March 31, 2017   3.50:1
June 30, 2017   3.50:1 September 30, 2017   3.75:1 December 31, 2017   3.75:1
March 31, 2018   3.75:1 June 30, 2018   3.75:1 September 30, 2018   3.75:1
December 31, 2018   3.75:1 March 31, 2019   3.75:1 June 30, 2019 and thereafter
  3.75:1

 

167



--------------------------------------------------------------------------------

(b) Total Net Leverage Ratio. The Borrower shall not permit the Total Net
Leverage Ratio as of the last day of any Fiscal Quarter ending on or about each
date set forth below, beginning with the second Fiscal Quarter ending after the
Closing Date, to exceed the correlative ratio indicated opposite such date:

 

Fiscal Quarter

 

Total Net Leverage Ratio

December 31, 2012   7.00:1 March 31, 2013   7.00:1 June 30, 2013   7.00:1
September 30, 2013   7.00:1 December 31, 2013   7.00:1 March 31, 2014   6.00:1
June 30, 2014   6.00:1 September 30, 2014   6.00:1 December 31, 2014   6.00:1
March 31, 2015   5.50:1 June 30, 2015   5.50:1 September 30, 2015   5.50:1
December 31, 2015   5.25:1 March 31, 2016   5.25:1 June 30, 2016   5.25:1
September 30, 2016   5.00:1 December 31, 2016   5.00:1 March 31, 2017   4.75:1
June 30, 2017   4.75:1 September 30, 2017   4.00:1 December 31, 2017   4.00:1
March 31, 2018   4.00:1 June 30, 2018   4.00:1 September 30, 2018   4.00:1
December 31, 2018   4.00:1 March 31, 2019   4.00:1 June 30, 2019 and thereafter
  4.00:1

Section 6.08. Fundamental Changes; Disposition of Assets; Acquisitions. No
Credit Party shall, nor shall it permit any of its Subsidiaries to, enter into
any

 

168



--------------------------------------------------------------------------------

transaction of merger or consolidation, or liquidate, wind up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease or license,
exchange, transfer or otherwise dispose of, in one transaction or a series of
transactions all or any part of its business, assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, created, leased or licensed, or acquire
by purchase or otherwise (other than purchases or other acquisitions of
inventory, materials and equipment and capital expenditures in the ordinary
course of business) the business, substantially all property or fixed assets of,
or stock or other evidence of beneficial ownership of, any Person or any
division or line of business or other business unit of any Person, except:

(a) (i) any Subsidiary of the Borrower may be merged with or into the Borrower
or any Guarantor, or be liquidated, wound up or dissolved, or all or any part of
its business, property or assets may be conveyed, sold, leased, transferred or
otherwise Disposed of, in one transaction or a series of transactions, to the
Borrower or any Guarantor; provided, in the case of such a merger, the Borrower
or such Guarantor, as applicable shall be the continuing or surviving Person;
(ii) any Massachusetts securities corporation may be merged with or into any
other Massachusetts securities corporation, or be liquidated, wound up or
dissolved, or all or any part of its business, property or assets may be
conveyed, sold, leased, transferred or otherwise Disposed of, in one transaction
or a series of transactions, to any other Massachusetts securities corporation;
and (iii) any Subsidiary that is not a Credit Party may be merged with or into
any other Subsidiary, or be liquidated, wound up or dissolved, or all or any
part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise Disposed of, in one transaction or a series of
transactions to any other Subsidiary (other than an Excluded Subsidiary);

(b) sales, licenses, leases or other Dispositions of assets that do not
constitute Asset Sales;

(c) Asset Sales, the proceeds of which (valued at the principal amount thereof
in the case of non-Cash proceeds consisting of notes or other debt Securities
and valued at fair market value in the case of other non-Cash proceeds) (i) are
less than $50,000,000 with respect to any single Asset Sale or series of related
Asset Sales and (ii) when aggregated with the proceeds of all other Asset Sales
made within the same Fiscal Year, are less than the sum of (x) $100,000,000 and
(y) an amount equal to the lesser of (A) any unused portion of the basket
provided for in this clause (ii) from the immediately prior Fiscal Year and
(B) $100,000,000; provided (A) the consideration received for such assets shall
be in an amount at least equal to the fair market value thereof (determined in
good faith by the board of directors of the Borrower (or similar governing
body)), (B) no less than 70% thereof shall be paid in Cash; provided that for
the purpose of this clause (B), the following shall be deemed to be Cash:
(1) any securities

 

169



--------------------------------------------------------------------------------

received by the Borrower or such Subsidiary that are converted by the Borrower
or such Subsidiary into Cash or Cash Equivalents (to the extent of the Cash or
Cash Equivalents received in such conversion) within 180 days following the
closing of the applicable Asset Sale and (2) any Designated Non-Cash
Consideration in respect of such Asset Sale having an aggregate fair market
value, taken together with the Designated Non-Cash Consideration in respect of
all such Asset Sales, not to exceed at any time the greater of $100,000,000 and
1% of Total Assets, (C) the Net Asset Sale Proceeds thereof shall be applied as
required by Section 2.14(a) and (D) at the time of such Asset Sale, no Default
or Event of Default shall have occurred and be continuing or would result
therefrom;

(d) Disposals of obsolete, worn out or surplus property or damaged property no
longer useful in the business of the Borrower and its Subsidiaries;

(e) Permitted Acquisitions;

(f) Investments made in accordance with Section 6.06 and Sale and Leaseback
Transactions made in accordance with Section 6.09;

(g) (i) the abandonment of rights, franchises, licenses, trade names,
copyrights, patents, trademarks or other Intellectual Property that are, in the
reasonable judgment of the Borrower, either no longer economically practicable
to maintain or no longer useful in the conduct of the business of the Borrower
and its Subsidiaries taken as a whole, (ii) the transfer of Intellectual
Property rights (including Permitted Licenses) in settlement of any dispute or
litigation with governmental regulatory authorities or otherwise necessary to
comply with any legal or regulatory requirement, (iii) the transfer of
Intellectual Property rights (including Permitted Licenses) to third parties in
settlement of any dispute or litigation with third parties and (iv) the
transfer, sale or other disposition of non-core Intellectual Property, which, in
the case of clauses (i), (iii) and (iv), does not materially interfere with the
conduct of the Borrower’s or any of its Subsidiaries’ business as conducted on
the Closing Date (or as permitted by Section 6.11) or materially detract from
the value thereof;

(h) sales to a Receivables Entity or transfers by a Receivable Entity of
accounts receivable and related assets of the type specified in the definition
of “Qualified Receivables Transaction”;

(i) to the extent allowable under Section 1031 of the Internal Revenue Code, any
exchange of like-kind property (excluding any boot thereon) for use in any
business or lines of business in which the Borrower and/or its Subsidiaries are
engaged as of the Closing Date (or as permitted by Section 6.11); provided that
to the extent the property exchanged is Collateral, such replacement property
shall constitute Collateral;

 

170



--------------------------------------------------------------------------------

(j) sales, licenses, leases or other Dispositions of property to the Borrower or
a Subsidiary; provided that if the transferor of such property is a Credit Party
either (i) the transferee thereof must be a Credit Party, (ii) such sale,
license, lease or other Disposition must be for fair market value or (iii) such
transaction shall constitute an Investment and must be permitted by
Section 6.06;

(k) the unwinding of any Hedge Agreement;

(l) sales, transfers and other Dispositions of Investments in joint ventures to
the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements, which
do not materially interfere with the conduct of the business of the Borrower and
its Subsidiaries;

(m) the creation of a Lien permitted under Section 6.02 (other than 6.02(w));

(n) dispositions of Investments or accounts receivable in connection with the
compromise, settlement or collection thereof in the ordinary course of business
or in bankruptcy or similar proceedings and exclusive of factoring or similar
arrangements;

(o) the sale, discount or other Disposition of accounts receivable or notes
receivable in the ordinary course of business or the conversion of accounts
receivable to notes receivable;

(p) the taking of any Real Estate Asset by any Person pursuant to the power of
eminent domain, condemnation or otherwise; provided that any Net
Insurance/Condemnation Proceeds realized by the Borrower or any of its
Subsidiaries in connection with such taking are applied in accordance with
Section 2.14(b), if applicable;

(q) the sale or other Disposition of (i) any assets of the Acquired Business or
any of its Subsidiaries, to the extent such assets were owned by the Acquired
Business or any such Subsidiary at the time of the Acquisition and were not
acquired in contemplation thereof, in an aggregate amount not to exceed
$50,000,000 and (ii) any Acquired Business Non-Core Assets;

(r) the sale or other Disposition of Acquired Non-Investment-Grade Securities;
and

(s) the abandonment, termination or lapse of rights, franchises, licenses and
permits to the extent permitted by Section 5.02.

Section 6.09. Sales and Leasebacks. Except as set forth on Schedule 6.09, no
Credit Party shall, nor shall it permit any of its Subsidiaries to, directly or

 

171



--------------------------------------------------------------------------------

indirectly, become or remain liable as lessee or as a guarantor or other surety
with respect to any lease of any property (whether real, personal or mixed),
whether now owned or hereafter acquired, which such Credit Party (a) has sold or
transferred or is to sell or to transfer to any other Person (other than the
Borrower or any of its Subsidiaries) or (b) intends to use for substantially the
same purpose as any other property which has been or is to be sold or
transferred by such Credit Party to any Person (other than the Borrower or any
of its Subsidiaries) in connection with such lease, unless (i) the Borrower
shall be in compliance, on a pro forma basis after giving effect to the
consummation of the Sale and Leaseback Transaction and the application of the
proceeds thereof, with the Total Net Leverage Ratio set forth in subsection
6.07, recomputed as at the last day of the most recently ended Fiscal Quarter of
the Borrower for which the relevant information is available as if such Sale and
Leaseback Transaction had been consummated on the first day of the relevant
period for testing such compliance (such calculation to be made in a manner
reasonably satisfactory to the Administrative Agent and to be evidenced by a
certificate in form and substance reasonably satisfactory to the Administrative
Agent signed by an Authorized Officer of the Borrower and delivered to the
Administrative Agent (which shall promptly deliver copies to each Lender) at
least three (3) Business Days prior to the consummation of such Sale and
Leaseback Transaction), (ii) the lease entered into by the Borrower or any of
its Subsidiaries in connection with such Sale and Leaseback Transaction is
either (A) a Capital Lease or (B) a lease the payments under which will be
treated as an operating expense for purposes of determining Consolidated
Adjusted EBITDA and (iii) an amount equal to 100% of the Net Cash Proceeds of
such Sale and Leaseback Transaction is applied in accordance with Section
2.14(a).

Section 6.10. Transactions with Shareholders and Affiliates. No Credit Party
shall, nor shall it permit any of its Subsidiaries to, directly or indirectly,
enter into or permit to exist any transaction involving aggregate consideration
in excess of $5,000,000 (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate of the Borrower on
terms that are less favorable to the Borrower or that Subsidiary, as the case
may be, than those that might be obtained at the time from a Person who is not
such a holder or Affiliate; provided, the foregoing restriction shall not apply
to (a) any transaction between the Borrower and any of its Subsidiaries or among
Subsidiaries of the Borrower; (b) customary fees paid to members of the board of
directors (or similar governing body) of the Borrower and its Subsidiaries;
(c) compensation or fees to, or the provision of benefits for officers,
consultants and former consultants, directors and employees of the Borrower and
its Subsidiaries entered into in the ordinary course of business (including,
without limitation, loans and advances permitted under Section 6.06(i));
(d) transactions or arrangements described in Schedule 6.10 or any renewals or
extensions of any such agreements (so long as such renewals or extensions are
not less favorable in

 

172



--------------------------------------------------------------------------------

any material respect to the Borrower or its Subsidiaries); (e) any transactions
between a Credit Party and any Person that is an Affiliate solely because a
director of such Person is also a director of a Credit Party, so long as such
director abstains from voting as a director of such Credit Party in any matter
involving such Person; (f) Restricted Junior Payments permitted to be made under
Section 6.04; (g) transactions with consultants, customers, clients, suppliers,
lessees or purchasers or sellers of goods or services, in each case in the
ordinary course of business and otherwise in compliance with the terms of this
Agreement; (h) transactions effected as a part of a Qualified Receivables
Transaction and any Permitted Refinancing thereof; (i) Investments permitted
under Sections 6.06(c), (o), (p) and (t); (j) the issuances of Equity Interests
or other securities or other payments, awards or grants in cash, securities or
otherwise pursuant to, or the funding of, employment arrangements, stock option
and stock ownership plans or similar employee benefit plans approved by a
majority of the Board of Directors of the Borrower or majority of disinterested
members of the Board of Directors or any direct or indirect parent company of a
Subsidiary of the Borrower, as appropriate, in good faith; (k) any employment or
consulting agreement, incentive agreement, employee benefit plan, severance
agreement, stock option or stock ownership plan, or any similar arrangement
entered into by the Borrower or any of its Subsidiaries in the ordinary course
of business approved by the Board of Directors of the Borrower, and payments,
awards, grants or issuances of Capital Stock or other securities pursuant
thereto; (l) any transaction with a Person in its capacity as a holder of
Indebtedness or Equity Interests of the Borrower or any of its Subsidiaries
where such Person is treated no more favorably than the other holders of
Indebtedness or Equity Interests of the Borrower or any of its Subsidiaries; and
(m) entering into, making payments pursuant to and otherwise performing an
indemnification and contribution agreement in favor of any Person and each
Person who is or becomes a director, officer, agent or employee of the Borrower
or any of its Subsidiaries, in respect of liabilities (i) arising under the
Securities Act, the Exchange Act and any other applicable securities laws or
otherwise, in connection with any offering of securities by the Borrower,
(ii) incurred to third parties for any action or failure to act of the Borrower
or any of its Subsidiaries, predecessors or successors, (iii) arising out of the
fact that any indemnitee was or is a director, officer, agent or employee of the
Borrower or any of its Subsidiaries, or is or was serving at the request of any
such corporation as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or enterprise or (iv) to the
fullest extent permitted by Delaware or other applicable state law, arising out
of any breach or alleged breach by such indemnitee of his or her fiduciary duty
as a director or officer of the Borrower or any of its Subsidiaries.

For purposes of this Section 6.10, any transaction with any Affiliate shall be
deemed to have satisfied the standard set forth in the first sentence hereof if
such transaction shall be approved (in form and substance reasonably
satisfactory

 

173



--------------------------------------------------------------------------------

to the Administrative Agent) by a nationally recognized expert with expertise in
appraising the terms and conditions of the type of transaction for which
approval is required.

Section 6.11. Conduct of Business. From and after the Closing Date, no Credit
Party shall, nor shall it permit any of its Subsidiaries to, engage in any
business other than (i) the businesses engaged in by such Credit Party on the
Closing Date including, without limitation, any medical, pharmaceutical,
diagnostic or other health oriented business and any businesses similar,
related, ancillary or incidental thereto or a reasonable extension, development
or expansion thereof; (ii) any other business acquired in connection with a
Permitted Acquisition and any businesses similar, related, ancillary or
incidental thereto, or that is an adjunct thereto (provided that the
Administrative Agent consents to such adjunct if material), or a reasonable
extension, development or expansion thereof, and (iii) such other lines of
business as may be consented to by the Requisite Lenders.

Section 6.12. Amendments or Waivers of Organizational Documents and Certain
Related Agreements. Except as contemplated by Section 3.01(c), no Credit Party
shall nor shall it permit any of its Subsidiaries to, agree to any material
amendment, restatement, supplement or other modification to, or waiver of, any
of its Organizational Documents or any of its material rights under any Related
Agreement if such amendment, restatement, supplement, modification or waiver
would have a Material Adverse Effect on the rights or remedies of the Lenders
under the Credit Documents or with respect to the Credit Parties, without in
each case obtaining the prior written consent of the Requisite Lenders to such
amendment, restatement, supplement or other modification or waiver.

Section 6.13. Amendments or Waivers with Respect to Junior Financing. Except in
connection with a Permitted Refinancing thereof, no Credit Party shall, nor
shall it permit any of its Subsidiaries to, amend or otherwise change the terms
of any Junior Financing, or make any payment consistent with an amendment
thereof or change thereto, if the effect of such amendment or change is to
change (to earlier dates) any dates upon which payments of principal or interest
are due thereon, change any event of default or condition to an event of default
with respect thereto (other than to eliminate any such event of default or
increase any grace period related thereto or otherwise make such event of
default more favorable to the Credit Party), change the redemption, prepayment
or defeasance provisions thereof, change the subordination provisions of such
Junior Financing (or of any guaranty thereof), if applicable, or if the effect
of such amendment or change, together with all other amendments or changes made,
is to increase materially the obligations of the obligor thereunder or to confer
any additional rights on the holders of such Junior Financing (or a trustee or
other representative on their behalf) which would be adverse to any Credit Party
or Lenders.

 

174



--------------------------------------------------------------------------------

Section 6.14. Fiscal Year. The Borrower shall not change its Fiscal Year end for
SEC reporting purposes from the last Saturday in September.

Section 6.15. Massachusetts Securities Corporation. Notwithstanding any other
provision of this Article 6, (a) no Credit Party shall permit any Subsidiary
that is a Massachusetts securities corporation to create, incur, assume or
suffer to exist any Liens or any Indebtedness, Dispose of any assets (other than
(i) in compliance with Section 6.08(a)(ii) or (ii) Dispositions to the Borrower
or a Subsidiary Guarantor or in connection with the sale and purchase of
Investments), make any Investments or engage in any other business operations,
other than Investments permitted by Section 6.06(a), in each case in accordance
with Massachusetts General Laws Chapter 63, § 38B and, in addition, (b) no
Credit Party shall permit any Subsidiary that is a Massachusetts securities
corporation to engage in any business other than (i) investing in assets and
securities of all kinds, including but not limited to debt securities and
securities sold in transactions originated by it or its manager and (ii) other
activities required by law to maintain tax advantaged status under Massachusetts
General Laws Chapter 63, § 38B.

ARTICLE 7

GUARANTY

Section 7.01. Guaranty of the Obligations. Subject to the provisions of
Section 7.02, Guarantors jointly and severally hereby irrevocably and
unconditionally guaranty to the Administrative Agent for the ratable benefit of
the Beneficiaries the due and punctual payment in full of all Obligations when
the same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)) (collectively, the “Guaranteed
Obligations”).

Section 7.02. Contribution by Guarantors. All Guarantors desire to allocate
among themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution

 

175



--------------------------------------------------------------------------------

Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.02, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including
in respect of this Section 7.02), minus (2) the aggregate amount of all payments
received on or before such date by such Contributing Guarantor from the other
Contributing Guarantors as contributions under this Section 7.02. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The allocation among Contributing Guarantors of their obligations as set forth
in this Section 7.02 shall not be construed in any way to limit the liability of
any Contributing Guarantor hereunder. Each Guarantor is a third party
beneficiary to the contribution agreement set forth in this Section 7.02.

Section 7.03. Payment by Guarantors. Subject to Section 7.02, Guarantors hereby
jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of the Borrower to
pay any of the Guaranteed Obligations when and as the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a)), Guarantors will upon demand pay, or cause to be paid, in Cash,
to the Administrative Agent for the ratable benefit of Beneficiaries, an amount
equal to the sum of the unpaid principal amount of all Guaranteed Obligations
then due as aforesaid, accrued and unpaid interest on such Guaranteed
Obligations (including interest which, but for the Borrower’s becoming the
subject of a case under the Bankruptcy Code, would have accrued on such
Guaranteed Obligations, whether or not a claim is allowed against the Borrower
for such interest in the related bankruptcy case) and all other Guaranteed
Obligations then owed to Beneficiaries as aforesaid.

 

176



--------------------------------------------------------------------------------

Section 7.04. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

(b) the Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between the
Borrower and any Beneficiary with respect to the existence of such Event of
Default;

(c) the obligations of each Guarantor hereunder are independent of the
obligations of the Borrower and the obligations of any other guarantor
(including any other Guarantor) of the obligations of the Borrower, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against the Borrower or any of such other
guarantors and whether or not the Borrower is joined in any such action or
actions;

(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if the Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

(e) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance

 

177



--------------------------------------------------------------------------------

with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or the
applicable Hedge Agreement and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
any other Credit Party or any security for the Guaranteed Obligations; and
(vi) exercise any other rights available to it under the Credit Documents or any
Hedge Agreements; and

(f) this Guaranty and the obligations of the Guarantors hereunder shall be valid
and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Credit
Documents or any Hedge Agreements, at law, in equity or otherwise) with respect
to the Guaranteed Obligations or any agreement relating thereto, or with respect
to any other guaranty of or security for the payment of the Guaranteed
Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) hereof, any of the other Credit Documents, any of
the Hedge Agreements or any agreement or instrument executed pursuant thereto,
or of any other guaranty or security for the Guaranteed Obligations, in each
case whether or not in accordance with the terms hereof or such Credit Document,
such Hedge Agreement or any agreement relating to such other guaranty or
security; (iii) the Guaranteed Obligations, or any agreement relating thereto,
at any time being found to be illegal, invalid or unenforceable in any respect;
(iv) the application of payments received from any source (other than payments
received pursuant to the

 

178



--------------------------------------------------------------------------------

other Credit Documents or any of the Hedge Agreements or from the proceeds of
any security for the Guaranteed Obligations, except to the extent such security
also serves as collateral for indebtedness other than the Guaranteed
Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of the Borrower or any of its Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guaranteed Obligations; (vii) any defenses, set offs or counterclaims
which the Borrower may allege or assert against any Beneficiary in respect of
the Guaranteed Obligations, including failure of consideration, breach of
warranty, payment, statute of frauds, statute of limitations, accord and
satisfaction and usury; and (viii) any other act or thing or omission, or delay
to do any other act or thing, which may or might in any manner or to any extent
vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.

Section 7.05. Waivers by Guarantors. Each Guarantor hereby waives, for the
benefit of Beneficiaries: (a) any right to require any Beneficiary, as a
condition of payment or performance by such Guarantor, to (i) proceed against
the Borrower, any other guarantor (including any other Guarantor) of the
Guaranteed Obligations or any other Person, (ii) proceed against or exhaust any
security held from the Borrower, any such other guarantor or any other Person,
(iii) proceed against or have resort to any balance of any Deposit Account or
credit on the books of any Beneficiary in favor of any Credit Party or any other
Person or (iv) pursue any other remedy in the power of any Beneficiary
whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of the Borrower or any other
Guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
the Borrower or any other Guarantor from any cause other than payment in full of
the Guaranteed Obligations; (c) any defense based upon any statute or rule of
law which provides that the obligation of a surety must be neither larger in
amount nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Beneficiary’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to bad faith;
(e) (i) any principles or provisions of law, statutory or otherwise, which are
or might be in conflict with the terms hereof and any legal or equitable
discharge of such Guarantor’s obligations hereunder, (ii) the benefit of any
statute of limitations affecting such Guarantor’s liability hereunder or the
enforcement hereof, (iii) any rights to set-offs, recoupments and counterclaims
and (iv) promptness, diligence and any requirement that any Beneficiary protect,
secure, perfect or insure any security

 

179



--------------------------------------------------------------------------------

interest or lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default
hereunder, the Hedge Agreements or any agreement or instrument related thereto,
notices of any renewal, extension or modification of the Guaranteed Obligations
or any agreement related thereto, notices of any extension of credit to the
Borrower and notices of any of the matters referred to in Section 7.04 and any
right to consent to any thereof; and (g) any defenses or benefits that may be
derived from or afforded by law which limit the liability of or exonerate
guarantors or sureties, or which may conflict with the terms hereof.

Section 7.06. Guarantors’ Rights of Subrogation, Contribution, Etc. Until the
Guaranteed Obligations shall have been indefeasibly paid in full and the
Revolving Commitments shall have terminated and all Letters of Credit shall have
expired or been cancelled, each Guarantor hereby waives any claim, right or
remedy, direct or indirect, that such Guarantor now has or may hereafter have
against the Borrower or any other Guarantor or any of its assets in connection
with this Guaranty or the performance by such Guarantor of its obligations
hereunder, in each case whether such claim, right or remedy arises in equity,
under contract, by statute, under common law or otherwise and including (i) any
right of subrogation, reimbursement or indemnification that such Guarantor now
has or may hereafter have against the Borrower with respect to the Guaranteed
Obligations, (ii) any right to enforce, or to participate in, any claim, right
or remedy that any Beneficiary now has or may hereafter have against the
Borrower and (iii) any benefit of, and any right to participate in, any
collateral or security now or hereafter held by any Beneficiary. In addition,
until the Guaranteed Obligations shall have been indefeasibly paid in full and
the Revolving Commitments shall have terminated and all Letters of Credit shall
have expired or been cancelled, each Guarantor shall withhold exercise of any
right of contribution such Guarantor may have against any other guarantor
(including any other Guarantor) of the Guaranteed Obligations, including any
such right of contribution as contemplated by Section 7.02. Each Guarantor
further agrees that, to the extent the waiver or agreement to withhold the
exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification such Guarantor may have against the Borrower or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
any Beneficiary may have against the Borrower, to all right, title and interest
any Beneficiary may have in any such collateral or security, and to any right
any Beneficiary may have against such other guarantor. If any amount shall be
paid to any Guarantor on account of any such subrogation, reimbursement,
indemnification or contribution rights at any time when all Guaranteed
Obligations shall not have been finally and indefeasibly

 

180



--------------------------------------------------------------------------------

paid in full, such amount shall be held in trust for the Administrative Agent on
behalf of the Beneficiaries and shall forthwith be paid over to the
Administrative Agent for the benefit of the Beneficiaries to be credited and
applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms hereof.

Section 7.07. Subordination of Other Obligations. Any Indebtedness of the
Borrower or any Guarantor now or hereafter held by any Guarantor (the “Obligee
Guarantor”) is hereby subordinated in right of payment to the Guaranteed
Obligations, and any such Indebtedness collected or received by the Obligee
Guarantor after an Event of Default has occurred and is continuing shall be held
in trust for the Administrative Agent on behalf of the Beneficiaries and shall
forthwith be paid over to the Administrative Agent for the benefit of the
Beneficiaries to be credited and applied against the Guaranteed Obligations but
without affecting, impairing or limiting in any manner the liability of the
Obligee Guarantor under any other provision hereof.

Section 7.08. Continuing Guaranty. This Guaranty is a continuing guaranty and
shall remain in effect until all of the Guaranteed Obligations shall have been
paid in full and the Revolving Commitments shall have terminated and all Letters
of Credit shall have expired or been cancelled. Each Guarantor hereby
irrevocably waives any right to revoke this Guaranty as to future transactions
giving rise to any Guaranteed Obligations.

Section 7.09. Authority of Guarantors or Borrower. It is not necessary for the
enforcement of this Article 7 for any Beneficiary to inquire into the capacity
or powers of any Guarantor or the Borrower or the officers, directors or any
agents acting or purporting to act on behalf of any of them.

Section 7.10. Financial Condition of Borrower. Any Credit Extension may be made
to the Borrower or continued from time to time, and any Hedge Agreements may be
entered into from time to time, in each case without notice to or authorization
from any Guarantor regardless of the financial or other condition of the
Borrower at the time of any such grant or continuation or at the time such Hedge
Agreement is entered into, as the case may be. No Beneficiary shall have any
obligation to disclose or discuss with any Guarantor its assessment, or any
Guarantor’s assessment, of the financial condition of the Borrower. Each
Guarantor has adequate means to obtain information from the Borrower on a
continuing basis concerning the financial condition of the Borrower and its
ability to perform its obligations under the Credit Documents and the Hedge
Agreements, and each Guarantor assumes the responsibility for being and keeping
informed of the financial condition of the Borrower and of all circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations. Each
Guarantor hereby waives and relinquishes any duty on the part of any Beneficiary
to disclose any matter, fact or thing relating to the business, operations or
conditions of the Borrower now known or hereafter known by any Beneficiary.

 

181



--------------------------------------------------------------------------------

Section 7.11. Bankruptcy, Etc. (a) So long as any Guaranteed Obligations remain
outstanding, no Guarantor shall, without the prior written consent of the
Administrative Agent acting pursuant to the instructions of the Requisite
Lenders, commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against the Borrower or
any other Guarantor. The obligations of the Guarantors hereunder shall not be
reduced, limited, impaired, discharged, deferred, suspended or terminated by any
case or proceeding, voluntary or involuntary, involving the bankruptcy,
insolvency, receivership, reorganization, liquidation or arrangement of the
Borrower or any other Guarantor or by any defense which the Borrower or any
other Guarantor may have by reason of the order, decree or decision of any court
or administrative body resulting from any such proceeding.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve the Borrower of any portion
of such Guaranteed Obligations. Guarantors will permit any trustee in
bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors or similar Person to pay the Administrative Agent, or allow the claim
of the Administrative Agent in respect of, any such interest accruing after the
date on which such case or proceeding is commenced.

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by the Borrower, the obligations of Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

Section 7.12. Discharge of Guaranty Upon Sale of Guarantor. If all of the Equity
Interests of any Guarantor or any of its successors in interest hereunder shall
be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such sale.

 

182



--------------------------------------------------------------------------------

ARTICLE 8

EVENTS OF DEFAULT

Section 8.01. Events of Default. If any one or more of the following conditions
or events shall occur:

(a) Failure to Make Payments When Due. Failure by the Borrower to pay (i) when
due any Installment or payment of principal of any Loan, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise; (ii) when due any amount payable to the Issuing Bank in
reimbursement of any drawing under a Letter of Credit or any Cash
Collateralization required pursuant to Section 2.22(d); or (iii) any interest on
any Loan or any fee or any other amount due hereunder within five (5) Business
Days after the date due; or

(b) Default in Other Agreements. (i) Except for the failure to fund the disputed
portion of a payment in connection with an earn-out that is the subject of a
good faith dispute and for which adequate reserve or other appropriate provision
shall have been made in accordance with GAAP, failure of any of the Credit
Parties or any of their respective Subsidiaries to pay when due any principal of
or interest on or any other amount, including any payment in settlement, payable
in respect of one or more items of Indebtedness (other than Indebtedness
referred to in Section 8.01(a)) individually or in the aggregate in a principal
amount (or Net Mark-to-Market Exposure) of $50,000,000 or more, in each case
beyond the grace period, if any, provided therefor; or (ii) breach or default by
any Credit Party with respect to any other material term of (A) one or more
items of Indebtedness in the individual or aggregate principal amounts (or Net
Mark-to-Market Exposure) referred to in clause (i) above or (B) any loan
agreement, mortgage, indenture or other agreement relating to such item(s) of
Indebtedness, in each case beyond the grace period, if any, provided therefor,
if the effect of such breach or default is to cause, or to permit the holder or
holders of that Indebtedness (or a trustee on behalf of such holder or holders),
to cause, that Indebtedness to become or be declared due and payable (or subject
to a compulsory repurchase or redeemable) prior to its stated maturity or the
stated maturity of any underlying obligation, as the case may be; or

(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.06, 5.01(e) or 5.02 or
Article 6; or

 

183



--------------------------------------------------------------------------------

(d) Breach of Representations, Etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party or any of its Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or

(e) Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or in any of the
other Credit Documents, other than any such term referred to in any other
paragraph of this Section 8.01, and such default shall not have been remedied or
waived within thirty (30) days after the earlier of (i) an Authorized Officer of
such Credit Party becoming aware of such default or (ii) receipt by the Borrower
of notice from the Administrative Agent or any Lender of such default; or

(f) Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
the Borrower or any of its Subsidiaries (other than any Immaterial Domestic
Subsidiary) in an involuntary case under any Debtor Relief Laws now or hereafter
in effect, which decree or order is not stayed; or any other similar relief
shall be granted under any applicable federal or state law; or (ii) an
involuntary case shall be commenced against the Borrower or any of its
Subsidiaries (other than any Immaterial Domestic Subsidiary) under any Debtor
Relief Laws now or hereafter in effect; or a decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over the
Borrower or any of its Subsidiaries (other than any Immaterial Domestic
Subsidiary), or over all or a substantial part of its property, shall have been
entered; or there shall have occurred the involuntary appointment of an interim
receiver, trustee or other custodian of the Borrower or any of its Subsidiaries
(other than any Immaterial Domestic Subsidiary) for all or a substantial part of
its property; or a warrant of attachment, execution or similar process shall
have been issued against any substantial part of the property of the Borrower or
any of its Subsidiaries (other than any Immaterial Domestic Subsidiary), and any
such event described in this clause (ii) shall continue for sixty days without
having been dismissed, bonded or discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) The Borrower or any
of its Subsidiaries (other than any Immaterial Domestic Subsidiary) shall have
an order for relief entered with respect to it or shall commence a voluntary
case under any Debtor Relief Laws now or hereafter in effect, or shall consent
to the entry of an order for relief in an involuntary case, or to the conversion
of an involuntary case to a voluntary case, under any such law, or shall consent
to the appointment of or taking possession by a receiver, trustee or other
custodian for all or a substantial part of its property; or the Borrower or

 

184



--------------------------------------------------------------------------------

any such Subsidiaries shall make any assignment for the benefit of creditors; or
(ii) the Borrower or any of its Subsidiaries (other than any Immaterial Domestic
Subsidiary) shall be unable, or shall fail generally, or shall admit in writing
its general inability, to pay its debts as such debts become due; or the board
of directors (or similar governing body) of the Borrower or any such
Subsidiaries (or any committee thereof) shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to herein or in
Section 8.01(f); or

(h) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving in any individual case or in the aggregate in an
amount in excess of $50,000,000 (in either case to the extent not adequately
covered by insurance as to which a solvent and unaffiliated insurance company
has acknowledged coverage) shall be entered or filed against the Borrower or any
of its Subsidiaries or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of sixty (60) days
(or in any event later than five (5) days prior to the date of any proposed sale
thereunder); or

(i) Dissolution. Any order, judgment or decree shall be entered against any
Credit Party decreeing the dissolution or split up of such Credit Party and such
order shall remain undischarged or unstayed for a period in excess of thirty
(30) days; or

(j) Employee Benefit Plans. (i) There shall occur one or more ERISA Events which
individually or in the aggregate results in or would reasonably be expected to
result in liability of the Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates in excess of $50,000,000 during the term hereof; or
(ii) there exists any fact or circumstance that reasonably could be expected to
result in the imposition of a Lien or security interest pursuant to
Section 430(k) of the Internal Revenue Code or ERISA or a violation of
Section 436 of the Internal Revenue Code; or

(k) Change of Control. There occurs any Change of Control; or

(l) Guaranties, Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement or any Collateral Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations in
accordance with the terms hereof) or shall be declared null and void, or the
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral purported to be covered by the Collateral Documents with
the priority required by the relevant

 

185



--------------------------------------------------------------------------------

Collateral Document, except as otherwise provided in any Collateral Document, in
each case for any reason other than the failure of the Collateral Agent or any
Secured Party to take any action within its control or (iii) any Credit Party
shall contest the validity or enforceability of any Credit Document in writing
or deny in writing that it has any further liability, including with respect to
future advances by Lenders, under any Credit Document to which it is a party or
shall contest the validity or perfection of any Lien in any Collateral purported
to be granted by the Collateral Documents; or

(m) Subordination Provisions. The Borrower or any Credit Party shall make any
payment in violation of any subordination terms or conditions, if any, with
respect to any Junior Financing;

THEN, (1) upon the occurrence of any Event of Default described in Sections
8.01(f) or 8.01(g), automatically, and (2) upon the occurrence and during the
continuance of any other Event of Default, at the request of (or with the
consent of) the Requisite Lenders, upon notice to the Borrower by the
Administrative Agent, (A) the Revolving Commitments, Tranche A Term Loan
Commitments and Tranche B Term Loan Commitments, if any, of each Lender having
such Revolving Commitments, Tranche A Term Loan Commitments and Tranche B Term
Loan Commitments, respectively, and the obligation of the Issuing Bank to issue
any Letter of Credit shall immediately terminate; (B) each of the following
shall immediately become due and payable, in each case without presentment,
demand, protest or other requirements of any kind, all of which are hereby
expressly waived by each Credit Party: (1) the unpaid principal amount of and
accrued interest and premium on the Loans, (2) an amount equal to the maximum
amount that may at any time be drawn under all Letters of Credit then
outstanding (regardless of whether any beneficiary under any such Letter of
Credit shall have presented, or shall be entitled at such time to present, the
drafts or other documents or certificates required to draw under such Letters of
Credit) and (3) all other Obligations; provided, the foregoing shall not affect
in any way the obligations of Lenders under Section 2.03(b)(v) or
Section 2.04(e); (C) the Administrative Agent may cause the Collateral Agent to
enforce any and all Liens and security interests created pursuant to Collateral
Documents; and (D) the Administrative Agent shall direct the Borrower to pay
(and the Borrower hereby agrees upon receipt of such notice, or upon the
occurrence of any Event of Default specified in Sections 8.01(f) or 8.01(g) to
pay) to the Administrative Agent such additional amounts of cash as reasonably
requested by the Issuing Bank, to Cash Collateralize Letters of Credit then
outstanding.

 

186



--------------------------------------------------------------------------------

ARTICLE 9

AGENTS

Section 9.01. Appointment of Agents. Each of JPMS and Citi is hereby appointed a
Co-Syndication Agent hereunder, and each Lender hereby authorizes each of JPMS
and Citi to act as a Co-Syndication Agent in accordance with the terms hereof
and the other Credit Documents. Each of Goldman Sachs, JPMS and Citi is hereby
appointed a joint bookrunner hereunder (in such capacity, the “Bookrunners”) and
each Lender hereby authorizes each of Goldman Sachs, JPMS and Citi to act as a
Bookrunner in accordance with the terms hereof and the other Credit Documents.
Goldman Sachs is hereby appointed the Administrative Agent and the Collateral
Agent hereunder and under the other Credit Documents and each Lender hereby
authorizes Goldman Sachs to act as the Administrative Agent and the Collateral
Agent in accordance with the terms hereof and the other Credit Documents. Each
of DNB Bank ASA, The Bank of Tokyo-Mitsubishi UFJ Ltd. and Fifth Third Bank is
hereby appointed the Co-Documentation Agent hereunder, and each Lender hereby
authorizes DNB Bank ASA, The Bank of Tokyo-Mitsubishi UFJ Ltd. and Fifth Third
Bank to act as the Co-Documentation Agents in accordance with the terms hereof
and the other Credit Documents. Each Agent hereby agrees to act in its capacity
as such upon the express conditions contained herein and the other Credit
Documents, as applicable. The provisions of this Article 9 are solely for the
benefit of the Agents and the Lenders and no Credit Party shall have any rights
as a third party beneficiary of any of the provisions thereof. In performing its
functions and duties hereunder, each Agent shall act solely as an agent of the
Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for the Borrower
or any of its Subsidiaries. Each of the Co-Syndication Agents, Bookrunners and
Co-Documentation Agents, without consent of or notice to any party hereto, may
assign any and all of its rights or obligations hereunder to any of its
Affiliates. None of Goldman Sachs, JPMS or Citi in their capacities as
Co-Syndication Agents or Bookrunners, nor DNB Bank ASA, The Bank of
Tokyo-Mitsubishi UFJ Ltd. or Fifth Third Bank in their capacities as the
Co-Documentation Agents, shall have any obligations but shall be entitled to all
benefits of this Article 9. Each of the Co-Syndication Agents, Co-Documentation
Agents, Bookrunner and any Agent described in the definition thereof may resign
from such role at any time, with immediate effect, by giving prior written
notice thereof to Administrative Agent and Borrower.

Section 9.02. Powers and Duties. Each Lender irrevocably authorizes each Agent
to take such action on such Lender’s behalf and to exercise such powers, rights
and remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. Each Agent may

 

187



--------------------------------------------------------------------------------

exercise such powers, rights and remedies and perform such duties by or through
its agents or employees. No Agent shall have, by reason hereof or any of the
other Credit Documents, a fiduciary relationship in respect of any Lender or any
other Person; and nothing herein or any of the other Credit Documents, expressed
or implied, is intended to or shall be so construed as to impose upon any Agent
any obligations in respect hereof or any of the other Credit Documents except as
expressly set forth herein or therein.

Section 9.03. General Immunity. (a) No Responsibility for Certain Matters. No
Agent shall be responsible to any Lender for the execution, effectiveness,
genuineness, validity, enforceability, collectability or sufficiency hereof or
any other Credit Document or for any representations, warranties, recitals or
statements made herein or therein or made in any written or oral statements or
in any financial or other statements, instruments, reports or certificates or
any other documents furnished or made available by any Agent to Lenders or by or
on behalf of any Credit Party to any Agent or any Lender in connection with the
Credit Documents and the transactions contemplated thereby or for the financial
condition or business affairs of any Credit Party or any other Person liable for
the payment of any Obligations, nor shall any Agent be required to ascertain or
inquire as to the performance or observance of any of the terms, conditions,
provisions, covenants or agreements contained in any of the Credit Documents or
as to the use of the proceeds of the Loans or as to the existence or possible
existence of any Event of Default or Default or to make any disclosures with
respect to the foregoing. Anything contained herein to the contrary
notwithstanding, the Administrative Agent shall not have any liability arising
from confirmations of the amount of outstanding Loans or the Letter of Credit
Usage or the component amounts thereof.

(b) Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s gross negligence or willful
misconduct, as determined by a final, non-appealable judgment of a court of
competent jurisdiction. Each Agent shall be entitled to refrain from any act or
the taking of any action (including the failure to take an action) in connection
herewith or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from the
Requisite Lenders (or such other Lenders as may be required to give such
instructions under Section 10.05) and, upon receipt of such instructions from
the Requisite Lenders (or such other Lenders, as the case may be), such Agent
shall be entitled to act or (where so instructed) refrain from acting, or to
exercise such power, discretion or authority, in accordance with such
instructions, including for the avoidance of doubt, refraining from any action
that, in its opinion or the opinion of its counsel, may be in violation of the
automatic stay under any Debtor Relief

 

188



--------------------------------------------------------------------------------

Law or that may effect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of any Debtor Relief Law. Without prejudice to
the generality of the foregoing, (i) each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any communication, instrument or
document believed by it to be genuine and correct and to have been signed or
sent by the proper Person or Persons, and shall be entitled to rely and shall be
protected in relying on opinions and judgments of attorneys (who may be
attorneys for the Borrower and its Subsidiaries), accountants, experts and other
professional advisors selected by it; and (ii) no Lender shall have any right of
action whatsoever against any Agent as a result of such Agent acting or (where
so instructed) refraining from acting hereunder or any of the other Credit
Documents in accordance with the instructions of the Requisite Lenders (or such
other Lenders as may be required to give such instructions under Section 10.05).

(c) Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers under this Agreement or under any
other Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates. The exculpatory, indemnification and other
provisions of this Section 9.03 and of Section 9.06 shall apply to any the
Affiliates of the Administrative Agent and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent. All of the rights,
benefits and privileges (including the exculpatory and indemnification
provisions) of this Section 9.03 and of Section 9.06 shall apply to any such
sub-agent and to the Affiliates of any such sub-agent, and shall apply to their
respective activities as sub-agent as if such sub-agent and Affiliates were
named herein. Notwithstanding anything herein to the contrary, with respect to
each sub-agent appointed by the Administrative Agent, (i) such sub-agent shall
be a third-party beneficiary under this Agreement with respect to all such
rights, benefits and privileges (including exculpatory rights and rights to
indemnification) and shall have all of the rights and benefits of a third-party
beneficiary, including an independent right of action to enforce such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of the Credit Parties and the Lenders, (ii) such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent and (iii) such sub-agent shall only have obligations to the
Administrative Agent and not to any Credit Party, Lender or any other Person and
no Credit Party, Lender or any other Person shall have any rights, directly or
indirectly, as a third-party beneficiary or otherwise, against such sub-agent.

Section 9.04. Agents Entitled to Act as Lender. The agency hereby created shall
in no way impair or affect any of the rights and powers of, or impose any

 

189



--------------------------------------------------------------------------------

duties or obligations upon, any Agent in its individual capacity as a Lender
hereunder. With respect to its participation in the Loans and the Letters of
Credit, each Agent shall have the same rights and powers hereunder as any other
Lender and may exercise the same as if it were not performing the duties and
functions delegated to it hereunder, and the term “Lender” shall, unless the
context clearly otherwise indicates, include each Agent in its individual
capacity. Any Agent and its Affiliates may accept deposits from, lend money to,
own securities of, and generally engage in any kind of banking, trust, financial
advisory or other business with the Borrower or any of its Affiliates as if it
were not performing the duties specified herein, and may accept fees and other
consideration from the Borrower for services in connection herewith and
otherwise without having to account for the same to Lenders.

Section 9.05. Lenders’ Representations, Warranties and Acknowledgment. (a) Each
Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of the Borrower and its
Subsidiaries in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of the
Borrower and its Subsidiaries. No Agent shall have any duty or responsibility,
either initially or on a continuing basis, to make any such investigation or any
such appraisal on behalf of Lenders or to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before the making of the Loans or at any time or times thereafter, and no Agent
shall have any responsibility with respect to the accuracy of or the
completeness of any information provided to Lenders.

(b) Each Lender, by delivering (or if delivered in escrow, upon releasing from
such escrow) its signature page to this Agreement, an Assignment Agreement or a
Joinder Agreement and funding its Tranche A Term Loan, Tranche B Term Loan
and/or Revolving Loans on the Closing Date or by the funding of any New Term
Loans or New Revolving Loans, as the case may be, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Credit Document and
each other document required to be approved by any Agent, the Requisite Lenders
or the Lenders, as applicable on the Closing Date, or as of the date of funding
of such New Loans.

(c) Each Lender acknowledges that the Borrower may purchase Tranche B Term Loans
hereunder from Lenders from time to time, subject to the restrictions set forth
in Section 10.06.

Section 9.06. Right to Indemnity. Each Lender, in proportion to its Pro Rata
Share, severally agrees to indemnify each Agent, to the extent that such Agent
shall not have been reimbursed by any Credit Party, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including reasonable counsel fees and disbursements) or

 

190



--------------------------------------------------------------------------------

disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against such Agent in exercising its powers, rights and remedies
or performing its duties hereunder or under the other Credit Documents or
otherwise in its capacity as such Agent in any way relating to or arising out of
this Agreement or the other Credit Documents; provided, no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Agent’s gross negligence or willful misconduct, as determined by a
final, non-appealable judgment of a court of competent jurisdiction. If any
indemnity furnished to any Agent for any purpose shall, in the opinion of such
Agent, be insufficient or become impaired, such Agent may call for additional
indemnity and cease, or not commence, to do the acts indemnified against until
such additional indemnity is furnished; provided, in no event shall this
sentence require any Lender to indemnify any Agent against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement in excess of such Lender’s Pro Rata Share thereof; and provided
further, this sentence shall not be deemed to require any Lender to indemnify
any Agent against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement described in the proviso in the
immediately preceding sentence.

Section 9.07. Successor Administrative Agent, Collateral Agent and Swing Line
Lender. (a) The Administrative Agent shall have the right to resign at any time
by giving prior written notice thereof to the Lenders and the Borrower and the
Administrative Agent may be removed at any time with or without cause by an
instrument or concurrent instruments in writing delivered to the Borrower and
the Administrative Agent and signed by the Requisite Lenders. The Administrative
Agent shall have the right to appoint a financial institution to act as the
Administrative Agent and/or Collateral Agent hereunder, subject to the
reasonable satisfaction of the Borrower and the Requisite Lenders, and the
Administrative Agent’s resignation shall become effective on the earliest of
(i) 30 days after delivery of the notice of resignation (regardless of whether a
successor has been appointed or not), (ii) the acceptance of such successor
Administrative Agent by the Borrower and the Requisite Lenders or (iii) such
other date, if any, agreed to by the Requisite Lenders. Upon any such notice of
resignation or any such removal, if a successor Administrative Agent has not
already been appointed by the retiring Administrative Agent, the Requisite
Lenders shall have the right, upon five (5) Business Days’ notice to the
Borrower, to appoint a successor Administrative Agent. If neither the Requisite
Lenders nor the Administrative Agent shall have appointed a successor
Administrative Agent, the Requisite Lenders shall be deemed to have succeeded to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent; provided that, until a successor Administrative
Agent is so appointed by the Requisite Lenders or the Administrative Agent, any
collateral security held by the Administrative Agent in its role as Collateral
Agent on behalf of the Lenders or

 

191



--------------------------------------------------------------------------------

the Issuing Bank under any of the Credit Documents shall continue to be held by
the retiring Collateral Agent as nominee until such time as a successor
Collateral Agent is appointed. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor Administrative Agent, that
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed
Administrative Agent and the retiring or removed Administrative Agent shall
promptly (i) transfer to such successor Administrative Agent all sums,
Securities and other items of Collateral held under the Collateral Documents,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of such successor Administrative
Agent under the Credit Documents and (ii) execute and deliver to such successor
Administrative Agent such amendments to financing statements, and take such
other actions as may be necessary or appropriate in connection with the
assignment to such successor Administrative Agent of the security interests
created under the Collateral Documents, whereupon such retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder. Except as provided above, any resignation or removal of Goldman Sachs
or its successor as the Administrative Agent pursuant to this Section shall also
constitute the resignation or removal of Goldman Sachs or its successor as the
Collateral Agent. After any retiring or removed Administrative Agent’s
resignation or removal hereunder as the Administrative Agent, the provisions of
this Section shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent hereunder. Any successor
Administrative Agent appointed pursuant to this Section 9.07(a) shall, upon its
acceptance of such appointment, become the successor Collateral Agent for all
purposes hereunder.

(b) In addition to the foregoing, the Collateral Agent may resign at any time by
giving prior written notice thereof to the Lenders and the Grantors, and the
Collateral Agent may be removed at any time with or without cause by an
instrument or concurrent instruments in writing delivered to the Grantors and
the Collateral Agent signed by the Requisite Lenders. The Administrative Agent
shall have the right to appoint a financial institution as the Collateral Agent
hereunder, subject to the reasonable satisfaction of the Borrower and the
Requisite Lenders and the Collateral Agent’s resignation shall become effective
on the earliest of (i) 30 days after delivery of the notice of resignation,
(ii) the acceptance of such successor Collateral Agent by the Borrower and the
Requisite Lenders or (iii) such other date, if any, agreed to by the Requisite
Lenders. Upon any such notice of resignation or any such removal, the Requisite
Lenders shall have the right, upon five (5) Business Days’ notice to the
Administrative Agent, to appoint a successor Collateral Agent. Until a successor
Collateral Agent is so appointed by the Requisite Lenders or the Administrative
Agent, any collateral security held by Collateral Agent on behalf of the Lenders
or the Issuing Bank under any of the Credit Documents shall continue to be held
by the retiring Collateral Agent as

 

192



--------------------------------------------------------------------------------

nominee until such time as a successor Collateral Agent is appointed. Upon the
acceptance of any appointment as the Collateral Agent hereunder by a successor
Collateral Agent, that successor Collateral Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
or removed Collateral Agent under this Agreement and the Collateral Documents,
and the retiring or removed Collateral Agent under this Agreement shall promptly
(i) transfer to such successor Collateral Agent all sums, Securities and other
items of Collateral held hereunder or under the Collateral Documents, together
with all records and other documents necessary or appropriate in connection with
the performance of the duties of the successor Collateral Agent under this
Agreement and the Collateral Documents and (ii) execute and deliver to such
successor Collateral Agent or otherwise authorize the filing of such amendments
to financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Collateral Agent
of the security interests created under the Collateral Documents, whereupon such
retiring or removed Collateral Agent shall be discharged from its duties and
obligations under this Agreement and the Collateral Documents. After any
retiring or removed Collateral Agent’s resignation or removal hereunder as the
Collateral Agent, the provisions of this Agreement and the Collateral Documents
shall inure to its benefit as to any actions taken or omitted to be taken by it
under this Agreement or the Collateral Documents while it was the Collateral
Agent hereunder.

Section 9.08. Collateral Documents and Guaranty. (a) Agents under Collateral
Documents and Guaranty. Each Secured Party hereby further authorizes the
Administrative Agent or the Collateral Agent, as applicable, on behalf of and
for the benefit of the Secured Parties, to be the agent for and representative
of the Secured Parties with respect to the Guaranty, the Collateral and the
Collateral Documents; provided that neither the Administrative Agent nor the
Collateral Agent shall owe any fiduciary duty, duty of loyalty, duty of care,
duty of disclosure or any other obligation whatsoever to any holder of
Obligations with respect to any Hedge Agreement. Subject to Section 10.05,
without further written consent or authorization from any Secured Party, the
Administrative Agent or the Collateral Agent, as applicable may execute any
documents or instruments necessary to (i) in connection with a sale or
disposition of assets permitted by this Agreement, release any Lien encumbering
any item of Collateral that is the subject of such sale or other disposition of
assets or to which the Requisite Lenders (or such other Lenders as may be
required to give such consent under Section 10.05) have otherwise consented or
(ii) release any Guarantor from the Guaranty pursuant to Section 7.12 or with
respect to which the Requisite Lenders (or such other Lenders as may be required
to give such consent under Section 10.05) have otherwise consented.

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Credit Documents to the contrary notwithstanding, the

 

193



--------------------------------------------------------------------------------

Borrower, the Administrative Agent, the Collateral Agent and each Secured Party
hereby agree that (i) no Secured Party shall have any right individually to
realize upon any of the Collateral or to enforce the Guaranty, it being
understood and agreed that all powers, rights and remedies hereunder and under
any of the Credit Documents may be exercised solely by the Administrative Agent
or the Collateral Agent, as applicable, for the benefit of the Secured Parties
in accordance with the terms hereof and thereof and all powers, rights and
remedies under the Collateral Documents may be exercised solely by the
Collateral Agent for the benefit of the Secured Parties in accordance with the
terms thereof and (ii) in the event of a foreclosure or similar enforcement
action by the Collateral Agent on any of the Collateral pursuant to a public or
private sale or other disposition (including, without limitation, pursuant to
Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code),
the Collateral Agent (or any Lender, except with respect to a “credit bid”
pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the
Bankruptcy Code), may be the purchaser or licensor of any or all of such
Collateral at any such sale or other disposition and the Collateral Agent, as
agent for and representative of the Secured Parties (but not any Lender or
Lenders in its or their respective individual capacities) shall be entitled,
upon instructions from the Requisite Lenders, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale or disposition, to use and apply any of the
Obligations as a credit on account of the purchase price for any Collateral
payable by Collateral Agent at such sale or other disposition.

(c) Rights under Hedge Agreements and Cash Management Agreements. No Hedge
Agreement will create (or be deemed to create) in favor of any Lender
Counterparty that is party thereto and no Cash Management Agreement will create
(or be deemed to create) in favor of any Cash Management Provider that is a
party thereto, any rights in connection with the management or release of any
Collateral or of the obligations of any Guarantor under the Credit Documents,
except as expressly provided in Section 9.02 of the Pledge and Security
Agreement. By accepting the benefits of the Collateral, such Lender Counterparty
and Cash Management Provider shall be deemed to have appointed the Collateral
Agent as its agent and agreed to be bound by the Credit Documents as a Secured
Party, subject to the limitations set forth in this clause (c).

(d) Release of Collateral and Guarantees; Termination of Credit Documents.
Notwithstanding anything to the contrary contained herein or any other Credit
Document, when all Obligations (other than obligations in respect of any Hedge
Agreement) have been paid in full, all Commitments have terminated or expired
and no Letter of Credit shall be outstanding, upon request of the Borrower, the
Administrative Agent shall (without notice to, or vote or consent of, any
Lender, or any affiliate of any Lender that is a party to any Hedge Agreement)
take such actions as shall be required to release its security interest in all
Collateral, and to release all guarantee obligations provided for in any Credit

 

194



--------------------------------------------------------------------------------

Document, whether or not on the date of such release there may be outstanding
Obligations in respect of Hedge Agreements. Any such release of guarantee
obligations shall be deemed subject to the provision that such guarantee
obligations shall be reinstated if after such release any portion of any payment
in respect of the Obligations guaranteed thereby shall be rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payment had not been
made.

(e) The Collateral Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Collateral Agent’s Lien thereon, or any certificate prepared
by any Credit Party in connection therewith, nor shall the Collateral Agent be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral.

Section 9.09. Withholding Taxes. To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the Internal Revenue Service or
any other Governmental Authority asserts a claim that the Administrative Agent
did not properly withhold Tax from amounts paid to or for the account of any
Lender because the appropriate form was not delivered or was not properly
executed or because such Lender failed to notify the Administrative Agent of a
change in circumstance which rendered the exemption from, or reduction of,
withholding Tax ineffective or for any other reason, or if Administrative Agent
reasonably determines that a payment was made to a Lender pursuant to this
Agreement without deduction of applicable withholding tax from such payment,
such Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax or otherwise,
including any penalties or interest and together with all expenses (including
reasonable legal expenses, allocated internal costs and out-of-pocket expenses)
incurred.

Section 9.10. Administrative Agent May File Bankruptcy Disclosure and Proofs of
Claim. In case of the pendency of any proceeding under any Debtor Relief Laws
relative to any Credit Party, the Administrative Agent (irrespective of whether
the principal of any Loan or Obligation under a Letter of Credit shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

(a) to file a verified statement pursuant to rule 2019 of the Federal Rules of
Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;

 

195



--------------------------------------------------------------------------------

(b) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Bank and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its
respective agents and counsel and all other amounts due to the Administrative
Agent under Sections 2.11, 10.02 and 10.03) allowed in such judicial proceeding;
and

(c) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Bank, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.11, 10.02 and 10.03. To the extent that the payment of any such compensation,
expenses, disbursements and advances of the Administrative Agent, its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.11,
10.02 and 10.03 out of the estate in any such proceeding, shall be denied for
any reason, payment of the same shall be secured by a Lien on, and shall be paid
out of, any and all distributions, dividends, money, securities and other
properties that the Lenders or the Issuing Bank may be entitled to receive in
such proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

196



--------------------------------------------------------------------------------

ARTICLE 10

MISCELLANEOUS

Section 10.01. Notices. (a) Notices Generally. Any notice or other communication
herein required or permitted to be given to a Credit Party, the Co-Syndication
Agents, the Collateral Agent, the Administrative Agent, the Swing Line Lender,
the Issuing Bank or the Co-Documentation Agents shall be sent to such Person’s
address as set forth on Appendix B or in the other relevant Credit Document, and
in the case of any Lender, the address as indicated on Appendix B or otherwise
indicated to the Administrative Agent in writing. Except as otherwise set forth
in Section 3.02(b) or paragraph (ii) below, each notice hereunder shall be in
writing and may be personally served, telexed or sent by telefacsimile (except
for any notices sent to the Administrative Agent) or United States mail or
courier service and shall be deemed to have been given when delivered in person
or by courier service and signed for against receipt thereof, upon receipt of
telefacsimile or telex, or three (3) Business Days after depositing it in the
United States mail with postage prepaid and properly addressed; provided no
notice to any Agent shall be effective until received by such Agent; provided,
further, any such notice or other communication shall, at the request of the
Administrative Agent, be provided to any sub-agent appointed pursuant to Section
9.03(c) hereto as designated by the Administrative Agent from time to time.

(b) Electronic Communications.

(i) Notices and other communications to any Agent, any Lender, the Swing Line
Lender and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites,
including the Platform) pursuant to procedures approved by the Administrative
Agent; provided that the foregoing shall not apply to service of process or to
notices to any Agent, any Lender, the Swing Line Lender or the Issuing Bank
pursuant to Article 2 if such Lender or the Issuing Bank, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Section by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communication pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (1) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent

 

197



--------------------------------------------------------------------------------

at the opening of business on the next Business Day for the recipient, and
(2) notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (1) of notification that such
notice or communication is available and identifying the website address
therefor.

(ii) Each Credit Party understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the willful misconduct or gross negligence of the Administrative Agent, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.

(iii) The Platform and any Approved Electronic Communications are provided “as
is” and “as available.” None of the Agents nor any of their respective officers,
directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy or completeness of the Approved
Electronic Communications or the Platform, and each expressly disclaims
liability for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications.

(iv) Each Credit Party, each Lender, the Issuing Bank and each Agent agrees that
the Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with the Administrative
Agent’s customary document retention procedures and policies.

(v) Any notice of Default or Event of Default may be provided by telephone if
confirmed promptly thereafter by delivery of written notice thereof.

(c) Private Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States federal and state securities laws, to
make reference to information that is not made available through the “Public
Side

 

198



--------------------------------------------------------------------------------

Information” portion of the Platform and that may contain Non-Public Information
with respect to the Borrower, its Subsidiaries, its or their securities for
purposes of United States federal or state securities laws. In the event that
any Public Lender has determined for itself to not access any information
disclosed through the Platform or otherwise, such Public Lender acknowledges
that (i) other Lenders may have availed themselves of such information and
(ii) neither the Borrower nor the Administrative Agent has any responsibility
for such Public Lender’s decision to limit the scope of the information it has
obtained in connection with this Agreement and the other Credit Documents.

Section 10.02. Expenses. Whether or not the transactions contemplated hereby
shall be consummated, the Borrower agrees to pay promptly (a) all the actual and
reasonable costs and expenses of the Agents incurred in connection with the
negotiation, preparation and execution of the Credit Documents and any consents,
amendments, waivers or other modifications thereto; (b) all the costs of the
Agents for the furnishing of all opinions by counsel for the Borrower and the
other Credit Parties; (c) the reasonable fees, expenses and disbursements of
counsel to the Agents in connection with the negotiation, preparation, execution
and administration of the Credit Documents and any consents, amendments, waivers
or other modifications thereto and any other documents or matters requested by
the Borrower; provided that prior to the occurrence, and during the continuance,
of a Default or Event of Default, reasonable attorney’s fees shall be limited to
one primary counsel and, if reasonably required by the Administrative Agent,
local or specialist counsel; provided, further, that no such limitation shall
apply if counsel for the Administrative Agent determines in good faith that
there is an actual or potential conflict of interest that requires separate
representation for any Agent; (d) all the actual costs and reasonable expenses
of creating, perfecting, recording, maintaining and preserving Liens in favor of
the Collateral Agent, for the benefit of the Secured Parties, including filing
and recording fees, expenses and taxes, stamp or documentary taxes, search fees,
title insurance premiums and reasonable fees, expenses and disbursements of
counsel to each Agent and of counsel providing any opinions that any Agent or
the Requisite Lenders may request in respect of the Collateral or the Liens
created pursuant to the Collateral Documents; (e) all the actual costs and
reasonable fees, expenses and disbursements of any auditors, accountants,
consultants or appraisers retained by the Agents; (f) all the actual costs and
reasonable expenses (including the reasonable fees, expenses and disbursements
of any appraisers, consultants, advisors and agents employed or retained by the
Collateral Agent and its counsel) in connection with the custody or preservation
of any of the Collateral; (g) all other actual and reasonable costs and expenses
incurred by each Agent in connection with the syndication of the Loans and
Commitments and the transactions contemplated by the Credit Documents and any
consents, amendments, waivers or other modifications thereto; and (h) after the
occurrence of a Default or an Event of Default, all costs and expenses
(including reasonable

 

199



--------------------------------------------------------------------------------

attorneys fees) and costs of settlement, incurred by any Agent and the Lenders
in enforcing any Obligations of or in collecting any payments due from any
Credit Party hereunder or under the other Credit Documents by reason of such
Default or Event of Default (including in connection with the sale, lease or
license of, collection from or other realization upon any of the Collateral or
the enforcement of the Guaranty) or in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work out” or pursuant to any insolvency or bankruptcy cases or proceedings.

Section 10.03. Indemnity. (a) In addition to the payment of expenses pursuant to
Section 10.02, whether or not the transactions contemplated hereby shall be
consummated, each Credit Party agrees to defend (subject to Indemnitees’
selection of counsel), indemnify, pay and hold harmless each Agent, each Lender
and each of their respective Affiliates and officers, partners, members,
directors, trustees, advisors, employees, agents, sub-agents and controlling
persons (if any) of such Agent, Lender or Affiliates (each, an “Indemnitee”)
from and against any and all Indemnified Liabilities; provided no Credit Party
shall have any obligation to any Indemnitee hereunder with respect to any
Indemnified Liabilities to the extent such Indemnified Liabilities result from
the gross negligence or willful misconduct of such Indemnitee, in each case, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction. To the extent that the undertakings to defend, indemnify, pay and
hold harmless set forth in this Section 10.03 may be unenforceable in whole or
in part because they are violative of any law or public policy, the applicable
Credit Party shall contribute the maximum portion that it is permitted to pay
and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by Indemnitees or any of them.

(b) To the extent permitted by applicable law, no Credit Party shall assert, and
each Credit Party hereby waives, any claim against each Lender, each Agent and
their respective Affiliates, directors, employees, attorneys, agents or
sub-agents, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, as a result of, or in any
way related to this Agreement or any Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection herewith or
therewith, and the Borrower hereby waives, releases and agrees not to sue upon
any such claim or any such damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

(c) Each Credit Party also agrees that no Lender, Agent nor their respective
Affiliates, directors, employees, attorneys, agents or sub-agents will

 

200



--------------------------------------------------------------------------------

have any liability to any Credit Party or any person asserting claims on behalf
of or in right of any Credit Party or any other person in connection with or as
a result of this Agreement or any Credit Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, in
each case, except in the case of any Credit Party to the extent that any losses,
claims, damages, liabilities or expenses incurred by such Credit Party or its
affiliates, shareholders, partners or other equity holders have been found by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Lender, Agent
or their respective Affiliates, directors, employees, attorneys, agents or
sub-agents in performing its obligations under this Agreement or any Credit
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein; provided, however, that in no event will such
Lender, Agent or their respective Affiliates, directors, employees, attorneys,
agents or sub-agents have any liability for any indirect, consequential, special
or punitive damages in connection with or as a result of such Lender’s, Agent’s
or their respective Affiliates’, directors’, employees’, attorneys’, agents’ or
sub-agents’ activities related to this Agreement or any Credit Document or any
agreement or instrument contemplated hereby or thereby or referred to herein or
therein.

Section 10.04. Set-off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default, each Lender and the Issuing Bank (and their
respective Affiliates) are hereby authorized by each Credit Party at any time or
from time to time, without notice to any Credit Party or to any other Person
(other than the Administrative Agent), any such notice being hereby expressly
waived, to set off and to appropriate and to apply any and all deposits (general
or special, including Indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts) and any other
Indebtedness at any time held or owing by such Lender or the Issuing Bank or
their respective Affiliates to or for the credit or the account of any Credit
Party against and on account of the obligations and liabilities of any Credit
Party to such Lender or the Issuing Bank or their respective Affiliates
hereunder, the Letters of Credit and participations therein and under the other
Credit Documents, including all claims of any nature or description arising out
of or connected hereto, the Letters of Credit and participations therein or with
any other Credit Document, irrespective of whether or not (a) such Lender or
Issuing Bank (or any of their respective Affiliates) shall have made any demand
hereunder or (b) the principal of or the interest on the Loans or any amounts in
respect of the Letters of Credit or any other amounts due hereunder shall have
become due and payable pursuant to Article 2 and although such obligations and
liabilities, or any of them, may be contingent or unmatured; provided that in
the event that any Defaulting Lender

 

201



--------------------------------------------------------------------------------

shall exercise any such right of set-off, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Sections 2.17 and 2.22 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Bank and the Lenders and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of set-off.
The rights of each Lender, the Issuing Bank and their respective Affiliates
under this Section 10.04 are in addition to other rights and remedies (including
other rights of set-off) that such Lender, the Issuing Bank or their respective
Affiliates may have.

Section 10.05. Amendments and Waivers. (a) Requisite Lenders’ Consent. Except as
provided in Sections 2.24, 2.25 and 2.26, subject to the additional requirements
of Sections 10.05(b) and 10.05(c), no amendment, modification, termination or
waiver of any provision of the Credit Documents, or consent to any departure by
any Credit Party therefrom, shall in any event be effective without the written
concurrence of the Requisite Lenders; provided that the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any other Credit Document to cure any ambiguity, omission, defect
or inconsistency (as reasonably determined by the Administrative Agent), so long
as such amendment, modification or supplement does not adversely affect the
rights of any Lender (or the Issuing Bank, if applicable).

(b) Affected Lenders’ Consent. Without the written consent of each Lender (other
than a Defaulting Lender) that would be directly affected thereby, no amendment,
modification, termination or consent shall be effective if the effect thereof
would:

(i) extend the scheduled final maturity of any Loan or Note;

(ii) waive, reduce or postpone any scheduled repayment (but not prepayment);

(iii) extend the stated expiration date of any Letter of Credit beyond the
Revolving Commitment Termination Date;

(iv) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.10)
or any fee or any premium payable hereunder;

(v) extend the time for payment of any such interest or fees or premium;

 

202



--------------------------------------------------------------------------------

(vi) reduce the principal amount of any Loan or any reimbursement obligation in
respect of any Letter of Credit;

(vii) amend, modify, terminate or waive any provision of this Section 10.05(b),
Section 10.05(c) or any other provision of this Agreement that expressly
provides that the consent of all Lenders is required;

(viii) amend (x) the definition of “Requisite Lenders”, “Requisite Class
Lenders” or “Pro Rata Share” or (y) Section 2.11(a), 2.16(c) or 2.17 in a manner
which would alter the requirement that payments be made to the Lenders in
accordance with their Pro Rata Share; provided, with the consent of the
Requisite Lenders, additional extensions of credit pursuant hereto may be
included in the determination of “Requisite Lenders”, “Requisite Class Lenders”
or “Pro Rata Share” on substantially the same terms and conditions as the Term
Loan Commitments, the Term Loans, the Revolving Commitments and the Revolving
Loans are included on the Closing Date;

(ix) release all or substantially all of the Collateral or any material
Guarantor from the Guaranty except as expressly provided in the Credit Documents
and except in connection with a “credit bid” undertaken by the Collateral Agent
at the direction of the Requisite Lenders pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code or other sale or
disposition of assets in connection with an enforcement action with respect to
the Collateral permitted pursuant to the Credit Documents (in which case only
the consent of the Requisite Lenders will be needed for such release); or

(x) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document;

provided that (i) for the avoidance of doubt, all Lenders shall be deemed
directly affected thereby with respect to any amendment described in clauses
(vii), (viii), (ix) and (x) (other than as set forth in the proviso to clause
(viii) or in clause (ix)), (ii) (1) the Commitment of any Defaulting Lender may
not be increased or extended and (2) the principal amount of any Loans of any
Defaulting Lender may not be reduced and the scheduled final maturity date
thereof may not be extended, in any such case, without the consent of such
Defaulting Lender and (iii) any amendment, modification, termination or consent
requiring the consent of all Lenders or each affected Lender, that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.

 

203



--------------------------------------------------------------------------------

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:

(i) increase any Revolving Commitment of any Lender over the amount thereof then
in effect without the consent of such Lender; provided no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Revolving Commitment of any Lender;

(ii) amend, modify, terminate or waive any provision hereof relating to the
Swing Line Sublimit or the Swing Line Loans without the consent of the Swing
Line Lender;

(iii) alter the required application of any repayments or prepayments as among
Classes pursuant to Section 2.15 or Section 9.02 of the Pledge and Security
Agreement without the consent of the Requisite Class Lenders with respect to
each Class which is being allocated a lesser repayment or prepayment as a result
thereof; provided that the Requisite Lenders may waive, in whole or in part, any
prepayment under Section 2.15 so long as the application, as among Classes, of
any portion of such prepayment which is still required to be made is not
altered;

(iv) amend, modify, terminate or waive any obligation of Lenders relating to the
purchase of participations in Letters of Credit as provided in Section 2.04(e)
without the written consent of the Administrative Agent and of the Issuing Bank;

(v) amend, modify, terminate or waive any provision of the Credit Documents as
the same applies to any Agent, or any other provision hereof as the same applies
to the rights or obligation of any Agent, in each case without the consent of
such Agent;

(vi) amend, modify, terminate or waive any provision of the Credit Documents in
a manner that by its terms directly and materially adversely affects the rights
of Lenders holding Loans of one Class in respect of payments required to be made
to such Lenders hereunder differently from the rights of Lenders holding Loans
of any other Class in respect of their rights to receive payments on account of
such Loans without the prior written consent of the Requisite Class Lenders with
respect to each adversely affected Class; or

(vii) amend, modify, terminate or waive any provision of Section 3.02 (other
than in connection with the making of the Term Loans) without the prior written
consent of the Requisite Class Lenders with respect to Revolving Loans.

 

204



--------------------------------------------------------------------------------

(d) Execution of Amendments, Etc. The Administrative Agent may, but shall have
no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.05 shall be
binding upon each Lender at the time outstanding, each future Lender and each
Credit Party signatory thereto.

Section 10.06. Successors and Assigns; Participations. (a) Generally. This
Agreement shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of the parties hereto and
the successors and assigns of Lenders. No Credit Party’s rights or obligations
hereunder nor any interest therein may be assigned or delegated by any Credit
Party without the prior written consent of all Lenders. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, Affiliates of
each of the Agents and Lenders and other Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Register. The Borrower, the Administrative Agent and the Lenders shall deem
and treat the Persons listed as Lenders in the Register as the holders and
owners of the corresponding Commitments and Loans listed therein for all
purposes hereof, and, subject to Section 10.06(h) hereof, no assignment or
transfer of any such Commitment or Loan shall be effective, in each case, unless
and until recorded in the Register following receipt of a fully executed
Assignment Agreement effecting the assignment or transfer thereof, together with
the required forms and certificates regarding tax matters and any fees payable
in connection with such assignment, in each case, as provided in
Section 10.06(d). Each assignment shall be recorded in the Register promptly
following receipt by the Administrative Agent of the fully executed Assignment
Agreement and all other necessary documents and approvals, and prompt notice
thereof shall be provided to the Borrower and a copy of such Assignment
Agreement shall be maintained, as applicable. The date of such recordation of a
transfer shall be referred to herein as the “Assignment Effective Date.” Any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is listed in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Commitments or Loans.

 

205



--------------------------------------------------------------------------------

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans or other
Obligations owing to it (provided, however, that pro rata assignments shall not
be required, and each assignment shall be of a uniform, and not varying,
percentage of all rights and obligations under and in respect of any applicable
Loan and any related Commitments):

(i) to any Eligible Assignee meeting the criteria of clause (i) of the
definition thereof upon the giving of notice to the Borrower and the
Administrative Agent; or

(ii) to any Eligible Assignee meeting the criteria of clause (ii) of the
definition thereof (except in the case of assignments made to Goldman Sachs or
in connection with the primary syndication of the credit facilities provided
hereunder), consented to by each of the Borrower and the Administrative Agent
(such consents not to be (x) unreasonably withheld or delayed or (y) in the case
of the Borrower, required at any time an Event of Default shall have occurred
and then be continuing); provided, further, that (A) the Borrower shall be
deemed to have consented to any such assignment of Loans or Commitments unless
it shall object thereto by written notice to the Administrative Agent within
five (5) Business Days after receiving notice thereof and (B) each such
assignment pursuant to this Section 10.06(c)(ii) shall be in an aggregate amount
of not less than (1) $2,500,000 with respect to the assignment of the Revolving
Commitments, the Revolving Loans, the Tranche A Term Loans and New Term Loans
constituting Non-Institutional Incremental Facilities and (2) $1,000,000 with
respect to the assignment of the Tranche B Term Loans and New Term Loans
constituting Institutional Incremental Facilities (or, if less, (x) the amount
agreed to by the Borrower and the Administrative Agent or (y) the aggregate
amount of the Loans of the assigning Lender with respect to the Class being
assigned).

(d) Mechanics. Assignments and assumptions of Loans and Commitments by Lenders
shall be effected by manual execution and delivery to the Administrative Agent
of an Assignment Agreement. Assignments made pursuant to the foregoing provision
shall be effective as of the Assignment Effective Date. In connection with all
assignments there shall be delivered to the Administrative Agent such forms,
certificates or other evidence, if any, with respect to United States federal
income tax withholding matters as the assignee under such Assignment Agreement
may be required to deliver pursuant to Section 2.20(c), together with payment to
the Administrative Agent of a registration and processing fee of $3,500 (except
that (i) no such registration and processing fee shall be payable (y) in
connection with an assignment by or to Goldman Sachs or any Affiliate thereof or
(z) in the case of an assignee which is already a Lender or

 

206



--------------------------------------------------------------------------------

is an Affiliate or Related Fund of a Lender or a Person under common management
with a Lender and (ii) no more than one such fee shall be payable in connection
with simultaneous assignments to or by two (2) or more Related Funds).

(i) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable Pro Rata Share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Bank, the Swing Line Lender and each other Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its Pro Rata Share of
all Loans and participations in Letters of Credit and Swing Line Loans.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

(e) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Commitments and Loans,
as the case may be represents and warrants as of the Closing Date or as of the
Assignment Effective Date that (i) it is an Eligible Assignee; (ii) it has
experience and expertise in the making of or investing in commitments or loans
such as the applicable Commitments or Loans, as the case may be; and (iii) it
will make or invest in, as the case may be, its Commitments or Loans for its own
account in the ordinary course and without a view to distribution of such
Commitments or Loans within the meaning of the Securities Act or the Exchange
Act or other federal securities laws (it being understood that, subject to the
provisions of this Section 10.06 the disposition of such Commitments or Loans or
any interests therein shall at all times remain within its exclusive control).

(f) Effect of Assignment. Subject to the terms and conditions of this Section
10.06, as of the applicable “Assignment Effective Date” with respect to any
assignee and assignor (i) such assignee shall have the rights and obligations

 

207



--------------------------------------------------------------------------------

of a “Lender” hereunder to the extent of its interest in the Loans and
Commitments as reflected in the Register and shall be a party hereto and a
“Lender” for all purposes hereof with respect to the interest assigned, in
addition to any interests hereunder it may theretofore hold as a Lender;
(ii) the assigning Lender thereunder shall, to the extent that rights and
obligations hereunder have been assigned to the assignee, relinquish its rights
(other than any rights which survive the termination hereof under Section 10.08)
and be released from its obligations hereunder (and, in the case of an
assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided, anything contained in any of the Credit
Documents to the contrary notwithstanding, (y) the Issuing Bank shall continue
to have all rights and obligations with respect to such Letters of Credit until
the cancellation or expiration of such Letters of Credit and the reimbursement
of any amounts drawn thereunder and (z) such assigning Lender shall continue to
be entitled to the benefit of all indemnities of a Lender hereunder as specified
herein with respect to matters arising out of the prior involvement of such
assigning Lender as a Lender hereunder); (iii) the Commitments shall be modified
to reflect any Commitment of such assignee and of such assigning Lender, if any;
and (iv) if any such assignment occurs after the issuance of any Note to the
assigning Lender, the assigning Lender shall, upon the effectiveness of such
assignment or as promptly thereafter as practicable, surrender its applicable
Notes to the Administrative Agent for cancellation, and thereupon the Borrower
shall issue and deliver new Notes, if so requested by the assignee and/or
assigning Lender, to such assignee and/or to such assigning Lender, with
appropriate insertions, to reflect the new Revolving Commitments and/or
outstanding Loans of the assignee and/or the assigning Lender.

(g) Participations.

(i) Each Lender shall have the right at any time to sell one or more
participations to any Person (other than the Borrower, any of its Subsidiaries
or any of its Affiliates) in all or any part of its Commitments, Loans or in any
other Obligation. Each Lender that sells a participation pursuant to this
Section 10.06(g) shall, acting solely for U.S. federal income tax purposes as an
agent of the Borrower, maintain a register on which it records the name and
address of each participant and the principal amounts (and stated interest) of
each participant’s participation interest with respect to the Term Loan (each, a
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any participant or any information relating to a participant’s
interest in any Commitments, Loans or its other obligations under this
Agreement) except to the extent that the relevant parties, acting reasonably and
in good faith, determine that such disclosure is necessary to establish that
such

 

208



--------------------------------------------------------------------------------

Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. Unless otherwise
required by the Internal Revenue Service, any disclosure required by the
foregoing sentence shall be made by the relevant Lender directly and solely to
the Internal Revenue Service. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of a participation
with respect to the Term Loan for all purposes under this Agreement,
notwithstanding any notice to the contrary.

(ii) The holder of any such participation, other than an Affiliate of the Lender
granting such participation, shall not be entitled to require such Lender to
take or omit to take any action hereunder except with respect to any amendment,
modification or waiver that would (A) extend the final scheduled maturity of any
Loan, Note or Letter of Credit (unless such Letter of Credit is not extended
beyond the Revolving Commitment Termination Date) in which such participant is
participating, or reduce the rate or extend the time of payment of interest or
fees thereon (except in connection with a waiver of applicability of any post
default increase in interest rates) or reduce the principal amount thereof, or
increase the amount of the participant’s participation over the amount thereof
then in effect (it being understood that a waiver of any Default or Event of
Default or of a mandatory reduction in the Commitment shall not constitute a
change in the terms of such participation, and that an increase in any
Commitment or Loan shall be permitted without the consent of any participant if
the participant’s participation is not increased as a result thereof),
(B) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under this Agreement or (C) release all or substantially
all of the Collateral under the Collateral Documents or all of substantially all
of the Guarantors from the Guaranty (in each case, except as expressly provided
in the Credit Documents) supporting the Loans hereunder in which such
participant is participating.

(iii) The Borrower agrees that each participant shall be entitled to the
benefits of Sections 2.18, 2.19 and 2.20 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (iii)
of this Section; provided, (x) a participant shall not be entitled to receive
any greater payment under Section 2.19 or 2.20 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
participant, unless the sale of the participation to such participant is made
with the Borrower’s prior written consent (not to be unreasonably withheld or
delayed) and (y) a participant that would be a Non US Lender if it were a Lender
shall not be entitled to the benefits of Section 2.20 unless the Borrower is
notified of the participation sold to such participant and such participant
agrees, for the benefit of the

 

209



--------------------------------------------------------------------------------

Borrower, to comply with Section 2.20 as though it were a Lender; provided
further that, except as specifically set forth in clauses (x) and (y) of this
sentence, nothing herein shall require any notice to the Borrower or any other
Person in connection with the sale of any participation. To the extent permitted
by law, each participant also shall be entitled to the benefits of Section 10.04
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.17 as though it were a Lender.

(h) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.06, any Lender
may assign, pledge and/or grant a security interest in all or any portion of its
Loans, the other Obligations owed to such Lender, and its Notes, if any, to
secure obligations of such Lender including obligations to any Federal Reserve
Bank as collateral security pursuant to Regulation A of the Board of Governors
and any operating circular issued by such Federal Reserve Bank; provided that no
Lender, as between the Borrower and such Lender, shall be relieved of any of its
obligations hereunder as a result of any such assignment and pledge; and
provided further, that in no event shall the applicable Federal Reserve Bank,
pledgee or trustee, be considered to be a “Lender” or be entitled to require the
assigning Lender to take or omit to take any action hereunder.

(i) Assignments to the Borrower. Notwithstanding anything to the contrary
contained in this Section 10.06 or any other provision of this Agreement, so
long as no Default or Event of Default has occurred and is continuing or would
result therefrom, each Lender shall have the right at any time to sell, assign
or transfer all or a portion of the Tranche B Term Loans owing to it to the
Borrower on a non-pro rata basis, subject to the following limitations:

(i) Such sale, assignment or transfer shall be pursuant to one or more modified
Dutch auctions conducted by the Borrower (each, an “Auction”) to repurchase all
or any portion of the Tranche B Term Loans, provided that, (A) notice of and the
option to participate in the Auction shall be provided to all Tranche B Term
Loan Lenders and (B) the Auction shall be conducted pursuant to such procedures
as the Auction Manager may establish which are consistent with this
Section 10.06(i) and the Auction Procedures and are otherwise reasonably
acceptable to the Borrower, the Auction Manager and the Administrative Agent;

(ii) With respect to all repurchases made by the Borrower pursuant to this
Section 10.06(i), (A) the Borrower shall deliver to the Auction Manager a
certificate of an Authorized Officer stating that (1) no Default or Event of
Default has occurred and is continuing or would result from such repurchase and
(2) as of the launch date of the related Auction and the effective date of any
Affiliate Assignment Agreement, it is not in possession of any information
regarding the Borrower, its Subsidiaries or

 

210



--------------------------------------------------------------------------------

its Affiliates, or their assets, the Borrower’s ability to perform its
Obligations or any other matter that may be material to a decision by any Lender
to participate in any Auction or enter into any Affiliate Assignment Agreement
or any of the transactions contemplated thereby that has not previously been
disclosed to the Auction Manager, the Administrative Agent and the Non-Public
Lenders, (B) the Borrower shall not use the proceeds of any Revolving Loans to
repurchase such Tranche B Term Loans and (C) the assigning Lender and the
Borrower shall execute and deliver to the Auction Manager an Affiliate
Assignment Agreement;

(iii) Following a repurchase by the Borrower pursuant to this Section 10.06(i),
the Tranche B Term Loans so repurchased shall, without further action by any
Person, be deemed cancelled and no longer outstanding (and may not be resold by
the Borrower) for all purposes of this Agreement and all other Credit Documents,
including, but not limited to (A) the making of, or the application of, any
payments to the Lenders under this Agreement or any other Credit Document,
(B) the making of any request, demand, authorization, direction, notice, consent
or waiver under this Agreement or any other Credit Document or (C) the
determination of the Requisite Lenders, or for any similar or related purpose,
under this Agreement or any other Credit Document. In connection with any
Tranche B Term Loans repurchased and cancelled pursuant to this
Section 10.06(i), the Administrative Agent is authorized to make appropriate
entries in the Register to reflect any such cancellation; and

(iv) It is understood and agreed that any such repurchase of Tranche B Term
Loans by the Borrower shall not be deemed a repayment of Term Loans (and shall,
therefore, not be deducted) for purposes of the mandatory prepayment under
Section 2.14(e).

Section 10.07. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

Section 10.08. Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.18(c), 2.19, 2.20,
10.02, 10.03 and 10.04 and the agreements of the Agents and the

 

211



--------------------------------------------------------------------------------

Lenders set forth in Sections 2.17, 9.03(b), 9.06 and 10.17 shall survive the
payment of the Loans, the cancellation or expiration of the Letters of Credit
and the reimbursement of any amounts drawn thereunder, and the termination
hereof.

Section 10.09. No Waiver; Remedies Cumulative. No failure or delay on the part
of any Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. The rights, powers and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any
of the other Credit Documents or any of the Hedge Agreements. Any forbearance or
failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.

Section 10.10. Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Credit Party makes a payment or payments to the
Administrative Agent, the Issuing Bank or the Lenders (or to the Administrative
Agent, on behalf of the Lenders or the Issuing Bank), or any Agent, the Issuing
Bank or Lender enforces any security interests or exercises any right of
set-off, and such payment or payments or the proceeds of such enforcement or
set-off or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, any other state or federal
law, common law or any equitable cause, then, to the extent of such recovery,
the obligation or part thereof originally intended to be satisfied, and all
Liens, rights and remedies therefor or related thereto, shall be revived and
continued in full force and effect as if such payment or payments had not been
made or such enforcement or set-off had not occurred.

Section 10.11. Severability. In case any provision in or obligation hereunder or
under any other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

Section 10.12. Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder.

 

212



--------------------------------------------------------------------------------

Nothing contained herein or in any other Credit Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out of this Agreement and the other Credit Documents and it shall
not be necessary for any Agent or any other Lender to be joined as an additional
party in any proceeding for such purpose.

Section 10.13. Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

Section 10.14. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

Section 10.15. CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) OF THE FOLLOWING
SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO OR ANY OTHER CREDIT DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL
BE BROUGHT IN ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE
BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER
JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK. BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) SUBJECT TO CLAUSE (E), ACCEPTS
GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH
COURTS; (B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE
OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT
PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.01; (D) AGREES THAT
SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE

 

213



--------------------------------------------------------------------------------

APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE
CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) (I) AGREES
THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT AGAINST ANY CREDIT PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY OTHER JURISDICTION AND (II) ACCEPTS GENERALLY AND UNCONDITIONALLY
THE JURISDICTION AND VENUE OF THE COURTS OF ANY SUCH JURISDICTION.

Section 10.16. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
10.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR
ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

214



--------------------------------------------------------------------------------

Section 10.17. Confidentiality. Each Agent and each Lender (which term shall for
the purposes of this Section 10.17 include the Issuing Bank) shall hold all non
public information regarding the Borrower and its Subsidiaries and Affiliates
and their businesses identified as such by the Borrower and obtained by such
Agent or such Lender pursuant to the requirements hereof in accordance with such
Agent’s and such Lender’s customary procedures for handling confidential
information of such nature, it being understood and agreed by the Borrower that,
in any event, the Administrative Agent may disclose such information to the
Lenders and each Agent and each Lender and each Agent may make (i) disclosures
of such information to Affiliates of such Lender or Agent and to its or their
respective officers, directors, partners, members, employees, legal counsel,
independent auditors and other advisors, experts or agents who need to know such
information and on a confidential basis (and to other Persons authorized by a
Lender or Agent to organize, present or disseminate such information in
connection with disclosures otherwise made in accordance with this
Section 10.17), (ii) disclosures of such information reasonably required by any
potential or prospective assignee, transferee or participant in connection with
the contemplated assignment, transfer or participation of any Loans or any
participations therein or by any direct or indirect contractual counterparties
(or the professional advisors thereto) to any swap or derivative transaction
relating to the Borrower and its obligations (provided, such assignees,
transferees, participants, counterparties and advisors are advised of and agree
to be bound by either the provisions of this Section 10.17 or other provisions
at least as restrictive as this Section 10.17), (iii) disclosure to any rating
agency when required by it, provided that, prior to any disclosure, such rating
agency shall undertake in writing to preserve the confidentiality of any
confidential information relating to Credit Parties received by it from any
Agent or any Lender, (iv) disclosure on a confidential basis to the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Loans, (v) disclosures in
connection with the exercise of any remedies hereunder or under any other Credit
Document, (vi) disclosures made pursuant to the order of any court or
administrative agency or in any pending legal or administrative proceeding, or
otherwise as required by applicable law or compulsory legal process (in which
case such Person agrees to inform the Borrower promptly thereof to the extent
not prohibited by law) and (vii) disclosures made upon the request or demand of
any regulatory or quasi-regulatory authority purporting to have jurisdiction
over such Person or any of its Affiliates. In addition, each Agent and each
Lender may disclose the existence of this Agreement and the information about
this Agreement to market data collectors, similar services providers to the
lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement and the
other Credit Documents.

 

215



--------------------------------------------------------------------------------

Section 10.18. Usury Savings Clause. Notwithstanding any other provision herein,
the aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, the Borrower shall pay to the Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and the Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to the Borrower.

Section 10.19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

Section 10.20. Effectiveness; Entire Agreement. This Agreement shall become
effective upon the execution of a counterpart hereof by each of the parties
hereto and receipt by the Borrower and the Administrative Agent of written or
telephonic notification of such execution and authorization of delivery thereof.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic format (i.e., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement. Upon the
termination of that certain Amended and Restated Commitment Letter, dated
May 11, 2012, among Goldman Sachs, JPMS, Citi and the Borrower (the “Commitment
Letter”) in accordance with the terms thereof (other than those terms that
expressly survive termination thereof), Goldman Sachs, JPMS, Citi and their
respective Affiliates and the Borrower and its Subsidiaries shall be released
from all liability in connection therewith, including any claim for injury or
damages, whether consequential, special, direct, indirect, punitive or
otherwise.

 

216



--------------------------------------------------------------------------------

Section 10.21. PATRIOT Act. Each Lender and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies each Credit Party that pursuant
to the requirements of the PATRIOT Act, it is required to obtain, verify and
record information that identifies each Credit Party, which information includes
the name and address of each Credit Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify such Credit
Party in accordance with the PATRIOT Act.

Section 10.22. Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment Agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 10.23. No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Credit Parties, their
stockholders and/or their Affiliates. Each Credit Party agrees that nothing in
the Credit Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and such Credit Party, its stockholders or its
Affiliates, on the other. The Credit Parties acknowledge and agree that (a) the
transactions contemplated by the Credit Documents (including the exercise of
rights and remedies thereunder) are arm’s-length commercial transactions between
the Lenders, on the one hand, and the Credit Parties, on the other, (b) in
connection therewith and with the process leading to such transaction each
Lender is acting solely as a principal and not the agent or fiduciary of the
Borrower, its management, stockholders, creditors or any other person and
(c) other than as set forth below, no Lender has assumed an advisory or
fiduciary responsibility in favor of any Credit Party, its stockholders or its
Affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Credit Party, its stockholders or its Affiliates on other matters) or
any other obligation to any Credit Party except the obligations expressly set
forth in the Credit Documents. Each Credit Party acknowledges and agrees that it
has consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. Each Credit
Party agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Credit Party, in connection with such transaction or the process leading
thereto.

 

217



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

218



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers or representatives thereunto
duly authorized as of the date first written above.

 

HOLOGIC, INC., as Borrower By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President,     Finance and
Administration,     Chief Financial Officer and     Assistant Treasurer and    
Assistant Secretary BIOLUCENT, LLC, as Guarantor By: Hologic, Inc., Its Sole
Member and Manager By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President,     Finance and
Administration,     Chief Financial Officer and     Assistant Treasurer and    
Assistant Secretary CRUISER, INC., as Guarantor By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President,     Treasurer and
Assistant     Secretary

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CYTYC CORPORATION, as Guarantor By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President,     Treasurer and
Assistant     Secretary CYTYC DEVELOPMENT COMPANY LLC, as Guarantor By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President,     Treasurer and
Assistant     Secretary CYTYC INTERIM, INC., as Guarantor By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President,     Treasurer and
Assistant     Secretary CYTYC INTERNATIONAL, INC., as Guarantor By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President,     Treasurer and
Assistant     Secretary

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CYTYC LIMITED LIABILITY COMPANY, as Guarantor By: Cytyc Corporation,

Its Sole Member

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President,     Treasurer and
Assistant     Secretary CYTYC PRENATAL PRODUCTS CORP., as Guarantor By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President,     Treasurer and
Assistant     Secretary CYTYC SURGICAL PRODUCTS II, LIMITED PARTNERSHIP, as
Guarantor

By: Cytyc Corporation,

Its General Partner

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President,     Treasurer and
Assistant     Secretary

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CYTYC SURGICAL PRODUCTS III, INC., as Guarantor By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President,     Treasurer and
Assistant     Secretary CYTYC SURGICAL PRODUCTS, LIMITED PARTNERSHIP, as
Guarantor By: Cytyc Corporation,

Its General Partner

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President,     Treasurer and
Assistant     Secretary DIRECT RADIOGRAPHY CORP., as Guarantor By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President,     Treasurer and
Assistant     Secretary

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

HOLOGIC LIMITED PARTNERSHIP, as Guarantor By:  

Cytyc Corporation,

Its General Partner

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President,     Treasurer and
Assistant     Secretary INTERLACE MEDICAL, INC., as Guarantor By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President,     Treasurer and
Assistant     Secretary SENTINELLE MEDICAL USA INC., as Guarantor By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President,     Treasurer and
Assistant     Secretary SUROS SURGICAL SYSTEMS, INC., as Guarantor By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President,     Treasurer and
Assistant     Secretary

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SST MERGER CORP., as Guarantor By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President,     Treasurer and
Assistant     Secretary THIRD WAVE AGBIO, INC., as Guarantor By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President,     Treasurer and
Assistant     Secretary THIRD WAVE TECHNOLOGIES, INC., as Guarantor By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President,     Treasurer and
Assistant     Secretary GEN-PROBE INCORPORATED, as Guarantor By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President,     Treasurer and
Assistant     Secretary

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

GEN-PROBE SALES & SERVICE, INC., as Guarantor By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President,     Treasurer and
Assistant     Secretary GEN-PROBE INTERNATIONAL, INC., as Guarantor By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President,     Treasurer and
Assistant     Secretary GEN-PROBE HOLDINGS, INC., as Guarantor By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President,     Treasurer and
Assistant     Secretary GEN-PROBE TRANSPLANT DIAGNOSTICS, INC., as Guarantor By:
 

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President,     Treasurer and
Assistant     Secretary

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

GEN-PROBE GTI DIAGNOSTICS HOLDING COMPANY, as Guarantor By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President,     Treasurer and
Assistant     Secretary GEN-PROBE GTI DIAGNOSTICS, INC., as Guarantor By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President,     Treasurer and
Assistant     Secretary GEN-PROBE PRODESSE, INC., as Guarantor By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President,     Treasurer and
Assistant     Secretary

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA

as Joint Lead Arranger and Joint Lead Bookrunner, Administrative Agent,
Collateral Agent, Swing Line Lender and Lender

By:  

/s/ Meredith Mackey

 

Authorized Signatory



--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES LLC

as Joint Lead Arranger and Joint Lead Bookrunner and Co-Syndication Agent

By:  

/s/ Edward S. Pyne

  Name: Edward S. Pyne   Title Vice President



--------------------------------------------------------------------------------

CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arranger and Joint Lead Bookrunner and Co-Syndication Agent

By:  

/s/ Stuart G. Dickson

  Name: Stuart G. Dickson   Title Managing Director



--------------------------------------------------------------------------------

Bank of America, N.A., as Lender By:  

/s/ Linda Alto

  Name:   Linda Alto   Title:   Senior Vice President CIT Finance LLC, as Lender
By:  

/s/ Terence Sullivan

  Name:   Terence Sullivan   Title:   Managing Director CITIBANK, N.A., as
Lender By:  

/s/ Stuart G. Dickson

  Name:   Stuart G. Dickson   Title:   Vice President

DNB BANK ASA, Grand Cayman Branch, as Lender

By:  

/s/ Kristie Li

  Name:   Kristie Li   Title:   First Vice President By:  

/s/ Thomas Tangen

  Name:   Thomas Tangen   Title:   Senior Vice President FIFTH THIRD BANK, as
Lender By:  

/s/ Joshua N. Livingston

  Name:   Joshua N. Livingston   Title:   Duly Authorized Signatory



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC, as Lender

By:  

/s/ Meredith Mackey

  Authorized Signatory HSBC Bank USA, National Association, as Lender By:  

/s/ Kenneth V. McGraime

  Name:   Kenneth V. McGraime   Title:   Senior Vice President JPMorgan Chase
Bank, N.A., as Lender By:  

/s/ Peter M. Killea

  Name:   Peter M. Killea   Title:   Senior Vice President Bank Leumi USA, as
Lender By:  

/s/ Joung Hee Hong

  Name:   Joung Hee Hong   Title:   First Vice President RBS Citizens, N.A., as
Lender By:  

/s/ Cheryl Carangelo

  Name:   Cheryl Carangelo   Title:   Senior Vice President RAYMOND JAMES BANK,
N.A., as Lender By:  

/s/ Alexander L. Rody

  Name:  

Alexander L. Rody

  Title:   Senior Vice President



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation, as Lender

By:  

/s/ David W. Kee

  Name:   David W. Kee   Title:   Managing Director The Bank of Nova Scotia, as
Lender By:  

/s/ Michelle C. Phillips

  Name:   Michelle C. Phillips   Title:   Director

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Lender

By:  

/s/ Brian McNany

  Name:   Brian McNany   Title:   Vice President



--------------------------------------------------------------------------------

EXHIBIT A-1 TO

CREDIT AND GUARANTY AGREEMENT

FUNDING NOTICE

Reference is made to the Credit and Guaranty Agreement dated as of
[            ], 2012 (as it may be refinanced, amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined) by and among HOLOGIC, INC., a Delaware
corporation (the “Borrower”), certain Subsidiaries of the Borrower, as
Guarantors, the Lenders party thereto from time to time, GOLDMAN SACHS BANK USA,
J.P. MORGAN SECURITIES LLC and CITIGROUP GLOBAL MARKETS INC., as Joint Lead
Arrangers and Joint Lead Bookrunners, GOLDMAN SACHS BANK USA, as Administrative
Agent and Collateral Agent, and J.P. MORGAN SECURITIES LLC and CITIGROUP GLOBAL
MARKETS INC., as Co-Syndication Agents.

Pursuant to Section [2.01][2.02][2.03] of the Credit Agreement, the Borrower
desires that Lenders make the following Loans to the Borrower in accordance with
the applicable terms and conditions of the Credit Agreement on [            
    ], 201[    ] (the “Credit Date”):

 

[Tranche A Term Loans    ¨    Base Rate Loans:    $ [    ,    ,     ]  ¨   
Eurodollar Rate Loans, with an initial Interest Period of              month(s):
   $ [    ,    ,     ]]  [Tranche B Term Loans    ¨    Base Rate Loans:    $
[    ,    ,     ]  ¨    Eurodollar Rate Loans, with an initial Interest Period
of              month(s):    $ [    ,    ,     ]]  [Revolving Loans    ¨    Base
Rate Loans:    $ [    ,    ,     ]  ¨    Eurodollar Rate Loans, with an initial
Interest Period of              month(s):    $ [    ,    ,     ]]  [Swing Line
Loans:    $ [    ,    ,     ]] 

 

EXHIBIT A-1-1



--------------------------------------------------------------------------------

The Borrower hereby certifies that:

(i) after making the Revolving Loans requested on the Credit Date, the Total
Utilization of Revolving Commitments shall not exceed the Revolving Commitments
then in effect;

(iii) as of the Credit Date, [the representations and warranties contained in
each of the Credit Documents]1 [(1) the representations and warranties set forth
in Sections 4.01(a) (other than with respect to the applicable Person being in
good standing in each applicable jurisdiction), 4.01(b)(ii), 4.03, 4.04(a)(i),
4.04(a)(ii), 4.06, 4.17(a)(i), 4.17(b), 4.18, 4.22, 4.27, 4.28 and (subject to
the limitations on perfection of security interests set forth in the last
paragraph of Section 3.01(i)) 4.29, and, with respect to the Borrower only,
Section 4.07 of the Credit Agreement, and (2) the Acquisition Agreement
Representations]2 are true and correct in all material respects on and as of
such Credit Date to the same extent as though made on and as of such Credit
Date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date; provided that, in each case, such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof; and

(iv) other than with respect to the Credit Extensions made on the Closing Date,
as of the Credit Date, no event has occurred and is continuing or would result
from the consummation of the borrowing contemplated hereby that would constitute
an Event of Default or a Default.

The account of Borrower to which the proceeds of the Loans requested on the
Credit Date are to be made available by the Administrative Agent to the Borrower
are as follows:

 

Bank Name:     

 

Bank Address:     

 

ABA Number:     

 

Account Number:     

 

Attention:     

 

Reference:     

 

 

1 

Select this language for any borrowing request in respect of Loans other than
Loans to be made on the Closing Date.

2 

Select this language for any borrowing request to be made on the Closing Date.

 

EXHIBIT A-1-2



--------------------------------------------------------------------------------

Date: [                 ], 201[    ]     HOLOGIC, INC.  

 

    By:  

 

        Name:         Title:

 

EXHIBIT A-1-3



--------------------------------------------------------------------------------

EXHIBIT A-2 TO

CREDIT AND GUARANTY AGREEMENT

CONVERSION/CONTINUATION NOTICE

Reference is made to the Credit and Guaranty Agreement dated as of
[            ], 2012 (as it may be refinanced, amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined) by and among HOLOGIC, INC., a Delaware
corporation (the “Borrower”), certain Subsidiaries of the Borrower, as
Guarantors, the Lenders party thereto from time to time, GOLDMAN SACHS BANK USA,
J.P. MORGAN SECURITIES LLC and CITIGROUP GLOBAL MARKETS INC., as Joint Lead
Arrangers and Joint Lead Bookrunners, GOLDMAN SACHS BANK USA, as Administrative
Agent and Collateral Agent, and J.P. MORGAN SECURITIES LLC and CITIGROUP GLOBAL
MARKETS INC., as Co-Syndication Agents.

Pursuant to Section 2.09 of the Credit Agreement, the Borrower desires to
convert or to continue the following Loans, each such conversion and/or
continuation to be effective as of [                 ], 201[    ]:

 

1. [Tranche A Term Loans:   

$[    ,    ,    ]

   Eurodollar Rate Loans to be continued with Interest Period of [        ]
month(s)

$[    ,    ,    ]

   Base Rate Loans to be converted to Eurodollar Rate Loans with Interest Period
of [        ] month(s)

$[    ,    ,    ]

   Eurodollar Rate Loans to be converted to Base Rate Loans] 2. [Tranche B Term
Loans:   

$[    ,    ,    ]

   Eurodollar Rate Loans to be continued with Interest Period of [        ]
month(s)

$[    ,    ,    ]

   Base Rate Loans to be converted to Eurodollar Rate Loans with Interest Period
of [        ] month(s)

$[    ,    ,    ]

   Eurodollar Rate Loans to be converted to Base Rate Loans]

 

EXHIBIT A-2-1



--------------------------------------------------------------------------------

3. [Revolving Loans:

  

$[    ,    ,    ]

   Eurodollar Rate Loans to be continued with Interest Period of [        ]
month(s)

$[    ,    ,    ]

   Base Rate Loans to be converted to Eurodollar Rate Loans with Interest Period
of [        ] month(s)

$[    ,    ,    ]

   Eurodollar Rate Loans to be converted to Base Rate Loans]

The Borrower hereby certifies that as of the date hereof, no event has occurred
and is continuing or would result from the consummation of the conversion and/or
continuation contemplated hereby that would constitute an Event of Default or a
Default.

 

Date: [                 ], 201[    ]     HOLOGIC, INC.     By:  

 

      Name:       Title:

 

EXHIBIT A-2-2



--------------------------------------------------------------------------------

EXHIBIT B-1 TO

CREDIT AND GUARANTY AGREEMENT

TRANCHE A TERM LOAN NOTE

$[    ,    ,    ]

[                 ], 20[    ]   New York, New York

FOR VALUE RECEIVED, HOLOGIC, INC., a Delaware corporation (the “Borrower”),
promises to pay [NAME OF LENDER] (the “Payee”) or its registered assigns the
principal amount of [        ] DOLLARS ($[    ,    ,    ]) in the Installments
referred to below.

The Borrower also promises to pay interest on the unpaid principal amount
hereof, from the date hereof until paid in full, at the rates and at the times
which shall be determined in accordance with the provisions of the Credit and
Guaranty Agreement dated as of [            ], 2012 as it may be refinanced,
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined) by and among the
Borrower, certain Subsidiaries of the Borrower, as Guarantors, the Lenders party
thereto from time to time, Goldman Sachs Bank USA, J.P. Morgan Securities LLC
and Citigroup Global Markets Inc., as Joint Lead Arrangers and Joint Lead
Bookrunners, Goldman Sachs Bank USA, as Administrative Agent and Collateral
Agent, and J.P. Morgan Securities LLC and Citigroup Global Markets Inc., as
Co-Syndication Agents.

The Borrower shall make scheduled principal payments (the “Installments”) on
this Tranche A Term Loan Note (this “Note”) as set forth in Section 2.12(a) of
the Credit Agreement.

This Note is one of the “Tranche A Term Loan Notes” in the aggregate principal
amount of $1,000,000,000 issued pursuant to and is entitled to the benefits of
the Credit Agreement, to which reference is hereby made for a more complete
statement of the terms and conditions under which the Tranche A Term Loan
evidenced hereby was made and is to be repaid.

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of the Administrative Agent or at such other place as shall be designated
in writing for such purpose in accordance with the terms of the Credit
Agreement. Unless and until an Assignment Agreement or settlement confirmation
effecting the assignment or transfer of the obligations evidenced hereby shall
have been accepted by the Administrative Agent and recorded in the Register, the
Borrower, each Agent and Lenders shall be entitled to deem and

 

EXHIBIT B-1-1



--------------------------------------------------------------------------------

treat the Payee as the owner and holder of this Note and the obligations
evidenced hereby. The Payee hereby agrees, by its acceptance hereof, that before
disposing of this Note or any part hereof it will make a notation hereon of all
principal payments previously made hereunder and of the date to which interest
hereon has been paid; provided, the failure to make a notation of any payment
made on this Note shall not limit or otherwise affect the obligations of the
Borrower hereunder with respect to payments of principal of or interest on this
Note.

This Note is subject to mandatory prepayment and to prepayment at the option of
the Borrower, each as provided in the Credit Agreement.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE BORROWER AND THE PAYEE HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES
THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF
THE STATE OF NEW YORK.

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of the Borrower, which
are absolute and unconditional, to pay the principal of and interest on this
Note at the place, at the respective times, and in the currency herein
prescribed.

The Borrower promises to pay all costs and expenses, including reasonable
attorneys’ fees, all as and to the extent provided in the Credit Agreement,
incurred in the collection and enforcement of this Note. The Borrower and any
endorsers of this Note hereby consent to renewals and extensions of time at or
after the maturity hereof, without notice, and hereby waive diligence,
presentment, protest, demand notice of every kind and, to the full extent
permitted by law, the right to plead any statute of limitations as a defense to
any demand hereunder.

[Remainder of page intentionally left blank]

 

EXHIBIT B-1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

HOLOGIC, INC. By:  

 

  Name:   Title:

 

EXHIBIT B-1-3



--------------------------------------------------------------------------------

TRANSACTIONS ON

TRANCHE A TERM LOAN NOTE

 

Date

   Amount of Loan
Made This Date    Amount of Principal
Paid This Date    Outstanding Principal
Balance This Date    Notation
Made By                                                                        
                                   

 

EXHIBIT B-1-4



--------------------------------------------------------------------------------

EXHIBIT B-2 TO

CREDIT AND GUARANTY AGREEMENT

TRANCHE B TERM LOAN NOTE

$[    ,    ,    ]

[                 ], 20[    ]   New York, New York

FOR VALUE RECEIVED, HOLOGIC, INC., a Delaware corporation (the “Borrower”),
promises to pay [NAME OF LENDER] (the “Payee”) or its registered assigns the
principal amount of [        ] DOLLARS ($[    ,    ,    ]) in the Installments
referred to below.

The Borrower also promises to pay interest on the unpaid principal amount
hereof, from the date hereof until paid in full, at the rates and at the times
which shall be determined in accordance with the provisions of the Credit and
Guaranty Agreement dated as of [            ], 2012 (as it may be refinanced,
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined) by and among the
Borrower, certain Subsidiaries of the Borrower, as Guarantors, the Lenders party
thereto from time to time, Goldman Sachs Bank USA, J.P. Morgan Securities LLC
and Citigroup Global Markets Inc., as Joint Lead Arrangers and Joint Lead
Bookrunners, Goldman Sachs Bank USA, as Administrative Agent and Collateral
Agent, and J.P. Morgan Securities LLC and Citigroup Global Markets Inc., as
Co-Syndication Agents.

The Borrower shall make principal payments (the “Installments”) on this Tranche
B Term Loan Note (this “Note”) as set forth in Section 2.12(b) of the Credit
Agreement.

This Note is one of the “Tranche B Term Loan Notes” in the aggregate principal
amount of $1,500,000,000 issued pursuant to and is entitled to the benefits of
the Credit Agreement, to which reference is hereby made for a more complete
statement of the terms and conditions under which the Term Loan evidenced hereby
was made and is to be repaid.

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of the Administrative Agent or at such other place as shall be designated
in writing for such purpose in accordance with the terms of the Credit
Agreement. Unless and until an Assignment Agreement or settlement confirmation
effecting the assignment or transfer of the obligations evidenced hereby shall
have been accepted by the Administrative Agent and recorded in the Register, the
Borrower, each Agent and Lenders shall be entitled to deem and

 

EXHIBIT B-2-1



--------------------------------------------------------------------------------

treat the Payee as the owner and holder of this Note and the obligations
evidenced hereby. The Payee hereby agrees, by its acceptance hereof, that before
disposing of this Note or any part hereof it will make a notation hereon of all
principal payments previously made hereunder and of the date to which interest
hereon has been paid; provided, the failure to make a notation of any payment
made on this Note shall not limit or otherwise affect the obligations of the
Borrower hereunder with respect to payments of principal of or interest on this
Note.

This Note is subject to mandatory prepayment and to prepayment at the option of
the Borrower, each as provided in the Credit Agreement.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE BORROWER AND THE PAYEE HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES
THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF
THE STATE OF NEW YORK.

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of the Borrower, which
are absolute and unconditional, to pay the principal of and interest on this
Note at the place, at the respective times, and in the currency herein
prescribed.

The Borrower promises to pay all costs and expenses, including reasonable
attorneys’ fees, all as and to the extent provided in the Credit Agreement,
incurred in the collection and enforcement of this Note. The Borrower and any
endorsers of this Note hereby consent to renewals and extensions of time at or
after the maturity hereof, without notice, and hereby waive diligence,
presentment, protest, demand notice of every kind and, to the full extent
permitted by law, the right to plead any statute of limitations as a defense to
any demand hereunder.

[Remainder of page intentionally left blank]

 

EXHIBIT B-2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

HOLOGIC, INC. By:  

 

  Name:   Title:

 

EXHIBIT B-2-3



--------------------------------------------------------------------------------

TRANSACTIONS ON

TRANCHE B TERM LOAN NOTE

 

Date

   Amount of Loan
Made This Date    Amount of Principal
Paid This Date    Outstanding Principal
Balance This Date    Notation
Made By                                                                        
                                   

 

EXHIBIT B-2-4



--------------------------------------------------------------------------------

EXHIBIT B-3 TO

CREDIT AND GUARANTY AGREEMENT

REVOLVING LOAN NOTE

$[    ,    ,    ]

[                 ], 20[    ]   New York, New York

FOR VALUE RECEIVED, HOLOGIC, INC., a Delaware corporation (the “Borrower”),
promises to pay [NAME OF LENDER] (the “Payee”) or its registered assigns, on or
before [            ], 2017, the lesser of (a) [        ] DOLLARS
($[    ,    ,    ]) and (b) the unpaid principal amount of all advances made by
Payee to the Borrower as Revolving Loans under the Credit Agreement referred to
below.

The Borrower also promises to pay interest on the unpaid principal amount
hereof, from the date hereof until paid in full, at the rates and at the times
which shall be determined in accordance with the provisions of that certain
Credit and Guaranty Agreement dated as of [            ], 2012 (as it may be
refinanced, amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; the terms defined therein
and not otherwise defined herein being used herein as therein defined) by and
among the Borrower, certain Subsidiaries of the Borrower, as Guarantors, the
Lenders party thereto from time to time, Goldman Sachs Bank USA, J.P. Morgan
Securities LLC and Citigroup Global Markets Inc., as Joint Lead Arrangers and
Joint Lead Bookrunners, Goldman Sachs Bank USA, as Administrative Agent and
Collateral Agent, and J.P. Morgan Securities LLC and Citigroup Global Markets
Inc., as Co-Syndication Agents.

This Note is one of the “Revolving Loan Notes” in the aggregate principal amount
of $300,000,000 issued pursuant to and is entitled to the benefits of the Credit
Agreement, to which reference is hereby made for a more complete statement of
the terms and conditions under which the Loans evidenced hereby were made and
are to be repaid.

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of the Administrative Agent or at such other place as shall be designated
in writing for such purpose in accordance with the terms of the Credit
Agreement. Unless and until an Assignment Agreement effecting the assignment or
transfer of the obligations evidenced hereby shall have been accepted by the
Administrative Agent and recorded in the Register, the Borrower, each Agent and
Lenders shall be entitled to deem and treat the Payee as the owner and holder of
this Note and the obligations evidenced hereby. The Payee hereby agrees, by its
acceptance hereof, that before disposing of this Note or any part hereof it will

 

EXHIBIT B-3-1



--------------------------------------------------------------------------------

make a notation hereon of all principal payments previously made hereunder and
of the date to which interest hereon has been paid; provided, the failure to
make a notation of any payment made on this Note shall not limit or otherwise
affect the obligations of the Borrower hereunder with respect to payments of
principal of or interest on this Note.

This Note is subject to mandatory prepayment and to prepayment at the option of
the Borrower, each as provided in the Credit Agreement.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE BORROWER AND PAYEE HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES
THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF
THE STATE OF NEW YORK.

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of the Borrower, which
are absolute and unconditional, to pay the principal of and interest on this
Note at the place, at the respective times, and in the currency herein
prescribed.

The Borrower promises to pay all costs and expenses, including reasonable
attorneys’ fees, all as and to the extent provided in the Credit Agreement,
incurred in the collection and enforcement of this Note. The Borrower and any
endorsers of this Note hereby consent to renewals and extensions of time at or
after the maturity hereof, without notice, and hereby waive diligence,
presentment, protest, demand notice of every kind and, to the full extent
permitted by law, the right to plead any statute of limitations as a defense to
any demand hereunder.

[Remainder of page intentionally left blank]

 

EXHIBIT B-3-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

HOLOGIC, INC. By:  

 

  Name:   Title:

 

EXHIBIT B-3-3



--------------------------------------------------------------------------------

TRANSACTIONS ON

REVOLVING LOAN NOTE

 

Date

   Amount of Loan
Made This Date    Amount of Principal
Paid This Date    Outstanding Principal
Balance This Date    Notation
Made By                                                                        
                                   

 

EXHIBIT B-3-4



--------------------------------------------------------------------------------

EXHIBIT B-4 TO

CREDIT AND GUARANTY AGREEMENT

SWING LINE NOTE

 

$[    ,    ,    ]   [            ], 20[    ]   New York, New York

FOR VALUE RECEIVED, HOLOGIC, INC., a Delaware corporation (the “Borrower”),
promises to pay to [            ], as Swing Line Lender (the “Payee”), on or
before [            ], 2017, the lesser of (a) [            ] ($[        ]) and
(b) the unpaid principal amount of all advances made by Payee to the Borrower as
Swing Line Loans under the Credit Agreement referred to below.

The Borrower also promises to pay interest on the unpaid principal amount
hereof, from the date hereof until paid in full, at the rates and at the times
which shall be determined in accordance with the provisions of the Credit and
Guaranty Agreement dated as of [            ], 2012 (as it may be refinanced,
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined) by and among the
Borrower, certain Subsidiaries of the Borrower, as Guarantors, the Lenders party
thereto from time to time, Goldman Sachs Bank USA, J.P. Morgan Securities LLC
and Citigroup Global Markets Inc., as Joint Lead Arrangers and Joint Lead
Bookrunners, Goldman Sachs Bank USA, as Administrative Agent and Collateral
Agent, and J.P. Morgan Securities LLC and Citigroup Global Markets Inc., as
Co-Syndication Agents.

This Swing Line Note (this “Note”) is the “Swing Line Note” issued pursuant to
and is entitled to the benefits of the Credit Agreement, to which reference is
hereby made for a more complete statement of the terms and conditions under
which the Swing Line Loans evidenced hereby were made and are to be repaid.

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of the Swing Line Lender or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.

This Note is subject to mandatory prepayment and to prepayment at the option of
the Borrower, each as provided in the Credit Agreement.

 

EXHIBIT B-4-1



--------------------------------------------------------------------------------

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE BORROWER AND PAYEE HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES
OTHER THAN THE LAW OF THE STATE OF NEW YORK THAT WOULD RESULT IN THE APPLICATION
OF ANY LAW.

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of the Borrower, which
are absolute and unconditional, to pay the principal of and interest on this
Note at the place, at the respective times, and in the currency herein
prescribed.

The Borrower promises to pay all costs and expenses, including reasonable
attorneys’ fees, all as and to the extent provided in the Credit Agreement,
incurred in the collection and enforcement of this Note. The Borrower and any
endorsers of this Note hereby consent to renewals and extensions of time at or
after the maturity hereof, without notice, and hereby waive diligence,
presentment, protest, demand notice of every kind and, to the full extent
permitted by law, the right to plead any statute of limitations as a defense to
any demand hereunder.

[Remainder of page intentionally left blank]

 

EXHIBIT B-4-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

HOLOGIC, INC. By:  

 

  Name:   Title:

 

EXHIBIT B-4-3



--------------------------------------------------------------------------------

TRANSACTIONS ON

SWING LINE NOTE

 

Date

   Amount of Loan
Made This Date    Amount of Principal
Paid This Date    Outstanding Principal
Balance This Date    Notation
Made By                                                                        
                                   

 

EXHIBIT B-4-4



--------------------------------------------------------------------------------

EXHIBIT C TO

CREDIT AND GUARANTY AGREEMENT

COMPLIANCE CERTIFICATE

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

1. I am the Chief Financial Officer of HOLOGIC, INC., a Delaware corporation
(the “Borrower”).

2. I have reviewed the terms of the Credit and Guaranty Agreement dated as of
[            ], 2012 (as it may be refinanced, amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined) by and among the Borrower, certain Subsidiaries
of the Borrower, as Guarantors, the Lenders party thereto from time to time,
Goldman Sachs Bank USA, J.P. Morgan Securities LLC and Citigroup Global Markets
Inc., as Joint Lead Arrangers and Joint Lead Bookrunners, Goldman Sachs Bank
USA, as Administrative Agent and Collateral Agent, and J.P. Morgan Securities
LLC and Citigroup Global Markets Inc., as Co-Syndication Agents, and I have
made, or have caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Borrower and its Subsidiaries
during the accounting period covered by the attached financial statements.

3. To the best of my knowledge after due inquiry, the examination described in
paragraph 2 above did not disclose, and I have no knowledge of, the existence of
any condition or event which constitutes an Event of Default or Default during
or at the end of the accounting period covered by the attached financial
statements or as of the date of this Compliance Certificate (this
“Certificate”), except as set forth in a separate attachment, if any, to this
Certificate, describing in detail the nature of the condition or event, the
period during which it has existed and the action which the Borrower has taken,
is taking, or proposes to take with respect to each such condition or event.

4. Set forth on Schedule 1.1C hereto are all Immaterial Domestic Subsidiaries
(other than those Immaterial Domestic Subsidiary listed on Schedule 1.1C of the
Credit Agreement or any other schedule (including, without limitation, each
Schedule 1.1C attached to any and all Compliance Certificates delivered to the
Administrative Agent prior to the date hereof) that supplements such Schedule
1.1C). Each Immaterial Domestic Subsidiary listed on Schedule 1.1C hereto,
together with all other Immaterial Domestic Subsidiaries, (x) has assets
comprising less than 2% of Total Assets on the last day of the accounting period
covered by the attached financial statements and (y) contributes less than 2% of
Consolidated Adjusted EBITDA for the period of four consecutive Fiscal Quarters
ending on the last day of the accounting period covered by the attached
financial statements.

 

EXHIBIT C-1



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in the
Annex A [and Exhibit A] hereto and the financial statements delivered with this
Certificate in support hereof and thereof, are made and delivered
[            ], 20[    ] pursuant to Section 5.01(c) of the Credit Agreement.

 

HOLOGIC, INC. By:  

 

  Name:   Title:  Chief Financial Officer

 

EXHIBIT C-2



--------------------------------------------------------------------------------

ANNEX A TO

COMPLIANCE CERTIFICATE

FOR THE FISCAL [QUARTER] [YEAR] ENDED [            ], 20[    ]

 

1. [Consolidated Total Debt:

  

the aggregate stated balance sheet amount of all Indebtedness of the Borrower
and its Subsidiaries determined on a consolidated basis in accordance with
GAAP:]

   $ [    ,    ,     ]  2. [Consolidated Net Debt:   

(i)      Consolidated Total Debt:

   $ [    ,    ,     ] 

(ii)     the aggregate amount (not to exceed $250,000,000) of Qualified Cash:

   $ [    ,    ,     ] 

Consolidated Net Debt: (i) – (ii) = ]

   $ [    ,    ,     ] 

3. [Consolidated Senior Secured Debt:

 

Consolidated Total Debt that is secured by a Lien on the assets of the Credit
Parties:]

   $ [    ,    ,     ] 

4. Adjusted Consolidated Interest Expense:

  

total interest expense in accordance with GAAP (including that portion
attributable to Capital Leases in accordance with GAAP, capitalized interest,
amortization of deferred financing fees and amortization in relation to
terminated Hedge Agreements) of the Borrower and its Subsidiaries on a
consolidated basis with respect to all outstanding Indebtedness of the Borrower
and its Subsidiaries, including all commissions, discounts and other fees and
charges owed with respect to letters of credit, net costs under Interest Rate
Agreements, capitalized interest and the interest component of all Attributable
Receivables Indebtedness:

   $ [    ,    ,     ] 

 

EXHIBIT C-3



--------------------------------------------------------------------------------

5. Consolidated Net Income:    $ [    ,    ,     ] 

(i)      the consolidated net income (or loss) of the Borrower and its
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP:

   $ [    ,    ,     ] 

(ii)     the sum, without duplication, of (a) through (h):

   $ [    ,    ,     ] 

(a)     the income (or deficit) of any Person accrued prior to the date it
becomes a Subsidiary of the Borrower or is merged into or consolidated with the
Borrower or any of its Subsidiaries (except as contemplated by Section 1.05 of
the Credit Agreement):

   $ [    ,    ,     ] 

(b)     the income (or deficit) of any Person in which the Borrower or any of
its Subsidiaries has an ownership interest that is either (x) not a Subsidiary
or (y) accounted for by the equity method of accounting, except to the extent
that any such income is actually received by the Borrower or such Subsidiary in
the form of dividends or similar distributions;

   $ [    ,    ,     ] 

(c)     the undistributed earnings of any Subsidiary of the Borrower to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary is not at the time permitted by the terms of any agreement,
instrument, contract or other undertaking to which such Subsidiary is a party or
by which any of its property is bound or any law, treaty, rule, regulation or
determination of an arbitrator or a court of competent jurisdiction or other
Governmental Authority, in each case, applicable or binding upon such Subsidiary
or any of its property or to which such Subsidiary or any of its property is
subject:

   $ [    ,    ,     ] 

(d)     any fees and expenses recognized during such period, or any amortization
thereof for such period, in connection with the consummation of the Acquisition,
any Prior Acquisition, Permitted Acquisition, Investment, asset disposition,
issuance or repayment of Indebtedness, issuance of Equity Interests, refinancing
transaction or amendment or other modification of any Indebtedness (in each
case, including any such transaction consummated prior to the Closing

  

 

EXHIBIT C-4



--------------------------------------------------------------------------------

Date and any such transaction undertaken but not completed) and any charges or
non-recurring costs recognized during such period as a result of any such
transaction:

   $ [    ,    ,     ] 

(e)     any amortization of deferred charges resulting from the application of
Accounting Standards Codification 470-20, Debt (but only to the extent of the
information therein that was codified from Financial Accounting Standards Board
Staff Position No. APB 14-1—Accounting for Convertible Debt Instruments That May
Be Settled in Cash upon Conversion (Including Partial Cash Settlement) or
related interpretations or guidance) (including, for the avoidance of doubt, as
a result of its application to Convertible Notes issued in exchange for other
Convertible Notes):

   $ [    ,    ,     ] 

(f)      any extraordinary gain or loss (including, without limitation, any
gains or losses arising out of the settlement of any Adverse Proceeding listed
on Schedule 4.11 to the Credit Agreement):

   $ [    ,    ,     ] 

(g)     any income (loss) for such period attributable to the exchange or early
extinguishment of Indebtedness, together with any related provision for taxes on
any such income:

   $ [    ,    ,     ] 

(h)     any net after-tax gains or losses attributable to asset dispositions
other than in the ordinary course of business, as determined in good faith by
the Borrower:

   $ [    ,    ,     ] 

Consolidated Net Income: (i) – (ii) =

   $ [    ,    ,     ] 

6. Consolidated Adjusted EBITDA:

   $ [    ,    ,     ] 

(i)      Consolidated Net Income of the Borrower and its Subsidiaries:

   $ [    ,    ,     ] 

(ii)     without duplication and (except with respect to clause (k) below), to
the extent reducing net income (and not excluded in determining Consolidated Net
Income) for such period, the sum of clauses (a) through (k):

   $ [    ,    ,     ] 

 

EXHIBIT C-5



--------------------------------------------------------------------------------

(a)     any expense and provision for taxes, paid or accrued:

   $ [    ,    ,     ] 

(b)     Adjusted Consolidated Interest Expense milestone payments in connection
with any investment or series of related investments and costs of surety bonds
in connection with financing activities:

   $ [    ,    ,     ] 

(c)     Consolidated Depreciation and Amortization Expense:

   $ [    ,    ,     ] 

(d)     any non-cash charges and non-cash revenue loss recorded in respect of
purchase accounting (including, but not limited, to revenue not recognized as a
result of the write-up of accounts receivable), and non-cash exchange,
translation or performance losses relating to any foreign currency hedging
transactions or currency fluctuations:

   $ [    ,    ,     ] 

(e)     any other non-cash charges (including, without limitation, incurred
pursuant to any equity incentive plan or award or arising from any impairment of
intangible assets or goodwill, but excluding any such non-cash charge to the
extent that it represents an accrual or reserve for cash expenses in any future
period, an amortization of a prepaid cash expense that was paid in a prior
period or a write-off, writedown or reserve with respect to current assets) for
such period:

   $ [    ,    ,     ] 

(f)      any unusual expenses or charges, including without limitation, any
restructuring, integration, transition and similar charges accrued during such
period, including any charges to establish accruals and reserves or to make
payments associated with the reassessment or realignment of the business and
operations of the Borrower and its Subsidiaries, including, without limitation,
the sale or closing of facilities, severance and curtailments or modifications
to pension and post-retirement employee benefit

  

 

EXHIBIT C-6



--------------------------------------------------------------------------------

plans, retention payments in connection therewith, asset write-downs or asset
disposals, write-downs for purchase and lease commitments, write-downs of
excess, obsolete or unbalanced inventories, relocation costs which are not
otherwise capitalized and any related costs of existing products or product
lines; provided that (x) subject to clause (y), the aggregate amount added back
pursuant to this paragraph (f), together with the amount of projected synergies
and cost savings added back pursuant to Section 1.05(c) of the Credit Agreement,
shall not exceed 10% of Consolidated Adjusted EBITDA for such period, calculated
without giving effect to any adjustment pursuant to this paragraph (f),
paragraph (k) or Section 1.05(c) of the Credit Agreement as it relates to
projected synergies and cost savings and (y) in addition to the amount set forth
in clause (x) above, there may also be added back pursuant to this paragraph (f)
such expenses and charges incurred in connection with the Acquisition during the
period commencing on the Closing Date and ending on September 26, 2015, in an
aggregate amount not to exceed $50,000,000:

   $ [    ,    ,     ] 

(g)     charges with respect to casualty events:

   $ [    ,    ,     ] 

(h)     to the extent actually reimbursed, expenses incurred to the extent
covered by indemnification provisions in any agreement in connection with any
acquisition permitted hereunder:

   $ [    ,    ,     ] 

(i)      any contingent or deferred payments (including, but not limited to,
severance, retention, earn-out payments, non-compete payments and consulting
payments but excluding ongoing royalty payments) made in connection with the
Acquisition, any Prior Acquisition or any Permitted Acquisition:

   $ [    ,    ,     ] 

(j)      non-cash charges pursuant to Statement of Financial Accounting
Standards No. 158 (codified within Accounting Standards

   $ [    ,    ,     ] 

 

EXHIBIT C-7



--------------------------------------------------------------------------------

Codifications 715-20, Defined Benefit Plans—General and 715-30, Defined Benefit
Plans—Pension):

  

(k)     in addition to synergies and cost savings permitted to be added back in
connection with a Pro Forma Transaction pursuant to Section 1.05(c) of the
Credit Agreement, the amount of synergies and cost savings projected by the
Borrower in good faith to result from actions taken or expected to be taken in
connection with the Acquisition, in the period commencing on the Closing Date
and ending on September 26, 2015, net of the amount of actual benefits during
such period realized from such actions or otherwise added back pursuant to this
definition; provided that (A) such amounts are reasonably identifiable,
quantifiable and factually supportable in the good faith judgment of the
Borrower and (B) the aggregate amount added back pursuant to this paragraph (k)
shall not exceed $75,000,000:

   $ [    ,    ,     ] 

(iii)   to the extent increasing net income (and not excluded in determining
Consolidated Net Income) for such period, the sum of (a) through (c):

   $ [    ,    ,     ] 

(a)     any cash payments made during such period on account of non-cash charges
added to Consolidated Net Income pursuant to clause (e) above in such period or
any prior period:

   $ [    ,    ,     ] 

(b)     all non-cash income or gains (but excluding any such amount (x) in
respect of which cash or other assets were received in a prior period or will be
received or (y) which represents the reversal of an accrual or cash reserve for,
anticipated cash charges in any prior period) and non-cash exchange, translation
or performance gains relating to any foreign currency hedging transactions or
currency fluctuations:

   $ [    ,    ,     ] 

(c)     any unusual income or gains, all calculated for the Borrower and its
Subsidiaries in accordance with GAAP on a consolidated basis:

   $ [    ,    ,     ] 

 

EXHIBIT C-8



--------------------------------------------------------------------------------

Consolidated Adjusted EBITDA3: (i) + (ii) – (iii) =

   $ [    ,    ,     ] 

7.      [Total Net Leverage Ratio] [Net Senior Secured Leverage Ratio]:4

   $ [    ,    ,     ] 

(i)      [Consolidated Total Debt] [Consolidated Net Debt] [Consolidated Senior
Secured Debt]:

   $ [    ,    ,     ] 

(ii)     Consolidated Adjusted EBITDA5:

   $ [    ,    ,     ] 

[Total Net Leverage Ratio] [Net Senior Secured Leverage Ratio]: (i) / (ii) =

  

    


 

Actual:   .    :1.00


Required:   .    :1.00

  


  

8.      Interest Coverage Ratio6:

  

[The ratio as of the last day of the most recently ended Fiscal Quarter of
(i) Consolidated7 Adjusted EBITDA for the four (4)-Fiscal Quarter period ending
on such date to (ii) Adjusted Consolidated Cash Interest Expense for such four
(4)-Fiscal Quarter period.]8

    

 

3  Without duplication and to the extent included in Consolidated Net Income,
any adjustments resulting from the application of Accounting Standards
Codification 815 shall be excluded in determining Consolidated Adjusted EBITDA.
For purposes of calculating the Total Net Leverage Ratio and Net Senior Secured
Leverage Ratio, Consolidated Adjusted EBITDA will be deemed to be equal to
(1) for the fiscal quarter ended September 24, 2011, $239,780,000, (2) for the
fiscal quarter ended December 24, 2011, $248,894,000 and (3) for the fiscal
quarter ended March 24, 2012, $234,588,000 (it being understood and agreed that
the foregoing Consolidated Adjusted EBITDA amounts set forth in clauses (1),
(2) and (3) each reflect the inclusion of synergies of $18,750,000 (which
accordingly utilizes a portion of the basket set forth in clause (k) above) and
each other adjustment contemplated by this definition for the applicable period
but is without limitation of the pro forma adjustment contemplated by
Section 1.05 of the Credit Agreement).

4  Please see footnote 3.

5  Please see footnote 3.

6  Please see footnote 3.

7  To be determined on a pro forma basis for the Acquisition and related
transactions, assuming such transactions occurred on the first day of such
period.

8  Select this language in respect of any Compliance Certificate delivered prior
to the last day of the first full Fiscal Quarter ending after the Closing Date.

 

EXHIBIT C-9



--------------------------------------------------------------------------------

The ratio as of the last day of the first full Fiscal Quarter ending after the
Closing Date of (i) Consolidated Adjusted EBITDA for the prior four (4)-Fiscal
Quarter period ending on such date, to (ii) Adjusted Consolidated Cash Interest
Expense for such Fiscal Quarter period multiplied by four (4).]9      [The ratio
as of the last day of the second full Fiscal Quarter ending after the Closing
Date of (i) Consolidated Adjusted EBITDA for the prior four (4)-Fiscal Quarter
period ending on such date, to (ii) Adjusted Consolidated Cash Interest Expense
for such two (2)-Fiscal Quarter period multiplied by two (2).]10      [The ratio
as of the last day of the third full Fiscal Quarter ending after the Closing
Date of (i) Consolidated Adjusted EBITDA for the prior four (4)-Fiscal Quarter
period ending on such date to (ii) Adjusted Consolidated Cash Interest Expense
for such three (3)-Fiscal Quarter period multiplied by four thirds (4/3).]11
    

[The ratio as of the last day of any other Fiscal Quarter of (i) Consolidated
Adjusted EBITDA for the prior four (4)-Fiscal Quarter period then ending to
(ii) Adjusted Consolidated Cash Interest Expense for such four (4)-Fiscal
Quarter period.]12

   

(i)     Consolidated Adjusted EBITDA13

   $ [    ,    ,     ] 

(ii)    Adjusted Consolidated Interest Expense

   $ [    ,    ,     ] 

Interest Coverage Ratio: (i) / (ii) =

  

     Actual:   .    :1.00   

  

 

9  Select this language in respect of the Compliance Certificate delivered in
connection with the first full Fiscal Quarter ending after the Closing Date.

10  Select this language in respect of the Compliance Certificate delivered in
connection with the second full Fiscal Quarter ending after the Closing Date.

11  Select this language in respect of the Compliance Certificate delivered in
connection with the third full Fiscal Quarter ending after the Closing Date.

12  Select this language in respect of any Compliance Certificate delivered in
connection with any Fiscal Quarter other than those Fiscal Quarters set forth in
footnotes 9, 10 and 11.

13  Please see footnote 3.

 

EXHIBIT C-10



--------------------------------------------------------------------------------

  Required:   .    :1.00 [9. Attached hereto as Exhibit A hereto are statements
of reconciliation in respect of the financial statements delivered in respect of
the Fiscal [Quarter[s]] ended [                 ], 20[    ][,[            
    ], 20[    ] and [                 ], 20[    ]] [and the Fiscal [Year[s]
ended [                 ], 20[    ][,[                 ], 20[    ] and
[                 ], 20[    ]]14.

 

14  Insert this certification if, as a result of any change in accounting
principles and policies from those used in the preparation of the Historical
Financial Statements, the consolidated financial statements of the Borrower and
its Subsidiaries delivered pursuant to Section 5.01(a) or 5.01(b) of the Credit
Agreement prior to the date of this Compliance Certificate will differ in any
material respect from the consolidated financial statements that would have been
delivered pursuant to such subdivisions had no such change in accounting
principles and policies been made and such reconciliation of financial
statements is required by GAAP.

 

EXHIBIT C-11



--------------------------------------------------------------------------------

SCHEDULE 1.1C TO

COMPLIANCE CERTIFICATE

Additional Immaterial Domestic Subsidiaries

 

EXHIBIT C-12



--------------------------------------------------------------------------------

[EXHIBIT A TO

COMPLIANCE CERTIFICATE

FOR THE FISCAL [QUARTER] [YEAR] ENDED [                 ], 20[    ]

Statements of Reconciliation]

 

EXHIBIT C-13



--------------------------------------------------------------------------------

EXHIBIT D-1 TO

CREDIT AND GUARANTY AGREEMENT

OPINION OF BROWN RUDNICK LLP

[PROVIDED SEPARATELY]

 

EXHIBIT D-1



--------------------------------------------------------------------------------

EXHIBIT D-2 TO

CREDIT AND GUARANTY AGREEMENT

OPINION OF RICHARDS, LAYTON & FINGER, P.A.

[PROVIDED SEPARATELY]

 

EXHIBIT D-2



--------------------------------------------------------------------------------

EXHIBIT D-3 TO

CREDIT AND GUARANTY AGREEMENT

OPINION OF NEWMEYER & DILLION, LLP

[PROVIDED SEPARATELY]

 

EXHIBIT D-3



--------------------------------------------------------------------------------

EXHIBIT D-4 TO

CREDIT AND GUARANTY AGREEMENT

OPINION OF BROWNSTEIN HYATT FARBER SCHRECK, LLP

[PROVIDED SEPARATELY]

 

EXHIBIT D-4



--------------------------------------------------------------------------------

EXHIBIT D-5 TO

CREDIT AND GUARANTY AGREEMENT

OPINION OF WHYTE HIRSCHBOECK DUDEK S.C.

[PROVIDED SEPARATELY]

 

EXHIBIT D-5



--------------------------------------------------------------------------------

EXHIBIT E TO

CREDIT AND GUARANTY AGREEMENT

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between the assignor
named below (the “Assignor”) and the assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below, receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of the Assignor’s
outstanding rights and obligations under the respective facilities identified
below (including without limitation any letters of credit, guarantees and
swingline loans included in such facilities ), and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and the Credit Agreement, without representation or warranty by the Assignor.

 

1.      Assignor:

  

 

      [Assignor is not a Defaulting Lender]   

 

EXHIBIT E-1



--------------------------------------------------------------------------------

2.      Assignee:

  

                                          [and is an Affiliate/Related Fund of
[identify Lender]]

 

Markit Entity Identifier (if any):

  

_______________________                                         

3.      Borrower:

   Hologic, Inc., a Delaware corporation

4.      Administrative Agent:

   Goldman Sachs Bank USA, as the administrative agent under the Credit
Agreement

5.      Credit Agreement:

   The Credit and Guaranty Agreement dated as of [            ], 2012 (as it may
be refinanced, amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) by and among the
Borrower, certain subsidiaries of the Borrower, as guarantors, the Lenders party
thereto from time to time and Goldman Sachs Bank USA, as administrative agent
and collateral agent.

6.      Assigned Interest:

  

 

Facility Assigned

   Aggregate Amount  of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned
of
Commitment/Loans15  

                       16

   $                    $                               %     $                
   $                               %     $                    $                
              % 

Effective Date:             , 201     [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

15  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

16  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Tranche A Term Loans” or “Tranche B Term Loans”).

 

EXHIBIT E-2



--------------------------------------------------------------------------------

7. Notice and Wire Instructions:

 

[NAME OF ASSIGNOR]     [NAME OF ASSIGNEE] Notices:       Notices:    

 

     

 

 

 

     

 

 

 

     

 

 

Attention:

Telecopier:

     

Attention:

Telecopier:

with a copy to:     with a copy to:  

 

     

 

 

 

     

 

 

 

     

 

 

Attention:

Telecopier:

     

Attention:

Telecopier:

Wire Instructions:     Wire Instructions:

 

EXHIBIT E-3



--------------------------------------------------------------------------------

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:  

 

  Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:  

 

  Title:

[Consented to and]17 Accepted:

 

GOLDMAN SACHS BANK USA, as Administrative Agent By:  

 

Authorized Signatory

[Consented to:]18

 

HOLOGIC, INC. By:  

 

  Name:   Title:

 

17  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

18  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

EXHIBIT E-4



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ASSUMPTION AGREEMENT

 

1. Representations and Warranties.

 

  1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and (iv) it is not a Defaulting Lender; and (b) assumes no responsibility with
respect to (i) any statements, warranties or representations made in or in
connection with any Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document delivered pursuant thereto, other than this
Assignment (herein collectively the “Credit Documents”), or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document.

 

  1.2

Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Credit Agreement, (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, shall have (in addition to any such rights and
obligations then otherwise held by it) the rights and obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01(a) and (b) thereof, as applicable, and such other documents

 

EXHIBIT E-5



--------------------------------------------------------------------------------

  and information as it has deemed appropriate to make its own credit analysis
and decision to enter into this Assignment and to purchase the Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and to purchase the Assigned Interest,
and (vii) if it is a Non-US Lender, attached to this Assignment is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at that time, continue to make its own credit decisions
in taking or not taking action under the Credit Documents, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Documents are required to be performed by it as a Lender.

 

2. Payments. All payments with respect to the Assigned Interests shall be made
on the Effective Date as follows:

 

  2.1 From and after the Effective Date, the Administrative Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date. Notwithstanding the foregoing, the
Administrative Agent shall make all payments of interest, fees or other amounts
paid or payable in kind from and after the Effective Date to the Assignee.

 

3. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. This Assignment shall be governed by,
and construed in accordance with, the law of the State of New York without
regard to conflict of laws principles thereof (other than New York General
Obligations Law, Section 5-1401).

[Remainder of page intentionally left blank]

 

EXHIBIT E-6



--------------------------------------------------------------------------------

EXHIBIT F TO

CREDIT AND GUARANTY AGREEMENT

CERTIFICATE RE NON-BANK STATUS

Reference is made to the Credit and Guaranty Agreement dated as of
[            ], 2012 (as it may be refinanced, amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined) by and among Hologic, Inc., a Delaware
corporation (the “Borrower”), certain Subsidiaries of the Borrower, as
Guarantors, the Lenders party thereto from time to time, Goldman Sachs Bank USA,
J.P. Morgan Securities LLC and Citigroup Global Markets Inc., as Joint Lead
Arrangers and Joint Lead Bookrunners, Goldman Sachs Bank USA, as Administrative
Agent and Collateral Agent, and J.P. Morgan Securities LLC and Citigroup Global
Markets Inc., as Co-Syndication Agents.

Pursuant to Section 2.20(c) of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record and beneficial owner of the Loan(s) (as
well as any Note(s) evidencing such Loan(s)) in respect of which it is providing
this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

[NAME OF LENDER] By:  

 

  Name:     Title:  

 

EXHIBIT F-1



--------------------------------------------------------------------------------

EXHIBIT G-1 TO

CREDIT AND GUARANTY AGREEMENT

CLOSING DATE CERTIFICATE

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

1. I am the chief financial officer of Hologic, Inc., a Delaware corporation
(the “Borrower”).

2. I have reviewed the terms of Section 3 of the Credit and Guaranty Agreement
dated as of [            ], 2012 (as it may be refinanced, amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined) by and among the Borrower, certain
Subsidiaries of the Borrower, as Guarantors, the Lenders party thereto from time
to time, Goldman Sachs Bank USA, J.P. Morgan Securities LLC and Citigroup Global
Markets Inc., as Joint Lead Arrangers and Joint Lead Bookrunners, Goldman Sachs
Bank USA, as Administrative Agent and Collateral Agent, and J.P. Morgan
Securities LLC and Citigroup Global Markets Inc., as Co-Syndication Agents, and
the definitions and provisions contained in such Credit Agreement relating
thereto, and in my opinion I have made, or, to the best of my knowledge after
due inquiry, have caused to be made under my supervision, such examination or
investigation as is necessary to enable me to express an informed opinion as to
the matters referred to herein.

3. Based upon my review and examination described in paragraph 2 above, I
certify, on behalf of the Borrower, that as of the date hereof to the best of my
knowledge after due inquiry:

(i) (a) the representations and warranties set forth in Section 4.01(a) (other
than with respect to the applicable Person being in good standing in each
applicable jurisdiction), 4.01(b)(ii), 4.03, 4.04(a)(i), 4.04(a)(ii), 4.06,
4.17(a)(i), 4.17(b), 4.18, 4.22, 4.27, 4.28 and (subject to the limitations on
perfection of security interests set forth in the last paragraph of
Section 3.01(i)) 4.29, and, with respect to the Borrower only, Section 4.07 of
the Credit Agreement and (b) the Acquisition Agreement Representations are true
and correct in all material respects on and as of the Closing Date; provided
that, in each case, such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof;

(ii) since December 31, 2011, no change, effect, event or circumstance has
occurred that has had, or would reasonably be expected to have, individually or
in the aggregate, an Acquired Business Material Adverse Effect;

 

EXHIBIT G-1-1



--------------------------------------------------------------------------------

(iii) On the Closing Date, the Borrower and its Subsidiaries have outstanding no
Indebtedness or preferred stock other than (i) the Loans and other Credit
Extensions under the Credit Agreement, (ii) the [Senior Notes] [and Bridge
Loans], (iii) the Convertible Notes, (iv) Capital Leases, (v) Indebtedness
described in Schedule 6.01 of the Credit Agreement and other Indebtedness
permitted under Section 6.01 of the Credit Agreement in an aggregate principal
amount not to exceed $25,000,000 and (vi) Indebtedness permitted by the
Acquisition Agreement; and

(iv) Each Credit Party has obtained all Governmental Authorizations and all
consents of other Persons, in each case that are necessary in connection with
the transactions contemplated by the Credit Documents and the Related Agreements
and each of the foregoing are in full force and effect and in form and substance
reasonably satisfactory to the Administrative Agent and the Lead Arrangers. All
applicable waiting periods have expired without any action being taken or
threatened by any competent authority which would restrain, prevent or otherwise
impose adverse conditions on the transactions contemplated by the Credit
Documents or the Related Agreements or the financing thereof and no action,
request for stay, petition for review or rehearing, reconsideration or appeal
with respect to any of the foregoing shall be pending, and the time for any
applicable agency to take action to set aside its consent on its own motion has
expired.

4. Attached as Annex A hereto are true and complete (and, where applicable,
executed and conformed) copies of each of the Related Agreements.

5. Each Credit Party has requested (i) Brown Rudnick LLP to deliver to the
Agents and Lenders on the Closing Date favorable written opinions setting forth
substantially the matters in the opinions designated in Exhibit D-1, annexed to
the Credit Agreement and (ii) Richards, Layton & Finger, P.A., Newmeyer &
Dillion, LLP, Brownstein Hyatt Farber Schreck, LLP and Whyte Hirschboeck Dudek
S.C. to deliver to the Agents and Lenders on the Closing Date favorable written
opinions setting forth substantially the matters in the opinions designated in
Exhibits D-2, D-3, D-4 and D-5 to the Credit Agreement, respectively, and in the
case of each of clauses (i) and (ii) of this paragraph, as to such other matters
as the Administrative Agent may reasonably request.

6. Attached hereto as Annex B are true, complete and correct copies of (a) the
Historical Financial Statements and (b) pro forma consolidated balance sheets of
the Borrower and its Subsidiaries (including, for the avoidance of doubt,

 

EXHIBIT G-1-2



--------------------------------------------------------------------------------

the Acquired Business and its Subsidiaries) as at the Closing Date reflecting
the consummation of the Acquisition, the related financings and the other
transactions contemplated by the Credit Documents to occur on or prior to the
Closing Date, which pro forma financial statements shall meet the requirements
of Regulation S-X for a Form S-1 Registration Statement except that no footnote
pursuant to Regulation S-X 3-10 shall be required with respect to the
Guarantors.

The foregoing certifications are made and delivered as of [            ], 2012.

 

HOLOGIC, INC. By:  

 

  Name:     Title:   Chief Financial Officer

 

EXHIBIT G-1-3



--------------------------------------------------------------------------------

Annex A to Closing Date Certificate

Related Agreements

[Attached]

 

EXHIBIT G-1-4



--------------------------------------------------------------------------------

Annex B to Closing Date Certificate

Historical Financial Statements and Pro Forma Consolidated Balance Sheets

[Attached]

 

EXHIBIT G-1-5



--------------------------------------------------------------------------------

EXHIBIT G-2 TO

CREDIT AND GUARANTY AGREEMENT

SOLVENCY CERTIFICATE

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

1. I am the chief financial officer of Hologic, Inc., a Delaware corporation
(the “Borrower”).

2. Reference is made to the Credit and Guaranty Agreement dated as of
[            ], 2012 (as it may be refinanced, amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined) by and among the Borrower, certain Subsidiaries
of the Borrower, as Guarantors, the Lenders party thereto from time to time,
Goldman Sachs Bank USA, J.P. Morgan Securities LLC and Citigroup Global Markets
Inc., as Joint Lead Arrangers and Joint Lead Bookrunners, Goldman Sachs Bank
USA, as Administrative Agent and Collateral Agent, and J.P. Morgan Securities
LLC and Citigroup Global Markets Inc., as Co-Syndication Agents.

3. I have reviewed the terms of Sections 3 and 4 of the Credit Agreement and the
definitions and provisions contained in the Credit Agreement relating thereto,
together with each of the Related Agreements, and, have made, or have caused to
be made under my supervision, such examination or investigation as is in my
opinion, necessary to enable me to express an informed opinion as to the matters
referred to herein.

4. Based upon my review and examination described in paragraph 3 above, I
certify that as of the date hereof, after giving effect to the consummation of
the Acquisition and other transactions contemplated to occur on or before the
Closing Date by the Related Agreements, the related financings and the other
transactions contemplated to occur on or before the Closing Date by the Credit
Documents, the Credit Parties are, on a consolidated basis, Solvent.

The foregoing certifications are made and delivered as of [            ], 2012.

 

HOLOGIC, INC. By:  

 

  Name:     Title:   Chief Financial Officer

 

EXHIBIT G-2-1



--------------------------------------------------------------------------------

EXHIBIT H TO

CREDIT AND GUARANTY AGREEMENT

COUNTERPART AGREEMENT

This COUNTERPART AGREEMENT, dated [                 ], 20[    ] (this
“Counterpart Agreement”) is delivered pursuant to the Credit and Guaranty
Agreement dated as of [            ], 2012 (as it may be refinanced, amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined) by and among Hologic, Inc.,
a Delaware corporation (the “Borrower”), certain Subsidiaries of the Borrower,
as Guarantors, the Lenders party thereto from time to time, Goldman Sachs Bank
USA, J.P. Morgan Securities LLC and Citigroup Global Markets Inc., as Joint Lead
Arrangers and Joint Lead Bookrunners, Goldman Sachs Bank USA, as Administrative
Agent and Collateral Agent, and J.P. Morgan Securities LLC and Citigroup Global
Markets Inc., as Co-Syndication Agents.

Section 1. Pursuant to Section 5.10 of the Credit Agreement, the undersigned
hereby:

(a) agrees that this Counterpart Agreement may be attached to the Credit
Agreement and that by the execution and delivery hereof, the undersigned becomes
a Guarantor under the Credit Agreement and agrees to be bound by all of the
applicable terms thereof;

(b) represents and warrants that each of the representations and warranties
contained in Sections 4.01, 4.02, 4.03, 4.04, 4.06, 4.13, 4.17, 4.22, 4.27 and
4.29 the Credit Agreement and each other Credit Documents applicable to the
undersigned is true and correct in all material respects on and as of the date
hereof both before and after giving effect to this Counterpart Agreement, except
to the extent any such representation or warranty specifically relates to an
earlier date, in which case each such representation and warranty is true and
correct in all material respects on and as of such earlier date; provided that,
in each case, such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof;

(d) irrevocably and unconditionally guaranties the due and punctual payment in
full of all Obligations when the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)) in
accordance with Section 7 of the Credit Agreement; and

 

EXHIBIT H-1



--------------------------------------------------------------------------------

(e) the undersigned hereby (i) agrees that this Counterpart Agreement may be
attached to the Pledge and Security Agreement, (ii) agrees that the undersigned
will comply with all the terms and conditions of the Pledge and Security
Agreement as if it were an original signatory thereto, (iii) pursuant to the
terms of, and subject to the exceptions contained in, the Pledge and Security
Agreement, grants to the Collateral Agent a security interest in all of the
undersigned’s right, title and interest in and to all “Collateral” (as such term
is defined in the Pledge and Security Agreement) of the undersigned, in each
case whether now or hereafter existing or in which the undersigned now has or
hereafter acquires an interest and wherever the same may be located, and
(iv) delivers to Collateral Agent supplements to all schedules attached to the
Pledge and Security Agreement. All such Collateral shall be deemed to be part of
the “Collateral” and hereafter subject to each of the terms and conditions of
the Pledge and Security Agreement.

Section 2. The undersigned agrees from time to time, upon request of the
Administrative Agent, to take such additional actions and to execute and deliver
such additional documents and instruments as the Administrative Agent may
request to effect the transactions contemplated by, and to carry out the intent
of, this Counterpart Agreement. Neither this Counterpart Agreement nor any term
hereof may be changed, waived, discharged or terminated, except by an instrument
in writing signed by the party (including, if applicable, any party required to
evidence its consent to or acceptance of this Counterpart Agreement) against
whom enforcement of such change, waiver, discharge or termination is sought
(provided that this Counterpart Agreement may be modified by the requisite
number of Lenders that are required to modify corresponding terms of the Credit
Agreement or the Pledge and Security Agreement, as the case may be). Any notice
or other communication herein required or permitted to be given shall be given
pursuant to Section 10.01 of the Credit Agreement, and all for purposes thereof
the notice address of the undersigned shall be the address set forth on the
signature page hereof. In case any provision of or obligation under this
Counterpart Agreement shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision of or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

THIS COUNTERPART AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

[Remainder of page intentionally left blank]

 

EXHIBIT H-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement to be
duly executed and delivered by its duly authorized officer as of the date above
first written.

 

[NAME OF SUBSIDIARY] By:  

 

  Name:   Title:

Address for Notices:

Hologic, Inc.

35 Crosby Drive

Bedford, MA 01730

Attention: Glenn P. Muir, Executive Vice President, Finance and Administration

Facsimile: +1 781 282-0669

with a copy to:

Brown Rudnick LLP

One Financial Center, Boston MA 02111

Attention: Philip J. Flink, Esq.

Facsimile: +1 617 856-8201

 

ACKNOWLEDGED AND ACCEPTED, as of the date above first written: GOLDMAN SACHS
BANK USA, as Administrative Agent and Collateral Agent By:  

 

  Authorized Signatory

 

EXHIBIT H-3



--------------------------------------------------------------------------------

EXHIBIT I TO

CREDIT AND GUARANTY AGREEMENT

PLEDGE AND SECURITY AGREEMENT

[Separately Attached]

 

EXHIBIT I-1



--------------------------------------------------------------------------------

EXHIBIT J TO

CREDIT AND GUARANTY AGREEMENT

JOINDER AGREEMENT

THIS JOINDER AGREEMENT dated as of [                 ], 20[    ] (this
“Agreement”) by and among [NEW LENDERS] (each a “Lender” and collectively the
“Lenders”), HOLOGIC, INC., a Delaware corporation (the “Borrower”), and GOLDMAN
SACHS BANK USA, as Administrative Agent (together with its permitted successors
in such capacity, the “Administrative Agent”).

RECITALS:

WHEREAS, reference is hereby made to the Credit and Guaranty Agreement dated as
of [            ], 2012 (as it may be refinanced, amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined) by and among the Borrower, certain Subsidiaries
of the Borrower, as Guarantors, the Lenders party thereto from time to time,
Goldman Sachs Bank USA, J.P. Morgan Securities LLC and Citigroup Global Markets
Inc., as Joint Lead Arrangers and Joint Lead Bookrunners, Goldman Sachs Bank
USA, as Administrative Agent and Collateral Agent, and J.P. Morgan Securities
LLC and Citigroup Global Markets Inc., as Co-Syndication Agents.

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may request the increase of the existing Revolving Loan Commitments
and/or the establishment of New Term Loan Commitments by entering into one or
more Joinder Agreements with New Term Loan Lenders and/or New Revolving Loan
Lenders, as applicable.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Each Lender party hereto hereby agrees to commit to provide its respective
Commitment as set forth on Schedule A annexed hereto, on the terms and subject
to the conditions set forth below:

Each Lender (i) confirms that it has received a copy of the Credit Agreement and
the other Credit Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement and it is sophisticated with respect to decisions to make loans
similar to those contemplated to be made hereunder and it is experienced in
making loans

 

EXHIBIT J-1



--------------------------------------------------------------------------------

of such type; (ii) agrees that it will, independently and without reliance upon
the Administrative Agent or any other Lender or Agent and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Credit Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; and (iv) agrees that it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Documents
are required to be performed by it as a Lender.

Each Lender hereby agrees to make its Commitment on the following terms and
conditions:

1. Applicable Margin. The Applicable Margin for each Series [    ] New Term Loan
shall mean, as of any date of determination, [    ]% per annum.

2. Principal Payments. The Borrower shall make principal payments on the Series
[    ] New Term Loans in Installments on the dates and in the amounts set forth
below:

 

(A) Payment Date    (B) Scheduled Repayment of Series [    ] New Term Loans   
$                $                $                $               
$                $                $                $               
$                $                $                $               
$                $            

TOTAL

   $            

3. Voluntary and Mandatory Prepayments. Installments of the [Series [    ]] New
Term Loans set forth above shall be reduced in connection with any voluntary or
mandatory prepayments of the [Series [    ]] New Term Loans in accordance with
Sections 2.12, 2.13 and 2.14 of the Credit Agreement; provided,

 

EXHIBIT J-2



--------------------------------------------------------------------------------

that the final Installment payable by the Borrower in respect of the [Series
[    ]] New Term Loans on such date shall be in an amount, if such amount is
different from the amount specified above, sufficient to repay all amounts owing
by the Borrower under the Credit Agreement with respect to the [Series [    ]]
New Term Loans.

4. Prepayment Fees. The Borrower agrees to pay to each Lender the following
prepayment fees, if any: [                    ].]

[5. Other Fees. The Borrower agrees to pay each Lender its Pro Rata Share of an
aggregate fee equal to [  ,    ,    .    ] on [                 ], 20[    ].]

6. Proposed Borrowing. This Agreement represents the Borrower’s request to
borrow [Series [    ] New Term Loans] from the New Term Loan Lenders as follows
(the “Proposed Borrowing”):

 

                 a.        Business Day of Proposed Borrowing: [            
    ], 20[    ]                  b.        Amount of Proposed Borrowing:
$[    ,    ,    .    ]                  c.        Interest rate option:   ¨ Base
Rate Loan(s)   ¨ Eurodollar Rate Loans with an initial Interest Period of
[        ] month(s)

7. [New Lenders. Each Lender acknowledges and agrees that upon its execution of
this Agreement [and the making of [Series     ] New Term Loans]] that such
Lender shall become a “Lender” under, and for all purposes of, the Credit
Agreement and the other Credit Documents and shall be subject to and bound by
the terms thereof and shall perform all the obligations of and have all rights
of a Lender thereunder.]19

8. Credit Agreement Governs. Except as set forth in this Agreement, [New
Revolving Loans] [Series [    ] New Term Loans] shall otherwise be subject to
the provisions of the Credit Agreement and the other Credit Documents.

 

19  Insert bracketed language if the lending institution is not already a
Lender.

 

EXHIBIT J-3



--------------------------------------------------------------------------------

9. Borrower’s Certifications. By its execution of this Agreement, the
undersigned officer, to the best of his or her knowledge, and the Borrower
hereby certify that:

 

  i. The representations and warranties contained in the Credit Agreement and
the other Credit Documents are true and correct in all material respects on and
as of the date hereof to the same extent as though made on and as of the date
hereof, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties are
true and correct in all material respects on and as of such earlier date;
provided that, in each case, such materiality qualifier shall not be applicable
to any representations and warranties that already are qualified or modified by
materiality in the text thereof;

 

  ii. No event has occurred and is continuing or would result from the
[consummation of the Proposed Borrowing] [giving effect to the New Revolving
Loan Commitments] contemplated hereby that would constitute a Default or an
Event of Default; and

 

  iii. Both before and after giving effect to the making of any Series of New
Term Loans all conditions set forth in Section 3.02 of the Credit Agreement
shall be satisfied on the date hereof.

10. Borrower Covenants. By its execution of this Agreement, the Borrower hereby
covenants that:

 

  i. [The Borrower shall make any payments required pursuant to Section 2.18(c)
of the Credit Agreement in connection with the New Revolving Loan
Commitments;]20

 

  ii. The Borrower shall deliver or cause to be delivered the following legal
opinions and documents:

[                    ], together with all other legal opinions and other
documents reasonably requested by the Administrative Agent in connection with
this Agreement; and

 

  iii. Set forth on the attached Officers’ Certificate are the calculations (in
reasonable detail) demonstrating pro forma compliance with each of the covenants
set forth

 

20 

Insert where the Lender is a New Revolving Lender.

 

EXHIBIT J-4



--------------------------------------------------------------------------------

  described in Section 6.07 of the Credit Agreement as of the last day of the
most recently ended Fiscal Quarter after giving effect to the [New Revolving
Loan Commitments] [New Term Loan Commitments] (calculated on a pro forma basis
as of the last day of such Fiscal Quarter as if all such Commitments had been
fully drawn on such date but without netting the proceeds thereof).

11. Eligible Assignee. By its execution of this Agreement, each Lender
represents and warrants that it is an Eligible Assignee.

12. Notice. For purposes of the Credit Agreement, the initial notice address of
each Lender shall be as set forth below its signature below.

13. Non-US Lenders. For each Lender that is a Non-US Lender, delivered herewith
to the Administrative Agent are such forms, certificates or other evidence with
respect to United States federal income tax withholding matters as such Lender
may be required to deliver to the Administrative Agent pursuant to subsection
2.20(c) of the Credit Agreement.

14. Recordation of the New Loans. Upon execution and delivery hereof, the
Administrative Agent will record the [Series [    ] New Term Loans] [New
Revolving Loan Commitments] made by Lenders in the Register.

15. Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto.

16. Entire Agreement. This Agreement, the Credit Agreement and the other Credit
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.

17. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER
THAN THE LAW OF THE STATE OF NEW YORK.

18. Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be

 

EXHIBIT J-5



--------------------------------------------------------------------------------

ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as would be enforceable.

19. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually signed counterpart of this Agreement.

[Remainder of page intentionally left blank]

 

EXHIBIT J-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of the date first
written above.

 

[NAME OF NEW LENDER] By:  

 

  Name:   Title:

Notice Address: Attention:   Telephone:   Facsimile:   HOLOGIC, INC.

By:  

 

  Name:   Title:

GOLDMAN SACHS BANK USA,

    as Administrative Agent

By:  

 

  Authorized Signatory

 

EXHIBIT J-7



--------------------------------------------------------------------------------

SCHEDULE A

TO JOINDER AGREEMENT

 

Name of Lender    Type of Commitment    Amount  

[                                         ]

   [New Term Loan Commitment] [New Revolving Loan Commitment]    $             
      Total:    $                

 

EXHIBIT J-8



--------------------------------------------------------------------------------

EXHIBIT K TO

CREDIT AND GUARANTY AGREEMENT

MODIFIED DUTCH AUCTION PROCEDURES

This Outline is intended to summarize certain basic terms of the modified Dutch
auction procedures pursuant to and in accordance with the terms and conditions
of Sections 10.06(i) of the Credit Agreement, of which this Exhibit K is a part
(the “Auction Procedures”). It is not intended to be a definitive statement of
all of the terms and conditions of a modified Dutch auction, the definitive
terms and conditions for which shall be set forth in the applicable auction
procedures set for each Auction (the “Offer Documents”). None of the
Administrative Agent, the Auction Manager and any other Agent, or any of their
respective Affiliates, makes any recommendation pursuant to the Offer Documents
as to whether or not any Lender should sell its Tranche B Term Loans to Borrower
(the “Purchaser”) pursuant to the Offer Documents, nor shall the decision by the
Administrative Agent, the Auction Manager or any other Agent (or any of their
Affiliates) in its capacity as a Lender be deemed to constitute such a
recommendation. Each Lender should make its own decision on whether to sell any
of its Tranche B Term Loans and, if it decides to do so, the principal amount of
and price to be sought for such Tranche B Term Loans. In addition, each Lender
should consult its own attorney, business advisor or tax advisor as to legal,
business, tax and related matters concerning this Auction and the Offer
Documents. Capitalized terms not otherwise defined in this Exhibit have the
meanings assigned to them in the Credit Agreement.

Summary. The Purchaser may conduct one or more modified Dutch auctions in order
to purchase Tranche B Term Loans (each, an “Auction”) pursuant to the procedures
described herein.

Notice Procedures. In connection with each Auction, the Purchaser will provide
notification to the Auction Manager (for distribution to the Lenders) of the
Tranche B Term Loans substantially in the form of Annex A to this Exhibit K that
will be the subject of the Auction (an “Auction Notice”). Each Auction Notice
shall contain (i) the maximum principal amount of Tranche B Term Loans that the
Purchaser is willing to purchase in the Auction (the “Auction Amount”), which
shall be no less than $5,000,000 or an integral multiple of $1,000,000 in excess
thereof; (ii) the range of discounts to par (the “Discount Range”), expressed as
a range of prices per $1,000 (in increments of $5), at which the Purchaser would
be willing to purchase Tranche B Term Loans in the Auction; and (iii) the date
on which the Auction will conclude, on which date Return Bids (as defined below)
will be due by 1:00 p.m. New York time, as such date and time may be extended
(such time, the “Expiration Time”) for a period not exceeding three Business
Days upon notice by the Purchaser to the Auction Manager received not less than
24 hours before the original Expiration Time; provided,

 

EXHIBIT K-1



--------------------------------------------------------------------------------

however, that only one extension per offer shall be permitted (unless approved
by the Auction Manager). An Auction shall be regarded as a “Failed Auction” in
the event that either (x) Purchaser withdraws such Auction in accordance with
the terms hereof or (y) the Expiration Time occurs with no Qualifying Bids
having been received. In the event of a Failed Auction, Purchaser shall not be
permitted to deliver a new Auction Notice prior to the date occurring five
(5) Business Days after such withdrawal or Expiration Time, as the case may be.

Reply Procedures. In connection with any Auction, each Lender holding Tranche B
Term Loans wishing to participate in such Auction shall, prior to the Expiration
Time, provide the Auction Manager with a notice of participation substantially
in the form of Annex B to this Exhibit K (the “Return Bid”) which shall specify
(i) a discount to par expressed as a price per $1,000 (in increments of $5) of
Tranche B Term Loans (the “Reply Price”) within the Discount Range and (ii) the
principal amount of Tranche B Term Loans, in an amount not less than $1,000,000
or an integral multiple in excess thereof, that such Lender is willing to offer
for sale at its Reply Price (the “Reply Amount”); provided, that each Lender may
submit a Reply Amount that is less than the minimum amount and/or incremental
amount requirements described above only if the Reply Amount comprises the
entire amount of Tranche B Term Loans held by such Lender. Lenders may only
submit one Return Bid per Auction but each Return Bid may contain up to three
component bids, each of which may result in a separate Qualifying Bid (as
defined below) and each of which will not be contingent on any other component
bid submitted by such Lender resulting in a Qualifying Bid. In addition to the
Return Bid, the participating Lender must execute and deliver, to be held by the
Auction Manager, an Affiliate Assignment Agreement. The Purchaser will not
purchase any Tranche B Term Loans at a price that is outside of the applicable
Discount Range, nor will any Return Bids (including any component bids specified
therein) submitted at a price that is outside such applicable Discount Range be
considered in any calculation of the Applicable Threshold Price (as defined
below).

Acceptance Procedures. Based on the Reply Prices and Reply Amounts received by
the Auction Manager, the Auction Manager, in consultation with the Purchaser,
will calculate the lowest purchase price (the “Applicable Threshold Price”) for
the Auction within the Discount Range for the Auction that will allow the
Purchaser to complete the Auction by purchasing the full Auction Amount (or such
lesser amount of Tranche B Term Loans for which the Purchaser has received
Qualifying Bids (as defined below)). The Purchaser shall purchase Tranche B Term
Loans from each Lender whose Return Bid is within the Discount Range and
contains a Reply Price that is equal to or less than the Applicable Threshold
Price (each, a “Qualifying Bid”). All Tranche B Term Loans included in
Qualifying Bids (including multiple component Qualifying Bids contained in a
single Return Bid) received at a Reply Price lower than the Applicable Threshold
Price will be purchased at the applicable Reply Price and shall not be subject
to proration.

 

EXHIBIT K-2



--------------------------------------------------------------------------------

Proration Procedures. All Tranche B Term Loans offered in Return Bids (or, if
applicable, any component bid thereof) constituting Qualifying Bids at the
Applicable Threshold Price will be purchased at the Applicable Threshold Price;
provided that if the aggregate principal amount of all Tranche B Term Loans for
which Qualifying Bids have been submitted in any given Auction at the Applicable
Threshold Price would exceed the remaining portion of the Auction Amount (after
deducting all Tranche B Term Loans to be purchased below the Applicable
Threshold Price), the Purchaser shall purchase the Tranche B Term Loans for
which the Qualifying Bids submitted were at the Applicable Threshold Price
ratably based on the respective principal amounts offered and in an aggregate
amount equal to the amount necessary to complete the purchase of the Auction
Amount. No Return Bids (or any component thereof) will be accepted above the
Applicable Threshold Price.

Notification Procedures. The Auction Manager will notify the Purchaser of the
Return Bids received and calculate the Applicable Threshold Price and post the
Applicable Threshold Price and proration factor onto an internet site (including
an IntraLinks, SyndTrak or other electronic workspace) in accordance with the
Auction Manager’s standard dissemination practices by 4:00 p.m. New York time on
the same Business Day as the date the Return Bids were due. The Auction Manager
will insert the principal amount of Tranche B Term Loans to be assigned and the
applicable settlement date determined by the Auction Manager in consultation
with the Purchaser into each applicable Affiliate Assignment Agreement received
in connection with a Qualifying Bid. Upon request of the submitting Lender, the
Auction Manager will promptly return any Affiliate Assignment Agreement received
in connection with a Return Bid that is not a Qualifying Bid.

Additional Procedures. Once initiated by an Auction Notice, the Purchaser may
withdraw an Auction only in the event that, as of such time, no Qualifying Bid
has been received by the Auction Manager. Furthermore, in connection with any
Auction, upon submission by a Lender of a Return Bid, such Lender will not have
any withdrawal rights. Any Return Bid (including any component bid thereof)
delivered to the Auction Manager may not be modified, revoked, terminated or
cancelled by a Lender. However, an Auction may become void if the conditions to
the purchase of Tranche B Term Loans by the Purchaser required by the terms and
conditions of Section 10.06(i)(ii) of the Credit Agreement are not met. The
purchase price for each purchase of Tranche B Term Loans shall be paid by the
Purchaser directly to the respective assigning Lender on a settlement date as
determined by the Auction Manager in consultation with the Purchaser (which
shall be no later than ten (10) Business Days after the date Return Bids are
due). The Purchaser shall execute each applicable Affiliate Assignment Agreement
received in connection with a Qualifying Bid.

 

EXHIBIT K-3



--------------------------------------------------------------------------------

All questions as to the form of documents and validity and eligibility of
Tranche B Term Loans that are the subject of an Auction will be determined by
the Auction Manager, in consultation with the Purchaser, which determination
will be final and binding absent manifest error, so long as the determination is
not inconsistent with the applicable terms of the Credit Agreement and this
Exhibit K. The Auction Manager’s interpretation of the terms and conditions of
the Offer Document, in consultation with the Purchaser, will be final and
binding absent manifest error, so long as the determination is not inconsistent
with the applicable terms of the Credit Agreement and this Exhibit K.

None of the Administrative Agent, the Auction Manager, any other Agent or any of
their respective Affiliates assumes any responsibility for the accuracy or
completeness of the information concerning the Purchaser, the Credit Parties, or
any of their Affiliates (whether contained in the Offer Documents or otherwise)
or for any failure to disclose events that may have occurred and may affect the
significance or accuracy of such information.

This Exhibit K shall not require the Purchaser to initiate any Auction.

 

EXHIBIT K-4



--------------------------------------------------------------------------------

Annex A to Exhibit K to

Credit and Guaranty Agreement

AUCTION NOTICE

[Hologic, Inc. Letterhead]

Goldman Sachs Bank USA, as Auction Manager

200 West Street

New York, NY 10282-2198

Attention: [                    ]

Fax No.: [                    ]

Email: [                    ]@gs.com

 

Re: Tranche B Term Loan Auction

Ladies and Gentlemen:

Reference is made to the Credit and Guaranty Agreement, dated as of
[            ], 2012 (as amended from time to time, the “Credit Agreement”), by
and among Hologic, Inc., a Delaware corporation (“Borrower”), certain
subsidiaries of Borrower, as guarantors, the lenders party thereto from time to
time (the “Lenders”), Goldman Sachs Bank USA, J.P. Morgan Securities LLC and
Citigroup Global Markets Inc., as Joint Lead Arrangers and Joint Lead
Bookrunners, Goldman Sachs Bank USA, as Administrative Agent and Collateral
Agent, and J.P. Morgan Securities LLC and Citigroup Global Markets Inc., as
Co-Syndication Agents. Capitalized terms used but not defined herein have the
meanings given to such terms in the Credit Agreement.

Hologic, Inc. (the “Purchaser”) hereby gives notice to the Lenders that it
desires to conduct the following Auction:

 

  •  

Auction Amount: $[            ] in principal amount of Tranche B Term Loans

 

  •  

Discount Range: Not less than $[            ] nor greater than $[            ]
per $1,000 principal amount of Tranche B Term Loans.

The Purchaser acknowledges that this Auction Notice may not be withdrawn other
than in accordance with the Auction Procedures. The Auction shall be consummated
in accordance with the Auction Procedures with all Return Bids due no later than
1:00 p.m. (New York time) on [            ], 201[    ].

The Purchaser hereby represents and warrants that (i) it is not in possession of
any information regarding Borrower, its Subsidiaries or its

 

EXHIBIT K-5



--------------------------------------------------------------------------------

Affiliates, or their assets, Borrower’s ability to perform its Obligations or
any other matter that may be material to a decision by any Lender to participate
in any Auction or enter into any Affiliate Assignment Agreement or any of the
transactions contemplated thereby that has not previously been disclosed to the
Auction Manager, Administrative Agent and the Non-Public Lenders and (ii) no
Default or Event of Default has occurred and is continuing or would result from
such repurchase.

 

Very truly yours, HOLOGIC, INC. By:  

 

  Name:   Title:

 

EXHIBIT K-6



--------------------------------------------------------------------------------

Annex B to Exhibit K to

Credit and Guaranty Agreement

RETURN BID

Goldman Sachs Bank USA, as Auction Manager

200 West Street

New York, NY 10282-2198

Attention: [                    ]

Fax No.: [                    ]

Email: [                    ]@gs.com

Ladies and Gentlemen:

Reference is made to the Credit and Guaranty Agreement, dated as of
[            ], 2012 (as amended from time to time, the “Credit Agreement”), by
and among Hologic, Inc., a Delaware corporation (“Borrower”), certain
subsidiaries of Borrower, as guarantors, the lenders party thereto from time to
time (the “Lenders”), Goldman Sachs Bank USA, J.P. Morgan Securities LLC and
Citigroup Global Markets Inc., as Joint Lead Arrangers and Joint Lead
Bookrunners, Goldman Sachs Bank USA, as Administrative Agent and Collateral
Agent, and J.P. Morgan Securities LLC and Citigroup Global Markets Inc., as
Co-Syndication Agents. Capitalized terms used but not defined herein have the
meanings given to such terms in the Credit Agreement.

The undersigned Lender hereby gives notice of its participation in the Auction
by submitting the following Return Bid21:

 

Reply Price
(price per $1,000)     Reply Amount
(principal amount of Tranche B Term
Loans)   US$        US$      US$        US$      US$        US$     

 

21  Lender may submit up to three component bids but need not submit more than
one. The sum of Lender’s bid(s) may not exceed the aggregate principal face
amount of Tranche B Term Loans held by it as lender of record on the date of
submission of its Return Bid.

 

EXHIBIT K-7



--------------------------------------------------------------------------------

The undersigned Lender acknowledges that the submission of this Return Bid along
with an executed Affiliate Assignment Agreement, to be held in escrow by the
Auction Manager, obligates the Lender to sell the entirety or its pro rata
portion of the Reply Amount in accordance with the Auction Procedures, as
applicable.

 

Very truly yours, [NAME OF LENDER] By:  

 

  Name:   Title:

 

EXHIBIT K-8



--------------------------------------------------------------------------------

Annex C to Exhibit K to

Credit and Guaranty Agreement

AFFILIATE ASSIGNMENT AND ASSUMPTION AGREEMENT

This Affiliate Assignment and Assumption Agreement (this “Assignment”) is dated
as of the Affiliate Assignment Effective Date set forth below and is entered
into by and between [Insert name of Assignor] (the “Assignor”) and Hologic,
Inc., a Delaware Corporation (the “Assignee”). Capitalized terms used but not
defined herein shall have the meanings given to them in the Credit Agreement
identified below, receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Affiliate Assignment Effective
Date inserted by the Auction Manager as contemplated in the Auction Procedures,
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of the Assignor’s outstanding rights and obligations
under the Tranche B Term Loans facility (including without limitation any
guarantees thereof), and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by the Assignor to the Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and the Credit
Agreement, without representation or warranty by the Assignor.

 

1.    Assignor:      

 

2.    Assignee:       Hologic, Inc., a Delaware corporation Markit Entity
Identifier (if any):         

 

 

EXHIBIT K-9



--------------------------------------------------------------------------------

3.    Borrower:       Hologic, Inc., a Delaware corporation 4.    Administrative
Agent:       Goldman Sachs Bank USA, as the administrative agent under the
Credit Agreement 5.    Credit Agreement:       The Credit and Guaranty
Agreement, dated as of [            ], 2012, by and among Hologic, Inc., a
Delaware corporation (“Borrower”), certain subsidiaries of Borrower, as
guarantors, the lenders party thereto from time to time, Goldman Sachs Bank USA,
as administrative agent and collateral agent. 6.    Assignor’s Interest under
the Credit Agreement:

 

Aggregate Principal Face Amount
of Tranche B Term Loans of
Assignor     Percentage of Tranche B Term
Loans
of Assignor22   $                              % 

 

7. Assigned Interest:

List below the Tranche B Term Loans to be assigned by Assignor to Assignee,
which shall be subject to the terms and conditions of the Auction, including,
without limitation, the pro rata reduction procedures set forth in the Auction
Procedures.

 

22 

To be completed by Assignor, to at least 9 decimals, as a percentage of the
Tranche B Loans of all Lenders thereunder.

 

EXHIBIT K-10



--------------------------------------------------------------------------------

Reply Price with respect
to Tranche B Term
Loans being offered for
assignment to Assignee
(price per $1,000
principal amount)23      Reply Amount
(principal face amount
of Tranche B Term
Loans to be Assigned
to Assignee at relevant
Reply Price) (subject
to pro rata reduction)24      Pro Rated Principal
Face Amount of
Tranche B Term
Loans Assigned25      Percentage Assigned
of Tranche B Term
Loans26   $                    $                    $                     
         %  $                    $                    $                     
         %  $                    $                    $                     
         % 

 

8. Affiliate Assignment Effective Date:             , 201     [TO BE INSERTED BY
AUCTION MANAGER IN CONSULTATION WITH ASSIGNEE AND WHICH SHALL BE THE AFFILIATE
ASSIGNMENT EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 

23 

To be completed by Assignor.

24 

To be completed by Assignor. The sum of Lender’s Reply Amount(s) may not exceed
the aggregate principal face amount of Tranche B Term Loans held by it as lender
of record on the date of submission of its Return Bid.

25 

To be completed by the Auction Manager, if necessary, based on the proration
procedures set forth in the Auction Procedures.

26 

To be completed by the Auction Manager to at least 9 decimals as a percentage of
the Tranche B Term Loans of all Lenders thereunder.

 

EXHIBIT K-11



--------------------------------------------------------------------------------

9. Notice and Wire Instructions:

 

ASSIGNOR:      ASSIGNEE: [NAME OF ASSIGNOR]      HOLOGIC, INC. Notices:     
Notices:

 

    

 

 

    

 

 

    

 

Attention:      Attention: Telecopier:      Telecopier: with a copy to:     
with a copy to:

 

    

 

    

 

 

    

 

Attention:     

 

Telecopier:      Attention:      Telecopier:

Wire Instructions:

The Assignor acknowledges and agrees that (i) submission of a Return Bid in
respect of the Tranche B Term Loans will constitute a binding offer by the
Assignor to the Assignee in accordance with the terms and conditions of the
Auction Procedures and the Credit Agreement; (ii) Tranche B Term Loans will be
deemed to have been accepted by the Assignee to the extent such Tranche B Term
Loans are validly offered by the Assignor to the Assignee in accordance with the
terms and conditions of the Auction Procedures and the Credit Agreement upon
notification by the Auction Manager to the Assignor that such Tranche B Term
Loans are part of a Qualifying Bid (subject to applicable proration in
accordance with the terms and conditions of the Auction); and (iii) it does not
have any withdrawal rights with respect to any offer to assign of its Tranche B
Term Loans.

Subject to and effective upon the acceptance by the Assignee for purchase of the
principal amount of the Tranche B Term Loans to be assigned by the Assignor to
the Assignee, the Assignor hereby irrevocably constitutes and appoints the
Auction Manager as the true and lawful agent and attorney-in-fact of the
Assignor with respect to such Tranche B Term Loans, with full powers of
substitution and revocation (such power of attorney being deemed to be an
irrevocable power coupled with an interest) to complete or fill-in the blanks in
this Assignment and deliver the completed Assignment to the Assignee and the
Assignor.

[Signature page follows]

 

EXHIBIT K-12



--------------------------------------------------------------------------------

The Assignor acknowledges and agrees that its offer to assign Tranche B Term
Loans pursuant to the Auction Procedures constitute the Assignor’s acceptance of
the terms and conditions (including the proration procedures) contained in the
Auction Procedures, the Credit Agreement and this Assignment.

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:  

 

  Name:     Title:   HOLOGIC, INC., as Assignee and Borrower By:  

 

  Name:     Title:  

 

EXHIBIT K-13



--------------------------------------------------------------------------------

Accepted:

 

GOLDMAN SACHS BANK USA, as Administrative Agent and Auction Manager By:  

 

  Name:     Title:  

By:

 

 

  Authorized Signatory   Title:  

 

EXHIBIT K-14



--------------------------------------------------------------------------------

Annex 1 to

Affiliate Assignment and Assumption Agreement

STANDARD TERMS AND CONDITIONS FOR AFFILIATE

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

(a) Assignor. The Assignor (i) represents and warrants that (A) it is the legal
and beneficial owner of the Assigned Interest, (B) the Assigned Interest is, and
on the applicable Affiliate Assignment Effective Date will be, free and clear of
any lien, encumbrance or other adverse claim; (C) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby; (D) it has
received a copy of all documents and other information as it has deemed
appropriate to make its own decision to enter into this Assignment and to sell
and assign the Assigned Interest on the basis of which it has made such decision
and (E) it is not a Defaulting Lender, (ii) assumes no responsibility with
respect to (A) any statements, warranties or representations made in or in
connection with any Credit Document, (B) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document delivered pursuant thereto, other than this
Assignment (herein collectively the “Credit Documents”), or any collateral
thereunder, (C) the financial condition of Borrower, any of its Subsidiaries or
Affiliates or any other Person obligated in respect of any Credit Document or
(D) the performance or observance by Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Credit Document, and (iii) has read and agrees to all of the terms and
conditions (including the pro ration procedures) of the Auction Procedures set
forth in the Offer Documents. The Assignor will, upon request, execute and
deliver any additional documents deemed by Administrative Agent or the Assignee
to be necessary or desirable to complete the sale, assignment and transfer of
the Assigned Interest. In the event that the Assignor has determined for itself
to not access any information disclosed by Assignee in connection with the
Auction or this Assignment, the Assignor acknowledges that (A) other Lenders may
have availed themselves of such information and (B) none of Borrower, the
Auction Manager and Administrative Agent has any responsibility for the
Assignor’s decision to limit the scope of the information it has obtained in
connection with its evaluation of the Auction or its decision to enter into this
Assignment.

(b) Assignee. The Assignee (i) represents and warrants that (A) it has full
power and authority, and has taken all action necessary, to

 

EXHIBIT K-15



--------------------------------------------------------------------------------

execute and deliver this Assignment and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement until such
time as the Loans are automatically cancelled without further action by any
Person on the Affiliate Assignment Effective Date, (B) it has transmitted same
day funds to the Assignor on the Affiliate Assignment Effective Date, (C) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest, (D) it has, independently and without
reliance upon Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and to purchase the Assigned
Interest, and (E) it is not in possession of any information regarding Borrower,
its Subsidiaries or its Affiliates, or their assets, Borrower’s ability to
perform its Obligations or any other matter that may be material to a decision
by any Lender (including the Assignor) to participate in any Auction, if
applicable, or enter into this Assignment or any of the transactions
contemplated hereby that has not previously been disclosed to the Auction
Manager, Administrative Agent and the Lenders (other than any Public Lenders
that have elected not to access information disclosed through the Platform or
otherwise); and (ii) agrees that (A) it will, independently and without reliance
on the Administrative Agent, the Auction Manager, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at that time, continue to make its own credit decisions in taking or not taking
action under the Credit Documents, and (B) it acknowledges that the Assigned
Interest shall, from and after the Affiliate Assignment Effective Date, and
without further action by any Person, be deemed cancelled for all purposes and
no longer outstanding and that the Assignee shall have no ability to vote or
receive payments in respect of the Assigned Interest.

(c) No Violation of Laws. Each of the Assignor and Assignee acknowledges that it
has not violated any applicable laws relating to this Assignment or the
transactions contemplated herein.

2. Payments. Payment to the Assignor by the Assignee in respect of the
settlement of the assignment of the Assigned Interest shall be paid by Assignee
directly to the Assignor and shall include all unpaid interest that has accrued
in respect of the Assigned Interest through the Affiliate Assignment Effective
Date. No interest shall accrue with respect to the Assigned Interest from and
after the Affiliate Assignment Effective Date and such Assigned Interest shall,
from and after the Affiliate Assignment Effective Date, and without further
action by any Person, be deemed cancelled for all purposes and no longer
outstanding.

 

EXHIBIT K-16



--------------------------------------------------------------------------------

3. No Default. On the Affiliate Assignment Effective Date, no Default or Event
of Default has occurred and is continuing or would result from this Assignment.

4. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. This Assignment shall be governed by,
and construed in accordance with, the internal laws of the State of New York
without regard to conflict of laws principles thereof that would require the
application of laws other than those of the State of New York.

 

EXHIBIT K-17



--------------------------------------------------------------------------------

EXHIBIT L TO

CREDIT AND GUARANTY AGREEMENT

INCUMBENCY CERTIFICATE

Reference is made to the Credit and Guaranty Agreement, dated as of
[            ], 2012; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among Hologic, Inc., a Delaware
Corporation (the “Borrower”), certain Subsidiaries of Borrower, as Guarantors,
the Lenders party thereto from time to time, Goldman Sachs Bank USA, J.P. Morgan
Securities LLC and Citigroup Global Markets Inc., as Joint Lead Arrangers and
Joint Lead Bookrunners, Goldman Sachs Bank USA, as Administrative Agent and
Collateral Agent, and J.P. Morgan Securities LLC and Citigroup Global Markets
Inc., as Co-Syndication Agents.

The following persons are now duly elected and qualified officers of Borrower,
each holding the respective office or offices indicated next to his or her name
below, and the signature set forth opposite his or her name below is the true
and genuine signature of such officer, and such officer is duly authorized to
execute and deliver, on behalf of Borrower, the Credit Documents to which
Borrower is a party and any certificate or other document to be delivered by
Borrower pursuant to the Credit Documents:

 

Name

 

Office

 

Signature

   

 

   

 

   

 

   

 

   

 

[Remainder of page intentionally left blank]

 

EXHIBIT L-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have caused this Certificate to be duly executed and
delivered as of the date and at the place first written above.

 

By:  

 

  Name:     Title:   Secretary

 

EXHIBIT L-2